

 S47 ENR: Fish and Wildlife Coordination Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 47IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the management of the natural resources of the United States, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the John D. Dingell, Jr. Conservation, Management, and Recreation Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.TITLE I—Public land and forestsSubtitle A—Land exchanges and conveyancesSec. 1001. Crags land exchange, Colorado.Sec. 1002. Arapaho National Forest boundary adjustment.Sec. 1003. Santa Ana River Wash Plan land exchange.Sec. 1004. Udall Park land exchange.Sec. 1005. Confirmation of State land grants.Sec. 1006. Custer County Airport conveyance.Sec. 1007. Pascua Yaqui Tribe land conveyance.Sec. 1008. La Paz County land conveyance.Sec. 1009. Lake Bistineau land title stability.Sec. 1010. Lake Fannin land conveyance.Sec. 1011. Land conveyance and utility right-of-way, Henry’s Lake Wilderness Study Area, Idaho.Sec. 1012. Conveyance to Ukpeagvik Inupiat Corporation.Sec. 1013. Public purpose conveyance to City of Hyde Park, Utah.Sec. 1014. Juab County conveyance.Sec. 1015. Black Mountain Range and Bullhead City land exchange.Sec. 1016. Cottonwood land exchange.Sec. 1017. Embry-Riddle Tri-City land exchange.Subtitle B—Public land and National Forest System managementSec. 1101. Bolts Ditch access.Sec. 1102. Clarification relating to a certain land description under the Northern Arizona Land
			 Exchange and Verde River Basin Partnership Act of 2005.Sec. 1103. Frank and Jeanne Moore Wild Steelhead Special Management Area.Sec. 1104. Maintenance or replacement of facilities and structures at Smith Gulch.Sec. 1105. Repeal of provision limiting the export of timber harvested from certain Kake Tribal
			 Corporation land.Sec. 1106. Designation of Fowler and Boskoff Peaks.Sec. 1107. Coronado National Forest land conveyance.Sec. 1108. Deschutes Canyon-Steelhead Falls Wilderness Study Area boundary adjustment, Oregon.Sec. 1109. Maintenance of Federal mineral leases based on extraction of helium.Sec. 1110. Small miner waivers to claim maintenance fees.Sec. 1111. Saint Francis Dam Disaster National Memorial and National Monument.Sec. 1112. Owyhee Wilderness Areas boundary modifications.Sec. 1113. Chugach Region land study.Sec. 1114. Wildfire technology modernization.Sec. 1115. McCoy Flats Trail System.Sec. 1116. Technical corrections to certain laws relating to Federal land in the State of Nevada.Sec. 1117. Ashley Karst National Recreation and Geologic Area.Sec. 1118. John Wesley Powell National Conservation Area.Sec. 1119. Alaska Native Vietnam era veterans land allotment.Sec. 1120. Red River gradient boundary survey.Sec. 1121. San Juan County settlement implementation.Sec. 1122. Rio Puerco Watershed management program.Sec. 1123. Ashley Springs land conveyance.Subtitle C—Wilderness designations and withdrawalsPART I—General provisionsSec. 1201. Organ Mountains-Desert Peaks conservation.Sec. 1202. Cerro del Yuta and Río San Antonio Wilderness Areas.Sec. 1203. Methow Valley, Washington, Federal land withdrawal.Sec. 1204. Emigrant Crevice withdrawal.Sec. 1205. Oregon Wildlands.PART II—Emery County public land managementSec. 1211. Definitions.Sec. 1212. Administration.Sec. 1213. Effect on water rights.Sec. 1214. Savings clause.SUBPART A—San Rafael Swell Recreation AreaSec. 1221. Establishment of Recreation Area.Sec. 1222. Management of Recreation Area.Sec. 1223. San Rafael Swell Recreation Area Advisory Council.SUBPART B—Wilderness areasSec. 1231. Additions to the National Wilderness Preservation System.Sec. 1232. Administration.Sec. 1233. Fish and wildlife management.Sec. 1234. Release.SUBPART C—Wild and scenic river designationSec. 1241. Green River wild and scenic river designation.SUBPART D—Land management and conveyancesSec. 1251. Goblin Valley State Park.Sec. 1252. Jurassic National Monument.Sec. 1253. Public land disposal and acquisition.Sec. 1254. Public purpose conveyances.Sec. 1255. Exchange of BLM and School and Institutional Trust Lands Administration land.Subtitle D—Wild and scenic riversSec. 1301. Lower Farmington River and Salmon Brook wild and scenic river.Sec. 1302. Wood-Pawcatuck watershed wild and scenic river segments.Sec. 1303. Nashua wild and scenic rivers, Massachusetts and New Hampshire.Subtitle E—California desert protection and recreationSec. 1401. Definitions.PART I—Designation of wilderness in the California Desert Conservation AreaSec. 1411. California desert conservation and recreation.PART II—Designation of special management areaSec. 1421. Vinagre Wash Special Management Area.PART III—National Park System additionsSec. 1431. Death Valley National Park boundary revision.Sec. 1432. Mojave National Preserve.Sec. 1433. Joshua Tree National Park.PART IV—Off-highway vehicle recreation areasSec. 1441. Off-highway vehicle recreation areas.PART V—MiscellaneousSec. 1451. Transfer of land to Anza-Borrego Desert State Park.Sec. 1452. Wildlife corridors.Sec. 1453. Prohibited uses of acquired, donated, and conservation land.Sec. 1454. Tribal uses and interests.Sec. 1455. Release of Federal reversionary land interests.Sec. 1456. California State school land.Sec. 1457. Designation of wild and scenic rivers.Sec. 1458. Conforming amendments.Sec. 1459. Juniper Flats.Sec. 1460. Conforming amendments to California Military Lands Withdrawal and Overflights Act of
			 1994.Sec. 1461. Desert tortoise conservation center.TITLE II—National ParksSubtitle A—Special resource studiesSec. 2001. Special resource study of James K. Polk presidential home.Sec. 2002. Special resource study of Thurgood Marshall school.Sec. 2003. Special resource study of President Street Station.Sec. 2004. Amache special resource study.Sec. 2005. Special resource study of George W. Bush Childhood Home.Subtitle B—National Park System boundary adjustments and related mattersSec. 2101. Shiloh National Military Park boundary adjustment.Sec. 2102. Ocmulgee Mounds National Historical Park boundary.Sec. 2103. Kennesaw Mountain National Battlefield Park boundary.Sec. 2104. Fort Frederica National Monument, Georgia.Sec. 2105. Fort Scott National Historic Site boundary.Sec. 2106. Florissant Fossil Beds National Monument boundary.Sec. 2107. Voyageurs National Park boundary adjustment.Sec. 2108. Acadia National Park boundary.Sec. 2109. Authority of Secretary of the Interior to accept certain properties, Missouri.Sec. 2110. Home of Franklin D. Roosevelt National Historic Site.Subtitle C—National Park System redesignationsSec. 2201. Designation of Saint-Gaudens National Historical Park.Sec. 2202. Redesignation of Robert Emmet Park.Sec. 2203. Fort Sumter and Fort Moultrie National Historical Park.Sec. 2204. Reconstruction Era National Historical Park and Reconstruction Era National Historic
			 Network.Sec. 2205. Golden Spike National Historical Park.Sec. 2206. World War II Pacific sites.Subtitle D—New units of the National Park SystemSec. 2301. Medgar and Myrlie Evers Home National Monument.Sec. 2302. Mill Springs Battlefield National Monument.Sec. 2303. Camp Nelson Heritage National Monument.Subtitle E—National Park System managementSec. 2401. Denali National Park and Preserve natural gas pipeline.Sec. 2402. Historically Black Colleges and Universities Historic Preservation program reauthorized.Sec. 2402A. John H. Chafee Coastal Barrier Resources System.Sec. 2403. Authorizing cooperative management agreements between the District of Columbia and the
			 Secretary of the Interior.Sec. 2404. Fees for Medical Services.Sec. 2405. Authority to grant easements and rights-of-way over Federal lands within Gateway
			 National Recreation Area.Sec. 2406. Adams Memorial Commission.Sec. 2407. Technical corrections to references to the African American Civil Rights Network.Sec. 2408. Transfer of the James J. Howard Marine Sciences Laboratory.Sec. 2409. Bows in parks.Sec. 2410. Wildlife management in parks.Sec. 2411. Pottawattamie County reversionary interest.Sec. 2412. Designation of Dean Stone Bridge.Subtitle F—National trails and related mattersSec. 2501. North Country Scenic Trail Route adjustment.Sec. 2502. Extension of Lewis and Clark National Historic Trail.Sec. 2503. American Discovery Trail signage.Sec. 2504. Pike National Historic Trail study.TITLE III—Conservation authorizationsSec. 3001. Reauthorization of Land and Water Conservation Fund.Sec. 3002. Conservation incentives landowner education program.TITLE IV—Sportsmen's access and related mattersSubtitle A—National policySec. 4001. Congressional declaration of national policy.Subtitle B—Sportsmen’s access to Federal landSec. 4101. Definitions.Sec. 4102. Federal land open to hunting, fishing, and recreational shooting.Sec. 4103. Closure of Federal land to hunting, fishing, and recreational shooting.Sec. 4104. Shooting ranges.Sec. 4105. Identifying opportunities for recreation, hunting, and fishing on Federal land.Subtitle C—Open Book on Equal Access to JusticeSec. 4201. Federal action transparency.Subtitle D—Migratory Bird Framework and Hunting Opportunities for VeteransSec. 4301. Federal closing date for hunting of ducks, mergansers, and coots.Subtitle E—MiscellaneousSec. 4401. Respect for treaties and rights.Sec. 4402. No priority.Sec. 4403. State authority for fish and wildlife.TITLE V—Hazards and mappingSec. 5001. National Volcano Early Warning and Monitoring System.Sec. 5002. Reauthorization of National Geologic Mapping Act of 1992.TITLE VI—National Heritage AreasSec. 6001. National Heritage Area designations.Sec. 6002. Adjustment of boundaries of Lincoln National Heritage Area.Sec. 6003. Finger Lakes National Heritage Area study.Sec. 6004. National Heritage Area amendments.TITLE VII—Wildlife habitat and conservationSec. 7001. Wildlife habitat and conservation.Sec. 7002. Reauthorization of Neotropical Migratory Bird Conservation Act.Sec. 7003. John H. Chafee Coastal Barrier Resources System.TITLE VIII—Water and powerSubtitle A—Reclamation title transferSec. 8001. Purpose.Sec. 8002. Definitions.Sec. 8003. Authorization of transfers of title to eligible facilities.Sec. 8004. Eligibility criteria.Sec. 8005. Liability.Sec. 8006. Benefits.Sec. 8007. Compliance with other laws.Subtitle B—Endangered fish recovery programsSec. 8101. Extension of authorization for annual base funding of fish recovery programs; removal of
			 certain reporting requirement.Sec. 8102. Report on recovery implementation programs.Subtitle C—Yakima River Basin Water Enhancement ProjectSec. 8201. Authorization of phase III.Sec. 8202. Modification of purposes and definitions.Sec. 8203. Yakima River Basin Water Conservation Program.Sec. 8204. Yakima Basin water projects, operations, and authorizations.Subtitle D—Bureau of Reclamation facility conveyancesSec. 8301. Conveyance of Maintenance Complex and District Office of the Arbuckle Project, Oklahoma.Sec. 8302. Contra Costa Canal transfer.Subtitle E—Project authorizationsSec. 8401. Extension of Equus Beds Division of the Wichita Project.Subtitle F—Modifications of existing programsSec. 8501. Watersmart.Subtitle G—Bureau of Reclamation transparencySec. 8601. Definitions.Sec. 8602. Asset Management Report enhancements for reserved works.Sec. 8603. Asset Management Report enhancements for transferred works.TITLE IX—MiscellaneousSec. 9001. Every Kid Outdoors Act.Sec. 9002. Good Samaritan Search and Recovery Act.Sec. 9003. John S. McCain III 21st Century Conservation Service Corps Act.Sec. 9004. National Nordic Museum Act.Sec. 9005. Designation of National George C. Marshall Museum and Library.Sec. 9006. 21st Century Respect Act.Sec. 9007. American World War II Heritage Cities.Sec. 9008. Quindaro Townsite National Commemorative Site.Sec. 9009. Designation of National Comedy Center in Jamestown, New York.Sec. 9010. John H. Chafee Coastal Barrier Resources System.
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior. IPublic land and forests ALand exchanges and conveyances 1001.Crags land exchange, Colorado (a)PurposesThe purposes of this section are—
 (1)to authorize, direct, expedite and facilitate the land exchange set forth herein; and (2)to promote enhanced public outdoor recreational and natural resource conservation opportunities in the Pike National Forest near Pikes Peak, Colorado, via acquisition of the non-Federal land and trail easement.
 (b)DefinitionsIn this section: (1)BHIThe term BHI means Broadmoor Hotel, Inc., a Colorado corporation.
 (2)Federal landThe term Federal land means all right, title, and interest of the United States in and to approximately 83 acres of land within the Pike National Forest, El Paso County, Colorado, together with a nonexclusive perpetual access easement to BHI to and from such land on Forest Service Road 371, as generally depicted on the map entitled Proposed Crags Land Exchange–Federal Parcel–Emerald Valley Ranch and dated March 2015.
 (3)Non-Federal landThe term non-Federal land means the land and trail easement to be conveyed to the Secretary by BHI in the exchange and is— (A)approximately 320 acres of land within the Pike National Forest, Teller County, Colorado, as generally depicted on the map entitled Proposed Crags Land Exchange–Non-Federal Parcel–Crags Property and dated March 2015; and
 (B)a permanent trail easement for the Barr Trail in El Paso County, Colorado, as generally depicted on the map entitled Proposed Crags Land Exchange–Barr Trail Easement to United States and dated March 2015, and which shall be considered as a voluntary donation to the United States by BHI for all purposes of law.
 (4)SecretaryThe term Secretary means the Secretary of Agriculture, unless otherwise specified. (c)Land exchange (1)In generalIf BHI offers to convey to the Secretary all right, title, and interest of BHI in and to the non-Federal land, the Secretary shall accept the offer and simultaneously convey to BHI the Federal land.
 (2)Land titleTitle to the non-Federal land conveyed and donated to the Secretary under this section shall be acceptable to the Secretary and shall conform to the title approval standards of the Attorney General of the United States applicable to land acquisitions by the Federal Government.
 (3)Perpetual access easement to BHIThe nonexclusive perpetual access easement to be granted to BHI as shown on the map referred to in subsection (b)(2) shall allow—
 (A)BHI to fully maintain, at BHI’s expense, and use Forest Service Road 371 from its junction with Forest Service Road 368 in accordance with historic use and maintenance patterns by BHI; and
 (B)full and continued public and administrative access and use of Forest Service Road 371 in accordance with the existing Forest Service travel management plan, or as such plan may be revised by the Secretary.
 (4)Route and condition of roadBHI and the Secretary may mutually agree to improve, relocate, reconstruct, or otherwise alter the route and condition of all or portions of such road as the Secretary, in close consultation with BHI, may determine advisable.
 (5)Exchange costsBHI shall pay for all land survey, appraisal, and other costs to the Secretary as may be necessary to process and consummate the exchange directed by this section, including reimbursement to the Secretary, if the Secretary so requests, for staff time spent in such processing and consummation.
						(d)Equal value exchange and appraisals
 (1)AppraisalsThe values of the lands to be exchanged under this section shall be determined by the Secretary through appraisals performed—
 (A)in accordance with— (i)the Uniform Appraisal Standards for Federal Land Acquisitions;
 (ii)the Uniform Standards of Professional Appraisal Practice; and (iii)appraisal instructions issued by the Secretary; and
 (B)by an appraiser mutually agreed to by the Secretary and BHI. (2)Equal value exchangeThe values of the Federal land and non-Federal land parcels exchanged shall be equal, or if they are not equal, shall be equalized as follows:
 (A)Surplus of Federal land valueIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land parcel identified in subsection (b)(3)(A), BHI shall make a cash equalization payment to the United States as necessary to achieve equal value, including, if necessary, an amount in excess of that authorized pursuant to section 206(b) of the Federal Land Policy and Management Act of l976 (43 U.S.C. 1716(b)).
 (B)Use of fundsAny cash equalization moneys received by the Secretary under subparagraph (A) shall be— (i)deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a); and
 (ii)made available to the Secretary for the acquisition of land or interests in land in Region 2 of the Forest Service.
 (C)Surplus of non-Federal land valueIf the final appraised value of the non-Federal land parcel identified in subsection (b)(3)(A) exceeds the final appraised value of the Federal land, the United States shall not make a cash equalization payment to BHI, and surplus value of the non-Federal land shall be considered a donation by BHI to the United States for all purposes of law.
							(3)Appraisal exclusions
 (A)Special Use PermitThe appraised value of the Federal land parcel shall not reflect any increase or diminution in value due to the special use permit existing on the date of enactment of this Act to BHI on the parcel and improvements thereunder.
 (B)Barr Trail easementThe Barr Trail easement donation identified in subsection (b)(3)(B) shall not be appraised for purposes of this section.
							(e)Miscellaneous provisions
						(1)Withdrawal provisions
 (A)WithdrawalLands acquired by the Secretary under this section shall, without further action by the Secretary, be permanently withdrawn from all forms of appropriation and disposal under the public land laws (including the mining and mineral leasing laws) and the Geothermal Steam Act of 1930 (30 U.S.C. 1001 et seq.).
 (B)Withdrawal revocationAny public land order that withdraws the Federal land from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of the Federal land parcel to BHI.
 (C)Withdrawal of Federal landAll Federal land authorized to be exchanged under this section, if not already withdrawn or segregated from appropriation or disposal under the public lands laws upon enactment of this Act, is hereby so withdrawn, subject to valid existing rights, until the date of conveyance of the Federal land to BHI.
 (2)Postexchange land managementLand acquired by the Secretary under this section shall become part of the Pike-San Isabel National Forest and be managed in accordance with the laws, rules, and regulations applicable to the National Forest System.
 (3)Exchange timetableIt is the intent of Congress that the land exchange directed by this section be consummated no later than 1 year after the date of enactment of this Act.
						(4)Maps, estimates, and descriptions
 (A)Minor errorsThe Secretary and BHI may by mutual agreement make minor boundary adjustments to the Federal and non-Federal lands involved in the exchange, and may correct any minor errors in any map, acreage estimate, or description of any land to be exchanged.
 (B)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land under this section, the map shall control unless the Secretary and BHI mutually agree otherwise.
 (C)AvailabilityUpon enactment of this Act, the Secretary shall file and make available for public inspection in the headquarters of the Pike-San Isabel National Forest a copy of all maps referred to in this section.
							1002.Arapaho National Forest boundary adjustment
 (a)In generalThe boundary of the Arapaho National Forest in the State of Colorado is adjusted to incorporate the approximately 92.95 acres of land generally depicted as The Wedge on the map entitled Arapaho National Forest Boundary Adjustment and dated November 6, 2013, and described as lots three, four, eight, and nine of section 13, Township 4 North, Range 76 West, Sixth Principal Meridian, Colorado. A lot described in this subsection may be included in the boundary adjustment only after the Secretary of Agriculture obtains written permission for such action from the lot owner or owners.
 (b)Bowen Gulch Protection AreaThe Secretary of Agriculture shall include all Federal land within the boundary described in subsection (a) in the Bowen Gulch Protection Area established under section 6 of the Colorado Wilderness Act of 1993 (16 U.S.C. 539j).
 (c)Land and Water Conservation FundFor purposes of section 200306(a)(2)(B)(i) of title 54, United States Code, the boundaries of the Arapaho National Forest, as modified under subsection (a), shall be considered to be the boundaries of the Arapaho National Forest as in existence on January 1, 1965.
 (d)Public motorized useNothing in this section opens privately owned lands within the boundary described in subsection (a) to public motorized use.
 (e)Access to non-Federal landsNotwithstanding the provisions of section 6(f) of the Colorado Wilderness Act of 1993 (16 U.S.C. 539j(f)) regarding motorized travel, the owners of any non-Federal lands within the boundary described in subsection (a) who historically have accessed their lands through lands now or hereafter owned by the United States within the boundary described in subsection (a) shall have the continued right of motorized access to their lands across the existing roadway.
					1003.Santa Ana River Wash Plan land exchange
 (a)DefinitionsIn this section: (1)Conservation DistrictThe term Conservation District means the San Bernardino Valley Water Conservation District, a political subdivision of the State of California.
 (2)Federal exchange parcelThe term Federal exchange parcel means the approximately 90 acres of Federal land administered by the Bureau of Land Management generally depicted as BLM Equalization Land to SBVWCD on the Map and is to be conveyed to the Conservation District if necessary to equalize the fair market values of the lands otherwise to be exchanged.
 (3)Federal landThe term Federal land means the approximately 327 acres of Federal land administered by the Bureau of Land Management generally depicted as BLM Land to SBVWCD on the Map.
 (4)MapThe term Map means the map entitled Santa Ana River Wash Land Exchange and dated September 3, 2015. (5)Non-Federal exchange parcelThe term non-Federal exchange parcel means the approximately 59 acres of land owned by the Conservation District generally depicted as SBVWCD Equalization Land on the Map and is to be conveyed to the United States if necessary to equalize the fair market values of the lands otherwise to be exchanged.
 (6)Non-Federal LandThe term non-Federal Land means the approximately 310 acres of land owned by the Conservation District generally depicted as SBVWCD to BLM on the Map. (b)Exchange of land; equalization of value (1)Exchange authorizedNotwithstanding the land use planning requirements of sections 202, 210, and 211 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1720, 1721), subject to valid existing rights, and conditioned upon any equalization payment necessary under section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), and paragraph (2), as soon as practicable, but not later than 2 years after the date of enactment of this Act, if the Conservation District offers to convey the exchange land to the United States, the Secretary shall—
 (A)convey to the Conservation District all right, title, and interest of the United States in and to the Federal land, and any such portion of the Federal exchange parcel as may be required to equalize the values of the lands exchanged; and
 (B)accept from the Conservation District a conveyance of all right, title, and interest of the Conservation District in and to the non-Federal land, and any such portion of the non-Federal exchange parcel as may be required to equalize the values of the lands exchanged.
 (2)Equalization paymentTo the extent an equalization payment is necessary under section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the amount of such equalization payment shall first be made by way of in-kind transfer of such portion of the Federal exchange parcel to the Conservation District, or transfer of such portion of the non-Federal exchange parcel to the United States, as the case may be, as may be necessary to equalize the fair market values of the exchanged properties. The fair market value of the Federal exchange parcel or non-Federal exchange parcel, as the case may be, shall be credited against any required equalization payment. To the extent such credit is not sufficient to offset the entire amount of equalization payment so indicated, any remaining amount of equalization payment shall be treated as follows:
 (A)If the equalization payment is to equalize values by which the Federal land exceeds the non-Federal land and the credited value of the non-Federal exchange parcel, Conservation District may make the equalization payment to the United States, notwithstanding any limitation regarding the amount of the equalization payment under section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)). In the event Conservation District opts not to make the indicated equalization payment, the exchange shall not proceed.
 (B)If the equalization payment is to equalize values by which the non-Federal land exceeds the Federal land and the credited value of the Federal exchange parcel, the Secretary shall order the exchange without requirement of any additional equalization payment by the United States to the Conservation District.
							(3)Appraisals
 (A)The value of the land to be exchanged under this section shall be determined by appraisals conducted by one or more independent and qualified appraisers.
 (B)The appraisals shall be conducted in accordance with nationally recognized appraisal standards, including, as appropriate, the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (4)Title approvalTitle to the land to be exchanged under this section shall be in a format acceptable to the Secretary and the Conservation District.
 (5)Map and legal descriptionsAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize a map and legal descriptions of all land to be conveyed under this section. The Secretary may correct any minor errors in the map or in the legal descriptions. The map and legal descriptions shall be on file and available for public inspection in appropriate offices of the Bureau of Land Management.
 (6)Costs of conveyanceAs a condition of conveyance, any costs related to the conveyance under this section shall be paid by the Conservation District.
						(c)Applicable law
						(1)Act of February 20, 1909
 (A)The Act of February 20, 1909 (35 Stat. 641), shall not apply to the Federal land and any public exchange land transferred under this section.
 (B)The exchange of lands under this section shall be subject to continuing rights of the Conservation District under the Act of February 20, 1909 (35 Stat. 641), on the non-Federal land and any exchanged portion of the non-Federal exchange parcel for the continued use, maintenance, operation, construction, or relocation of, or expansion of, groundwater recharge facilities on the non-Federal land, to accommodate groundwater recharge of the Bunker Hill Basin to the extent that such activities are not in conflict with any Habitat Conservation Plan or Habitat Management Plan under which such non-Federal land or non-Federal exchange parcel may be held or managed.
 (2)FLPMAExcept as otherwise provided in this section, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), shall apply to the exchange of land under this section.
 (d)Cancellation of Secretarial Order 241Secretarial Order 241, dated November 11, 1929 (withdrawing a portion of the Federal land for an unconstructed transmission line), is terminated and the withdrawal thereby effected is revoked.
					1004.Udall Park land exchange
 (a)DefinitionsIn this section: (1)CityThe term City means the city of Tucson, Arizona.
 (2)Non-Federal landThe term non-Federal land means the approximately 172.8-acre parcel of City land identified in the patent numbered 02–90–0001 and dated October 4, 1989, and more particularly described as lots 3 and 4, S1/2NW1/4, sec. 5, T.14 S., R.15 E., Gila and Salt River Meridian, Arizona.
						(b)Conveyance of Federal reversionary interest in land located in Tucson, Arizona
 (1)In generalNotwithstanding any other provision of law, the Secretary shall convey to the City, without consideration, the reversionary interests of the United States in and to the non-Federal land for the purpose of unencumbering the title to the non-Federal land to enable economic development of the non-Federal land.
 (2)Legal descriptionsAs soon as practicable after the date of enactment of this Act, the exact legal descriptions of the non-Federal land shall be determined in a manner satisfactory to the Secretary.
 (3)Additional terms and conditionsThe Secretary may require such additional terms and conditions to the conveyance under paragraph (1), consistent with that paragraph, as the Secretary considers appropriate to protect the interests of the United States.
 (4)CostsThe City shall pay all costs associated with the conveyance under paragraph (1), consistent with that paragraph, including the costs of any surveys, recording costs, and other reasonable costs.
						1005.Confirmation of State land grants
 (a)In generalSubject to valid existing rights, the State of Utah may select any lands in T. 6 S. and T. 7 S., R. 1 W., Salt Lake Base and Meridian, that are owned by the United States, under the administrative jurisdiction of the Bureau of Land Management, and identified as available for disposal by land exchange in the Record of Decision for the Pony Express Resource Management Plan and Rangeland Program Summary for Utah County (January 1990), as amended by the Pony Express Plan Amendment (November 1997), in fulfillment of the land grants made in sections 6, 8, and 12 of the Act of July 16, 1894 (28 Stat. 107) as generally depicted on the map entitled Proposed Utah County Quantity Grants and dated June 27, 2017, to further the purposes of the State of Utah School and Institutional Trust Lands Administration, without further land use planning action by the Bureau of Land Management.
 (b)ApplicationThe criteria listed in Decision 3 of the Lands Program of the resource management plan described in subsection (a) shall not apply to any land selected under that subsection.
 (c)Effect on limitationNothing in this section affects the limitation established under section 2815(d) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65).
					1006.Custer County Airport conveyance
 (a)DefinitionsIn this section: (1)CountyThe term County means Custer County, South Dakota.
 (2)Federal landThe term Federal land means all right, title, and interest of the United States in and to approximately 65.7 acres of National Forest System land, as generally depicted on the map.
 (3)MapThe term map means the map entitled Custer County Airport Conveyance and dated October 19, 2017. (4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
						(b)Land conveyance
 (1)In generalSubject to the terms and conditions described in paragraph (2), if the County submits to the Secretary an offer to acquire the Federal land for the market value, as determined by the appraisal under paragraph (3), the Secretary shall convey the Federal land to the County.
 (2)Terms and conditionsThe conveyance under paragraph (1) shall be— (A)subject to valid existing rights;
 (B)made by quitclaim deed; and (C)subject to any other terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
							(3)Appraisal
 (A)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall complete an appraisal to determine the market value of the Federal land.
 (B)StandardsThe appraisal under subparagraph (A) shall be conducted in accordance with— (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (ii)the Uniform Standards of Professional Appraisal Practice. (4)Map (A)Availability of mapThe map shall be kept on file and available for public inspection in the appropriate office of the Forest Service.
 (B)Correction of errorsThe Secretary may correct any errors in the map. (5)ConsiderationAs consideration for the conveyance under paragraph (1), the County shall pay to the Secretary an amount equal to the market value of the Federal land, as determined by the appraisal under paragraph (3).
 (6)SurveyThe exact acreage and legal description of the Federal land to be conveyed under paragraph (1) shall be determined by a survey satisfactory to the Secretary.
 (7)Costs of conveyanceAs a condition on the conveyance under paragraph (1), the County shall pay to the Secretary all costs associated with the conveyance, including the cost of—
 (A)the appraisal under paragraph (3); and (B)the survey under paragraph (6).
 (8)Proceeds from the sale of landAny proceeds received by the Secretary from the conveyance under paragraph (1) shall be— (A)deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a); and
 (B)available to the Secretary until expended, without further appropriation, for the acquisition of inholdings in units of the National Forest System in the State of South Dakota.
							1007.Pascua Yaqui Tribe land conveyance
 (a)DefinitionsIn this section: (1)DistrictThe term District means the Tucson Unified School District No. 1, a school district recognized as such under the laws of the State of Arizona.
 (2)MapThe term Map means the map entitled ‘Pascua Yaqui Tribe Land Conveyance Act, dated March 14, 2016, and on file and available for public inspection in the local office of the Bureau of Land Management.
 (3)Recreation and Public Purposes ActThe term Recreation and Public Purposes Act means the Act of June 14, 1926 (43 U.S.C. 869 et seq.). (4)TribeThe term Tribe means the Pascua Yaqui Tribe of Arizona, a federally recognized Indian Tribe.
						(b)Land to be held in trust
 (1)Parcel ASubject to paragraph (2) and to valid existing rights, all right, title, and interest of the United States in and to the approximately 39.65 acres of Federal lands generally depicted on the map as Parcel A are declared to be held in trust by the United States for the benefit of the Tribe.
 (2)Effective dateParagraph (1) shall take effect on the day after the date on which the District relinquishes all right, title, and interest of the District in and to the approximately 39.65 acres of land described in paragraph (1).
						(c)Lands to be conveyed to the district
						(1)Parcel B
 (A)In generalSubject to valid existing rights and payment to the United States of the fair market value, the United States shall convey to the District all right, title, and interest of the United States in and to the approximately 13.24 acres of Federal lands generally depicted on the map as Parcel B.
 (B)Determination of fair market valueThe fair market value of the property to be conveyed under subparagraph (A) shall be determined by the Secretary in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (C)Costs of conveyanceAs a condition of the conveyance under this paragraph, all costs associated with the conveyance shall be paid by the District.
							(2)Parcel C
 (A)In generalIf, not later than 1 year after the completion of the appraisal required by subparagraph (C), the District submits to the Secretary an offer to acquire the Federal reversionary interest in all of the approximately 27.5 acres of land conveyed to the District under Recreation and Public Purposes Act and generally depicted on the map as Parcel C, the Secretary shall convey to the District such reversionary interest in the lands covered by the offer. The Secretary shall complete the conveyance not later than 30 days after the date of the offer.
 (B)SurveyNot later than 90 days after the date of enactment of this Act, the Secretary shall complete a survey of the lands described in this paragraph to determine the precise boundaries and acreage of the lands subject to the Federal reversionary interest.
 (C)AppraisalNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an appraisal of the Federal reversionary interest in the lands identified by the survey required by subparagraph (B). The appraisal shall be completed in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (D)ConsiderationAs consideration for the conveyance of the Federal reversionary interest under this paragraph, the District shall pay to the Secretary an amount equal to the appraised value of the Federal interest, as determined under subparagraph (C). The consideration shall be paid not later than 30 days after the date of the conveyance.
 (E)Costs of conveyanceAs a condition of the conveyance under this paragraph, all costs associated with the conveyance, including the cost of the survey required by subparagraph (B) and the appraisal required by subparagraph (C), shall be paid by the District.
 (d)Gaming prohibitionThe Tribe may not conduct gaming activities on lands taken into trust pursuant to this section, either as a matter of claimed inherent authority, under the authority of any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.), or under regulations promulgated by the Secretary or the National Indian Gaming Commission.
					(e)Water rights
 (1)In generalThere shall be no Federal reserved right to surface water or groundwater for any land taken into trust by the United States for the benefit of the Tribe under this section.
 (2)State water rightsThe Tribe retains any right or claim to water under State law for any land taken into trust by the United States for the benefit of the Tribe under this section.
 (3)Forfeiture or abandonmentAny water rights that are appurtenant to land taken into trust by the United States for the benefit of the Tribe under this section may not be forfeited or abandoned.
 (4)AdministrationNothing in this section affects or modifies any right of the Tribe or any obligation of the United States under Public Law 95–375.
						1008.La Paz County land conveyance
 (a)DefinitionsIn this section: (1)CountyThe term County means La Paz County, Arizona.
 (2)Federal landThe term Federal land means the approximately 5,935 acres of land managed by the Bureau of Land Management and designated as Federal land to be conveyed on the map.
 (3)MapThe term map means the map prepared by the Bureau of Land Management entitled Proposed La Paz County Land Conveyance and dated October 1, 2018. (b)Conveyance to La Paz County, Arizona (1)In generalNotwithstanding the planning requirement of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713) and in accordance with this section and other applicable law, as soon as practicable after receiving a request from the County to convey the Federal land, the Secretary shall convey the Federal land to the County.
						(2)Restrictions on conveyance
 (A)In generalThe conveyance under paragraph (1) shall be subject to— (i)valid existing rights; and
 (ii)such terms and conditions as the Secretary determines to be necessary. (B)ExclusionThe Secretary shall exclude from the conveyance under paragraph (1) any Federal land that contains significant cultural, environmental, wildlife, or recreational resources.
 (3)Payment of fair market valueThe conveyance under paragraph (1) shall be for the fair market value of the Federal land to be conveyed, as determined—
 (A)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (B)based on an appraisal that is conducted in accordance with—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)the Uniform Standards of Professional Appraisal Practice.
 (4)Protection of Tribal cultural artifactsAs a condition of the conveyance under paragraph (1), the County shall, and as a condition of any subsequent conveyance, any subsequent owner shall—
 (A)make good faith efforts to avoid disturbing Tribal artifacts; (B)minimize impacts on Tribal artifacts if they are disturbed;
 (C)coordinate with the Colorado River Indian Tribes Tribal Historic Preservation Office to identify artifacts of cultural and historic significance; and
 (D)allow Tribal representatives to rebury unearthed artifacts at or near where they were discovered. (5)Availability of map (A)In generalThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (B)CorrectionsThe Secretary and the County may, by mutual agreement— (i)make minor boundary adjustments to the Federal land to be conveyed under paragraph (1); and
 (ii)correct any minor errors in the map, an acreage estimate, or the description of the Federal land. (6)WithdrawalThe Federal land is withdrawn from the operation of the mining and mineral leasing laws of the United States.
 (7)CostsAs a condition of the conveyance of the Federal land under paragraph (1), the County shall pay— (A)an amount equal to the appraised value determined in accordance with paragraph (3)(B); and
 (B)all costs related to the conveyance, including all surveys, appraisals, and other administrative costs associated with the conveyance of the Federal land to the County under paragraph (1).
 (8)Proceeds from the sale of landThe proceeds from the sale of land under this subsection shall be— (A)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and
 (B)used in accordance with that Act (43 U.S.C. 2301 et seq.). 1009.Lake Bistineau land title stability (a)DefinitionsIn this section:
 (1)ClaimantThe term claimant means any individual, group, or corporation authorized to hold title to land or mineral interests in land in the State of Louisiana with a valid claim to the omitted land, including any mineral interests.
 (2)MapThe term Map means the map entitled Lands as Delineated by Original Survey December 18, 1842 showing the 1969 Meander Line at the 148.6 Elevation Line and dated January 30, 2018.
						(3)Omitted land
 (A)In generalThe term omitted land means the land in lots 6, 7, 8, 9, 10, 11, 12, and 13 of sec. 30, T. 16 N., R. 10 W., Louisiana Meridian, comprising a total of approximately 229.72 acres, as depicted on the Map, that—
 (i)was in place during the Original Survey; but (ii)was not included in the Original Survey.
 (B)InclusionThe term omitted land includes— (i)Peggy's Island in lot 1 of sec. 17, T. 16 N., R. 10 W., Louisiana Meridian; and
 (ii)Hog Island in lot 1 of sec. 29, T. 16 N., R. 10 W., Louisiana Meridian. (4)Original surveyThe term Original Survey means the survey of land surrounding Lake Bistineau, Louisiana, conducted by the General Land Office in 1838 and approved by the Surveyor General on December 8, 1842.
						(b)Conveyances
 (1)In generalConsistent with the first section of the Act of December 22, 1928 (commonly known as the “Color of Title Act”) (45 Stat. 1069, chapter 47; 43 U.S.C. 1068), except as provided by this section, the Secretary shall convey to the claimant the omitted land, including any mineral interests, that has been held in good faith and in peaceful, adverse possession by a claimant or an ancestor or grantor of the claimant, under claim or color of title, based on the Original Survey.
 (2)Confirmation of titleThe conveyance or patent of omitted land to a claimant under paragraph (1) shall have the effect of confirming title to the surface and minerals in the claimant and shall not serve as any admission by a claimant.
						(c)Payment of costs
 (1)In generalExcept as provided in paragraph (2), the conveyance required under subsection (b) shall be without consideration.
 (2)ConditionAs a condition of the conveyance of the omitted land under subsection (b), before making the conveyance, the Secretary shall recover from the State of Louisiana any costs incurred by the Secretary relating to any survey, platting, legal description, or associated activities required to prepare and issue a patent under that subsection.
 (d)Map and legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall file, and make available for public inspection in the appropriate offices of the Bureau of Land and Management, the Map and legal descriptions of the omitted land to be conveyed under subsection (b).
					1010.Lake Fannin land conveyance
 (a)DefinitionsIn this section: (1)CountyThe term County means Fannin County, Texas.
 (2)MapThe term map means the map entitled Lake Fannin Conveyance and dated November 21, 2013. (3)National Forest System landThe term National Forest System land means the approximately 2,025 acres of National Forest System land generally depicted on the map.
 (4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. (b)Land conveyance (1)In generalSubject to the terms and conditions described in paragraph (2), if the County submits to the Secretary an offer to acquire the National Forest System land for the fair market value, as determined by the appraisal under paragraph (3), the Secretary shall convey the National Forest System land to the County.
 (2)Terms and conditionsThe conveyance under paragraph (1) shall be— (A)subject to valid existing rights;
 (B)made by quitclaim deed; and (C)subject to any other terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
							(3)Appraisal
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an appraisal to determine the fair market value of the National Forest System land.
 (B)StandardsThe appraisal under subparagraph (A) shall be conducted in accordance with— (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (ii)the Uniform Standards of Professional Appraisal Practice. (4)Map (A)Availability of mapThe map shall be kept on file and available for public inspection in the appropriate office of the Forest Service.
 (B)Correction of errorsThe Secretary may correct minor errors in the map. (5)ConsiderationAs consideration for the conveyance under paragraph (1), the County shall pay to the Secretary an amount equal to the fair market value of the National Forest System land, as determined by the appraisal under paragraph (3).
 (6)SurveyThe exact acreage and legal description of the National Forest System land to be conveyed under paragraph (1) shall be determined by a survey satisfactory to the Secretary and the County.
 (7)UseAs a condition of the conveyance under paragraph (1), the County shall agree to manage the land conveyed under that subsection for public recreational purposes.
 (8)Costs of conveyanceAs a condition on the conveyance under paragraph (1), the County shall pay to the Secretary all costs associated with the conveyance, including the cost of—
 (A)the appraisal under paragraph (3); and (B)the survey under paragraph (6).
							1011.Land conveyance and utility right-of-way, Henry’s Lake Wilderness Study Area, Idaho
 (a)Conveyance and right-of-Way authorizedNotwithstanding section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the Secretary may—
 (1)convey to the owner of a private residence located at 3787 Valhalla Road in Island Park, Idaho (in this section referred to as the owner), all right, title, and interest of the United States in and to the approximately 0.5 acres of Federal land in the Henry’s Lake Wilderness Study Area described as lot 14, section 33, Township 16 North, Range 43 East, Boise Meridian, Fremont County, Idaho; and
 (2)grant Fall River Electric in Ashton, Idaho, the right to operate, maintain, and rehabilitate a right-of-way encumbering approximately 0.4 acres of Federal land in the Henry’s Lake Wilderness Study Area described as lot 15, section 33, Township 16 North, Range 43 East, Boise Meridian, Fremont County, Idaho, which includes an electric distribution line and access road, 850′ in length, 20′ in width.
						(b)Consideration; conditions
 (1)Land disposalThe Secretary shall convey the land under subsection (a)(1) in accordance with section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713) and part 2711.3–3 of title 43, Code of Federal Regulations. As consideration for the conveyance the owner shall pay to the Secretary an amount equal to the fair market value as valued by a qualified land appraisal and approved by the Appraisal and Valuation Services Office.
 (2)Right-of-wayThe Secretary shall grant the right-of-way granted under subsection (a)(2) in accordance with section 205 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1715), and part 2800 of title 43, Code of Federal Regulations.
 (c)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance of the land and the grant of the right-of-way under this section as the Secretary considers appropriate to protect the interests of the United States.
					1012.Conveyance to Ukpeagvik Inupiat Corporation
 (a)In generalNot later than 1 year after the date of enactment of this Act, subject to valid existing rights, the Secretary shall convey to the Ukpeagvik Inupiat Corporation all right, title, and interest held by the United States in and to sand and gravel deposits underlying the surface estate owned by the Ukpeagvik Inupiat Corporation within and contiguous to the Barrow gas fields, and more particularly described as follows:
 (1)T. 21 N. R. 16 W., secs. 7, 17–18, 19–21, and 28–29, of the Umiat Meridian. (2)T. 21 N. R. 17 W., secs. 1–2 and 11–14, of the Umiat Meridian.
 (3)T. 22 N. R. 18 W., secs. 4, 9, and 29–32, of the Umiat Meridian. (4)T. 22 N. R. 19 W., secs. 25 and 36, of the Umiat Meridian.
 (b)Entitlement fulfilledThe conveyance under this section shall fulfill the entitlement granted to the Ukpeagvik Inupiat Corporation under section 12(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1611(a)).
 (c)Compliance with Endangered Species Act of 1973Nothing in this section affects any requirement, prohibition, or exception under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
					1013.Public purpose conveyance to City of Hyde Park, Utah
 (a)In generalNotwithstanding the land use planning requirement of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), on written request by the City of Hyde Park, Utah (referred to in this section as the City), the Secretary shall convey, without consideration, to the City the parcel of public land described in subsection (b)(1) for public recreation or other public purposes consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
					(b)Description of land
 (1)In generalThe parcel of public land referred to in subsection (a) is the approximately 80-acre parcel identified on the map entitled Hyde Park Land Conveyance Act and dated October 23, 2017.
 (2)Availability of mapThe map referred to in paragraph (1) shall be on file and available for public inspection in appropriate offices of the Bureau of Land Management.
 (c)SurveyThe exact acreage and legal description of the land to be conveyed under this section shall be determined by a survey satisfactory to the Secretary.
 (d)Conveyance costsAs a condition for the conveyance under this section, all costs associated with the conveyance shall be paid by the City.
					1014.Juab County conveyance
 (a)DefinitionsIn this section: (1)CountyThe term County means Juab County, Utah.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. (3)Nephi Work Center conveyance parcelThe term Nephi Work Center conveyance parcel means the parcel of approximately 2.17 acres of National Forest System land in the County, located at 740 South Main Street, Nephi, Utah, as depicted as Tax Lot Numbers #XA00–0545–1111 and #XA00–0545–2 on the map entitled Nephi Plat B and dated May 6, 1981.
						(b)Conveyance of Nephi Work Center conveyance parcel, Juab County, Utah
 (1)In generalNot later than 1 year after the date on which the Secretary receives a request from the County and subject to valid existing rights and such terms and conditions as are mutually satisfactory to the Secretary and the County, including such additional terms as the Secretary determines to be necessary, the Secretary shall convey to the County without consideration all right, title, and interest of the United States in and to the Nephi Work Center conveyance parcel.
 (2)CostsAny costs relating to the conveyance under paragraph (1), including processing and transaction costs, shall be paid by the County.
 (3)Use of landThe land conveyed to the County under paragraph (1) shall be used by the County— (A)to house fire suppression and fuels mitigation personnel;
 (B)to facilitate fire suppression and fuels mitigation activities; and (C)for infrastructure and equipment necessary to carry out subparagraphs (A) and (B).
							1015.Black Mountain Range and Bullhead City land exchange
 (a)DefinitionsIn this section: (1)CityThe term City means Bullhead City, Arizona.
 (2)Non-Federal LandThe term non-Federal Land means the approximately 1,100 acres of land owned by Bullhead City in the Black Mountain Range generally depicted as Bullhead City Land to be Exchanged to BLM on the Map.
 (3)MapThe term Map means the map entitled Bullhead City Land Exchange and dated August 24, 2018. (4)Federal landThe term Federal land means the approximately 345.2 acres of land in Bullhead City, Arizona, generally depicted as Federal Land to be exchanged to Bullhead City on the Map.
						(b)Land exchange
 (1)In generalIf after December 15, 2020, the City offers to convey to the Secretary all right, title, and interest of the City in and to the non-Federal land, the Secretary shall accept the offer and simultaneously convey to the City all right, title, and interest of the United States in and to the Federal land.
 (2)Land titleTitle to the non-Federal land conveyed to the Secretary under this section shall be in a form acceptable to the Secretary and shall conform to the title approval standards of the Attorney General of the United States applicable to land acquisitions by the Federal Government.
 (3)Exchange costsThe City shall pay for all land survey, appraisal, and other costs to the Secretary as may be necessary to process and consummate the exchange under this section.
						(c)Equal value exchange and appraisals
 (1)AppraisalsThe values of the lands to be exchanged under this section shall be determined by the Secretary through appraisals performed—
 (A)in accordance with— (i)the Uniform Appraisal Standards for Federal Land Acquisitions;
 (ii)the Uniform Standards of Professional Appraisal Practice; and (iii)appraisal instructions issued by the Secretary; and
 (B)by an appraiser mutually agreed to by the Secretary and the City. (2)Equal value exchangeThe values of the Federal and non-Federal land parcels exchanged shall be equal, or if they are not equal, shall be equalized as follows:
 (A)Surplus of Federal land valueIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land, the City shall reduce the amount of land it is requesting from the Federal Government in order to create an equal value in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)). Land that is not exchanged because of equalization under this subparagraph shall remain subject to lease under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
 (B)Use of fundsAny cash equalization moneys received by the Secretary under subparagraph (A) shall be— (i)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and
 (ii)used in accordance with that Act (43 U.S.C. 2301 et seq.). (C)Surplus of non-Federal land valueIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land, the United States shall not make a cash equalization payment to the City, and surplus value of the non-Federal land shall be considered a donation by the City to the United States for all purposes of law.
 (d)Withdrawal provisionsLands acquired by the Secretary under this section are, upon such acquisition, automatically and permanently withdrawn from all forms of appropriation and disposal under the public land laws (including the mining and mineral leasing laws) and the Geothermal Steam Act of 1930 (30 U.S.C. 1001 et seq.).
					(e)Maps, estimates, and descriptions
 (1)Minor errorsThe Secretary and the City may, by mutual agreement— (A)make minor boundary adjustments to the Federal and non-Federal lands involved in the exchange; and
 (B)correct any minor errors in any map, acreage estimate, or description of any land to be exchanged. (2)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land under this section, the map shall control unless the Secretary and the City mutually agree otherwise.
 (3)AvailabilityThe Secretary shall file and make available for public inspection in the Arizona headquarters of the Bureau of Land Management a copy of all maps referred to in this section.
						1016.Cottonwood land exchange
 (a)DefinitionsIn this section: (1)CountyThe term County means Yavapai County, Arizona.
 (2)Federal landThe term Federal land means all right, title, and interest of the United States in and to approximately 80 acres of land within the Coconino National Forest, in Yavapai County, Arizona, generally depicted as Coconino National Forest Parcels Federal Land on the map.
 (3)MapThe term map means the map entitled Cottonwood Land Exchange, with the revision date July 5, 2018\Version 1. (4)Non-Federal landThe term non-Federal land means the approximately 369 acres of land in Yavapai County, Arizona, generally depicted as Yavapai County Parcels Non-Federal Land on the map.
 (5)SecretaryThe term Secretary means the Secretary of Agriculture, unless otherwise specified. (b)Land exchange (1)In generalIf the County offers to convey to the Secretary all right, title, and interest of the County in and to the non-Federal land, the Secretary shall accept the offer and simultaneously convey to the County all right, title, and interest of the United States to the Federal land.
 (2)Land titleTitle to the non-Federal land conveyed to the Secretary under this section shall be acceptable to the Secretary and shall conform to the title approval standards of the Attorney General of the United States applicable to land acquisitions by the Federal Government.
 (3)Exchange costsThe County shall pay for all land survey, appraisal, and other costs to the Secretary as may be necessary to process and consummate the exchange under this section, including reimbursement to the Secretary, if the Secretary so requests, for staff time spent in such processing and consummation.
						(c)Equal value exchange and appraisals
 (1)AppraisalsThe values of the lands to be exchanged under this section shall be determined by the Secretary through appraisals performed—
 (A)in accordance with— (i)the Uniform Appraisal Standards for Federal Land Acquisitions;
 (ii)the Uniform Standards of Professional Appraisal Practice; and (iii)appraisal instructions issued by the Secretary; and
 (B)by an appraiser mutually agreed to by the Secretary and the County. (2)Equal value exchangeThe values of the Federal and non-Federal land parcels exchanged shall be equal, or if they are not equal, shall be equalized as follows:
 (A)Surplus of Federal land valueIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land, the County shall make a cash equalization payment to the United States as necessary to achieve equal value, including, if necessary, an amount in excess of that authorized pursuant to section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)).
 (B)Use of fundsAny cash equalization moneys received by the Secretary under subparagraph (A) shall be— (i)deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a); and
 (ii)made available to the Secretary for the acquisition of land or interests in land in Region 3 of the Forest Service.
 (C)Surplus of non-Federal land valueIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land, the United States shall not make a cash equalization payment to the County, and surplus value of the non-Federal land shall be considered a donation by the County to the United States for all purposes of law.
 (d)Withdrawal provisionsLands acquired by the Secretary under this section are, upon such acquisition, automatically and permanently withdrawn from all forms of appropriation and disposal under the public land laws (including the mining and mineral leasing laws) and the Geothermal Steam Act of 1930 (30 U.S.C. 1001 et seq.).
 (e)Management of landLand acquired by the Secretary under this section shall become part of the Coconino National Forest and be managed in accordance with the laws, rules, and regulations applicable to the National Forest System.
					(f)Maps, estimates, and descriptions
 (1)Minor errorsThe Secretary and the County may, by mutual agreement— (A)make minor boundary adjustments to the Federal and non-Federal lands involved in the exchange; and
 (B)correct any minor errors in any map, acreage estimate, or description of any land to be exchanged. (2)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land under this section, the map shall control unless the Secretary and the County mutually agree otherwise.
 (3)AvailabilityThe Secretary shall file and make available for public inspection in the headquarters of the Coconino National Forest a copy of all maps referred to in this section.
						1017.Embry-Riddle Tri-City land exchange
 (a)DefinitionsIn this section: (1)Non-Federal landThe term non-Federal land means the approximately 16-acre parcel of University land identified in section 3(a) of Public Law 105–363 (112 Stat. 3297).
 (2)UniversityThe term University means Embry-Riddle Aeronautical University, Florida. (b)Conveyance of Federal reversionary interest in land located in the county of Yavapai, Arizona (1)In generalNotwithstanding any other provision of law, if after the completion of the appraisal required under subsection (c), the University submits to the Secretary an offer to acquire the reversionary interests of the United States in and to the non-Federal land, the Secretary shall convey to the University the reversionary interests of the United States in and to the non-Federal land for the purpose of unencumbering the title to the non-Federal land to enable economic development of the non-Federal land.
 (2)Legal descriptionsAs soon as practicable after the date of enactment of this Act, the exact legal description of the non-Federal land shall be determined in a manner satisfactory to the Secretary.
 (3)Additional terms and conditionsThe Secretary may require such additional terms and conditions to the conveyance under paragraph (1), consistent with this section, as the Secretary considers appropriate to protect the interests of the United States.
 (4)CostsThe University shall pay all costs associated with the conveyance under paragraph (1), including the costs of the appraisal required under subsection (c), the costs of any surveys, recording costs, and other reasonable costs.
						(c)Appraisal
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an appraisal of the reversionary interests of the United States in and to the non-Federal land.
 (2)Applicable lawThe appraisal shall be completed in accordance with— (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (B)the Uniform Standards of Professional Appraisal Practice. (d)Consideration (1)In generalAs consideration for the conveyance of the reversionary interests of the United States in and to the non-Federal land under this section, the University shall pay to the Secretary an amount equal to the appraised value of the interests of the United States, as determined under subsection (c).
 (2)Deposit; useAmounts received under paragraph (1) shall be— (A)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and
 (B)used in accordance with that Act (43 U.S.C. 2301 et seq.). BPublic land and National Forest System management 1101.Bolts Ditch access (a)Access grantedThe Secretary of Agriculture shall permit by special use authorization nonmotorized access and use, in accordance with section 293.6 of title 36, Code of Federal Regulations, of the Bolts Ditch Headgate and the Bolts Ditch within the Holy Cross Wilderness, Colorado, as designated by Public Law 96–560 (94 Stat. 3265), for the purposes of the diversion of water and use, maintenance, and repair of such ditch and headgate by the Town of Minturn, Colorado, a Colorado Home Rule Municipality.
 (b)Location of facilitiesThe Bolts Ditch headgate and ditch segment referenced in subsection (a) are as generally depicted on the map entitled Bolts Ditch headgate and Ditch Segment and dated November 2015.
					1102.Clarification relating to a certain land description under the Northern Arizona Land Exchange and
 Verde River Basin Partnership Act of 2005Section 104(a)(5) of the Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005 (Public Law 109–110; 119 Stat. 2356) is amended by inserting before the period at the end , which, notwithstanding section 102(a)(4)(B), includes the N1/2 NE1⁄4 SW1⁄4 SW1⁄4, the N1⁄2 N1⁄2 SE1⁄4 SW1⁄4, and the N1⁄2 N1⁄2 SW1⁄4 SE1⁄4, sec. 34, Township 22 North, Range 2 East, Gila and Salt River Meridian, Coconino County, Arizona, comprising approximately 25 acres.
				1103.Frank and Jeanne Moore Wild Steelhead Special Management Area
 (a)FindingsCongress finds that— (1)Frank Moore has committed his life to family, friends, his country, and fly fishing;
 (2)Frank Moore is a World War II veteran who stormed the beaches of Normandy along with 150,000 troops during the D-Day Allied invasion and was awarded the Chevalier of the French Legion of Honor for his bravery;
 (3)Frank Moore returned home after the war, started a family, and pursued his passion of fishing on the winding rivers in Oregon;
 (4)as the proprietor of the Steamboat Inn along the North Umpqua River in Oregon for nearly 20 years, Frank Moore, along with his wife Jeanne, shared his love of fishing, the flowing river, and the great outdoors, with visitors from all over the United States and the world;
 (5)Frank Moore has spent most of his life fishing the vast rivers of Oregon, during which time he has contributed significantly to efforts to conserve fish habitats and protect river health, including serving on the State of Oregon Fish and Wildlife Commission;
 (6)Frank Moore has been recognized for his conservation work with the National Wildlife Federation Conservationist of the Year award, the Wild Steelhead Coalition Conservation Award, and his 2010 induction into the Fresh Water Fishing Hall of Fame; and
 (7)in honor of the many accomplishments of Frank Moore, both on and off the river, approximately 99,653 acres of Forest Service land in the State of Oregon should be designated as the Frank and Jeanne Moore Wild Steelhead Special Management Area.
 (b)DefinitionsIn this section: (1)MapThe term Map means the map entitled Frank Moore Wild Steelhead Special Management Area Designation Act and dated June 23, 2016.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. (3)Special management areaThe term Special Management Area means the Frank and Jeanne Moore Wild Steelhead Special Management Area designated by subsection (c)(1).
 (4)StateThe term State means the State of Oregon. (c)Frank and Jeanne Moore Wild Steelhead Special Management Area, Oregon (1)DesignationThe approximately 99,653 acres of Forest Service land in the State, as generally depicted on the Map, is designated as the Frank and Jeanne Moore Wild Steelhead Special Management Area.
						(2)Map; legal description
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Special Management Area.
 (B)Force of lawThe map and legal description prepared under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct clerical and typographical errors in the map and legal description.
 (C)AvailabilityThe map and legal description prepared under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
 (3)AdministrationSubject to valid existing rights, the Special Management Area shall be administered by the Secretary—
 (A)in accordance with all laws (including regulations) applicable to the National Forest System; and (B)in a manner that—
 (i)conserves and enhances the natural character, scientific use, and the botanical, recreational, ecological, fish and wildlife, scenic, drinking water, and cultural values of the Special Management Area;
 (ii)maintains and seeks to enhance the wild salmonid habitat of the Special Management Area; (iii)maintains or enhances the watershed as a thermal refuge for wild salmonids; and
 (iv)preserves opportunities for recreation, including primitive recreation. (4)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State.
 (5)Adjacent managementNothing in this section— (A)creates any protective perimeter or buffer zone around the Special Management Area; or
 (B)modifies the applicable travel management plan for the Special Management Area. (6)Wildfire managementNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the Special Management Area, consistent with the purposes of this section, including the use of aircraft, machinery, mechanized equipment, fire breaks, backfires, and retardant.
 (7)Vegetation managementNothing in this section prohibits the Secretary from conducting vegetation management projects within the Special Management Area in a manner consistent with—
 (A)the purposes described in paragraph (3); and (B)the applicable forest plan.
 (8)Protection of tribal rightsNothing in this section diminishes any treaty rights of an Indian Tribe. (9)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the Special Management Area river segments designated by paragraph (1) is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 1104.Maintenance or replacement of facilities and structures at Smith GulchThe authorization of the Secretary of Agriculture to maintain or replace facilities or structures for commercial recreation services at Smith Gulch under section 3(a)(24)(D) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(24)(D))—
 (1)may include improvements or replacements that the Secretary of Agriculture determines— (A)are consistent with section 9(b) of the Central Idaho Wilderness Act of 1980 (16 U.S.C. 1281 note; Public Law 96–312); and
 (B)would reduce the impact of the commercial recreation facilities or services on wilderness or wild and scenic river resources and values; and
 (2)authorizes the Secretary of Agriculture to consider including, as appropriate— (A)hydroelectric generators and associated electrical transmission facilities;
 (B)water pumps for fire suppression; (C)transitions from propane to electrical lighting;
 (D)solar energy systems; (E)6-volt or 12-volt battery banks for power storage; and
 (F)other improvements or replacements which are consistent with this section that the Secretary of Agriculture determines appropriate.
						1105.Repeal of provision limiting the export of timber harvested from certain Kake Tribal Corporation
 landSection 42 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629h) is amended— (1)by striking subsection (h);
 (2)by redesignating subsection (i) as subsection (h); and (3)in subsection (h) (as so redesignated), in the first sentence, by striking and to provide and all that follows through subsection (h).
					1106.Designation of Fowler and Boskoff Peaks
					(a)Designation of fowler peak
 (1)In generalThe 13,498-foot mountain peak, located at 37.8569° N, by −108.0117° W, in the Uncompahgre National Forest in the State of Colorado, shall be known and designated as Fowler Peak.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the peak described in paragraph (1) shall be deemed to be a reference to Fowler Peak.
						(b)Designation of boskoff peak
 (1)In generalThe 13,123-foot mountain peak, located at 37.85549° N, by −108.03112° W, in the Uncompahgre National Forest in the State of Colorado, shall be known and designated as Boskoff Peak.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the peak described in paragraph (1) shall be deemed to be a reference to Boskoff Peak.
						1107.Coronado National Forest land conveyance
 (a)DefinitionsIn this section: (1)Permittee (A)In generalThe term permittee means a person who, on the date of enactment of this Act, holds a valid permit for use of a property.
 (B)InclusionsThe term permittee includes any heirs, executors, and assigns of the permittee or interest of the permittee. (2)PropertyThe term property means—
 (A)the approximately 1.1 acres of National Forest System land in sec. 8, T. 10 S., R. 16 E., Gila and Salt River Meridian, as generally depicted on the map entitled Coronado National Forest Land Conveyance Act of 2017, special use permit numbered SAN5005–03, and dated October 2017;
 (B)the approximately 4.5 acres of National Forest System land in sec. 8, T. 10 S., R. 16 E., Gila and Salt River Meridian, as generally depicted on the map entitled Coronado National Forest Land Conveyance Act of 2017, special use permit numbered SAN5116–03, and dated October 2017; and
 (C)the approximately 3.9 acres of National Forest System land in NW¼, sec. 1, T. 10 S., R. 15 E., Gila and Salt River Meridian, as generally depicted on the map entitled Coronado National Forest Land Conveyance Act of 2017, special use permit numbered SAN5039–02, and dated October 2017.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Sale (1)In generalSubject to valid existing rights, during the period described in paragraph (2), not later than 90 days after the date on which a permittee submits a request to the Secretary, the Secretary shall—
 (A)accept tender of consideration from that permittee; and (B)sell and quitclaim to that permittee all right, title, and interest of the United States in and to the property for which the permittee holds a permit.
 (2)Period describedThe period referred to in paragraph (1) is the period beginning on the date of enactment of this Act and ending on the date of expiration of the applicable permit.
 (c)Terms and conditionsThe Secretary may establish such terms and conditions on the sales of the properties under this section as the Secretary determines to be in the public interest.
 (d)ConsiderationA sale of a property under this section shall be for cash consideration equal to the market value of the property, as determined by the appraisal described in subsection (e).
					(e)Appraisal
 (1)In generalThe Secretary shall complete an appraisal of each property, which shall— (A)include the value of any appurtenant easements; and
 (B)exclude the value of any private improvements made by a permittee of the property before the date of appraisal.
 (2)StandardsAn appraisal under paragraph (1) shall be conducted in accordance with— (A)the Uniform Appraisal Standards for Federal Land Acquisitions, established in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.); and
 (B)the Uniform Standards of Professional Appraisal Practice. (f)CostsThe Secretary shall pay—
 (1)the cost of a conveyance of a property under this section; and (2)the cost of an appraisal under subsection (e).
 (g)Proceeds from the sale of landAny payment received by the Secretary from the sale of property under this section shall be deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a) and shall be available to the Secretary until expended for the acquisition of inholdings in national forests in the State of Arizona.
					(h)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of each property.
 (2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the maps and legal descriptions.
 (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the office of the Supervisor of the Coronado National Forest.
						1108.Deschutes Canyon-Steelhead Falls Wilderness Study Area boundary adjustment, Oregon
 (a)Boundary adjustmentThe boundary of the Deschutes Canyon-Steelhead Falls Wilderness Study Area is modified to exclude approximately 688 acres of public land, as depicted on the map entitled Deschutes Canyon-Steelhead Falls Wilderness Study Area (WSA) Proposed Boundary Adjustment and dated September 26, 2018.
					(b)Effect of exclusion
 (1)In generalThe public land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a)—
 (A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (B)shall be managed in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)any applicable resource management plan.
 (2)ManagementThe Secretary shall manage the land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a) to improve fire resiliency and forest health, including the conduct of wildfire prevention and response activities, as appropriate.
 (3)Off-road recreational motorized useThe Secretary shall not permit off-road recreational motorized use on the public land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a).
 1109.Maintenance of Federal mineral leases based on extraction of heliumThe first section of the Mineral Leasing Act (30 U.S.C. 181) is amended in the fifth paragraph by inserting after purchaser thereof the following: , and that extraction of helium from gas produced from such lands shall maintain the lease as if the extracted helium were oil and gas.
				1110.Small miner waivers to claim maintenance fees
 (a)DefinitionsIn this section: (1)Covered claimholderThe term covered claimholder means—
 (A)the claimholder of the claims in the State numbered AA023149, AA023163, AA047913, AA047914, AA047915, AA047916, AA047917, AA047918, and AA047919 (as of December 29, 2004);
 (B)the claimholder of the claim in the State numbered FF–059315 (as of December 29, 2004); (C)the claimholder of the claims in the State numbered FF–58607, FF–58608, FF–58609, FF–58610, FF–58611, FF–58613, FF–58615, FF–58616, FF–58617, and FF–58618 (as of December 31, 2003); and
 (D)the claimholder of the claims in the State numbered FF–53988, FF–53989, and FF–53990 (as of December 31, 1987).
 (2)DefectThe term defect includes a failure— (A)to timely file—
 (i)a small miner maintenance fee waiver application; (ii)an affidavit of annual labor associated with a small miner maintenance fee waiver application; or
 (iii)an instrument required under section 314(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(a)); and
 (B)to pay the required application fee for a small maintenance fee waiver application. (3)StateThe term State means the State of Alaska.
 (b)Treatment of covered claimholdersNotwithstanding section 10101(d) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(d)) and section 314(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(c)), each covered claimholder shall, during the 60-day period beginning on the date on which the covered claimholder receives written notification from the Bureau of Land Management by registered mail of the opportunity, have the opportunity—
 (1)(A)to cure any defect in a small miner maintenance fee waiver application (including the failure to timely file a small miner maintenance fee waiver application) for any prior period during which the defect existed; or
 (B)to pay any claim maintenance fees due for any prior period during which the defect existed; and (2)to cure any defect in the filing of any instrument required under section 314(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(a)) (including the failure to timely file any required instrument) for any prior period during which the defect existed.
 (c)Reinstatement of claims deemed forfeitedThe Secretary shall reinstate any claim of a covered claimholder as of the date declared forfeited and void—
 (1)under section 10104 of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28i) for failure to pay the claim maintenance fee or obtain a valid waiver under section 10101 of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f); or
 (2)under section 314(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(c)) for failure to file any instrument required under section 314(a) of that Act (43 U.S.C. 1744(a)) for any prior period during which the defect existed if the covered claimholder—
 (A)cures the defect; or (B)pays the claim maintenance fee under subsection (b)(1)(B).
							1111.Saint Francis Dam Disaster National Memorial and National Monument
 (a)DefinitionsIn this section: (1)MemorialThe term Memorial means the Saint Francis Dam Disaster National Memorial authorized under subsection (b)(1).
 (2)MonumentThe term Monument means the Saint Francis Dam Disaster National Monument established by subsection (d)(1). (3)SecretaryThe term Secretary means the Secretary of Agriculture.
 (4)StateThe term State means the State of California. (b)Saint Francis Dam Disaster National Memorial (1)EstablishmentThe Secretary may establish a memorial at the Saint Francis Dam site in the county of Los Angeles, California, for the purpose of honoring the victims of the Saint Francis Dam disaster of March 12, 1928.
 (2)RequirementsThe Memorial shall be— (A)known as the Saint Francis Dam Disaster National Memorial; and
 (B)managed by the Forest Service. (3)DonationsThe Secretary may accept, hold, administer, invest, and spend any gift, devise, or bequest of real or personal property made to the Secretary for purposes of developing, designing, constructing, and managing the Memorial.
						(c)Recommendations for Memorial
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress recommendations regarding—
 (A)the planning, design, construction, and long-term management of the Memorial; (B)the proposed boundaries of the Memorial;
 (C)a visitor center and educational facilities at the Memorial; and (D)ensuring public access to the Memorial.
 (2)ConsultationIn preparing the recommendations required under paragraph (1), the Secretary shall consult with— (A)appropriate Federal agencies;
 (B)State, Tribal, and local governments, including the Santa Clarita City Council; and (C)the public.
							(d)Establishment of Saint Francis Dam Disaster National Monument
 (1)EstablishmentThere is established as a national monument in the State certain National Forest System land administered by the Secretary in the county of Los Angeles, California, comprising approximately 353 acres, as generally depicted on the map entitled Proposed Saint Francis Dam Disaster National Monument and dated September 12, 2018, to be known as the Saint Francis Dam Disaster National Monument.
 (2)PurposeThe purpose of the Monument is to conserve and enhance for the benefit and enjoyment of the public the cultural, archaeological, historical, watershed, educational, and recreational resources and values of the Monument.
						(e)Duties of the Secretary with respect to Monument
						(1)Management plan
 (A)In generalNot later than 4 years after the date of enactment of this Act, the Secretary shall develop a management plan for the Monument.
 (B)ConsultationThe management plan shall be developed in consultation with— (i)appropriate Federal agencies;
 (ii)State, Tribal, and local governments; and (iii)the public.
 (C)ConsiderationsIn developing and implementing the management plan, the Secretary shall, with respect to methods of protecting and providing access to the Monument, consider the recommendations of the Saint Francis Disaster National Memorial Foundation, the Santa Clarita Valley Historical Society, and the Community Hiking Club of Santa Clarita.
 (2)ManagementThe Secretary shall manage the Monument— (A)in a manner that conserves and enhances the cultural and historic resources of the Monument; and
 (B)in accordance with— (i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);
 (ii)the laws generally applicable to the National Forest System; (iii)this section; and
 (iv)any other applicable laws. (3)Uses (A)Use of motorized vehiclesThe use of motorized vehicles within the Monument may be permitted only—
 (i)on roads designated for use by motorized vehicles in the management plan required under paragraph (1);
 (ii)for administrative purposes; or (iii)for emergency responses.
 (B)GrazingThe Secretary shall permit grazing within the Monument, where established before the date of enactment of this Act—
 (i)subject to all applicable laws (including regulations and Executive orders); and (ii)consistent with the purpose described in subsection (d)(2).
								(4)No buffer zones
 (A)In generalNothing in this section creates a protective perimeter or buffer zone around the Monument. (B)Activities outside national monumentThe fact that an activity or use on land outside the Monument can be seen or heard within the Monument shall not preclude the activity or use outside the boundary of the Monument.
							(f)Clarification on funding
 (1)Use of existing fundsThis section shall be carried out using amounts otherwise made available to the Secretary. (2)No additional fundsNo additional funds are authorized to be appropriated to carry out this section.
 (g)EffectNothing in this section affects the operation, maintenance, replacement, or modification of existing water resource, flood control, utility, pipeline, or telecommunications facilities that are located outside the boundary of the Monument, subject to the special use authorities of the Secretary of Agriculture and other applicable laws.
					1112.Owyhee Wilderness Areas boundary modifications
					(a)Boundary modifications
 (1)North Fork Owyhee WildernessThe boundary of the North Fork Owyhee Wilderness established by section 1503(a)(1)(D) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on—
 (A)the Bureau of Land Management map entitled North Fork Owyhee and Pole Creek Wilderness Aerial and dated July 19, 2016; and (B)the Bureau of Land Management map entitled North Fork Owyhee River Wilderness Big Springs Camp Zoom Aerial and dated July 19, 2016.
 (2)Owyhee River WildernessThe boundary of the Owyhee River Wilderness established by section 1503(a)(1)(E) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on—
 (A)the Bureau of Land Management map entitled North Fork Owyhee, Pole Creek, and Owyhee River Wilderness Aerial and dated July 19, 2016; (B)the Bureau of Land Management map entitled Owyhee River Wilderness Kincaid Reservoir Zoom Aerial and dated July 19, 2016; and
 (C)the Bureau of Land Management map entitled Owyhee River Wilderness Dickshooter Road Zoom Aerial and dated July 19, 2016. (3)Pole Creek WildernessThe boundary of the Pole Creek Wilderness established by section 1503(a)(1)(F) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on—
 (A)the Bureau of Land Management map entitled North Fork Owyhee, Pole Creek, and Owyhee River Wilderness Aerial and dated July 19, 2016; and (B)the Bureau of Land Management map entitled Pole Creek Wilderness Pullout Zoom Aerial and dated July 19, 2016.
							(b)Maps
 (1)EffectThe maps referred to in subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary may correct minor errors in the maps.
 (2)AvailabilityThe maps referred to in subsection (a) shall be available in the appropriate offices of the Bureau of Land Management.
						1113.Chugach Region land study
 (a)DefinitionsIn this section: (1)CACThe term CAC means the Chugach Alaska Corporation.
 (2)CAC landThe term CAC land means land conveyed to CAC pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) under which—
 (A)both the surface estate and the subsurface estate were conveyed to CAC; or (B)(i)the subsurface estate was conveyed to CAC; and
 (ii)the surface estate or a conservation easement in the surface estate was acquired by the State or by the United States as part of the program.
 (3)ProgramThe term program means the Habitat Protection and Acquisition Program of the Exxon Valdez Oil Spill Trustee Council.
 (4)RegionThe term Region means the Chugach Region, Alaska. (5)StudyThe term study means the study conducted under subsection (b)(1).
						(b)Chugach Region land exchange study
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in coordination with the Secretary of Agriculture and in consultation with CAC, shall conduct a study of land ownership and use patterns in the Region.
 (2)Study requirementsThe study shall— (A)assess the social and economic impacts of the program, including impacts caused by split estate ownership patterns created by Federal acquisitions under the program, on—
 (i)the Region; and (ii)CAC and CAC land;
 (B)identify sufficient acres of accessible and economically viable Federal land that can be offered in exchange for CAC land identified by CAC as available for exchange; and
 (C)provide recommendations for land exchange options with CAC that would— (i)consolidate ownership of the surface and mineral estate of Federal land under the program; and
 (ii)convey to CAC Federal land identified under subparagraph (B). (c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the results of the study, including—
 (1)a recommendation on options for 1 or more land exchanges; and (2)detailed information on—
 (A)the acres of Federal land identified for exchange; and (B)any other recommendations provided by the Secretary.
							1114.Wildfire technology modernization
 (a)PurposeThe purpose of this section is to promote the use of the best available technology to enhance the effective and cost-efficient response to wildfires—
 (1)to meet applicable protection objectives; and (2)to increase the safety of—
 (A)firefighters; and (B)the public.
 (b)DefinitionsIn this section: (1)SecretariesThe term Secretaries means—
 (A)the Secretary of Agriculture; and (B)the Secretary.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to activities under the Department of Agriculture; and
 (B)the Secretary, with respect to activities under the Department of the Interior. (c)Unmanned aircraft systems (1)DefinitionsIn this subsection, the terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 44801 of title 49, United States Code.
 (2)Establishment of programNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Agriculture, shall establish a research, development, and testing program, or expand an applicable existing program, to assess unmanned aircraft system technologies, including optionally piloted aircraft, across the full range of wildland fire management operations in order to accelerate the deployment and integration of those technologies into the operations of the Secretaries.
 (3)Expanding use of unmanned aircraft systems on wildfiresIn carrying out the program established under paragraph (2), the Secretaries, in coordination with the Federal Aviation Administration, State wildland firefighting agencies, and other relevant Federal agencies, shall enter into an agreement under which the Secretaries shall develop consistent protocols and plans for the use on wildland fires of unmanned aircraft system technologies, including for the development of real-time maps of the location of wildland fires.
						(d)Location systems for wildland firefighters
 (1)In generalNot later than 2 years after the date of enactment of this Act, subject to the availability of appropriations, the Secretaries, in coordination with State wildland firefighting agencies, shall jointly develop and operate a tracking system (referred to in this subsection as the system) to remotely locate the positions of fire resources for use by wildland firefighters, including, at a minimum, any fire resources assigned to Federal type 1 wildland fire incident management teams.
 (2)RequirementsThe system shall— (A)use the most practical and effective technology available to the Secretaries to remotely track the location of an active resource, such as a Global Positioning System;
 (B)depict the location of each fire resource on the applicable maps developed under subsection (c)(3); (C)operate continuously during the period for which any firefighting personnel are assigned to the applicable Federal wildland fire; and
 (D)be subject to such terms and conditions as the Secretary concerned determines necessary for the effective implementation of the system.
 (3)OperationThe Secretary concerned shall— (A)before commencing operation of the system—
 (i)conduct not fewer than 2 pilot projects relating to the operation, management, and effectiveness of the system; and
 (ii)review the results of those pilot projects; (B)conduct training, and maintain a culture, such that an employee, officer, or contractor shall not rely on the system for safety; and
 (C)establish procedures for the collection, storage, and transfer of data collected under this subsection to ensure—
 (i)data security; and (ii)the privacy of wildland fire personnel.
								(e)Wildland fire decision support
 (1)ProtocolTo the maximum extent practicable, the Secretaries shall ensure that wildland fire management activities conducted by the Secretaries, or conducted jointly by the Secretaries and State wildland firefighting agencies, achieve compliance with applicable incident management objectives in a manner that—
 (A)minimizes firefighter exposure to the lowest level necessary; and (B)reduces overall costs of wildfire incidents.
							(2)Wildfire decision support system
 (A)In generalThe Secretaries, in coordination with State wildland firefighting agencies, shall establish a system or expand an existing system to track and monitor decisions made by the Secretaries or State wildland firefighting agencies in managing wildfires.
 (B)ComponentsThe system established or expanded under subparagraph (A) shall be able to alert the Secretaries if—
 (i)unusual costs are incurred; (ii)an action to be carried out would likely—
 (I)endanger the safety of a firefighter; or (II)be ineffective in meeting an applicable suppression or protection goal; or
 (iii)a decision regarding the management of a wildfire deviates from— (I)an applicable protocol established by the Secretaries, including the requirement under paragraph (1); or
 (II)an applicable spatial fire management plan or fire management plan of the Secretary concerned. (f)Smoke projections from active wildland firesThe Secretaries shall establish a program, to be known as the Interagency Wildland Fire Air Quality Response Program, under which the Secretary concerned—
 (1)to the maximum extent practicable, shall assign 1 or more air resource advisors to a type 1 incident management team managing a Federal wildland fire; and
 (2)may assign 1 or more air resource advisors to a type 2 incident management team managing a wildland fire.
						(g)Firefighter injuries database
 (1)In generalSection 9(a) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208(a)) is amended— (A)in paragraph (2), by inserting , categorized by the type of fire after such injuries and deaths; and
 (B)in paragraph (3), by striking activities; and inserting the following: “activities, including—  (A)all injuries sustained by a firefighter and treated by a doctor, categorized by the type of firefighter;
 (B)all deaths sustained while undergoing a pack test or preparing for a work capacity; (C)all injuries or deaths resulting from vehicle accidents; and
 (D)all injuries or deaths resulting from aircraft crashes;. (2)Use of existing data gathering and analysis organizationsSection 9(b)(3) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208(b)(3)) is amended by inserting , including the Center for Firefighter Injury Research and Safety Trends after public and private.
 (3)Medical privacy of firefightersSection 9 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208) is amended by adding at the end the following:
							
 (e)Medical privacy of firefightersThe collection, storage, and transfer of any medical data collected under this section shall be conducted in accordance with—
 (1)the privacy regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note; Public Law 104–191); and
 (2)other applicable regulations, including parts 160, 162, and 164 of title 45, Code of Federal Regulations (as in effect on the date of enactment of this subsection)..
						(h)Rapid response erosion database
 (1)In generalThe Secretaries, in consultation with the Administrator of the National Aeronautics and Space Administration and the Secretary of Commerce, shall establish and maintain a database, to be known as the Rapid Response Erosion Database (referred to in this subsection as the Database).
						(2)Open-source database
 (A)AvailabilityThe Secretaries shall make the Database (including the original source code)— (i)web-based; and
 (ii)available without charge. (B)ComponentsTo the maximum extent practicable, the Database shall provide for—
 (i)the automatic incorporation of spatial data relating to vegetation, soils, and elevation into an applicable map created by the Secretary concerned that depicts the changes in land-cover and soil properties caused by a wildland fire; and
 (ii)the generation of a composite map that can be used by the Secretary concerned to model the effectiveness of treatments in the burned area to prevent flooding, erosion, and landslides under a range of weather scenarios.
 (3)UseThe Secretary concerned shall use the Database, as applicable, in developing recommendations for emergency stabilization treatments or modifications to drainage structures to protect values-at-risk following a wildland fire.
 (4)CoordinationThe Secretaries may share the Database, and any results generated in using the Database, with any State or unit of local government.
						(i)Predicting where wildfires will start
 (1)In generalThe Secretaries, in consultation with the Administrator of the National Aeronautics and Space Administration, the Secretary of Energy, and the Secretary of Commerce, through the capabilities and assets located at the National Laboratories, shall establish and maintain a system to predict the locations of future wildfires for fire-prone areas of the United States.
 (2)Cooperation; componentsThe system established under paragraph (1) shall be based on, and seek to enhance, similar systems in existence on the date of enactment of this Act, including the Fire Danger Assessment System.
 (3)Use in forecastsNot later than 1 year after the date of enactment of this Act, the Secretaries shall use the system established under paragraph (1), to the maximum extent practicable, for purposes of developing any wildland fire potential forecasts.
 (4)CoordinationThe Secretaries may share the system established under paragraph (1), and any results generated in using the system, with any State or unit of local government.
 (j)Termination of authorityThe authority provided by this section terminates on the date that is 10 years after the date of enactment of this Act.
 (k)Savings ClauseNothing in this section— (1)requires the Secretary concerned to establish a new program, system, or database to replace an existing program, system, or database that meets the objectives of this section; or
 (2)precludes the Secretary concerned from using existing or future technology that— (A)is more efficient, safer, or better meets the needs of firefighters, other personnel, or the public; and
 (B)meets the objectives of this section. 1115.McCoy Flats Trail System (a)DefinitionsIn this section:
 (1)CountyThe term County means Uintah County, Utah. (2)Decision RecordThe term Decision Record means the Decision Record prepared by the Bureau of Land Management for the Environmental Assessment for the McCoy Flats Trail System numbered DOI–BLM–G010–2012–0057 and dated October 2012.
 (3)StateThe term State means the State of Utah. (4)Trail systemThe term Trail System means the McCoy Flats Trail System established by subsection (b)(1).
						(b)Establishment
 (1)In generalSubject to valid existing rights, there is established the McCoy Flats Trail System in the State. (2)Area includedThe Trail System shall include public land administered by the Bureau of Land Management in the County, as described in the Decision Record.
						(c)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Trail System.
 (2)Availability; transmittal to CongressThe map and legal description prepared under paragraph (1) shall be— (A)available in appropriate offices of the Bureau of Land Management; and
 (B)transmitted by the Secretary to— (i)the Committee on Natural Resources of the House of Representatives; and
 (ii)the Committee on Energy and Natural Resources of the Senate. (3)Force and effectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct any clerical or typographical errors in the map and legal description.
 (d)AdministrationThe Secretary shall administer the Trail System in accordance with— (1)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (2)this section; and (3)other applicable law.
						(e)Management plan
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation and coordination with the County and affected Indian Tribes, shall prepare a management plan for the Trail System.
 (2)Public commentThe management plan shall be developed with opportunities for public comment. (3)Interim managementUntil the completion of the management plan, the Trail System shall be administered in accordance with the Decision Record.
 (4)Recreational opportunitiesIn developing the management plan, the Secretary shall seek to provide for new mountain bike route and trail construction to increase recreational opportunities within the Trail System, consistent with this section.
 (f)UsesThe Trail System shall be used for nonmotorized mountain bike recreation, as described in the Decision Record.
					(g)Acquisition
 (1)In generalOn the request of the State, the Secretary shall seek to acquire State land, or interests in State land, located within the Trail System by purchase from a willing seller or exchange.
 (2)Administration of acquired landAny land acquired under this subsection shall be administered as part of the Trail System. (h)FeesNo fees shall be charged for access to, or use of, the Trail System and associated parking areas.
					1116.Technical corrections to certain laws relating to Federal land in the State of Nevada
 (a)Amendment to conveyance of Federal land in Storey County, NevadaSection 3009(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3751) is amended—
 (1)in paragraph (1)— (A)by striking subparagraphs (B) through (D) and redesignating subparagraph (E) as subparagraph (D); and
 (B)by inserting after subparagraph (A) the following:  (B)Federal landThe term Federal land means the land generally depicted as Federal land on the map.
 (C)MapThe term map means the map entitled Storey County Land Conveyance and dated June 6, 2018.. (2)in paragraph (3)—
 (A)in subparagraph (A)(i), by striking after completing the mining claim validity review under paragraph (2)(B), if requested by the County,; and
 (B)in subparagraph (B)— (i)in clause (i)—
 (I)in the matter preceding subclause (I), by striking each parcel of land located in a mining townsite and inserting any Federal land; (II)in subclause (I), by striking mining townsite and inserting Federal land; and
 (III)in subclause (II), by striking mining townsite (including improvements to the mining townsite), as identified for conveyance on the map and inserting Federal land (including improvements);
 (ii)by striking clause (ii); (iii)by striking the subparagraph designation and heading and all that follows through With respect in the matter preceding subclause (I) of clause (i) and inserting the following:
									
 (B)Valid mining claimsWith respect; and (iv)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately;
 (3)in paragraph (4)(A), by striking a mining townsite conveyed under paragraph (3)(B)(i)(II) and inserting Federal land conveyed under paragraph (2)(B)(ii); (4)in paragraph (5), by striking a mining townsite under paragraph (3) and inserting Federal land under paragraph (2);
 (5)in paragraph (6), in the matter preceding subparagraph (A), by striking mining townsite and inserting Federal land; (6)in paragraph (7), by striking A mining townsite to be conveyed by the United States under paragraph (3) and inserting The exterior boundary of the Federal land to be conveyed by the United States under paragraph (2);
 (7)in paragraph (9)— (A)by striking a mining townsite under paragraph (3) and inserting the Federal land under paragraph (2); and
 (B)by striking the mining townsite and inserting the Federal land; (8)in paragraph (10), by striking the examination and all that follows through the period at the end and inserting the conveyance under paragraph (2) should be completed by not later than 18 months after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act.;
 (9)by striking paragraphs (2) and (8); (10)by redesignating paragraphs (3) through (7) and (9) and (10) as paragraphs (2) through (6) and (7) and (8) respectively; and
 (11)by adding at the end the following:  (9)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management..
 (b)Modification of utility corridorThe Secretary shall realign the utility corridor established by section 301(a) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2412) to be aligned as generally depicted on the map entitled Proposed LCCRDA Utility Corridor Realignment and dated March 14, 2017, by modifying the map entitled Lincoln County Conservation, Recreation, and Development Act (referred to in this subsection as the Map) and dated October 1, 2004, by—
 (1)removing the utility corridor from sections 5, 6, 7, 8, 9, 10, 11, 14, and 15, T. 7 N., R. 68 E., of the Map; and
 (2)redesignating the utility corridor so as to appear on the Map in— (A)sections 31, 32, and 33, T. 8 N., R. 68 E.;
 (B)sections 4, 5, 6, and 7, T. 7 N., R. 68 E.; and (C)sections 1 and 12, T. 7 N., 67 E.
							(c)Final corrective patent in Clark County, Nevada
 (1)Validation of patentPatent number 27–2005–0081, issued by the Bureau of Land Management on February 18, 2005, is affirmed and validated as having been issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for the benefit of the desert tortoise, other species, and the habitat of the desert tortoise and other species to increase the likelihood of the recovery of the desert tortoise and other species.
 (2)Ratification of reconfigurationThe process used by the United States Fish and Wildlife Service and the Bureau of Land Management in reconfiguring the land described in paragraph (1), as depicted on Exhibit 1–4 of the Final Environmental Impact Statement for the Planned Development Project MSHCP, Lincoln County, NV (FWS–R8–ES–2008–N0136), and the reconfiguration provided for in special condition 10 of the Corps of Engineers Permit No. 000005042, are ratified.
						(d)Issuance of corrective patent in Lincoln County, Nevada
 (1)In generalThe Secretary, acting through the Director of the Bureau of Land Management, may issue a corrective patent for the 7,548 acres of land in Lincoln County, Nevada, depicted on the map prepared by the Bureau of Land Management entitled Proposed Lincoln County Land Reconfiguration and dated January 28, 2016.
 (2)Applicable lawA corrective patent issued under paragraph (1) shall be treated as issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52).
						(e)Conveyance to Lincoln County, Nevada, to support a landfill
 (1)In generalAs soon as practicable after the date of enactment of this Act, and subject to valid existing rights, at the request of Lincoln County, Nevada, the Secretary shall convey without consideration under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.), to Lincoln County all right, title and interest of the United States in and to approximately 400 acres of land in Lincoln County, Nevada, more particularly described as follows: T. 11 S., R. 62, E., Section 25 E ½ of W ½; and W ½ of E ½; and E ½ of SE 1/4.
 (2)ReservationThe Secretary shall reserve to the United States the mineral estate in any land conveyed under paragraph (1).
 (3)Use of conveyed landThe land conveyed under paragraph (1) shall be used by Lincoln County, Nevada, to provide a suitable location for the establishment of a centralized landfill and to provide a designated area and authorized facilities to discourage unauthorized dumping and trash disposal on environmentally-sensitive public land. Lincoln County may not dispose of the land conveyed under paragraph (1).
 (4)ReversionIf Lincoln County, Nevada, ceases to use any parcel of land conveyed under paragraph (1) for the purposes described in paragraph (3)—
 (A)title to the parcel shall revert to the Secretary, at the option of the Secretary; and (B)Lincoln County shall be responsible for any reclamation necessary to restore the parcel to a condition acceptable to the Secretary.
							(f)Mt. Moriah Wilderness, High Schells Wilderness, and Arc Dome Wilderness boundary adjustments
 (1)Amendments to the Pam White Wilderness Act of 2006Section 323 of the Pam White Wilderness Act of 2006 (16 U.S.C. 1132 note; 120 Stat. 3031) is amended by striking subsection (e) and inserting the following:
							
 (e)Mt. Moriah Wilderness adjustmentThe boundary of the Mt. Moriah Wilderness established under section 2(13) of the Nevada Wilderness Protection Act of 1989 (16 U.S.C. 1132 note) is adjusted to include—
 (1)the land identified as the Mount Moriah Wilderness Area and Mount Moriah Additions on the map entitled Eastern White Pine County and dated November 29, 2006; and (2)the land identified as NFS Lands on the map entitled Proposed Wilderness Boundary Adjustment Mt. Moriah Wilderness Area and dated January 19, 2017.
 (f)High Schells Wilderness adjustmentThe boundary of the High Schells Wilderness established under subsection (a)(11) is adjusted— (1)to include the land identified as Include as Wilderness on the map entitled McCoy Creek Adjustment and dated November 3, 2014; and
 (2)to exclude the land identified as NFS Lands on the map entitled Proposed Wilderness Boundary Adjustment High Schells Wilderness Area and dated January 19, 2017.. (2)Amendments to the Nevada Wilderness Protection Act of 1989The Nevada Wilderness Protection Act of 1989 (Public Law 101–195; 16 U.S.C. 1132 note) is amended by adding at the end the following:
							
 12.Arc Dome Boundary adjustmentThe boundary of the Arc Dome Wilderness established under section 2(2) is adjusted to exclude the land identified as Exclude from Wilderness on the map entitled Arc Dome Adjustment and dated November 3, 2014..
						1117.Ashley Karst National Recreation and Geologic Area
 (a)DefinitionsIn this section: (1)Management PlanThe term Management Plan means the management plan for the Recreation Area prepared under subsection (e)(2)(A).
 (2)MapThe term Map means the map entitled Northern Utah Lands Management Act-Overview and dated February 4, 2019. (3)Recreation AreaThe term Recreation Area means the Ashley Karst National Recreation and Geologic Area established by subsection (b)(1).
 (4)SecretaryThe term Secretary means the Secretary of Agriculture. (5)StateThe term State means the State of Utah.
						(b)Establishment
 (1)In generalSubject to valid existing rights, there is established the Ashley Karst National Recreation and Geologic Area in the State.
 (2)Area includedThe Recreation Area shall consist of approximately 173,475 acres of land in the Ashley National Forest, as generally depicted on the Map.
 (c)PurposesThe purposes of the Recreation Area are to conserve and protect the watershed, geological, recreational, wildlife, scenic, natural, cultural, and historic resources of the Recreation Area.
					(d)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare and submit to the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of the Recreation Area.
 (2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct minor errors in the map or legal description.
 (3)AvailabilityA copy of the map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
						(e)Administration
 (1)In generalThe Secretary shall administer the Recreation Area in accordance with— (A)the laws generally applicable to the National Forest System, including the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);
 (B)this section; and (C)any other applicable law.
							(2)Management plan
 (A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall prepare a management plan for the Recreation Area.
 (B)ConsultationThe Secretary shall— (i)prepare the management plan in consultation and coordination with Uintah County, Utah, and affected Indian Tribes; and
 (ii)provide for public input in the preparation of the management plan. (f)UsesThe Secretary shall only allow such uses of the Recreation Area that would—
 (1)further the purposes for which the Recreation Area is established; and (2)promote the long-term protection and management of the watershed and underground karst system of the Recreation Area.
						(g)Motorized vehicles
 (1)In generalExcept as needed for emergency response or administrative purposes, the use of motorized vehicles in the Recreation Area shall be permitted only on roads and motorized routes designated in the Management Plan for the use of motorized vehicles.
 (2)New roadsNo new permanent or temporary roads or other motorized vehicle routes shall be constructed within the Recreation Area after the date of enactment of this Act.
						(3)Existing roads
 (A)In generalNecessary maintenance or repairs to existing roads designated in the Management Plan for the use of motorized vehicles, including necessary repairs to keep existing roads free of debris or other safety hazards, shall be permitted after the date of enactment of this Act, consistent with the requirements of this section.
 (B)ReroutingNothing in this subsection prevents the Secretary from rerouting an existing road or trail to protect Recreation Area resources from degradation, or to protect public safety, as determined to be appropriate by the Secretary.
							(4)Over snow vehicles
 (A)In GeneralNothing in this section prohibits the use of snowmobiles and other over snow vehicles within the Recreation Area.
 (B)Winter Recreation Use PlanNot later than 2 years after the date of enactment of this Act, the Secretary shall undertake a winter recreation use planning process, which shall include opportunities for use by snowmobiles or other over snow vehicles in appropriate areas of the Recreation Area.
 (5)Applicable lawActivities authorized under this subsection shall be consistent with the applicable forest plan and travel management plan for, and any law (including regulations) applicable to, the Ashley National Forest.
						(h)Water infrastructure
 (1)Existing accessThe designation of the Recreation Area shall not affect the ability of authorized users to access, operate, and maintain water infrastructure facilities within the Recreation Area in accordance with applicable authorizations and permits.
						(2)Cooperative agreements
 (A)In generalThe Secretary shall offer to enter into a cooperative agreement with authorized users and local governmental entities to provide, in accordance with any applicable law (including regulations)—
 (i)access, including motorized access, for repair and maintenance to water infrastructure facilities within the Recreation Area, including Whiterocks Reservoir, subject to such terms and conditions as the Secretary determines to be necessary; and
 (ii)access and maintenance by authorized users and local governmental entities for the continued delivery of water to the Ashley Valley if water flows cease or become diminished due to impairment of the karst system, subject to such terms and conditions as the Secretary determines to be necessary.
 (i)GrazingThe grazing of livestock in the Recreation Area, where established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (1)applicable law (including regulations); (2)the purposes of the Recreation Area; and
 (3)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617).
 (j)Fish and wildlifeNothing in this section affects the jurisdiction of the State with respect to the management of fish and wildlife on Federal land in the State.
 (k)Wildlife water projectsThe Secretary, in consultation with the State, may authorize wildlife water projects (including guzzlers) within the Recreation Area.
 (l)Water rightsNothing in this section— (1)constitutes an express or implied reservation by the United States of any water rights with respect to the Recreation Area;
 (2)affects any water rights in the State; (3)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water;
 (4)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States;
 (5)affects any interstate water compact in existence on the date of enactment of this Act; or (6)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act.
 (m)WithdrawalSubject to valid existing rights, all Federal land in the Recreation Area is withdrawn from— (1)all forms of entry, appropriation, and disposal under the public land laws;
 (2)location, entry, and patent under the mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
 (n)Vegetation managementNothing in this section prevents the Secretary from conducting vegetation management projects, including fuels reduction activities, within the Recreation Area for the purposes of improving water quality and reducing risks from wildfire.
 (o)Wildland fire operationsNothing in this section prohibits the Secretary, in consultation with other Federal, State, local, and Tribal agencies, as appropriate, from conducting wildland fire treatment operations or restoration operations in the Recreation Area, consistent with the purposes of this section.
 (p)Recreation feesExcept for fees for improved campgrounds, the Secretary is prohibited from collecting recreation entrance or recreation use fees within the Recreation Area.
 (q)Communication infrastructureNothing in this section affects the continued use of, and access to, communication infrastructure (including necessary upgrades) within the Recreation Area, in accordance with applicable authorizations and permits.
					(r)Non-federal land
 (1)In generalNothing in this section affects non-Federal land or interests in non-Federal land within the Recreation Area.
 (2)AccessThe Secretary shall provide reasonable access to non-Federal land or interests in non-Federal land within the Recreation Area.
 (s)Outfitting and guide activitiesOutfitting and guide services within the Recreation Area, including commercial outfitting and guide services, are authorized in accordance with this section and other applicable law (including regulations).
					1118.John Wesley Powell National Conservation Area
 (a)DefinitionsIn this section: (1)MapThe term Map means the Bureau of Land Management map entitled Proposed John Wesley Powell National Conservation Area and dated December 10, 2018.
 (2)National Conservation AreaThe term National Conservation Area means the John Wesley Powell National Conservation Area established by subsection (b)(1). (b)Establishment (1)In generalSubject to valid existing rights, there is established the John Wesley Powell National Conservation Area in the State of Utah.
 (2)Area includedThe National Conservation Area shall consist of approximately 29,868 acres of public land administered by the Bureau of Land Management as generally depicted on the Map.
 (c)PurposesThe purposes of the National Conservation Area are to conserve, protect, and enhance for the benefit of present and future generations the nationally significant historic, cultural, natural, scientific, scenic, recreational, archaeological, educational, and wildlife resources of the National Conservation Area.
					(d)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare and file a map and legal description of the National Conservation Area with the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives.
 (2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct minor errors in the map or legal description.
 (3)AvailabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (e)ManagementThe Secretary shall manage the National Conservation Area— (1)in a manner that conserves, protects, and enhances the resources of the National Conservation Area;
 (2)in accordance with— (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (B)this section; and (C)any other applicable law; and
 (3)as a component of the National Landscape Conservation System. (4)Management plan (A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall develop a management plan for the National Conservation Area.
 (B)ConsultationThe Secretary shall prepare the management plan— (i)in consultation and coordination with the State of Utah, Uintah County, and affected Indian Tribes; and
 (ii)after providing for public input. (f)UsesThe Secretary shall only allow such uses of the National Conservation Area as the Secretary determines would further the purposes for which the National Conservation is established.
					(g)Acquisition
 (1)In generalThe Secretary may acquire land or interests in land within the boundaries of the National Conservation Area by purchase from a willing seller, donation, or exchange.
 (2)Incorporation in national conservation areaAny land or interest in land located inside the boundary of the National Conservation Area that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the National Conservation Area.
 (3)State landOn request of the Utah School and Institutional Trust Lands Administration and, if practicable, not later than 5 years after the date of enactment of this Act, the Secretary shall seek to acquire all State-owned land within the boundaries of the National Conservation Area by exchange or purchase, subject to the appropriation of necessary funds.
						(h)Motorized vehicles
 (1)In generalSubject to paragraph (2), except in cases in which motorized vehicles are needed for administrative purposes or to respond to an emergency, the use of motorized vehicles in the National Conservation Area shall be permitted only on roads designated in the management plan.
 (2)Use of motorized vehicles prior to completion of management planPrior to completion of the management plan, the use of motorized vehicles within the National Conservation Area shall be permitted in accordance with the applicable Bureau of Land Management resource management plan.
 (i)GrazingThe grazing of livestock in the National Conservation Area, where established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (1)applicable law (including regulations); (2)the purposes of the National Conservation Area; and
 (3)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (j)Fish and wildlifeNothing in this section affects the jurisdiction of the State of Utah with respect to the management of fish and wildlife on Federal land in the State.
 (k)Wildlife water projectsThe Secretary, in consultation with the State of Utah, may authorize wildlife water projects (including guzzlers) within the National Conservation Area.
 (l)Greater sage-grouse conservation projectsNothing in this section affects the authority of the Secretary to undertake Greater sage-grouse (Centrocercus urophasianus) conservation projects to maintain and improve Greater sage-grouse habitat, including the management of vegetation through mechanical means, to further the purposes of the National Conservation Area.
 (m)Water rightsNothing in this section— (1)constitutes an express or implied reservation by the United States of any water rights with respect to the National Conservation Area;
 (2)affects any water rights in the State; (3)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water;
 (4)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States;
 (5)affects any interstate water compact in existence on the date of enactment of this Act; or (6)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act.
						(n)No buffer zones
 (1)In generalNothing in this section creates a protective perimeter or buffer zone around the National Conservation Area.
 (2)Activities outside National Conservation AreaThe fact that an authorized activity or use on land outside the National Conservation Area can be seen or heard within the National Conservation Area shall not preclude the activity or use outside the boundary of the Area.
						(o)Withdrawal
 (1)In generalSubject to valid existing rights, all Federal land in the National Conservation Area (including any land acquired after the date of enactment of this Act) is withdrawn from—
 (A)all forms of entry, appropriation, and disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (p)Vegetation managementNothing in this section prevents the Secretary from conducting vegetation management projects, including fuels reduction activities, within the National Conservation Area that are consistent with this section and that further the purposes of the National Conservation Area.
 (q)Wildland fire operationsNothing in this section prohibits the Secretary, in consultation with other Federal, State, local, and Tribal agencies, as appropriate, from conducting wildland fire prevention and restoration operations in the National Conservation Area, consistent with the purposes of this section.
 (r)Recreation feesExcept for improved campgrounds, the Secretary is prohibited from collecting recreation entrance or use fees within the National Conservation Area.
 (s)Outfitting and guide activitiesOutfitting and guide services within the National Conservation Area, including commercial outfitting and guide services, are authorized in accordance with this section and other applicable law (including regulations).
					(t)Non-federal land
 (1)In generalNothing in this section affects non-Federal land or interests in non-Federal land within the National Conservation Area.
 (2)Reasonable accessThe Secretary shall provide reasonable access to non-Federal land or interests in non-Federal land within the National Conservation Area.
 (u)Research and interpretive managementThe Secretary may establish programs and projects for the conduct of scientific, historical, cultural, archeological, and natural studies through the use of public and private partnerships that further the purposes of the National Conservation Area.
					1119.Alaska Native Vietnam era veterans land allotment
 (a)DefinitionsIn this section: (1)Available federal land (A)In generalThe term available Federal land means Federal land in the State that—
 (i)is vacant, unappropriated, and unreserved and is identified as available for selection under subsection (b)(5); or
 (ii)has been selected by, but not yet conveyed to— (I)the State, if the State agrees to voluntarily relinquish the selection of the Federal land for selection by an eligible individual; or
 (II)a Regional Corporation or a Village Corporation, if the Regional Corporation or Village Corporation agrees to voluntarily relinquish the selection of the Federal land for selection by an eligible individual.
 (B)ExclusionsThe term available Federal land does not include any Federal land in the State that is— (i)(I)a right-of-way of the TransAlaska Pipeline; or
 (II)an inner or outer corridor of such a right-of-way; (ii)withdrawn or acquired for purposes of the Armed Forces;
 (iii)under review for a pending right-of-way for a natural gas corridor; (iv)within the Arctic National Wildlife Refuge;
 (v)within a unit of the National Forest System; (vi)designated as wilderness by Congress;
 (vii)within a unit of the National Park System, a National Preserve, or a National Monument; (viii)within a component of the National Trails System;
 (ix)within a component of the National Wild and Scenic Rivers System; or (x)within the National Petroleum Reserve–Alaska.
 (2)Eligible individualThe term eligible individual means an individual who, as determined by the Secretary in accordance with subsection (c)(1), is— (A)a Native veteran—
 (i)who served in the Armed Forces during the period between August 5, 1964, and December 31, 1971; and (ii)has not received an allotment made pursuant to—
 (I)the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect on December 17, 1971); (II)section 14(h)(5) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(5)); or
 (III)section 41 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629g); or (B)is the personal representative of the estate of a deceased eligible individual described in subparagraph (A), who has been duly appointed in the appropriate Alaska State court or a registrar has qualified, acting for the benefit of the heirs of the estate of a deceased eligible individual described in subparagraph (A).
 (3)Native; regional corporation; village corporationThe terms Native, Regional Corporation, and Village Corporation have the meanings given those terms in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (4)StateThe term State means the State of Alaska. (5)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.
						(b)Allotments for eligible individuals
						(1)Information to determine eligibility
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Veterans Affairs, shall provide to the Secretary a list of all members of the Armed Forces who served during the period between August 5, 1964, and December 31, 1971.
 (B)UseThe Secretary shall use the information provided under subparagraph (A) to determine whether an individual meets the military service requirements under subsection (a)(2)(A)(i).
 (C)Outreach and assistanceThe Secretary, in coordination with the Secretary of Veterans Affairs, shall conduct outreach, and provide assistance in applying for allotments, to eligible individuals.
 (2)RegulationsNot later than 18 months after the date of enactment of this section, the Secretary shall promulgate regulations to carry out this subsection.
						(3)Selection by eligible individuals
 (A)In generalAn eligible individual— (i)may select 1 parcel of not less than 2.5 acres and not more than 160 acres of available Federal land; and
 (ii)on making a selection pursuant to clause (i), shall submit to the Secretary an allotment selection application for the applicable parcel of available Federal land.
 (B)Selection periodAn eligible individual may apply for an allotment during the 5-year period beginning on the effective date of the final regulations issued under paragraph (2).
 (4)Conflicting selectionsIf 2 or more eligible individuals submit to the Secretary an allotment selection application under paragraph (3)(A)(ii) for the same parcel of available Federal land, the Secretary shall—
 (A)give preference to the selection application received on the earliest date; and (B)provide to each eligible individual the selection application of whom is rejected under subparagraph (A) an opportunity to select a substitute parcel of available Federal land.
							(5)Identification of available federal land administered by the bureau of land management
 (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the State, Regional Corporations, and Village Corporations, shall identify Federal land administered by the Bureau of Land Management as available Federal land for allotment selection in the State by eligible individuals.
 (B)Certification; surveyThe Secretary shall— (i)certify that the available Federal land identified under subparagraph (A) is free of known contamination; and
 (ii)survey the available Federal land identified under subparagraph (A) into aliquot parts and lots, segregating all navigable and meanderable waters and land not available for allotment selection.
 (C)MapsAs soon as practicable after the date on which available Federal land is identified under subparagraph (A), the Secretary shall submit to Congress, and publish in the Federal Register, 1 or more maps depicting the identified available Federal land.
 (D)ConveyancesAny available Federal land conveyed to an eligible individual under this paragraph shall be subject to—
 (i)valid existing rights; and (ii)the reservation of minerals to the United States.
 (E)Intent of congressIt is the intent of Congress that not later than 1 year after the date on which an eligible individual submits an allotment selection application for available Federal land that meets the requirements of this section, as determined by the Secretary, the Secretary shall issue to the eligible individual a certificate of allotment with respect to the available Federal land covered by the allotment selection application, subject to the requirements of subparagraph (D).
							(c)Identification of available federal land in units of the national wildlife refuge system
 (1)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall— (A)conduct a study to determine whether any additional Federal lands within units of the National Wildlife Refuge System in the State should be made available for allotment selection; and
 (B)report the findings and conclusions of the study to Congress. (2)Content of the reportThe Secretary shall include in the report required under paragraph (1)—
 (A)the Secretary’s determination whether Federal lands within units of the National Wildlife Refuge System in the State should be made available for allotment selection by eligible individuals; and
 (B)identification of the specific areas (including maps) within units of the National Wildlife Refuge System in the State that the Secretary determines should be made available, consistent with the mission of the National Wildlife Refuge System and the specific purposes for which the unit was established, and this subsection.
 (3)Factors to be consideredIn determining whether Federal lands within units of the National Wildlife Refuge System in the State should be made available under paragraph (1)(A), the Secretary shall take into account—
 (A)the proximity of the Federal land made available for allotment selection under subsection (b)(5) to eligible individuals;
 (B)the proximity of the units of the National Wildlife Refuge System in the State to eligible individuals; and
 (C)the amount of additional Federal land within units of the National Wildlife Refuge System in the State that the Secretary estimates would be necessary to make allotments available for selection by eligible individuals.
 (4)Identifying federal land in units of the national wildlife refuge systemIn identifying whether Federal lands within units of the National Wildlife Refuge System in the State should be made available for allotment under paragraph (2)(B), the Secretary shall not identify any Federal land in a unit of the National Wildlife Refuge System—
 (A)the conveyance of which, independently or as part of a group of allotments— (i)could significantly interfere with biological, physical, cultural, scenic, recreational, natural quiet, or subsistence values of the unit of the National Wildlife Refuge System;
 (ii)could obstruct access by the public or the Fish and Wildlife Service to the resource values of the unit;
 (iii)could trigger development or future uses in an area that would adversely affect resource values of the surrounding National Wildlife Refuge System land;
 (iv)could open an area of a unit to new access and uses that adversely affect resources values of the unit; or
 (v)could interfere with the management plan of the unit; (B)that is located within 300 feet from the shore of a navigable water body;
 (C)that is not consistent with the purposes for which the unit of the National Wildlife Refuge System was established;
 (D)that is designated as wilderness by Congress; or (E)that is within the Arctic National Wildlife Refuge.
 (d)LimitationNo Federal land may be identified for selection or made available for allotment within a unit of the National Wildlife Refuge System unless it has been authorized by an Act of Congress subsequent to the date of enactment of this Act. Further, any proposed conveyance of land within a unit of the National Wildlife Refuge System must have been identified by the Secretary in accordance with subsection (c)(4) in the report to Congress required by subsection (c) and include patent provisions that the land remains subject to the laws and regulations governing the use and development of the Refuge.
					1120.Red River gradient boundary survey
 (a)DefinitionsIn this section: (1)Affected area (A)In generalThe term affected area means land along the approximately 116-mile stretch of the Red River, from its confluence with the north fork of the Red River on the west to the 98th meridian on the east.
 (B)ExclusionsThe term affected area does not include the portion of the Red River within the boundary depicted on the survey prepared by the Bureau of Land Management entitled Township 5 South, Range 14 West, of the Indian Meridian, Oklahoma, Dependent Resurvey and Survey and dated February 28, 2006.
 (2)Gradient boundary survey methodThe term gradient boundary survey method means the measurement technique used to locate the South Bank boundary line in accordance with the methodology established in Oklahoma v. Texas, 261 U.S. 340 (1923) (recognizing that the boundary line along the Red River is subject to change due to erosion and accretion).
 (3)LandownerThe term landowner means any individual, group, association, corporation, federally recognized Indian tribe or member of such an Indian tribe, or other private or governmental legal entity that owns an interest in land in the affected area.
 (4)SecretaryThe term Secretary means the Secretary, acting through the Director of the Bureau of Land Management. (5)South bankThe term South Bank means the water-washed and relatively permanent elevation or acclivity (commonly known as a cut bank) along the southerly or right side of the Red River that—
 (A)separates the bed of that river from the adjacent upland, whether valley or hill; and (B)usually serves, as specified in the fifth paragraph of Oklahoma v. Texas, 261 U.S. 340 (1923)—
 (i)to confine the waters within the bed; and (ii)to preserve the course of the river.
 (6)South bank boundary lineThe term South Bank boundary line means the boundary, with respect to title and ownership, between the States of Oklahoma and Texas identified through the gradient boundary survey method that does not impact or alter the permanent political boundary line between the States along the Red River, as outlined under article II, section B of the Red River Boundary Compact enacted by the States and consented to by Congress pursuant to Public Law 106–288 (114 Stat. 919).
						(b)Survey of south bank boundary line
						(1)Survey required
 (A)In generalThe Secretary shall commission a survey to identify the South Bank boundary line in the affected area.
 (B)RequirementsThe survey shall— (i)adhere to the gradient boundary survey method;
 (ii)span the length of the affected area; (iii)be conducted by 1 or more independent third-party surveyors that are—
 (I)licensed and qualified to conduct official gradient boundary surveys; and (II)selected by the Secretary, in consultation with—
 (aa)the Texas General Land Office; (bb)the Oklahoma Commissioners of the Land Office, in consultation with the attorney general of the State of Oklahoma; and
 (cc)each affected federally recognized Indian Tribe; and (iv)subject to the availability of appropriations, be completed not later than 2 years after the date of enactment of this Act.
								(2)Approval of the boundary survey
 (A)In generalNot later than 60 days after the date on which the survey or a portion of the survey under paragraph (1)(A) is completed, the Secretary shall submit the survey for approval to—
 (i)the Texas General Land Office; (ii)the Oklahoma Commissioners of the Land Office, in consultation with the attorney general of the State of Oklahoma; and
 (iii)each affected federally recognized Indian Tribe. (B)Timing of approvalNot later than 60 days after the date on which each of the Texas General Land Office, the Oklahoma Commissioners of the Land Office, in consultation with the attorney general of the State of Oklahoma, and each affected federally recognized Indian Tribe notify the Secretary of the approval of the boundary survey or a portion of the survey by the applicable office or federally recognized Indian Tribe, the Secretary shall determine whether to approve the survey or portion of the survey, subject to subparagraph (D).
 (C)Submission of portions of survey for approvalAs portions of the survey are completed, the Secretary may submit the completed portions of the survey for approval under subparagraph (A).
 (D)Written approvalThe Secretary shall only approve the survey, or a portion of the survey, that has the written approval of each of—
 (i)the Texas General Land Office; (ii)the Oklahoma Commissioners of the Land Office, in consultation with the attorney general of the State of Oklahoma; and
 (iii)each affected federally recognized Indian Tribe. (c)Survey of individual parcelsSurveys of individual parcels in the affected area shall be conducted in accordance with the boundary survey approved under subsection (b)(2).
 (d)Notice and availability of surveyNot later than 60 days after the date on which the boundary survey is approved under subsection (b)(2), the Secretary shall—
 (1)publish notice of the approval of the survey in— (A)the Federal Register; and
 (B)1 or more local newspapers; and (2)on request, furnish to any landowner a copy of—
 (A)the survey; and (B)any field notes relating to—
 (i)the individual parcel of the landowner; or (ii)any individual parcel adjacent to the individual parcel of the landowner.
 (e)Effect of sectionNothing in this section— (1)modifies any interest of the State of Oklahoma or Texas, or the sovereignty, property, or trust rights of any federally recognized Indian Tribe, relating to land located north of the South Bank boundary line, as established by the survey;
 (2)modifies any land patented under the Act of December 22, 1928 (45 Stat. 1069, chapter 47; 43 U.S.C. 1068) (commonly known as the Color of Title Act), before the date of enactment of this Act;
 (3)modifies or supersedes the Red River Boundary Compact enacted by the States of Oklahoma and Texas and consented to by Congress pursuant to Public Law 106–288 (114 Stat. 919);
 (4)creates or reinstates any Indian reservation or any portion of such a reservation; (5)modifies any interest or any property or trust rights of any individual Indian allottee; or
 (6)alters any valid right of the State of Oklahoma or the Kiowa, Comanche, or Apache Indian tribes to the mineral interest trust fund established under the Act of June 12, 1926 (44 Stat. 740, chapter 572).
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $1,000,000. 1121.San Juan County settlement implementation (a)Exchange of coal preference right lease applications (1)Definition of bidding rightIn this subsection, the term bidding right means an appropriate legal instrument or other written documentation, including an entry in an account managed by the Secretary, issued or created under subpart 3435 of title 43, Code of Federal Regulations, that may be used—
 (A)in lieu of a monetary payment for 50 percent of a bonus bid for a coal lease sale under the Mineral Leasing Act (30 U.S.C. 181 et seq.); or
 (B)as a monetary credit against 50 percent of any rental or royalty payments due under any Federal coal lease.
							(2)Use of bidding right
 (A)In generalIf the Secretary retires a coal preference right lease application under the Mineral Leasing Act (30 U.S.C. 181 et seq.) by issuing a bidding right in exchange for the relinquishment of the coal preference right lease application, the bidding right subsequently may be used in lieu of 50 percent of the amount owed for any monetary payment of—
 (i)a bonus in a coal lease sale; or (ii)rental or royalty under a Federal coal lease.
								(B)Payment calculation
 (i)In generalThe Secretary shall calculate a payment of amounts owed to a relevant State under section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) based on the combined value of the bidding rights and amounts received.
 (ii)Amounts receivedExcept as provided in this paragraph, for purposes of calculating the payment of amounts owed to a relevant State under clause (i) only, a bidding right shall be considered amounts received.
 (C)RequirementThe total number of bidding rights issued by the Secretary under subparagraph (A) before October 1, 2029, shall not exceed the number of bidding rights that reflect a value equivalent to $67,000,000.
 (3)Source of paymentsThe Secretary shall make payments to the relevant State under paragraph (2) from monetary payments received by the Secretary when bidding rights are exercised under this section.
 (4)Treatment of paymentsA payment to a State under this subsection shall be treated as a payment under section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)).
						(5)Transferability; limitation
 (A)TransferabilityA bidding right issued for a coal preference right lease application under the Mineral Leasing Act (30 U.S.C. 181 et seq.) shall be fully transferable to any other person.
 (B)Notification of secretaryA person who transfers a bidding right shall notify the Secretary of the transfer by any method determined to be appropriate by the Secretary.
							(C)Effective period
 (i)In generalA bidding right issued under the Mineral Leasing Act (30 U.S.C. 181 et seq.) shall terminate on the expiration of the 7-year period beginning on the date the bidding right is issued.
 (ii)Tolling of periodThe 7-year period described in clause (i) shall be tolled during any period in which exercise of the bidding right is precluded by temporary injunctive relief granted under, or administrative, legislative, or judicial suspension of, the Federal coal leasing program.
								(6)Deadline
 (A)In generalIf an existing settlement of a coal preference right lease application has not been implemented as of the date of enactment of this Act, not later than 180 days after that date of enactment, the Secretary shall complete the bidding rights valuation process in accordance with the terms of the settlement.
 (B)Date of valuationFor purposes of the valuation process under subparagraph (A), the market price of coal shall be determined as of the date of the settlement.
							(b)Certain land selections of the navajo nation
 (1)Cancellation of certain selectionsThe land selections made by the Navajo Nation pursuant to Public Law 93–531 (commonly known as the Navajo-Hopi Land Settlement Act of 1974) (88 Stat. 1712) that are depicted on the map entitled Navajo-Hopi Land Settlement Act Selected Lands and dated April 2, 2015, are cancelled. (2)Authorization for new selection (A)In generalSubject to subparagraphs (B), (C), and (D) and paragraph (3), the Navajo Nation may make new land selections in accordance with the Act referred to in paragraph (1) to replace the land selections cancelled under that paragraph.
 (B)Acreage capThe total acreage of land selected under subparagraph (A) shall not exceed 15,000 acres of land. (C)ExclusionsThe following land shall not be eligible for selection under subparagraph (A):
 (i)Land within a unit of the National Landscape Conservation System. (ii)Land within—
 (I)the Glade Run Recreation Area; (II)the Fossil Forest Research Natural Area; or
 (III)a special management area or area of critical environmental concern identified in a land use plan developed under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) that is in effect on the date of enactment of this Act.
 (iii)Any land subject to a lease or contract under the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Act of July 31, 1947 (commonly known as the Materials Act of 1947) (30 U.S.C. 601 et seq.) as of the date of the selection.
 (iv)Land not under the jurisdiction of the Bureau of Land Management. (v)Land identified as Parcels Excluded from Selection on the map entitled Parcels excluded for selection under the San Juan County Settlement Implementation Act and dated December 14, 2018.
 (D)DeadlineNot later than 7 years after the date of enactment of this Act, the Navajo Nation shall make all selections under subparagraph (A).
 (E)WithdrawalAny land selected by the Navajo Nation under subparagraph (A) shall be withdrawn from disposal, leasing, and development until the date on which the selected land is placed into trust for the Navajo Nation.
							(3)Equal value
 (A)In generalNotwithstanding the acreage limitation in the second proviso of section 11(c) of Public Law 93–531 (commonly known as the Navajo-Hopi Land Settlement Act of 1974) (25 U.S.C. 640d–10(c)) and subject to paragraph (2)(B), the value of the land selected under paragraph (2)(A) and the land subject to selections cancellation under paragraph (1) shall be equal, based on appraisals conducted under subparagraph (B).
							(B)Appraisals
 (i)In generalThe value of the land selected under paragraph (2)(A) and the land subject to selections cancelled under paragraph (1) shall be determined by appraisals conducted in accordance with—
 (I)the Uniform Appraisal Standards for Federal Land Acquisitions; and (II)the Uniform Standards of Professional Appraisal Practice.
									(ii)Timing
 (I)Land subject to selections cancelledNot later than 18 months after the date of enactment of this Act, the appraisal under clause (i) of the land subject to selections cancelled under paragraph (1) shall be completed.
 (II)New selectionsThe appraisals under clause (i) of the land selected under paragraph (2)(A) shall be completed as the Navajo Nation finalizes those land selections.
 (4)BoundaryFor purposes of this subsection and the Act referred to in paragraph (1), the present boundary of the Navajo Reservation is depicted on the map entitled Navajo Nation Boundary and dated November 16, 2015.
						(c)Designation of ah-shi-sle-pah wilderness
 (1)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 7,242 acres of land as generally depicted on the map entitled San Juan County Wilderness Designations and dated April 2, 2015, is designated as wilderness and as a component of the National Wilderness Preservation System, which shall be known as the Ah-shi-sle-pah Wilderness (referred to in this subsection as the Wilderness).
						(2)Management
 (A)In generalSubject to valid existing rights, the Wilderness shall be administered by the Director of the Bureau of Land Management in accordance with this subsection and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act.
							(B)Adjacent management
 (i)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or buffer zone around the Wilderness.
 (ii)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the Wilderness shall not preclude the conduct of the activities or uses outside the boundary of the Wilderness.
 (C)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of the Wilderness that is acquired by the United States shall—
 (i)become part of the Wilderness; and (ii)be managed in accordance with—
 (I)the Wilderness Act (16 U.S.C. 1131 et seq.); (II)this subsection; and
 (III)any other applicable laws. (D)GrazingGrazing of livestock in the Wilderness, where established before the date of enactment of this Act, shall be allowed to continue in accordance with—
 (i)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (ii)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617).
 (3)Release of wilderness study areasCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the land within the Ah-shi-sle-pah Wilderness Study Area not designated as wilderness by this subsection has been adequately studied for wilderness designation and is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
						(d)Expansion of Bisti/De-Na-Zin wilderness
 (1)In generalThere is designated as wilderness and as a component of the National Wilderness Preservation System certain Federal land comprising approximately 2,250 acres, as generally depicted on the map entitled San Juan County Wilderness Designations and dated April 2, 2015, which is incorporated in and shall be considered to be a part of the Bisti/De-Na-Zin Wilderness.
 (2)AdministrationSubject to valid existing rights, the land designated as wilderness by paragraph (1) shall be administered by the Director of the Bureau of Land Management (referred to in this subsection as the Director), in accordance with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
 (B)the San Juan Basin Wilderness Protection Act of 1984 (Public Law 98–603; 98 Stat. 3155; 110 Stat. 4211).
							(3)Adjacent management
 (A)In generalCongress does not intend for the designation of the land as wilderness by paragraph (1) to create a protective perimeter or buffer zone around that land.
 (B)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the land designated as wilderness by paragraph (1) shall not preclude the conduct of the activities or uses outside the boundary of that land.
 (4)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of the land designated as wilderness by paragraph (1) that is acquired by the United States shall—
 (A)become part of the Bisti/De-Na-Zin Wilderness; and (B)be managed in accordance with—
 (i)the Wilderness Act (16 U.S.C. 1131 et seq.); (ii)the San Juan Basin Wilderness Protection Act of 1984 (Public Law 98–603; 98 Stat. 3155; 110 Stat. 4211);
 (iii)this subsection; and (iv)any other applicable laws.
 (5)GrazingGrazing of livestock in the land designated as wilderness by paragraph (1), where established before the date of enactment of this Act, shall be allowed to continue in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (B)the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617).
							(e)Road maintenance
 (1)In generalSubject to paragraph (2), the Secretary, acting through the Director of the Bureau of Indian Affairs, shall ensure that L–54 between I–40 and Alamo, New Mexico, is maintained in a condition that is safe for motorized use.
 (2)Use of fundsIn carrying out paragraph (1), the Secretary and the Director of the Bureau of Indian Affairs may not require any Indian Tribe to use any funds—
 (A)owned by the Indian Tribe; or (B)provided to the Indian Tribe pursuant to a contract under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.).
							(3)Road upgrade
 (A)In generalNothing in this subsection requires the Secretary or any Indian Tribe to upgrade the condition of L–54 as of the date of enactment of this Act.
 (B)Written agreementAn upgrade to L–54 may not be made without the written agreement of the Pueblo of Laguna. (4)InventoryNothing in this subsection requires L–54 to be placed on the National Tribal Transportation Facility Inventory.
						1122.Rio Puerco Watershed management program
 (a)Reauthorization of the rio puerco management committeeSection 401(b)(4) of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4147; 123 Stat. 1108) is amended by striking Omnibus Public Land Management Act of 2009 and inserting John D. Dingell, Jr. Conservation, Management, and Recreation Act.
 (b)Reauthorization of the rio puerco watershed management programSection 401(e) of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4148; 123 Stat. 1108) is amended by striking Omnibus Public Land Management Act of 2009 and inserting John D. Dingell, Jr. Conservation, Management, and Recreation Act.
					1123.Ashley Springs land conveyance
 (a)ConveyanceSubject to valid existing rights, at the request of Uintah County, Utah (referred to in this section as the County), the Secretary shall convey to the County, without consideration, the approximately 791 acres of public land administered by the Bureau of Land Management, as generally depicted on the map entitled Ashley Springs Property and dated February 4, 2019, subject to the following restrictions:
 (1)The conveyed land shall be managed as open space to protect the watershed and underground karst system and aquifer.
 (2)Mining or any form of mineral development on the conveyed land is prohibited. (3)The County shall allow for non-motorized public recreation access on the conveyed land.
 (4)No new roads may be constructed on the conveyed land. (b)ReversionA conveyance under subsection (a) shall include a reversionary clause to ensure that management of the land described in that subsection shall revert to the Secretary if the land is no longer being managed in accordance with that subsection.
					CWilderness designations and withdrawals
				IGeneral provisions
					1201.Organ Mountains-Desert Peaks conservation
 (a)DefinitionsIn this section: (1)MonumentThe term Monument means the Organ Mountains-Desert Peaks National Monument established by Presidential Proclamation 9131 (79 Fed. Reg. 30431).
 (2)StateThe term State means the State of New Mexico. (3)Wilderness areaThe term wilderness area means a wilderness area designated by subsection (b)(1).
							(b)Designation of wilderness areas
 (1)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness and as components of the National Wilderness Preservation System:
 (A)Aden lava flow wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 27,673 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the Aden Lava Flow Wilderness.
 (B)Broad canyon wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 13,902 acres, as generally depicted on the map entitled Desert Peaks Complex and dated October 1, 2018, which shall be known as the Broad Canyon Wilderness.
 (C)Cinder cone wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 16,935 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the Cinder Cone Wilderness.
 (D)East potrillo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 12,155 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the East Potrillo Mountains Wilderness.
 (E)Mount riley wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 8,382 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the Mount Riley Wilderness.
 (F)Organ mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 19,916 acres, as generally depicted on the map entitled Organ Mountains Area and dated September 21, 2016, which shall be known as the Organ Mountains Wilderness, the boundary of which shall be offset 400 feet from the centerline of Dripping Springs Road in T. 23 S., R. 04 E., sec. 7, New Mexico Principal Meridian.
 (G)Potrillo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 105,085 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the Potrillo Mountains Wilderness.
 (H)Robledo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 16,776 acres, as generally depicted on the map entitled Desert Peaks Complex and dated October 1, 2018, which shall be known as the Robledo Mountains Wilderness.
 (I)Sierra de las uvas wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 11,114 acres, as generally depicted on the map entitled Desert Peaks Complex and dated October 1, 2018, which shall be known as the Sierra de las Uvas Wilderness.
 (J)Whitethorn wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 9,616 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated September 27, 2018, which shall be known as the Whitethorn Wilderness.
								(2)Maps and legal descriptions
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas with—
 (i)the Committee on Energy and Natural Resources of the Senate; and (ii)the Committee on Natural Resources of the House of Representatives.
 (B)Force of lawThe maps and legal descriptions filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct errors in the maps and legal descriptions.
 (C)Public availabilityThe maps and legal descriptions filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (3)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary— (A)as components of the National Landscape Conservation System; and
 (B)in accordance with— (i)this section; and
 (ii)the Wilderness Act (16 U.S.C. 1131 et seq.), except that— (I)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
 (II)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
 (4)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of a wilderness area that is acquired by the United States shall—
 (A)become part of the wilderness area within the boundaries of which the land is located; and (B)be managed in accordance with—
 (i)the Wilderness Act (16 U.S.C. 1131 et seq.); (ii)this section; and
 (iii)any other applicable laws. (5)GrazingGrazing of livestock in the wilderness areas, where established before the date of enactment of this Act, shall be administered in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (B)the guidelines set forth in Appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).
 (6)Military overflightsNothing in this subsection restricts or precludes— (A)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;
 (B)the designation of new units of special airspace over the wilderness areas; or (C)the use or establishment of military flight training routes over the wilderness areas.
								(7)Buffer zones
 (A)In generalNothing in this subsection creates a protective perimeter or buffer zone around any wilderness area.
 (B)Activities outside wilderness areasThe fact that an activity or use on land outside any wilderness area can be seen or heard within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area.
 (8)ParaglidingThe use of paragliding within areas of the East Potrillo Mountains Wilderness designated by paragraph (1)(D) in which the use has been established before the date of enactment of this Act, shall be allowed to continue in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), subject to any terms and conditions that the Secretary determines to be necessary.
 (9)Climatologic data collectionSubject to such terms and conditions as the Secretary may prescribe, nothing in this section precludes the installation and maintenance of hydrologic, meteorologic, or climatologic collection devices in wilderness areas if the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.
 (10)Fish and wildlifeNothing in this section affects the jurisdiction of the State with respect to fish and wildlife located on public land in the State, except that the Secretary, after consultation with the New Mexico Department of Game and Fish, may designate zones where, and establish periods during which, no hunting or fishing shall be permitted for reasons of public safety, administration, or compliance with applicable law.
							(11)Withdrawals
 (A)In generalSubject to valid existing rights, the Federal land within the wilderness areas and any land or interest in land that is acquired by the United States in the wilderness areas after the date of enactment of this Act is withdrawn from—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (B)Parcel bThe approximately 6,498 acres of land generally depicted as Parcel B on the map entitled Organ Mountains Area and dated September 21, 2016, is withdrawn in accordance with subparagraph (A), except that the land is not withdrawn for purposes of the issuance of oil and gas pipeline or road rights-of-way.
 (C)Parcel cThe approximately 1,297 acres of land generally depicted as Parcel C on the map entitled Organ Mountains Area and dated September 21, 2016, is withdrawn in accordance with subparagraph (A), except that the land is not withdrawn from disposal under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
								(D)Parcel d
 (i)In generalThe Secretary of the Army shall allow for the conduct of certain recreational activities on the approximately 2,035 acres of land generally depicted as Parcel D on the map entitled Organ Mountains Area and dated September 21, 2016 (referred to in this paragraph as the parcel), which is a portion of the public land withdrawn and reserved for military purposes by Public Land Order 833 dated May 21, 1952 (17 Fed. Reg. 4822).
									(ii)Outdoor recreation plan
 (I)In generalThe Secretary of the Army shall develop a plan for public outdoor recreation on the parcel that is consistent with the primary military mission of the parcel.
 (II)RequirementIn developing the plan under subclause (I), the Secretary of the Army shall ensure, to the maximum extent practicable, that outdoor recreation activities may be conducted on the parcel, including hunting, hiking, wildlife viewing, and camping.
 (iii)ClosuresThe Secretary of the Army may close the parcel or any portion of the parcel to the public as the Secretary of the Army determines to be necessary to protect—
 (I)public safety; or (II)the safety of the military members training on the parcel.
										(iv)Transfer of administrative jurisdiction; withdrawal
 (I)In generalOn a determination by the Secretary of the Army that military training capabilities, personnel safety, and installation security would not be hindered as a result of the transfer to the Secretary of administrative jurisdiction over the parcel, the Secretary of the Army shall transfer to the Secretary administrative jurisdiction over the parcel.
 (II)WithdrawalOn transfer of the parcel under subclause (I), the parcel shall be— (aa)under the jurisdiction of the Director of the Bureau of Land Management; and
 (bb)withdrawn from— (AA)entry, appropriation, or disposal under the public land laws;
 (BB)location, entry, and patent under the mining laws; and (CC)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
 (III)ReservationOn transfer under subclause (I), the parcel shall be reserved for management of the resources of, and military training conducted on, the parcel in accordance with a memorandum of understanding entered into under clause (v).
										(v)Memorandum of understanding relating to military training
 (I)In generalIf, after the transfer of the parcel under clause (iv)(I), the Secretary of the Army requests that the Secretary enter into a memorandum of understanding, the Secretary shall enter into a memorandum of understanding with the Secretary of the Army providing for the conduct of military training on the parcel.
 (II)RequirementsThe memorandum of understanding entered into under subclause (I) shall— (aa)address the location, frequency, and type of training activities to be conducted on the parcel;
 (bb)provide to the Secretary of the Army access to the parcel for the conduct of military training; (cc)authorize the Secretary or the Secretary of the Army to close the parcel or a portion of the parcel to the public as the Secretary or the Secretary of the Army determines to be necessary to protect—
 (AA)public safety; or (BB)the safety of the military members training; and
 (dd)to the maximum extent practicable, provide for the protection of natural, historic, and cultural resources in the area of the parcel.
 (vi)Military overflightsNothing in this subparagraph restricts or precludes— (I)low-level overflights of military aircraft over the parcel, including military overflights that can be seen or heard within the parcel;
 (II)the designation of new units of special airspace over the parcel; or (III)the use or establishment of military flight training routes over the parcel.
										(12)Robledo mountains
 (A)In generalThe Secretary shall manage the Federal land described in subparagraph (B) in a manner that preserves the character of the land for the future inclusion of the land in the National Wilderness Preservation System.
 (B)Land descriptionThe land referred to in subparagraph (A) is certain land administered by the Bureau of Land Management, comprising approximately 100 acres as generally depicted as Lookout Peak Communication Site on the map entitled Desert Peaks Complex and dated October 1, 2018.
 (C)UsesThe Secretary shall permit only such uses on the land described in subparagraph (B) as were permitted on the date of enactment of this Act.
 (13)Release of wilderness study areasCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land in Doña Ana County administered by the Bureau of Land Management not designated as wilderness by paragraph (1) or described in paragraph (12)—
 (A)has been adequately studied for wilderness designation; (B)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (C)shall be managed in accordance with— (i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (ii)this section; and (iii)any other applicable laws.
 (14)Private landIn accordance with section 5 of the Wilderness Act (16 U.S.C. 1134), the Secretary shall ensure adequate access to non-Federal land located within the boundary of a wilderness area.
							(c)Border security
 (1)In generalNothing in this section— (A)prevents the Secretary of Homeland Security from undertaking law enforcement and border security activities, in accordance with section 4(c) of the Wilderness Act (16 U.S.C. 1133(c)), within the wilderness areas, including the ability to use motorized access within a wilderness area while in pursuit of a suspect;
 (B)affects the 2006 Memorandum of Understanding among the Department of Homeland Security, the Department of the Interior, and the Department of Agriculture regarding cooperative national security and counterterrorism efforts on Federal land along the borders of the United States; or
 (C)prevents the Secretary of Homeland Security from conducting any low-level overflights over the wilderness areas that may be necessary for law enforcement and border security purposes.
								(2)Withdrawal and administration of certain area
 (A)WithdrawalThe area identified as Parcel A on the map entitled Potrillo Mountains Complex and dated September 27, 2018, is withdrawn in accordance with subsection (b)(11)(A). (B)AdministrationExcept as provided in subparagraphs (C) and (D), the Secretary shall administer the area described in subparagraph (A) in a manner that, to the maximum extent practicable, protects the wilderness character of the area.
 (C)Use of motor vehiclesThe use of motor vehicles, motorized equipment, and mechanical transport shall be prohibited in the area described in subparagraph (A) except as necessary for—
 (i)the administration of the area (including the conduct of law enforcement and border security activities in the area); or
 (ii)grazing uses by authorized permittees. (D)Effect of subsectionNothing in this paragraph precludes the Secretary from allowing within the area described in subparagraph (A) the installation and maintenance of communication or surveillance infrastructure necessary for law enforcement or border security activities.
 (3)Restricted RouteThe route excluded from the Potrillo Mountains Wilderness identified as Restricted—Administrative Access on the map entitled Potrillo Mountains Complex and dated September 27, 2018, shall be— (A)closed to public access; but
 (B)available for administrative and law enforcement uses, including border security activities. (d)Organ mountains-desert peaks national monument (1)Management planIn preparing and implementing the management plan for the Monument, the Secretary shall include a watershed health assessment to identify opportunities for watershed restoration.
							(2)Incorporation of acquired state trust land and interests in state trust land
 (A)In generalAny land or interest in land that is within the State trust land described in subparagraph (B) that is acquired by the United States shall—
 (i)become part of the Monument; and (ii)be managed in accordance with—
 (I)Presidential Proclamation 9131 (79 Fed. Reg. 30431); (II)this section; and
 (III)any other applicable laws. (B)Description of state trust landThe State trust land referred to in subparagraph (A) is the State trust land in T. 22 S., R 01 W., New Mexico Principal Meridian and T. 22 S., R. 02 W., New Mexico Principal Meridian.
								(3)Land exchanges
 (A)In generalSubject to subparagraphs (C) through (F), the Secretary shall attempt to enter into an agreement to initiate an exchange under section 2201.1 of title 43, Code of Federal Regulations (or successor regulations), with the Commissioner of Public Lands of New Mexico, by the date that is 18 months after the date of enactment of this Act, to provide for a conveyance to the State of all right, title, and interest of the United States in and to Bureau of Land Management land in the State identified under subparagraph (B) in exchange for the conveyance by the State to the Secretary of all right, title, and interest of the State in and to parcels of State trust land within the boundary of the Monument identified under that subparagraph or described in paragraph (2)(B).
 (B)Identification of land for exchangeThe Secretary and the Commissioner of Public Lands of New Mexico shall jointly identify the Bureau of Land Management land and State trust land eligible for exchange under this paragraph, the exact acreage and legal description of which shall be determined by surveys approved by the Secretary and the New Mexico State Land Office.
 (C)Applicable lawA land exchange under subparagraph (A) shall be carried out in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).
 (D)ConditionsA land exchange under subparagraph (A) shall be subject to— (i)valid existing rights; and
 (ii)such terms as the Secretary and the State shall establish. (E)Valuation, appraisals, and equalization (i)In generalThe value of the Bureau of Land Management land and the State trust land to be conveyed in a land exchange under this paragraph—
 (I)shall be equal, as determined by appraisals conducted in accordance with clause (ii); or (II)if not equal, shall be equalized in accordance with clause (iii).
										(ii)Appraisals
 (I)In generalThe Bureau of Land Management land and State trust land to be exchanged under this paragraph shall be appraised by an independent, qualified appraiser that is agreed to by the Secretary and the State.
 (II)RequirementsAn appraisal under subclause (I) shall be conducted in accordance with— (aa)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (bb)the Uniform Standards of Professional Appraisal Practice. (iii)Equalization (I)In generalIf the value of the Bureau of Land Management land and the State trust land to be conveyed in a land exchange under this paragraph is not equal, the value may be equalized by—
 (aa)making a cash equalization payment to the Secretary or to the State, as appropriate, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or
 (bb)reducing the acreage of the Bureau of Land Management land or State trust land to be exchanged, as appropriate.
 (II)Cash equalization paymentsAny cash equalization payments received by the Secretary under subclause (I)(aa) shall be— (aa)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and
 (bb)used in accordance with that Act. (F)LimitationNo exchange of land shall be conducted under this paragraph unless mutually agreed to by the Secretary and the State.
								1202.Cerro del Yuta and Río San Antonio Wilderness Areas
 (a)DefinitionsIn this section: (1)MapThe term map means the map entitled Río Grande del Norte National Monument Proposed Wilderness Areas and dated July 28, 2015.
 (2)Wilderness areaThe term wilderness area means a wilderness area designated by subsection (b)(1). (b)Designation of Cerro del Yuta and Río San Antonio Wilderness Areas (1)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the Río Grande del Norte National Monument are designated as wilderness and as components of the National Wilderness Preservation System:
 (A)Cerro del yuta wildernessCertain land administered by the Bureau of Land Management in Taos County, New Mexico, comprising approximately 13,420 acres as generally depicted on the map, which shall be known as the Cerro del Yuta Wilderness.
 (B)Río san antonio wildernessCertain land administered by the Bureau of Land Management in Río Arriba County, New Mexico, comprising approximately 8,120 acres, as generally depicted on the map, which shall be known as the Río San Antonio Wilderness.
 (2)Management of wilderness areasSubject to valid existing rights, the wilderness areas shall be administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this section, except that with respect to the wilderness areas designated by this section—
 (A)any reference to the effective date of the Wilderness Act shall be considered to be a reference to the date of enactment of this Act; and
 (B)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
 (3)Incorporation of acquired land and interests in landAny land or interest in land within the boundary of the wilderness areas that is acquired by the United States shall—
 (A)become part of the wilderness area in which the land is located; and (B)be managed in accordance with—
 (i)the Wilderness Act (16 U.S.C. 1131 et seq.); (ii)this section; and
 (iii)any other applicable laws. (4)GrazingGrazing of livestock in the wilderness areas, where established before the date of enactment of this Act, shall be administered in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (B)the guidelines set forth in appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).
								(5)Buffer zones
 (A)In generalNothing in this section creates a protective perimeter or buffer zone around the wilderness areas. (B)Activities outside wilderness areasThe fact that an activity or use on land outside a wilderness area can be seen or heard within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area.
 (6)Release of wilderness study areasCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land within the San Antonio Wilderness Study Area not designated as wilderness by this section—
 (A)has been adequately studied for wilderness designation; (B)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (C)shall be managed in accordance with this section. (7)Maps and legal descriptions (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file the map and legal descriptions of the wilderness areas with—
 (i)the Committee on Energy and Natural Resources of the Senate; and (ii)the Committee on Natural Resources of the House of Representatives.
 (B)Force of lawThe map and legal descriptions filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct errors in the legal description and map.
 (C)Public availabilityThe map and legal descriptions filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (8)National landscape conservation systemThe wilderness areas shall be administered as components of the National Landscape Conservation System.
 (9)Fish and wildlifeNothing in this section affects the jurisdiction of the State of New Mexico with respect to fish and wildlife located on public land in the State.
 (10)WithdrawalsSubject to valid existing rights, any Federal land within the wilderness areas designated by paragraph (1), including any land or interest in land that is acquired by the United States after the date of enactment of this Act, is withdrawn from—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (11)Treaty rightsNothing in this section enlarges, diminishes, or otherwise modifies any treaty rights.
							1203.Methow Valley, Washington, Federal land withdrawal
 (a)Definition of MapIn this section, the term Map means the Forest Service map entitled Methow Headwaters Withdrawal Proposal Legislative Map and dated May 24, 2016. (b)WithdrawalSubject to valid existing rights, the approximately 340,079 acres of Federal land and interests in the land located in the Okanogan-Wenatchee National Forest within the area depicted on the Map as Proposed Withdrawal is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under the mineral leasing and geothermal leasing laws. (c)Acquired landAny land or interest in land within the area depicted on the Map as Proposed Withdrawal that is acquired by the United States after the date of enactment of this Act shall, on acquisition, be immediately withdrawn in accordance with this section.
 (d)Availability of mapThe Map shall be kept on file and made available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.
						1204.Emigrant Crevice withdrawal
 (a)Definition of mapIn this section, the term map means the map entitled Emigrant Crevice Proposed Withdrawal Area and dated November 10, 2016. (b)WithdrawalSubject to valid existing rights in existence on the date of enactment of this Act, the National Forest System land and interests in the National Forest System land, as depicted on the map, is withdrawn from—
 (1)location, entry, and patent under the mining laws; and (2)disposition under all laws pertaining to mineral and geothermal leasing.
 (c)Acquired landAny land or interest in land within the area depicted on the map that is acquired by the United States after the date of enactment of this Act shall, on acquisition, be immediately withdrawn in accordance with this section.
						(d)Map
 (1)Submission of mapAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture shall file the map with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe map filed under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary of Agriculture may correct clerical and typographical errors in the map.
 (3)Public availabilityThe map filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.
 (e)EffectNothing in this section affects any recreational use, including hunting or fishing, that is authorized on land within the area depicted on the map under applicable law as of the date of enactment of this Act.
						1205.Oregon Wildlands
						(a)Wild and scenic river additions, designations and technical corrections
							(1)Additions to Rogue Wild and Scenic River
 (A)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (5) and inserting the following:
									
										(5)Rogue, oregon
 (A)In generalThe segment of the river extending from the mouth of the Applegate River downstream to the Lobster Creek Bridge, to be administered by the Secretary of the Interior or the Secretary of Agriculture, as agreed to by the Secretaries of the Interior and Agriculture or as directed by the President.
 (B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following segments in the Rogue River:
 (i)Kelsey creekThe approximately 6.8-mile segment of Kelsey Creek from the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 25, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
												(ii)East fork kelsey creek
 (I)Scenic riverThe approximately 0.2-mile segment of East Fork Kelsey Creek from headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 4.6-mile segment of East Fork Kelsey Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5, Willamette Meridian, to the confluence with Kelsey Creek, as a wild river.
													(iii)Whisky creek
 (I)Recreational riverThe approximately 1.6-mile segment of Whisky Creek from the confluence of the East Fork and West Fork to the south boundary of the non-Federal land in T. 33 S., R. 8 W., sec. 17, Willamette Meridian, as a recreational river.
 (II)Wild riverThe approximately 1.2-mile segment of Whisky Creek from road 33–8–23 to the confluence with the Rogue River, as a wild river.
													(iv)East fork whisky creek
 (I)Scenic riverThe approximately 0.9-mile segment of East Fork Whisky Creek from its headwaters to Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 2.6-mile segment of East Fork Whisky Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11, Willamette Meridian, downstream to road 33–8–26 crossing, as a wild river.
 (III)Recreational riverThe approximately 0.3-mile segment of East Fork Whisky Creek from road 33–8–26 to the confluence with Whisky Creek, as a recreational river.
 (v)West fork whisky creekThe approximately 4.8-mile segment of West Fork Whisky Creek from its headwaters to the confluence with the East Fork Whisky Creek, as a wild river.
												(vi)Big windy creek
 (I)Scenic riverThe approximately 1.5-mile segment of Big Windy Creek from its headwaters to road 34–9–17.1, as a scenic river.
 (II)Wild riverThe approximately 5.8-mile segment of Big Windy Creek from road 34–9–17.1 to the confluence with the Rogue River, as a wild river.
													(vii)East fork big windy creek
 (I)Scenic riverThe approximately 0.2-mile segment of East Fork Big Windy Creek from its headwaters to road 34–8–36, as a scenic river.
 (II)Wild riverThe approximately 3.7-mile segment of East Fork Big Windy Creek from road 34–8–36 to the confluence with Big Windy Creek, as a wild river.
													(viii)Little windy creek
 (I)Scenic riverThe approximately 1.2-mile segment of Little Windy Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 33, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.9-mile segment of Little Windy Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 34, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
													(ix)Howard creek
 (I)Scenic riverThe approximately 3.5-mile segment of Howard Creek from its headwaters to road 34–9–34, as a scenic river.
 (II)Wild riverThe approximately 6.9-mile segment of Howard Creek from 0.1 miles downstream of road 34–9–34 to the confluence with the Rogue River, as a wild river.
 (III)Wild riverThe approximately 3.5-mile segment of Anna Creek from its headwaters to the confluence with Howard Creek, as a wild river.
													(x)Mule creek
 (I)Scenic riverThe approximately 3.5-mile segment of Mule Creek from its headwaters downstream to the Wild Rogue Wilderness boundary as a scenic river.
 (II)Wild riverThe approximately 7.8-mile segment of Mule Creek from the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 29, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
													(xi)Missouri creek
 (I)Scenic riverThe approximately 3.1-mile segment of Missouri Creek from its headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.6-mile segment of Missouri Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
													(xii)Jenny creek
 (I)Scenic riverThe approximately 3.1-mile segment of Jenny Creek from its headwaters downstream to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 28, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.8-mile segment of Jenny Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 28, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
													(xiii)Rum creek
 (I)Scenic riverThe approximately 2.2-mile segment of Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 2.2-mile segment of Rum Creek from the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
													(xiv)East fork rum creek
 (I)Scenic riverThe approximately 0.8-mile segment of East Fork Rum Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.3-mile segment of East Fork Rum Creek from the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10, Willamette Meridian, to the confluence with Rum Creek, as a wild river.
 (xv)Wildcat creekThe approximately 1.7-mile segment of Wildcat Creek from its headwaters downstream to the confluence with the Rogue River, as a wild river.
 (xvi)Montgomery creekThe approximately 1.8-mile segment of Montgomery Creek from its headwaters downstream to the confluence with the Rogue River, as a wild river.
												(xvii)Hewitt creek
 (I)Scenic riverThe approximately 1.4-mile segment of Hewitt Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.2-mile segment of Hewitt Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
 (xviii)Bunker creekThe approximately 6.6-mile segment of Bunker Creek from its headwaters to the confluence with the Rogue River, as a wild river.
												(xix)Dulog creek
 (I)Scenic riverThe approximately 0.8-mile segment of Dulog Creek from its headwaters to 0.1 miles downstream of road 34–8–36, as a scenic river.
 (II)Wild riverThe approximately 1.0-mile segment of Dulog Creek from road 34–8–36 to the confluence with the Rogue River, as a wild river.
 (xx)Quail creekThe approximately 1.7-mile segment of Quail Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
 (xxi)Meadow creekThe approximately 4.1-mile segment of Meadow Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxii)Russian creekThe approximately 2.5-mile segment of Russian Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
 (xxiii)Alder creekThe approximately 1.2-mile segment of Alder Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxiv)Booze creekThe approximately 1.5-mile segment of Booze Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxv)Bronco creekThe approximately 1.8-mile segment of Bronco Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxvi)Copsey creekThe approximately 1.5-mile segment of Copsey Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxvii)Corral creekThe approximately 0.5-mile segment of Corral Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxviii)Cowley creekThe approximately 0.9-mile segment of Cowley Creek from its headwaters to the confluence with the Rogue River, as a wild river.
 (xxix)Ditch creekThe approximately 1.8-mile segment of Ditch Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5, Willamette Meridian, to its confluence with the Rogue River, as a wild river.
 (xxx)Francis creekThe approximately 0.9-mile segment of Francis Creek from its headwaters to the confluence with the Rogue River, as a wild river.
												(xxxi)Long gulch
 (I)Scenic riverThe approximately 1.4-mile segment of Long Gulch from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.1-mile segment of Long Gulch from the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette Meridian, to the confluence with the Rogue River, as a wild river.
													(xxxii)Bailey creek
 (I)Scenic riverThe approximately 1.4-mile segment of Bailey Creek from its headwaters to the Wild Rogue Wilderness boundary on the west section line of T. 34 S., R. 8 W., sec. 14, Willamette Meridian, as a scenic river.
 (II)Wild riverThe approximately 1.7-mile segment of Bailey Creek from the west section line of T. 34 S., R.8 W., sec. 14, Willamette Meridian, to the confluence of the Rogue River, as a wild river.
 (xxxiii)Shady creekThe approximately 0.7-mile segment of Shady Creek from its headwaters to the confluence with the Rogue River, as a wild river.
												(xxxiv)Slide creek
 (I)Scenic riverThe approximately 0.5-mile segment of Slide Creek from its headwaters to road 33–9–6, as a scenic river.
 (II)Wild riverThe approximately 0.7-mile section of Slide Creek from road 33–9–6 to the confluence with the Rogue River, as a wild river..
 (B)ManagementEach river segment designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by subparagraph (A)) shall be managed as part of the Rogue Wild and Scenic River.
 (C)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by subparagraph (A)) is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (D)Additional protections for rogue river tributaries (i)Licensing by commissionThe Federal Energy Regulatory Commission shall not license the construction of any dam, water conduit, reservoir, powerhouse, transmission line, or other project works on or directly affecting any stream described in clause (iv).
									(ii)Other agencies
 (I)In generalNo department or agency of the United States shall assist by loan, grant, license, or otherwise in the construction of any water resources project on or directly affecting any stream segment that is described in clause (iv), except to maintain or repair water resources projects in existence on the date of enactment of this Act.
 (II)EffectNothing in this clause prohibits any department or agency of the United States in assisting by loan, grant, license, or otherwise, a water resources project—
 (aa)the primary purpose of which is ecological or aquatic restoration; (bb)that provides a net benefit to water quality and aquatic resources; and
 (cc)that is consistent with protecting and enhancing the values for which the river was designated. (iii)WithdrawalSubject to valid existing rights, the Federal land located within 1/4 mile on either side of the stream segments described in clause (iv) is withdrawn from all forms of—
 (I)entry, appropriation, or disposal under the public land laws; (II)location, entry, and patent under the mining laws; and
 (III)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (iv)Description of stream segmentsThe following are the stream segments referred to in clause (i):
 (I)Kelsey creekThe approximately 2.5-mile segment of Kelsey Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 32 S., R. 9 W., sec. 25, Willamette Meridian.
 (II)Grave creekThe approximately 10.2-mile segment of Grave Creek from the east boundary of T. 34 S., R. 7 W., sec. 1, Willamette Meridian, downstream to the confluence with the Rogue River.
 (III)Centennial gulchThe approximately 2.2-mile segment of Centennial Gulch from its headwaters to its confluence with the Rogue River in T. 34 S., R. 7, W., sec. 18, Willamette Meridian.
 (IV)Quail creekThe approximately 0.8-mile segment of Quail Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1, Willamette Meridian.
 (V)Ditch creekThe approximately 0.7-mile segment of Ditch Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5, Willamette Meridian.
 (VI)Galice creekThe approximately 2.2-mile segment of Galice Creek from the confluence with the North Fork Galice Creek downstream to the confluence with the Rogue River in T. 34 S., R. 8 W., sec. 36, Willamette Meridian.
 (VII)Quartz creekThe approximately 3.3-mile segment of Quartz Creek from its headwaters to its confluence with the North Fork Galice Creek in T. 35 S., R. 8 W., sec. 4, Willamette Meridian.
 (VIII)North fork galice creekThe approximately 5.7-mile segment of the North Fork Galice Creek from its headwaters to its confluence with the South Fork Galice Creek in T. 35 S., R. 8 W., sec. 3, Willamette Meridian.
										(2)Technical corrections to the Wild and Scenic Rivers Act
 (A)Chetco, oregonSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended— (i)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and indenting appropriately;
 (ii)in the matter preceding clause (i) (as so redesignated), by striking The 44.5-mile and inserting the following:  (A)DesignationsThe 44.5-mile;
 (iii)in clause (i) (as so redesignated)— (I)by striking 25.5-mile and inserting 27.5-mile; and
 (II)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek; (iv)in clause (ii) (as so redesignated)—
 (I)by striking 8-mile and inserting 7.5-mile; and (II)by striking Boulder Creek to Steel Bridge and inserting Mislatnah Creek to Eagle Creek;
 (v)in clause (iii) (as so redesignated)— (I)by striking 11-mile and inserting 9.5-mile; and
 (II)by striking Steel Bridge and inserting Eagle Creek; and (vi)by adding at the end the following:
										
 (B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.. (B)Whychus creek, oregonSection 3(a)(102) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—
 (i)in the paragraph heading, by striking Squaw creek and inserting Whychus creek; (ii)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (iii)in the matter preceding clause (i) (as so redesignated)— (I)by striking The 15.4-mile and inserting the following:
											
 (A)DesignationsThe 15.4-mile; and (II)by striking McAllister Ditch, including the Soap Fork Squaw Creek, the North Fork, the South Fork, the East and West Forks of Park Creek, and Park Creek Fork and inserting Plainview Ditch, including the Soap Creek, the North and South Forks of Whychus Creek, the East and West Forks of Park Creek, and Park Creek;
 (iv)in clause (ii) (as so redesignated), by striking McAllister Ditch and inserting Plainview Ditch; and (v)by adding at the end the following:
										
 (B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials.. (3)Wild and scenic river designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
								
 (214)Franklin creek, oregonThe 4.5-mile segment from its headwaters to the private land boundary in sec. 8, to be administered by the Secretary of Agriculture as a wild river.
 (215)Wasson creek, oregonThe 10.1-mile segment in the following classes: (A)The 4.2-mile segment from the eastern boundary of T. 21 S., R. 9 W., sec. 17, downstream to the western boundary of T. 21 S., R. 10 W., sec. 12, to be administered by the Secretary of the Interior as a wild river.
 (B)The 5.9-mile segment from the western boundary of T. 21 S., R. 10 W., sec. 12, downstream to the eastern boundary of the northwest quarter of T. 21 S., R. 10 W., sec. 22, to be administered by the Secretary of Agriculture as a wild river..
 (4)Wild and scenic river designations, Molalla River, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by paragraph (3)) is amended by adding at the end the following:
								
									(216)Molalla river, oregon
 (A)In generalThe following segments in the State of Oregon, to be administered by the Secretary of the Interior as a recreational river:
 (i)Molalla riverThe approximately 15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19, downstream to the edge of the Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7.
 (ii)Table rock fork molalla riverThe approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in the NE1/4 sec. 4, T. 7 S., R. 4 E., downstream to the confluence with the Molalla River.
 (B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials.. (5)Designation of additional wild and scenic rivers (A)Elk river, oregon (i)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (76) and inserting the following:
										
 (76)Elk, oregonThe 69.2-mile segment to be administered by the Secretary of Agriculture in the following classes: (A)MainstemThe 17-mile segment from the confluence of the North and South Forks of the Elk to Anvil Creek as a recreational river.
												(B)North fork
 (i)Scenic riverThe approximately 0.6-mile segment of the North Fork Elk from its source in T. 33 S., R. 12 W., sec. 21, Willamette Meridian, downstream to 0.01 miles below Forest Service Road 3353, as a scenic river.
 (ii)Wild riverThe approximately 5.5-mile segment of the North Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence with the South Fork Elk, as a wild river.
													(C)South fork
 (i)Scenic riverThe approximately 0.9-mile segment of the South Fork Elk from its source in the southeast quarter of T. 33 S., R. 12 W., sec. 32, Willamette Meridian, Forest Service Road 3353, as a scenic river.
 (ii)Wild riverThe approximately 4.2-mile segment of the South Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence with the North Fork Elk, as a wild river.
													(D)Other tributaries
 (i)Rock creekThe approximately 1.7-mile segment of Rock Creek from its headwaters to the west boundary of T. 32 S., R. 14 W., sec. 30, Willamette Meridian, as a wild river.
 (ii)Bald mountain creekThe approximately 8-mile segment of Bald Mountain Creek from its headwaters, including Salal Spring to its confluence with Elk River, as a recreational river.
 (iii)South fork bald mountain creekThe approximately 3.5-mile segment of South Fork Bald Mountain Creek from its headwaters to its confluence with Bald Mountain Creek, as a scenic river.
 (iv)Platinum creekThe approximately 1-mile segment of Platinum Creek from— (I)its headwaters to Forest Service Road 5325, as a wild river; and
 (II)Forest Service Road 5325 to its confluence with Elk River, as a scenic river. (v)Panther creekThe approximately 5.0-mile segment of Panther Creek from—
 (I)its headwaters, including Mountain Well, to Forest Service Road 5325, as a wild river; and (II)Forest Service Road 5325 to its confluence with Elk River, as a scenic river.
 (vi)East fork panther creekThe approximately 3.0-mile segment of East Fork Panther Creek from it headwaters, to the confluence with Panther Creek, as a wild river.
 (vii)West fork panther creekThe approximately 3.0-mile segment of West Fork Panther Creek from its headwaters to the confluence with Panther Creek as a wild river.
 (viii)Lost creekThe approximately 1.0-mile segment of Lost Creek from— (I)its headwaters to Forest Service Road 5325, as a wild river; and
 (II)Forest Service Road 5325 to its confluence with the Elk River, as a scenic river. (ix)Milbury creekThe approximately 1.5-mile segment of Milbury Creek from—
 (I)its headwaters to Forest Service Road 5325, as a wild river; and (II)Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.
 (x)Blackberry CreekThe approximately 5.0-mile segment of Blackberry Creek from— (I)its headwaters to Forest Service Road 5325, as a wild river; and
 (II)Forest Service Road 5325 to its confluence with the Elk River, as a scenic river. (xi)East fork blackberry creekThe approximately 2.0-mile segment of the unnamed tributary locally known as East Fork Blackberry Creek from its headwaters in T. 33 S., R. 13 W., sec. 26, Willamette Meridian, to its confluence with Blackberry Creek, as a wild river.
 (xii)Mccurdy creekThe approximately 1.0-mile segment of McCurdy Creek from— (I)its headwaters to Forest Service Road 5325, as a wild river; and
 (II)Forest Service Road 5325 to its confluence with the Elk River, as a scenic river. (xiii)Bear creekThe approximately 1.5-mile segment of Bear Creek from headwaters to the confluence with Bald Mountain Creek, as a recreational river.
 (xiv)Butler creekThe approximately 4-mile segment of Butler Creek from— (I)its headwaters to the south boundary of T. 33 S., R. 13 W., sec. 8, Willamette Meridian, as a wild river; and
 (II)from the south boundary of T. 33 S., R. 13 W., sec. 8, Willamette Meridian, to its confluence with Elk River, as a scenic river.
 (xv)East fork butler creekThe approximately 2.8-mile segment locally known as the East Fork of Butler Creek from its headwaters on Mount Butler in T. 32 S., R. 13 W., sec. 29, Willamette Meridian, to its confluence with Butler Creek, as a scenic river.
 (xvi)Purple mountain creekThe approximately 2.0-mile segment locally known as Purple Mountain Creek from— (I)its headwaters in secs. 35 and 36, T. 33 S., R. 14 W., Willamette Meridian, to 0.01 miles above Forest Service Road 5325, as a wild river; and
 (II)0.01 miles above Forest Service Road 5325 to its confluence with the Elk River, as a scenic river.. (ii)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by paragraph (76) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by clause (i)) is withdrawn from all forms of—
 (I)entry, appropriation, or disposal under the public land laws; (II)location, entry, and patent under the mining laws; and
 (III)disposition under all laws relating to mineral and geothermal leasing or mineral materials. (B)Designation of wild and scenic river segments (i)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by paragraph (4)) is amended by adding at the end the following:
										
 (217)Nestucca river, OregonThe approximately 15.5-mile segment from its confluence with Ginger Creek downstream until it crosses the western edge of T. 4 S., R. 7 W., sec. 7, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (218)Walker creek, oregonThe approximately 2.9-mile segment from the headwaters in T. 3 S., R. 6 W., sec. 20 downstream to the confluence with the Nestucca River in T. 3 S., R. 6 W., sec. 15, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (219)North fork silver creek, oregonThe approximately 6-mile segment from the headwaters in T. 35 S., R. 9 W., sec. 1 downstream to the western edge of the Bureau of Land Management boundary in T. 35 S., R. 9 W., sec. 17, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (220)Jenny creek, oregonThe approximately 17.6-mile segment from the Bureau of Land Management boundary located at the north boundary of the southwest quarter of the southeast quarter of T. 38 S., R. 4 E., sec. 34, Willamette Meridian, downstream to the Oregon State border, to be administered by the Secretary of the Interior as a scenic river.
 (221)Spring creek, oregonThe approximately 1.1-mile segment from its source at Shoat Springs in T. 40 S., R. 4 E., sec. 34, Willamette Meridian, downstream to the confluence with Jenny Creek in T. 41 S., R. 4 E., sec. 3, Willamette Meridian, to be administered by the Secretary of the Interior as a scenic river.
 (222)Lobster creek, oregonThe approximately 5-mile segment from T. 15 S., R. 8 W., sec. 35, Willamette Meridian, downstream to the northern edge of the Bureau of Land Management boundary in T. 15 S., R. 8 W., sec. 15, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.
 (223)Elk creek, oregonThe approximately 7.3-mile segment from its confluence with Flat Creek near river mile 9, to the southern edge of the Army Corps of Engineers boundary in T. 33 S., R. 1 E., sec. 30, Willamette Meridian, near river mile 1.7, to be administered by the Secretary of the Interior as a scenic river..
									(ii)Administration of elk creek
 (I)Lateral boundaries of elk creekThe lateral boundaries of the river segment designated by paragraph (223) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by clause (i)) shall include an average of not more than 640 acres per mile measured from the ordinary high water mark on both sides of the river segment.
 (II)DeauthorizationThe Elk Creek Project authorized under the Flood Control Act of 1962 (Public Law 87–874; 76 Stat. 1192) is deauthorized.
 (iii)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by paragraphs (217) through (223) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by clause (i)) is withdrawn from all forms of—
 (I)entry, appropriation, or disposal under the public land laws; (II)location, entry, and patent under the mining laws; and
 (III)disposition under all laws relating to mineral and geothermal leasing or mineral materials. (b)Devil’s Staircase Wilderness (1)DefinitionsIn this subsection:
 (A)MapThe term map means the map entitled Devil’s Staircase Wilderness Proposal and dated July 26, 2018. (B)SecretaryThe term Secretary means—
 (i)the Secretary, with respect to public land administered by the Secretary; or (ii)the Secretary of Agriculture, with respect to National Forest System land.
 (C)StateThe term State means the State of Oregon. (D)WildernessThe term Wilderness means the Devil’s Staircase Wilderness designated by paragraph (2).
 (2)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 30,621 acres of Forest Service land and Bureau of Land Management land in the State, as generally depicted on the map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Devil’s Staircase Wilderness.
							(3)Map; legal description
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Wilderness.
 (B)Force of lawThe map and legal description prepared under subparagraph (A) shall have the same force and effect as if included in this subsection, except that the Secretary may correct clerical and typographical errors in the map and legal description.
 (C)AvailabilityThe map and legal description prepared under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.
 (4)AdministrationSubject to valid existing rights, the area designated as wilderness by this subsection shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (A)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the land within the Wilderness.
 (5)Fish and wildlifeNothing in this subsection affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State.
							(6)Adjacent management
 (A)In generalNothing in this subsection creates any protective perimeter or buffer zone around the Wilderness. (B)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside the Wilderness can be seen or heard within the Wilderness shall not preclude the activity or use outside the boundary of the Wilderness.
 (7)Protection of tribal rightsNothing in this subsection diminishes any treaty rights of an Indian Tribe. (8)Transfer of administrative jurisdiction (A)In generalAdministrative jurisdiction over the approximately 49 acres of Bureau of Land Management land north of the Umpqua River in T. 21 S., R. 11 W., sec. 32, is transferred from the Bureau of Land Management to the Forest Service.
 (B)AdministrationThe Secretary shall administer the land transferred by subparagraph (A) in accordance with— (i)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and
 (ii)any laws (including regulations) applicable to the National Forest System. IIEmery County public land management 1211.DefinitionsIn this part:
 (1)CouncilThe term Council means the San Rafael Swell Recreation Area Advisory Council established under section 1223(a).
 (2)CountyThe term County means Emery County in the State. (3)Management planThe term Management Plan means the management plan for the Recreation Area developed under section 1222(c).
 (4)MapThe term Map means the map entitled Emery County Public Land Management Act of 2018 Overview Map and dated February 5, 2019. (5)Recreation areaThe term Recreation Area means the San Rafael Swell Recreation Area established by section 1221(a)(1).
 (6)SecretaryThe term Secretary means— (A)the Secretary, with respect to public land administered by the Bureau of Land Management; and
 (B)the Secretary of Agriculture, with respect to National Forest System land. (7)StateThe term State means the State of Utah.
 (8)Wilderness areaThe term wilderness area means a wilderness area designated by section 1231(a). 1212.AdministrationNothing in this part affects or modifies—
 (1)any right of any federally recognized Indian Tribe; or (2)any obligation of the United States to any federally recognized Indian Tribe.
 1213.Effect on water rightsNothing in this part— (1)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water;
 (2)affects any water right (as defined by applicable State law) in existence on the date of enactment of this Act, including any water right held by the United States;
 (3)affects any interstate water compact in existence on the date of enactment of this Act; (4)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act; or
 (5)affects the management and operation of Flaming Gorge Dam and Reservoir, including the storage, management, and release of water.
 1214.Savings clauseNothing in this part diminishes the authority of the Secretary under Public Law 92–195 (commonly known as the Wild Free-Roaming Horses and Burros Act) (16 U.S.C. 1331 et seq.).
					ASan Rafael Swell Recreation Area
						1221.Establishment of Recreation Area
							(a)Establishment
 (1)In generalSubject to valid existing rights, there is established the San Rafael Swell Recreation Area in the State.
 (2)Area includedThe Recreation Area shall consist of approximately 216,995 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the Map.
 (b)PurposesThe purposes of the Recreation Area are to provide for the protection, conservation, and enhancement of the recreational, cultural, natural, scenic, wildlife, ecological, historical, and educational resources of the Recreation Area.
							(c)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Recreation Area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subpart, except that the Secretary may correct clerical and typographical errors in the map and legal description.
 (3)Public availabilityA copy of the map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
								1222.Management of Recreation Area
 (a)In generalThe Secretary shall administer the Recreation Area— (1)in a manner that conserves, protects, and enhances the purposes for which the Recreation Area is established; and
 (2)in accordance with— (A)this section;
 (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)other applicable laws.
 (b)UsesThe Secretary shall allow only uses of the Recreation Area that are consistent with the purposes for which the Recreation Area is established.
							(c)Management plan
 (1)In generalNot later than 5 years after the date of enactment of this Act, the Secretary shall develop a comprehensive management plan for the long-term protection and management of the Recreation Area.
 (2)RequirementsThe Management Plan shall— (A)describe the appropriate uses and management of the Recreation Area;
 (B)be developed with extensive public input; (C)take into consideration any information developed in studies of the land within the Recreation Area; and
 (D)be developed fully consistent with the settlement agreement entered into on January 13, 2017, in the case in the United States District Court for the District of Utah styled Southern Utah Wilderness Alliance, et al. v. U.S. Department of the Interior, et al. and numbered 2:12–cv–257 DAK.
									(d)Motorized vehicles; new roads
 (1)Motorized vehiclesExcept as needed for emergency response or administrative purposes, the use of motorized vehicles in the Recreation Area shall be permitted only on roads and motorized routes designated in the Management Plan for the use of motorized vehicles.
 (2)New roadsNo new permanent or temporary roads or other motorized vehicle routes shall be constructed within the Recreation Area after the date of enactment of this Act.
								(3)Existing Roads
 (A)In generalNecessary maintenance or repairs to existing roads designated in the Management Plan for the use of motorized vehicles, including necessary repairs to keep existing roads free of debris or other safety hazards, shall be permitted after the date of enactment of this Act, consistent with the requirements of this section.
 (B)EffectNothing in this subsection prevents the Secretary from rerouting an existing road or trail to protect Recreation Area resources from degradation or to protect public safety, as determined to be appropriate by the Secretary.
									(e)Grazing
 (1)In generalThe grazing of livestock in the Recreation Area, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (A)applicable law (including regulations); and (B)the purposes of the Recreation Area.
 (2)InventoryNot later than 5 years after the date of enactment of this Act, the Secretary, in collaboration with any affected grazing permittee, shall carry out an inventory of facilities and improvements associated with grazing activities in the Recreation Area.
 (f)Cold war sitesThe Secretary shall manage the Recreation Area in a manner that educates the public about Cold War and historic uranium mine sites in the Recreation Area, subject to such terms and conditions as the Secretary considers necessary to protect public health and safety.
 (g)Incorporation of acquired land and interestsAny land or interest in land located within the boundary of the Recreation Area that is acquired by the United States after the date of enactment of this Act shall—
 (1)become part of the Recreation Area; and (2)be managed in accordance with applicable laws, including as provided in this section.
 (h)WithdrawalSubject to valid existing rights, all Federal land within the Recreation Area, including any land or interest in land that is acquired by the United States within the Recreation Area after the date of enactment of this Act, is withdrawn from—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (i)Study of nonmotorized recreation opportunitiesNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with interested parties, shall conduct a study of nonmotorized recreation trail opportunities, including bicycle trails, within the Recreation Area, consistent with the purposes of the Recreation Area.
 (j)Cooperative agreementThe Secretary may enter into a cooperative agreement with the State in accordance with section 307(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1737(b)) and other applicable laws to provide for the protection, management, and maintenance of the Recreation Area.
							1223.San Rafael Swell Recreation Area Advisory Council
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory council, to be known as the San Rafael Swell Recreation Area Advisory Council.
 (b)DutiesThe Council shall advise the Secretary with respect to the preparation and implementation of the Management Plan for the Recreation Area.
 (c)Applicable lawThe Council shall be subject to— (1)the Federal Advisory Committee Act (5 U.S.C. App.); and
 (2)section 309 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1739). (d)MembersThe Council shall include 7 members, to be appointed by the Secretary, of whom, to the maximum extent practicable—
 (1)1 member shall represent the Emery County Commission; (2)1 member shall represent motorized recreational users;
 (3)1 member shall represent nonmotorized recreational users; (4)1 member shall represent permittees holding grazing allotments within the Recreation Area or wilderness areas designated in this part;
 (5)1 member shall represent conservation organizations; (6)1 member shall have expertise in the historical uses of the Recreation Area; and
 (7)1 member shall be appointed from the elected leadership of a Federally recognized Indian Tribe that has significant cultural or historical connections to, and expertise in, the landscape, archeological sites, or cultural sites within the County.
								BWilderness areas
						1231.Additions to the National Wilderness Preservation System
 (a)AdditionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following land in the State is designated as wilderness and as components of the National Wilderness Preservation System:
 (1)Big wild horse mesaCertain Federal land managed by the Bureau of Land Management, comprising approximately 18,192 acres, generally depicted on the Map as Proposed Big Wild Horse Mesa Wilderness, which shall be known as the Big Wild Horse Mesa Wilderness.
 (2)Cold washCertain Federal land managed by the Bureau of Land Management, comprising approximately 11,001 acres, generally depicted on the Map as Proposed Cold Wash Wilderness, which shall be known as the Cold Wash Wilderness.
 (3)Desolation canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 142,996 acres, generally depicted on the Map as Proposed Desolation Canyon Wilderness, which shall be known as the Desolation Canyon Wilderness.
 (4)Devil’s canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 8,675 acres, generally depicted on the Map as Proposed Devil’s Canyon Wilderness, which shall be known as the Devil’s Canyon Wilderness.
 (5)Eagle canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 13,832 acres, generally depicted on the Map as Proposed Eagle Canyon Wilderness, which shall be known as the Eagle Canyon Wilderness.
 (6)Horse valleyCertain Federal land managed by the Bureau of Land Management, comprising approximately 12,201 acres, generally depicted on the Map as Proposed Horse Valley Wilderness, which shall be known as the Horse Valley Wilderness.
 (7)Labyrinth canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 54,643 acres, generally depicted on the Map as Proposed Labyrinth Canyon Wilderness, which shall be known as the Labyrinth Canyon Wilderness.
 (8)Little ocean drawCertain Federal land managed by the Bureau of Land Management, comprising approximately 20,660 acres, generally depicted on the Map as Proposed Little Ocean Draw Wilderness, which shall be known as the Little Ocean Draw Wilderness.
 (9)Little wild horse canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 5,479 acres, generally depicted on the Map as Proposed Little Wild Horse Canyon Wilderness, which shall be known as the Little Wild Horse Canyon Wilderness.
 (10)Lower last chanceCertain Federal land managed by the Bureau of Land Management, comprising approximately 19,338 acres, generally depicted on the Map as Proposed Lower Last Chance Wilderness, which shall be known as the Lower Last Chance Wilderness.
 (11)Mexican mountainCertain Federal land managed by the Bureau of Land Management, comprising approximately 76,413 acres, generally depicted on the Map as Proposed Mexican Mountain Wilderness, which shall be known as the Mexican Mountain Wilderness.
 (12)Middle wild horse mesaCertain Federal land managed by the Bureau of Land Management, comprising approximately 16,343 acres, generally depicted on the Map as Proposed Middle Wild Horse Mesa Wilderness, which shall be known as the Middle Wild Horse Mesa Wilderness.
 (13)Muddy creekCertain Federal land managed by the Bureau of Land Management, comprising approximately 98,023 acres, generally depicted on the Map as Proposed Muddy Creek Wilderness, which shall be known as the Muddy Creek Wilderness.
								(14)Nelson mountain
 (A)In generalCertain Federal land managed by the Forest Service, comprising approximately 7,176 acres, and certain Federal land managed by the Bureau of Land Management, comprising approximately 257 acres, generally depicted on the Map as Proposed Nelson Mountain Wilderness, which shall be known as the Nelson Mountain Wilderness.
 (B)Transfer of administrative jurisdictionAdministrative jurisdiction over the 257-acre portion of the Nelson Mountain Wilderness designated by subparagraph (A) is transferred from the Bureau of Land Management to the Forest Service.
 (15)Red’s canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 17,325 acres, generally depicted on the Map as Proposed Red’s Canyon Wilderness, which shall be known as the Red’s Canyon Wilderness.
 (16)San rafael reefCertain Federal land managed by the Bureau of Land Management, comprising approximately 60,442 acres, generally depicted on the Map as Proposed San Rafael Reef Wilderness, which shall be known as the San Rafael Reef Wilderness.
 (17)Sid’s mountainCertain Federal land managed by the Bureau of Land Management, comprising approximately 49,130 acres, generally depicted on the Map as Proposed Sid’s Mountain Wilderness, which shall be known as the Sid’s Mountain Wilderness.
 (18)Turtle canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 29,029 acres, generally depicted on the Map as Proposed Turtle Canyon Wilderness, which shall be known as the Turtle Canyon Wilderness.
								(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each wilderness area with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)EffectEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this part, except that the Secretary may correct clerical and typographical errors in the maps and legal descriptions.
 (3)AvailabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate office of the Secretary.
								1232.Administration
 (a)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
 (b)Recreational climbingNothing in this part prohibits recreational rock climbing activities in the wilderness areas, such as the placement, use, and maintenance of fixed anchors, including any fixed anchor established before the date of the enactment of this Act—
 (1)in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.); and (2)subject to any terms and conditions determined to be necessary by the Secretary.
 (c)Trail planAfter providing opportunities for public comment, the Secretary shall establish a trail plan that addresses hiking and equestrian trails on the wilderness areas in a manner consistent with the Wilderness Act (16 U.S.C. 1131 et seq.).
							(d)Livestock
 (1)In generalThe grazing of livestock in the wilderness areas, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (2)InventoryWith respect to each wilderness area in which grazing of livestock is allowed to continue under paragraph (1), not later than 2 years after the date of enactment of this Act, the Secretary, in collaboration with any affected grazing permittee, shall carry out an inventory of facilities and improvements associated with grazing activities in the wilderness area.
								(e)Adjacent management
 (1)In generalCongress does not intend for the designation of the wilderness areas to create protective perimeters or buffer zones around the wilderness areas.
 (2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area.
 (f)Military overflightsNothing in this subpart restricts or precludes— (1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;
 (2)flight testing and evaluation; or (3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.
 (g)Commercial servicesCommercial services (including authorized outfitting and guide activities) within the wilderness areas may be authorized to the extent necessary for activities that are appropriate for realizing the recreational or other wilderness purposes of the wilderness areas, in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)).
							(h)Land acquisition and incorporation of acquired land and interests
 (1)Acquisition authorityThe Secretary may acquire land and interests in land within the boundaries of a wilderness area by donation, purchase from a willing seller, or exchange.
 (2)IncorporationAny land or interest in land within the boundary of a wilderness area that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the wilderness area.
								(i)Water rights
 (1)Statutory constructionNothing in this subpart— (A)shall constitute or be construed to constitute either an express or implied reservation by the United States of any water or water rights with respect to the land designated as wilderness by section 1231;
 (B)shall affect any water rights in the State existing on the date of enactment of this Act, including any water rights held by the United States;
 (C)shall be construed as establishing a precedent with regard to any future wilderness designations; (D)shall affect the interpretation of, or any designation made pursuant to, any other Act; or
 (E)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportions water among and between the State and other States.
 (2)State water lawThe Secretary shall follow the procedural and substantive requirements of the State in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the wilderness areas.
 (j)Memorandum of understandingThe Secretary shall offer to enter into a memorandum of understanding with the County, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), to clarify the approval processes for the use of motorized equipment and mechanical transport for search and rescue activities in the Muddy Creek Wilderness established by section 1231(a)(13).
 1233.Fish and wildlife managementNothing in this subpart affects the jurisdiction of the State with respect to fish and wildlife on public land located in the State.
						1234.Release
 (a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the approximately 17,420 acres of public land administered by the Bureau of Land Management in the County that has not been designated as wilderness by section 1231(a) has been adequately studied for wilderness designation.
 (b)ReleaseThe public land described in subsection (a)— (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (2)shall be managed in accordance with— (A)applicable law; and
 (B)any applicable land management plan adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
									CWild and scenic river designation
						1241.Green River wild and scenic river designation
 (a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 1205(a)(5)(B)(i)) is amended by adding at the end the following:
								
 (224)Green riverThe approximately 63-mile segment, as generally depicted on the map entitled Emery County Public Land Management Act of 2018 Overview Map and dated December 11, 2018, to be administered by the Secretary of the Interior, in the following classifications:
 (A)Wild river segmentThe 5.3-mile segment from the boundary of the Uintah and Ouray Reservation, south to the Nefertiti boat ramp, as a wild river.
 (B)Recreational river segmentThe 8.5-mile segment from the Nefertiti boat ramp, south to the Swasey’s boat ramp, as a recreational river.
 (C)Scenic river segmentThe 49.2-mile segment from Bull Bottom, south to the county line between Emery and Wayne Counties, as a scenic river..
 (b)Incorporation of acquired non-federal landIf the United States acquires any non-Federal land within or adjacent to a river segment of the Green River designated by paragraph (224) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)), the acquired land shall be incorporated in, and be administered as part of, the applicable wild, scenic, or recreational river.
							DLand management and conveyances
						1251.Goblin Valley State Park
 (a)In generalThe Secretary shall offer to convey to the Utah Division of Parks and Recreation of the Utah Department of Natural Resources (referred to in this section as the State), approximately 6,261 acres of land identified on the Map as the Proposed Goblin Valley State Park Expansion, without consideration, for the management by the State as a State park, consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
 (b)Reversionary clause requiredA conveyance under subsection (a) shall include a reversionary clause to ensure that management of the land described in that subsection shall revert to the Secretary if the land is no longer being managed as a State park in accordance with subsection (a).
							1252.Jurassic National Monument
 (a)Establishment purposesTo conserve, interpret, and enhance for the benefit of present and future generations the paleontological, scientific, educational, and recreational resources of the area and subject to valid existing rights, there is established in the State the Jurassic National Monument (referred to in this section as the Monument), consisting of approximately 850 acres of Federal land administered by the Bureau of Land Management in the County and generally depicted as Proposed Jurassic National Monument on the Map.
							(b)Map and legal description
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall file with the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a map and legal description of the Monument.
 (2)EffectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct clerical and typographical errors in the map and legal description, subject to the requirement that, before making the proposed corrections, the Secretary shall submit to the State and any affected county the proposed corrections.
 (3)Public availabilityA copy of the map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (c)WithdrawalSubject to valid existing rights, any Federal land within the boundaries of the Monument and any land or interest in land that is acquired by the United States for inclusion in the Monument after the date of enactment of this Act is withdrawn from—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing laws, geothermal leasing laws, and minerals materials laws. (d)Management (1)In generalThe Secretary shall manage the Monument—
 (A)in a manner that conserves, protects, and enhances the resources and values of the Monument, including the resources and values described in subsection (a); and
 (B)in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)any other applicable Federal law.
 (2)National landscape conservation systemThe Monument shall be managed as a component of the National Landscape Conservation System. (e)Management plan (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall develop a comprehensive management plan for the long-term protection and management of the Monument.
 (2)ComponentsThe management plan developed under paragraph (1) shall— (A)describe the appropriate uses and management of the Monument, consistent with the provisions of this section; and
 (B)allow for continued scientific research at the Monument during the development of the management plan for the Monument, subject to any terms and conditions that the Secretary determines necessary to protect Monument resources.
 (f)Authorized usesThe Secretary shall only allow uses of the Monument that the Secretary determines would further the purposes for which the Monument has been established.
							(g)Interpretation, education, and scientific research
 (1)In generalThe Secretary shall provide for public interpretation of, and education and scientific research on, the paleontological resources of the Monument.
 (2)Cooperative agreementsThe Secretary may enter into cooperative agreements with appropriate public entities to carry out paragraph (1).
								(h)Special management areas
 (1)In generalThe establishment of the Monument shall not modify the management status of any area within the boundary of the Monument that is managed as an area of critical environmental concern.
 (2)Conflict of lawsIf there is a conflict between the laws applicable to an area described in paragraph (1) and this section, the more restrictive provision shall control.
 (i)Motorized vehiclesExcept as needed for administrative purposes or to respond to an emergency, the use of motorized vehicles in the Monument shall be allowed only on roads and trails designated for use by motorized vehicles under the management plan for the Monument developed under subsection (e).
 (j)Water rightsNothing in this section constitutes an express or implied reservation by the United States of any water or water rights with respect to the Monument.
 (k)GrazingThe grazing of livestock in the Monument, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (1)applicable law (including regulations); (2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405); and
 (3)the purposes of the Monument. 1253.Public land disposal and acquisition (a)In generalIn accordance with applicable law, the Secretary may sell public land located in the County that has been identified as suitable for disposal based on specific criteria as listed in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713) in the applicable resource management plan in existence on the date of enactment of this Act.
							(b)Use of proceeds
 (1)In generalNotwithstanding any other provision of law (other than a law that specifically provides for a portion of the proceeds of a land sale to be distributed to any trust fund of the State), proceeds from the sale of public land under subsection (a) shall be deposited in a separate account in the Treasury, to be known as the Emery County, Utah, Land Acquisition Account (referred to in this section as the Account).
								(2)Availability
 (A)In generalAmounts in the Account shall be available to the Secretary, without further appropriation, to purchase from willing sellers land or interests in land within a wilderness area or the Recreation Area.
 (B)ApplicabilityAny purchase of land or interest in land under subparagraph (A) shall be in accordance with applicable law.
 (C)Protection of cultural resourcesTo the extent that there are amounts in the Account in excess of the amounts needed to carry out subparagraph (A), the Secretary may use the excess amounts for the protection of cultural resources on Federal land within the County.
									1254.Public purpose conveyances
 (a)In generalNotwithstanding the land use planning requirement of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), on request by the applicable local governmental entity, the Secretary shall convey without consideration the following parcels of public land to be used for public purposes:
 (1)Emery city recreation areaThe approximately 640-acre parcel as generally depicted on the Map, to the City of Emery, Utah, for the creation or enhancement of public recreation opportunities consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
 (2)Huntington airportThe approximately 320-acre parcel as generally depicted on the Map, to Emery County, Utah, for expansion of Huntington Airport consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
 (3)Emery county sheriff’s officeThe approximately 5-acre parcel as generally depicted on the Map, to Emery County, Utah, for the Emery County Sheriff’s Office substation consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
 (4)Buckhorn information centerThe approximately 5-acre parcel as generally depicted on the Map, to Emery County, Utah, for the Buckhorn Information Center consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
								(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each parcel of land to be conveyed under subsection (a) with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)EffectEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this part, except that the Secretary may correct clerical or typographical errors in the map and legal description.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the Price Field Office of the Bureau of Land Management.
								(c)Reversion
 (1)In generalIf a parcel of land conveyed under subsection (a) is used for a purpose other than the purpose described in that subsection, the parcel of land shall, at the discretion of the Secretary, revert to the United States.
 (2)Responsibility for remediationIn the case of a reversion under paragraph (1), if the Secretary determines that the parcel of land is contaminated with hazardous waste, the local governmental entity to which the parcel of land was conveyed under subsection (a) shall be responsible for remediation.
								1255.Exchange of BLM and School and Institutional Trust Lands Administration land
 (a)DefinitionsIn this section: (1)Exchange mapThe term Exchange Map means the map prepared by the Bureau of Land Management entitled Emery County Public Land Management Act—Proposed Land Exchange and dated December, 10, 2018.
 (2)Federal landThe term Federal land means public land located in the State of Utah that is identified on the Exchange Map as— (A)BLM Surface and Mineral Lands Proposed for Transfer to SITLA;
 (B)BLM Mineral Lands Proposed for Transfer to SITLA; and (C)BLM Surface Lands Proposed for Transfer to SITLA.
 (3)Non-federal landThe term non-Federal land means the land owned by the State in the Emery and Uintah Counties that is identified on the Exchange Map as—
 (A)SITLA Surface and Mineral Land Proposed for Transfer to BLM; (B)SITLA Mineral Lands Proposed for Transfer to BLM; and
 (C)SITLA Surface Lands Proposed for Transfer to BLM. (4)StateThe term State means the State, acting through the School and Institutional Trust Lands Administration.
								(b)Exchange of federal land and non-federal land
 (1)In generalIf the State offers to convey to the United States title to the non-Federal land, the Secretary, in accordance with this section, shall—
 (A)accept the offer; and (B)on receipt of all right, title, and interest in and to the non-Federal land, convey to the State (or a designee) all right, title, and interest of the United States in and to the Federal land.
									(2)Conveyance of parcels in phases
 (A)In generalNotwithstanding that appraisals for all of the parcels of Federal land and non-Federal land may not have been approved under subsection (c)(5), parcels of the Federal land and non-Federal land may be exchanged under paragraph (1) in phases, to be mutually agreed by the Secretary and the State, beginning on the date on which the appraised values of the parcels included in the applicable phase are approved.
 (B)No agreement on exchangeIf any dispute or delay arises with respect to the exchange of an individual parcel of Federal land or non-Federal land under paragraph (1), the Secretary and the State may mutually agree to set aside the individual parcel to allow the exchange of the other parcels of Federal land and non-Federal land to proceed.
									(3)Exclusion
 (A)In generalThe Secretary shall exclude from any conveyance of a parcel of Federal land under paragraph (1) any Federal land that contains critical habitat designated for a species listed as an endangered species or a threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (B)RequirementAny Federal land excluded under subparagraph (A) shall be the smallest area necessary to protect the applicable critical habitat.
									(4)Applicable law
 (A)In generalThe land exchange under paragraph (1) shall be subject to section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) and other applicable law.
 (B)Land use planningWith respect to the Federal land to be conveyed under paragraph (1), the Secretary shall not be required to undertake any additional land use planning under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) before the conveyance of the Federal land.
 (5)Valid existing rightsThe land exchange under paragraph (1) shall be subject to valid existing rights. (6)Title approvalTitle to the Federal land and non-Federal land to be exchanged under paragraph (1) shall be in a form acceptable to the Secretary and the State.
								(c)Appraisals
 (1)In generalThe value of the Federal land and the non-Federal land to be exchanged under subsection (b)(1) shall be determined by appraisals conducted by 1 or more independent and qualified appraisers.
 (2)State appraiserThe Secretary and the State may agree to use an independent and qualified appraiser— (A)retained by the State; and
 (B)approved by the Secretary. (3)Applicable lawThe appraisals under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including, as appropriate—
 (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and (B)the Uniform Standards of Professional Appraisal Practice.
									(4)Minerals
 (A)Mineral reportsThe appraisals under paragraph (1) may take into account mineral and technical reports provided by the Secretary and the State in the evaluation of mineral deposits in the Federal land and non-Federal land.
 (B)Mining claimsTo the extent permissible under applicable appraisal standards, the appraisal of any parcel of Federal land that is encumbered by a mining or millsite claim located under sections 2318 through 2352 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 21 et seq.) shall be appraised in accordance with standard appraisal practices, including, as appropriate, the Uniform Appraisal Standards for Federal Land Acquisition.
 (C)Validity examinationsNothing in this subsection requires the United States to conduct a mineral examination for any mining claim on the Federal land.
									(D)Adjustment
 (i)In generalIf value is attributed to any parcel of Federal land because of the presence of minerals subject to leasing under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the value of the parcel (as otherwise established under this subsection) shall be reduced by the percentage of the applicable Federal revenue sharing obligation under section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)).
 (ii)LimitationAn adjustment under clause (i) shall not be considered to be a property right of the State. (5)ApprovalAn appraisal conducted under paragraph (1) shall be submitted to the Secretary and the State for approval.
 (6)DurationAn appraisal conducted under paragraph (1) shall remain valid for 3 years after the date on which the appraisal is approved by the Secretary and the State.
								(7)Cost of appraisal
 (A)In generalThe cost of an appraisal conducted under paragraph (1) shall be paid equally by the Secretary and the State.
 (B)Reimbursement by secretaryIf the State retains an appraiser in accordance with paragraph (2), the Secretary shall reimburse the State in an amount equal to 50 percent of the costs incurred by the State.
 (d)Conveyance of titleIt is the intent of Congress that the land exchange authorized under subsection (b)(1) shall be completed not later than 1 year after the date of final approval by the Secretary and the State of the appraisals conducted under subsection (c).
							(e)Public inspection and notice
 (1)Public inspectionNot later than 30 days before the date of any exchange of Federal land and non-Federal land under subsection (b)(1), all final appraisals and appraisal reviews for the land to be exchanged shall be available for public review at the office of the State Director of the Bureau of Land Management in the State of Utah.
 (2)NoticeThe Secretary shall make available on the public website of the Secretary, and the Secretary or the State, as applicable, shall publish in a newspaper of general circulation in Salt Lake County, Utah, a notice that the appraisals conducted under subsection (c) are available for public inspection.
								(f)Equal value exchange
 (1)In generalThe value of the Federal land and non-Federal land to be exchanged under subsection (b)(1)— (A)shall be equal; or
 (B)shall be made equal in accordance with paragraph (2). (2)Equalization (A)Surplus of federal landWith respect to any Federal land and non-Federal land to be exchanged under subsection (b)(1), if the value of the Federal land exceeds the value of the non-Federal land, the value of the Federal land and non-Federal land shall be equalized by—
 (i)the State conveying to the Secretary, as necessary to equalize the value of the Federal land and non-Federal land, after the acquisition of all State trust land located within the wilderness areas or recreation area designated by this part, State trust land located within any of the wilderness areas or national conservation areas in Washington County, Utah, established under subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1075); and
 (ii)the State, to the extent necessary to equalize any remaining imbalance of value after all available Washington County, Utah, land described in clause (i) has been conveyed to the Secretary, conveying to the Secretary additional State trust land as identified and agreed on by the Secretary and the State.
 (B)Surplus of non-federal landIf the value of the non-Federal land exceeds the value of the Federal land, the value of the Federal land and the non-Federal land shall be equalized—
 (i)by the Secretary making a cash equalization payment to the State, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or
 (ii)by removing non-Federal land from the exchange. (g)Indian tribesThe Secretary shall consult with any federally recognized Indian Tribe in the vicinity of the Federal land and non-Federal land to be exchanged under subsection (b)(1) before the completion of the land exchange.
 (h)Appurtenant water rightsAny conveyance of a parcel of Federal land or non-Federal land under subsection (b)(1) shall include the conveyance of water rights appurtenant to the parcel conveyed.
							(i)Grazing permits
 (1)In generalIf the Federal land or non-Federal land exchanged under subsection (b)(1) is subject to a lease, permit, or contract for the grazing of domestic livestock in effect on the date of acquisition, the Secretary and the State shall allow the grazing to continue for the remainder of the term of the lease, permit, or contract, subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements.
 (2)RenewalTo the extent allowed by Federal or State law, on expiration of any grazing lease, permit, or contract described in paragraph (1), the holder of the lease, permit, or contract shall be entitled to a preference right to renew the lease, permit, or contract.
								(3)Cancellation
 (A)In generalNothing in this section prevents the Secretary or the State from canceling or modifying a grazing permit, lease, or contract if the Federal land or non-Federal land subject to the permit, lease, or contract is sold, conveyed, transferred, or leased for non-grazing purposes by the Secretary or the State.
 (B)LimitationExcept to the extent reasonably necessary to accommodate surface operations in support of mineral development, the Secretary or the State shall not cancel or modify a grazing permit, lease, or contract because the land subject to the permit, lease, or contract has been leased for mineral development.
 (4)Base propertiesIf non-Federal land conveyed by the State under subsection (b)(1) is used by a grazing permittee or lessee to meet the base property requirements for a Federal grazing permit or lease, the land shall continue to qualify as a base property for—
 (A)the remaining term of the lease or permit; and (B)the term of any renewal or extension of the lease or permit.
 (j)Withdrawal of federal land from mineral entry prior to exchangeSubject to valid existing rights, the Federal land to be conveyed to the State under subsection (b)(1) is withdrawn from mineral location, entry, and patent under the mining laws pending conveyance of the Federal land to the State.
							DWild and scenic rivers
				1301.Lower Farmington River and Salmon Brook wild and scenic river
 (a)FindingsCongress finds that— (1)the Lower Farmington River and Salmon Brook Study Act of 2005 (Public Law 109–370) authorized the study of the Farmington River downstream from the segment designated as a recreational river by section 3(a)(156) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(a)(156)) to its confluence with the Connecticut River, and the segment of the Salmon Brook including its main stem and east and west branches for potential inclusion in the National Wild and Scenic Rivers System;
 (2)the studied segments of the Lower Farmington River and Salmon Brook support natural, cultural, and recreational resources of exceptional significance to the citizens of Connecticut and the Nation;
 (3)concurrently with the preparation of the study, the Lower Farmington River and Salmon Brook Wild and Scenic Study Committee prepared the Lower Farmington River and Salmon Brook Management Plan, June 2011 (referred to in this section as the management plan), that establishes objectives, standards, and action programs that will ensure the long-term protection of the outstanding values of the river segments without Federal management of affected lands not owned by the United States;
 (4)the Lower Farmington River and Salmon Brook Wild and Scenic Study Committee has voted in favor of Wild and Scenic River designation for the river segments, and has included this recommendation as an integral part of the management plan;
 (5)there is strong local support for the protection of the Lower Farmington River and Salmon Brook, including votes of support for Wild and Scenic designation from the governing bodies of all ten communities abutting the study area;
 (6)the State of Connecticut General Assembly has endorsed the designation of the Lower Farmington River and Salmon Brook as components of the National Wild and Scenic Rivers System (Public Act 08–37); and
 (7)the Rainbow Dam and Reservoir are located entirely outside of the river segment designated by subsection (b), and, based on the findings of the study of the Lower Farmington River pursuant to Public Law 109–370, this hydroelectric project (including all aspects of its facilities, operations, and transmission lines) is compatible with the designation made by subsection (b).
 (b)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 1241(a)) is amended by adding at the end the following:
						
 (225)Lower farmington river and salmon brook, ConnecticutSegments of the main stem and its tributary, Salmon Brook, totaling approximately 62 miles, to be administered by the Secretary of the Interior as follows:
 (A)The approximately 27.2-mile segment of the Farmington River beginning 0.2 miles below the tailrace of the Lower Collinsville Dam and extending to the site of the Spoonville Dam in Bloomfield and East Granby as a recreational river.
 (B)The approximately 8.1-mile segment of the Farmington River extending from 0.5 miles below the Rainbow Dam to the confluence with the Connecticut River in Windsor as a recreational river.
 (C)The approximately 2.4-mile segment of the main stem of Salmon Brook extending from the confluence of the East and West Branches to the confluence with the Farmington River as a recreational river.
 (D)The approximately 12.6-mile segment of the West Branch of Salmon Brook extending from its headwaters in Hartland, Connecticut, to its confluence with the East Branch of Salmon Brook as a recreational river.
 (E)The approximately 11.4-mile segment of the East Branch of Salmon Brook extending from the Massachusetts-Connecticut State line to the confluence with the West Branch of Salmon Brook as a recreational river..
					(c)Management
 (1)In generalThe river segments designated by subsection (b) shall be managed in accordance with the management plan and such amendments to the management plan as the Secretary determines are consistent with this section. The management plan shall be deemed to satisfy the requirements for a comprehensive management plan pursuant to section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
 (2)CommitteeThe Secretary shall coordinate the management responsibilities of the Secretary under this section with the Lower Farmington River and Salmon Brook Wild and Scenic Committee, as specified in the management plan.
						(3)Cooperative agreements
 (A)In generalIn order to provide for the long-term protection, preservation, and enhancement of the river segment designated by subsection (b), the Secretary is authorized to enter into cooperative agreements pursuant to sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1)) with—
 (i)the State of Connecticut; (ii)the towns of Avon, Bloomfield, Burlington, East Granby, Farmington, Granby, Hartland, Simsbury, and Windsor in Connecticut; and
 (iii)appropriate local planning and environmental organizations. (B)ConsistencyAll cooperative agreements provided for under this section shall be consistent with the management plan and may include provisions for financial or other assistance from the United States.
							(4)Land management
 (A)Zoning ordinancesFor the purposes of the segments designated in subsection (b), the zoning ordinances adopted by the towns in Avon, Bloomfield, Burlington, East Granby, Farmington, Granby, Hartland, Simsbury, and Windsor in Connecticut, including provisions for conservation of floodplains, wetlands, and watercourses associated with the segments, shall be deemed to satisfy the standards and requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).
 (B)Acquisition of landThe provisions of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)) that prohibit Federal acquisition of lands by condemnation shall apply to the segments designated in subsection (b). The authority of the Secretary to acquire lands for the purposes of the segments designated in subsection (b) shall be limited to acquisition by donation or acquisition with the consent of the owner of the lands, and shall be subject to the additional criteria set forth in the management plan.
 (5)Rainbow DamThe designation made by subsection (b) shall not be construed to— (A)prohibit, pre-empt, or abridge the potential future licensing of the Rainbow Dam and Reservoir (including any and all aspects of its facilities, operations and transmission lines) by the Federal Energy Regulatory Commission as a federally licensed hydroelectric generation project under the Federal Power Act (16 U.S.C. 791a et seq.), provided that the Commission may, in the discretion of the Commission and consistent with this section, establish such reasonable terms and conditions in a hydropower license for Rainbow Dam as are necessary to reduce impacts identified by the Secretary as invading or unreasonably diminishing the scenic, recreational, and fish and wildlife values of the segments designated by subsection (b); or
 (B)affect the operation of, or impose any flow or release requirements on, the unlicensed hydroelectric facility at Rainbow Dam and Reservoir.
 (6)Relation to National Park SystemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), the Lower Farmington River shall not be administered as part of the National Park System or be subject to regulations which govern the National Park System.
 (d)Farmington River, Connecticut, designation revisionSection 3(a)(156) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(156)) is amended in the first sentence—
 (1)by striking 14-mile and inserting 15.1-mile; and (2)by striking to the downstream end of the New Hartford-Canton, Connecticut town line and inserting to the confluence with the Nepaug River.
						1302.Wood-Pawcatuck watershed wild and scenic river segments
 (a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 1301(b)) is amended by adding at the end the following:
						
 (226)Wood-pawcatuck watershed, Rhode Island and ConnecticutThe following river segments within the Wood-Pawcatuck watershed, to be administered by the Secretary of the Interior, in cooperation with the Wood-Pawcatuck Wild and Scenic Rivers Stewardship Council:
 (A)The approximately 11-mile segment of the Beaver River from its headwaters in Exeter and West Greenwich, Rhode Island, to its confluence with the Pawcatuck River in Richmond, Rhode Island, as a scenic river.
 (B)The approximately 3-mile segment of the Chipuxet River from the Kingstown Road Bridge, South Kingstown, Rhode Island, to its outlet in Worden Pond, as a wild river.
 (C)The approximately 9-mile segment of the Green Fall River from its headwaters in Voluntown, Connecticut, to its confluence with the Ashaway River in Hopkinton, Rhode Island, as a scenic river.
 (D)The approximately 3-mile segment of the Ashaway River from its confluence with the Green Fall River to its confluence with the Pawcatuck River in Hopkinton, Rhode Island, as a recreational river.
 (E)The approximately 3-mile segment of the Pawcatuck River from the Worden Pond outlet in South Kingstown, Rhode Island, to the South County Trail Bridge, Charlestown and South Kingstown, Rhode Island, as a wild river.
 (F)The approximately 4-mile segment of the Pawcatuck River from South County Trail Bridge, Charlestown and South Kingstown, Rhode Island, to the Carolina Back Road Bridge in Richmond and Charlestown, Rhode Island, as a recreational river.
 (G)The approximately 21-mile segment of the Pawcatuck River from Carolina Back Road Bridge in Richmond and Charlestown, Rhode Island, to the confluence with Shunock River in Stonington, Connecticut, as a scenic river.
 (H)The approximately 8-mile segment of the Pawcatuck River from the confluence with Shunock River in Stonington, Connecticut, to the mouth of the river between Pawcatuck Point in Stonington, Connecticut, and Rhodes Point in Westerly, Rhode Island, as a recreational river.
 (I)The approximately 11-mile segment of the Queen River from its headwaters in Exeter and West Greenwich, Rhode Island, to the Kingstown Road Bridge in South Kingstown, Rhode Island, as a scenic river.
 (J)The approximately 5-mile segment of the Usquepaugh River from the Kingstown Road Bridge to its confluence with the Pawcatuck River in South Kingstown, Rhode Island, as a wild river.
 (K)The approximately 8-mile segment of the Shunock River from its headwaters in North Stonington, Connecticut, to its confluence with the Pawcatuck River as a recreational river.
 (L)The approximately 13-mile segment of the Wood River from its headwaters in Sterling and Voluntown, Connecticut, and Exeter and West Greenwich, Rhode Island, to the Arcadia Road Bridge in Hopkinton and Richmond, Rhode Island, as a wild river.
 (M)The approximately 11-mile segment of the Wood River from the Arcadia Road Bridge in Hopkinton and Richmond, Rhode Island, to the confluence with the Pawcatuck River in Charlestown, Hopkinton, and Richmond, Rhode Island, as a recreational river..
					(b)Management of river segments
 (1)DefinitionsIn this subsection: (A)Covered tributaryThe term covered tributary means—
 (i)each of Assekonk Brook, Breakheart Brook, Brushy Brook, Canochet Brook, Chickasheen Brook, Cedar Swamp Brook, Fisherville Brook, Glade Brook, Glen Rock Brook, Kelly Brook, Locke Brook, Meadow Brook, Pendleton Brook, Parris Brook, Passquisett Brook, Phillips Brook, Poquiant Brook, Queens Fort Brook, Roaring Brook, Sherman Brook, Taney Brook, Tomaquag Brook, White Brook, and Wyassup Brook within the Wood-Pawcatuck watershed; and
 (ii)any other perennial stream within the Wood-Pawcatuck watershed. (B)River segmentThe term river segment means a river segment designated by paragraph (226) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)).
 (C)Stewardship PlanThe term Stewardship Plan means the plan entitled the Wood-Pawcatuck Wild and Scenic Rivers Stewardship Plan for the Beaver, Chipuxet, Green Fall-Ashaway, Pawcatuck, Queen-Usquepaugh, Shunock, and Wood Rivers  and dated June 2018, which takes a watershed approach to the management of the river segments.
							(2)Wood-pawcatuck wild and scenic rivers stewardship plan
 (A)In generalThe Secretary, in cooperation with the Wood-Pawcatuck Wild and Scenic Rivers Stewardship Council, shall manage the river segments in accordance with—
 (i)the Stewardship Plan; and (ii)any amendment to the Stewardship Plan that the Secretary determines is consistent with this subsection.
 (B)Watershed approachIn furtherance of the watershed approach to resource preservation and enhancement described in the Stewardship Plan, the covered tributaries are recognized as integral to the protection and enhancement of the river segments.
 (C)Requirements for comprehensive management planThe Stewardship Plan shall be considered to satisfy each requirement for a comprehensive management plan required under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
 (3)Cooperative agreementsTo provide for the long-term protection, preservation, and enhancement of each river segment, in accordance with sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1)), the Secretary may enter into cooperative agreements (which may include provisions for financial or other assistance from the Federal Government) with—
 (A)the States of Connecticut and Rhode Island; (B)political subdivisions of the States of Connecticut and Rhode Island, including—
 (i)the towns of North Stonington, Sterling, Stonington, and Voluntown, Connecticut; and (ii)the towns of Charlestown, Exeter, Hopkinton, North Kingstown, Richmond, South Kingstown, Westerly, and West Kingstown, Rhode Island;
 (C)the Wood-Pawcatuck Wild and Scenic Rivers Stewardship Council; and (D)any appropriate nonprofit organization, as determined by the Secretary.
 (4)Relation to national park systemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), each river segment shall not be—
 (A)administered as a unit of the National Park System; or (B)subject to the laws (including regulations) that govern the administration of the National Park System.
							(5)Land management
 (A)Zoning ordinancesThe zoning ordinances adopted by the towns of North Stonington, Sterling, Stonington, and Voluntown, Connecticut, and Charlestown, Exeter, Hopkinton, North Kingstown, Richmond, South Kingstown, Westerly, and West Greenwich, Rhode Island (including any provision of the zoning ordinances relating to the conservation of floodplains, wetlands, and watercourses associated with any river segment), shall be considered to satisfy the standards and requirements described in section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).
 (B)VillagesFor purposes of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)), each town described in subparagraph (A) shall be considered to be a village.
							(C)Acquisition of land
 (i)Limitation of authority of SecretaryWith respect to each river segment, the Secretary may only acquire parcels of land— (I)by donation; or
 (II)with the consent of the owner of the parcel of land. (ii)Prohibition relating to the acquisition of land by condemnationIn accordance with 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)), with respect to each river segment, the Secretary may not acquire any parcel of land by condemnation.
								1303.Nashua wild and scenic rivers, Massachusetts and New Hampshire
 (a)Designation of wild and scenic river segmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 1302(a)) is amended by adding at the end the following:
						
							(227)Nashua, Squannacook, and Nissitissit wild and scenic rivers, Massachusetts and New Hampshire
 (A)The following segments in the Commonwealth of Massachusetts and State of New Hampshire, to be administered by the Secretary of the Interior as a scenic river:
 (i)The approximately 27-mile segment of the mainstem of the Nashua River from the confluence of the North and South Nashua Rivers in Lancaster, Massachusetts, and extending north to the Massachusetts-New Hampshire border, except as provided in subparagraph (B).
 (ii)The approximately 16.3-mile segment of the Squannacook River from its headwaters in Ash Swamp, Townsend, Massachusetts, extending downstream to the confluence of the river with the Nashua River in Shirley/Ayer, Massachusetts, except as provided in subparagraph (B).
 (iii)The approximately 9.5-mile segment of the Nissitissit River from its headwaters in Brookline, New Hampshire, to the confluence of the river with the Nashua River in Pepperell, Massachusetts.
 (B)Exclusion areasThe designation of the river segments in subparagraph (A) shall exclude— (i)with respect to the Ice House hydroelectric project (FERC P–12769), from 700 feet upstream from the crest of the dam to 500 feet downstream from the crest of the dam;
 (ii)with respect to the Pepperell hydroelectric project (FERC P12721), from 9,240 feet upstream from the crest of the dam to 1,000 feet downstream from the crest of the dam; and
 (iii)with respect to the Hollingsworth and Vose dam (non-FERC), from 1,200 feet upstream from the crest of the dam to 2,665 feet downstream from the crest of the dam..
					(b)Management
						(1)Process
 (A)In generalThe river segments designated by paragraph (227) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) shall be managed in accordance with—
 (i)the Nashua, Squannacook, and Nissitissit Rivers Stewardship Plan developed pursuant to the study described in section 5(b)(21) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)(21)) (referred to in this subsection as the management plan), dated February 15, 2018; and
 (ii)such amendments to the management plan as the Secretary determines are consistent with this section and as are approved by the Nashua, Squannacook, and Nissitissit Rivers Stewardship Council (referred to in this subsection as the Stewardship Council).
 (B)Comprehensive Management PlanThe management plan shall be considered to satisfy the requirements for a comprehensive management plan under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
 (2)CommitteeThe Secretary shall coordinate the management responsibilities of the Secretary under this section with the Stewardship Council, as specified in the management plan.
						(3)Cooperative agreements
 (A)In generalIn order to provide for the long-term protection, preservation, and enhancement of the river segments designated by paragraph (227) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)), the Secretary may enter into cooperative agreements pursuant to sections 10(e) and 11(b)(1) of that Act (16 U.S.C. 1281(e), 1282(b)(1)) with—
 (i)the Commonwealth of Massachusetts and the State of New Hampshire; (ii)the municipalities of—
 (I)Ayer, Bolton, Dunstable, Groton, Harvard, Lancaster, Pep­per­ell, Shirley, and Townsend in Massachusetts; and
 (II)Brookline and Hollis in New Hampshire; and (iii)appropriate local, regional, State, or multistate, planning, environmental, or recreational organizations.
 (B)ConsistencyEach cooperative agreement entered into under this paragraph shall be consistent with the management plan and may include provisions for financial or other assistance from the United States.
							(4)Effect on working dams
 (A)In generalThe designation of the river segments by paragraph (227) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)), does not—
 (i)impact or alter the existing terms of permitting, licensing, or operation of— (I)the Pepperell hydroelectric project (FERC Project P–12721, Nashua River, Pepperell, MA);
 (II)the Ice House hydroelectric project (FERC Project P–12769, Nashua River, Ayer, MA); or (III)the Hollingsworth and Vose Dam (non-FERC industrial facility, Squannacook River, West Groton, MA) as further described in the management plan (Appendix A, Working Dams); or
 (ii)preclude the Federal Energy Regulatory Commission from licensing, relicensing, or otherwise authorizing the operation or continued operation of the Pepperell and Ice House hydroelectric projects under the terms of licenses or exemptions in effect on the date of enactment of this Act; or
 (iii)limit actions taken to modernize, upgrade, or carry out other changes to such projects authorized pursuant to clause (i), subject to written determination by the Secretary that the changes are consistent with the purposes of the designation.
								(5)Land management
 (A)Zoning ordinancesFor the purpose of the segments designated by paragraph (227) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)), the zoning ordinances adopted by the municipalities described in paragraph (3)(A)(ii), including provisions for conservation of floodplains, wetlands, and watercourses associated with the segments, shall be deemed to satisfy the standards and requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).
 (B)Acquisitions of landsThe authority of the Secretary to acquire land for the purposes of the segments designated by paragraph (227) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) shall be—
 (i)limited to acquisition by donation or acquisition with the consent of the owner of the land; and (ii)subject to the additional criteria set forth in the management plan.
 (C)No condemnationNo land or interest in land within the boundary of the river segments designated by paragraph (227) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) may be acquired by condemnation.
 (6)Relation to the National Park SystemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act(16 U.S.C. 1281(c)), each segment of the Nashua, Squannacook, and Nissitissit Rivers designated as a component of the Wild and Scenic Rivers System under this section shall not—
 (A)be administered as a unit of the National Park System; or (B)be subject to regulations that govern the National Park System.
							ECalifornia desert protection and recreation
 1401.DefinitionsIn this subtitle: (1)Conservation AreaThe term Conservation Area means the California Desert Conservation Area.
 (2)SecretaryThe term Secretary means— (A)the Secretary, with respect to land administered by the Department of the Interior; or
 (B)the Secretary of Agriculture, with respect to National Forest System land. (3)StateThe term State means the State of California.
					IDesignation of wilderness in the California Desert Conservation Area
					1411.California desert conservation and recreation
 (a)Designation of wilderness areas to be administered by the bureau of land managementSection 102 of the California Desert Protection Act of 1994 (16 U.S.C. 1132 note; Public Law 103–433; 108 Stat. 4472) is amended by adding at the end the following:
							
 (70)Avawatz mountains wildernessCertain land in the California Desert Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 89,500 acres, as generally depicted on the map entitled Proposed Avawatz Mountains Wilderness and dated November 7, 2018, to be known as the Avawatz Mountains Wilderness.
 (71)Great falls basin wildernessCertain land in the California Desert Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 7,810 acres, as generally depicted on the map entitled Proposed Great Falls Basin Wilderness and dated November 7, 2018, to be known as the Great Falls Basin Wilderness.
 (72)Soda mountains wildernessCertain land in the California Desert Conservation Area, administered by the Bureau of Land Management, comprising approximately 80,090 acres, as generally depicted on the map entitled Proposed Soda Mountains Wilderness and dated November 7, 2018, to be known as the Soda Mountains Wilderness.
 (73)Milpitas Wash WildernessCertain land in the California Desert Conservation Area, administered by the Bureau of Land Management, comprising approximately 17,250 acres, depicted as Proposed Milpitas Wash Wilderness on the map entitled Proposed Vinagre Wash Special Management Area and Proposed Wilderness and dated December 4, 2018, to be known as the Milpitas Wash Wilderness.
 (74)Buzzards Peak WildernessCertain land in the California Desert Conservation Area, administered by the Bureau of Land Management, comprising approximately 11,840 acres, depicted as Proposed Buzzards Peak Wilderness on the map entitled Proposed Vinagre Wash Special Management Area and Proposed Wilderness and dated December 4, 2018, to be known as the Buzzards Peak Wilderness..
 (b)Additions to existing wilderness areas administered by the bureau of land managementIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following land in the State is designated as wilderness and as components of the National Wilderness Preservation System:
 (1)Golden valley wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 1,250 acres, as generally depicted on the map entitled Proposed Golden Valley Wilderness Addition and dated November 7, 2018, which shall be added to and administered as part of the Golden Valley Wilderness.
 (2)Kingston range wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 52,410 acres, as generally depicted on the map entitled Proposed Kingston Range Wilderness Additions and dated November 7, 2018, which shall be added to and administered as part of the Kingston Range Wilderness.
 (3)Palo verde mountains wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 9,350 acres, depicted as Proposed Palo Verde Mountains Wilderness Additions on the map entitled Proposed Vinagre Wash Special Management Area and Proposed Wilderness and dated December 4, 2018, which shall be added to and administered as part of the Palo Verde Mountains Wilderness.
 (4)Indian pass mountains wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 10,860 acres, depicted as Proposed Indian Pass Wilderness Additions on the map entitled Proposed Vinagre Wash Special Management Area and Proposed Wilderness and dated December 4, 2018, which shall be added to and administered as part of the Indian Pass Mountains Wilderness.
 (c)Designation of wilderness areas to be administered by the national park serviceIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.) the following land in Death Valley National Park is designated as wilderness and as a component of the National Wilderness Preservation System, which shall be added to, and administered as part of the Death Valley National Park Wilderness established by section 601(a)(1) of the California Desert Protection Act of 1994 (16 U.S.C. 1132 note; Public Law 103–433; 108 Stat. 4496):
 (1)Death valley national park wilderness additions-north eureka valleyApproximately 11,496 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-North Eureka Valley, numbered 143/100,082D, and dated November 1, 2018. (2)Death valley national park wilderness additions-ibexApproximately 23,650 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Ibex, numbered 143/100,081D, and dated November 1, 2018.
 (3)Death valley national park wilderness additions-panamint valleyApproximately 4,807 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Panamint Valley, numbered 143/100,083D, and dated November 1, 2018. (4)Death valley national park wilderness additions-warm springsApproximately 10,485 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Warm Spring Canyon/Galena Canyon, numbered 143/100,084D, and dated November 1, 2018.
 (5)Death valley national park wilderness additions-axe headApproximately 8,638 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Axe Head, numbered 143/100,085D, and dated November 1, 2018. (6)Death valley national park wilderness additions-bowling alleyApproximately 28,923 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Bowling Alley, numbered 143/128,606A, and dated November 1, 2018.
							(d)Additions to existing wilderness area administered by the forest service
 (1)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the land described in paragraph (2)—
 (A)is designated as wilderness and as a component of the National Wilderness Preservation System; and (B)shall be added to and administered as part of the San Gorgonio Wilderness established by the Wilderness Act (16 U.S.C. 1131 et seq.).
 (2)Description of landThe land referred to in paragraph (1) is certain land in the San Bernardino National Forest, comprising approximately 7,141 acres, as generally depicted on the map entitled San Gorgonio Wilderness Additions—Proposed and dated November 7, 2018.
							(3)Fire management and related activities
 (A)In generalThe Secretary may carry out such activities in the wilderness area designated by paragraph (1) as are necessary for the control of fire, insects, and disease, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
 (B)Funding prioritiesNothing in this subsection limits the provision of any funding for fire or fuel management in the wilderness area designated by paragraph (1).
 (C)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this Act, the Secretary shall amend the local fire management plans that apply to the wilderness area designated by paragraph (1).
 (D)AdministrationIn accordance with subparagraph (A) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness area designated by paragraph (1), the Secretary shall—
 (i)not later than 1 year after the date of enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies in the wilderness area designated by paragraph (1); and
 (ii)enter into agreements with appropriate State or local firefighting agencies relating to the wilderness area.
 (e)Effect on utility facilities and rights-of-wayNothing in this section or an amendment made by this section affects or precludes the renewal or reauthorization of any valid existing right-of-way or customary operation, maintenance, repair, upgrading, or replacement activities in a right-of-way acquired by or issued, granted, or permitted to the Southern California Edison Company or successors or assigns of the Southern California Edison Company.
						(f)Release of wilderness study areas
 (1)FindingCongress finds that, for purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area described in paragraph (2) that is not designated as a wilderness area or a wilderness addition by this subtitle (including an amendment made by this subtitle) or any other Act enacted before the date of enactment of this Act has been adequately studied for wilderness designation.
 (2)Description of study areasThe study areas referred to in subsection (a) are— (A)the Cady Mountains Wilderness Study Area;
 (B)the Soda Mountains Wilderness Study Area; (C)the Kingston Range Wilderness Study Area;
 (D)the Avawatz Mountain Wilderness Study Area; (E)the Death Valley 17 Wilderness Study Area; and
 (F)the Great Falls Basin Wilderness Study Area. (3)ReleaseThe following are no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)):
 (A)Any portion of a wilderness study area described in paragraph (2) that is not designated as a wilderness area or a wilderness addition by this subtitle (including an amendment made by this subtitle) or any other Act enacted before the date of enactment of this Act.
 (B)Any portion of a wilderness study area described in paragraph (2) that is not transferred to the administrative jurisdiction of the National Park Service for inclusion in a unit of the National Park System by this subtitle (including an amendment made by this subtitle) or any other Act enacted before the date of enactment of this Act.
								IIDesignation of special management area
 1421.Vinagre Wash Special Management AreaTitle I of the California Desert Protection Act of 1994 (16 U.S.C. 1132 note; Public Law 103–433; 108 Stat. 4472) is amended by adding at the end the following:
						
							109.Vinagre Wash Special Management Area
 (a)DefinitionsIn this section: (1)Management areaThe term Management Area means the Vinagre Wash Special Management Area established by subsection (b).
 (2)MapThe term map means the map entitled Proposed Vinagre Wash Special Management Area and Proposed Wilderness and dated December 4, 2018. (3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).
 (4)StateThe term State means the State of California. (b)EstablishmentThere is established the Vinagre Wash Special Management Area in the State, to be managed by the Secretary.
 (c)PurposeThe purpose of the Management Area is to conserve, protect, and enhance— (1)the plant and wildlife values of the Management Area; and
 (2)the outstanding and nationally significant ecological, geological, scenic, recreational, archaeological, cultural, historic, and other resources of the Management Area.
 (d)BoundariesThe Management Area shall consist of the public land in Imperial County, California, comprising approximately 81,880 acres, as generally depicted on the map as Proposed Special Management Area.
								(e)Map; legal description
 (1)In generalAs soon as practicable, but not later than 3 years, after the date of enactment of this section, the Secretary shall submit a map and legal description of the Management Area to—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description submitted under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct any errors in the map and legal description.
 (3)AvailabilityCopies of the map submitted under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
									(f)Management
 (1)In generalThe Secretary shall manage the Management Area— (A)in a manner that conserves, protects, and enhances the purposes for which the Management Area is established; and
 (B)in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)other applicable laws.
 (2)UsesThe Secretary shall allow only those uses that are consistent with the purposes of the Management Area, including hiking, camping, hunting, and sightseeing and the use of motorized vehicles, mountain bikes, and horses on designated routes in the Management Area in a manner that—
 (A)is consistent with the purpose of the Management Area described in subsection (c); (B)ensures public health and safety; and
 (C)is consistent with all applicable laws (including regulations), including the Desert Renewable Energy Conservation Plan.
										(3)Off-highway vehicle use
 (A)In generalSubject to subparagraphs (B) and (C) and all other applicable laws, the use of off-highway vehicles shall be permitted on routes in the Management Area as generally depicted on the map.
 (B)ClosureThe Secretary may close or permanently reroute a portion of a route described in subparagraph (A)— (i)to prevent, or allow for restoration of, resource damage;
 (ii)to protect Tribal cultural resources, including the resources identified in the Tribal cultural resources management plan developed under section 705(d);
 (iii)to address public safety concerns; or (iv)as otherwise required by law.
 (C)Designation of additional routesDuring the 3-year period beginning on the date of enactment of this section, the Secretary— (i)shall accept petitions from the public regarding additional routes for off-highway vehicles; and
 (ii)may designate additional routes that the Secretary determines— (I)would provide significant or unique recreational opportunities; and
 (II)are consistent with the purposes of the Management Area. (4)WithdrawalSubject to valid existing rights, all Federal land within the Management Area is withdrawn from—
 (A)all forms of entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)right-of-way, leasing, or disposition under all laws relating to— (i)minerals and mineral materials; or
 (ii)solar, wind, and geothermal energy. (5)No buffer zoneThe establishment of the Management Area shall not—
 (A)create a protective perimeter or buffer zone around the Management Area; or (B)preclude uses or activities outside the Management Area that are permitted under other applicable laws, even if the uses or activities are prohibited within the Management Area.
 (6)Notice of available routesThe Secretary shall ensure that visitors to the Management Area have access to adequate notice relating to the availability of designated routes in the Management Area through—
 (A)the placement of appropriate signage along the designated routes; (B)the distribution of maps, safety education materials, and other information that the Secretary determines to be appropriate; and
 (C)restoration of areas that are not designated as open routes, including vertical mulching. (7)StewardshipThe Secretary, in consultation with Indian Tribes and other interests, shall develop a program to provide opportunities for monitoring and stewardship of the Management Area to minimize environmental impacts and prevent resource damage from recreational use, including volunteer assistance with—
 (A)route signage; (B)restoration of closed routes;
 (C)protection of Management Area resources; and (D)recreation education.
 (8)Protection of tribal cultural resourcesNot later than 2 years after the date of enactment of this section, the Secretary, in accordance with chapter 2003 of title 54, United States Code, and any other applicable law, shall—
 (A)prepare and complete a Tribal cultural resources survey of the Management Area; and (B)consult with the Quechan Indian Nation and other Indian Tribes demonstrating ancestral, cultural, or other ties to the resources within the Management Area on the development and implementation of the Tribal cultural resources survey under subparagraph (A).
 (9)Military useThe Secretary may authorize use of the non-wilderness portion of the Management Area by the Secretary of the Navy for Naval Special Warfare Tactical Training, including long-range small unit training and navigation, vehicle concealment, and vehicle sustainment training, consistent with this section and other applicable laws..
					IIINational Park System additions
					1431.Death Valley National Park boundary revision
 (a)In generalThe boundary of Death Valley National Park is adjusted to include— (1)the approximately 28,923 acres of Bureau of Land Management land in San Bernardino County, California, abutting the southern end of the Death Valley National Park that lies between Death Valley National Park to the north and Ft. Irwin Military Reservation to the south and which runs approximately 34 miles from west to east, as depicted on the map entitled Death Valley National Park Proposed Boundary Addition-Bowling Alley, numbered 143/128,605A, and dated November 1, 2018; and
 (2)the approximately 6,369 acres of Bureau of Land Management land in Inyo County, California, located in the northeast area of Death Valley National Park that is within, and surrounded by, land under the jurisdiction of the Director of the National Park Service, as depicted on the map entitled Death Valley National Park Proposed Boundary Addition-Crater, numbered 143/100,079D, and dated November 1, 2018.
 (b)Availability of mapThe maps described in paragraphs (1) and (2) of subsection (a) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (c)AdministrationThe Secretary— (1)shall administer any land added to Death Valley National Park under subsection (a)—
 (A)as part of Death Valley National Park; and (B)in accordance with applicable laws (including regulations); and
 (2)may enter into a memorandum of understanding with Inyo County, California, to permit operationally feasible, ongoing access to and use (including material storage and excavation) of existing gravel pits along Saline Valley Road within Death Valley National Park for road maintenance and repairs in accordance with applicable laws (including regulations).
 (d)Mormon peak microwave facilityTitle VI of the California Desert Protection Act of 1994 (16 U.S.C. 1132 note; Public Law 103–433; 108 Stat. 4496) is amended by adding at the end the following:
							
 604.Mormon peak microwave facilityThe designation of the Death Valley National Park Wilderness by section 601(a)(1) shall not preclude the operation and maintenance of the Mormon Peak Microwave Facility..
 1432.Mojave National PreserveThe boundary of the Mojave National Preserve is adjusted to include the 25 acres of Bureau of Land Management land in Baker, California, as depicted on the map entitled Mojave National Preserve Proposed Boundary Addition, numbered 170/100,199A, and dated November 1, 2018.
					1433.Joshua Tree National Park
 (a)Boundary adjustmentThe boundary of the Joshua Tree National Park is adjusted to include— (1)the approximately 2,879 acres of land managed by the Bureau of Land Management that are depicted as BLM Proposed Boundary Addition on the map entitled Joshua Tree National Park Proposed Boundary Additions, numbered 156/149,375, and dated November 1, 2018; and
 (2)the approximately 1,639 acres of land that are depicted as MDLT Proposed Boundary Addition on the map entitled Joshua Tree National Park Proposed Boundary Additions, numbered 156/149,375, and dated November 1, 2018. (b)Availability of mapsThe map described in subsection (a) and the map depicting the 25 acres described in subsection (c)(2) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
						(c)Administration
 (1)In generalThe Secretary shall administer any land added to the Joshua Tree National Park under subsection (a) and the additional land described in paragraph (2)—
 (A)as part of Joshua Tree National Park; and (B)in accordance with applicable laws (including regulations).
 (2)Description of additional landThe additional land referred to in paragraph (1) is the 25 acres of land— (A)depicted on the map entitled Joshua Tree National Park Boundary Adjustment Map, numbered 156/80,049, and dated April 1, 2003;
 (B)added to Joshua Tree National Park by the notice of the Department of the Interior of August 28, 2003 (68 Fed. Reg. 51799); and
 (C)more particularly described as lots 26, 27, 28, 33, and 34 in sec. 34, T. 1 N., R. 8 E., San Bernardino Meridian.
								(d)Southern California edison company energy transport facilities and rights-of-way
 (1)In generalNothing in this section affects any valid right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized energy transport facility activities in a right-of-way issued, granted, or permitted to the Southern California Edison Company or the successors or assigns of the Southern California Edison Company that is located on land described in paragraphs (1) and (2) of subsection (a), including, at a minimum, the use of mechanized vehicles, helicopters, or other aerial devices.
 (2)Upgrades and replacementsNothing in this section prohibits the upgrading or replacement of— (A)Southern California Edison Company energy transport facilities, including the energy transport facilities referred to as the Jellystone, Burnt Mountain, Whitehorn, Allegra, and Utah distribution circuits rights-of-way; or
 (B)an energy transport facility in rights-of-way issued, granted, or permitted by the Secretary adjacent to Southern California Edison Joshua Tree Utility Facilities.
 (3)Publication of plansNot later than the date that is 1 year after the date of enactment of this Act or the issuance of a new energy transport facility right-of-way within the Joshua Tree National Park, whichever is earlier, the Secretary, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Southern California Edison Company within Joshua Tree National Park.
 (e)Visitor centerTitle IV of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–21 et seq.) is amended by adding at the end the following:
							
								408.Visitor center
 (a)In generalThe Secretary may acquire not more than 5 acres of land and interests in land, and improvements on the land and interests, outside the boundaries of the park, in the unincorporated village of Joshua Tree, for the purpose of operating a visitor center.
 (b)BoundaryThe Secretary shall modify the boundary of the park to include the land acquired under this section as a noncontiguous parcel.
 (c)AdministrationLand and facilities acquired under this section— (1)may include the property owned (as of the date of enactment of this section) by the Joshua Tree National Park Association and commonly referred to as the Joshua Tree National Park Visitor Center;
 (2)shall be administered by the Secretary as part of the park; and (3)may be acquired only with the consent of the owner, by donation, purchase with donated or appropriated funds, or exchange..
						IVOff-highway vehicle recreation areas
 1441.Off-highway vehicle recreation areasPublic Law 103–433 is amended by inserting after title XII (16 U.S.C. 410bbb et seq.) the following:
						
							XIIIOff-highway vehicle recreation areas
								1301.Designation of off-highway vehicle recreation areas
									(a)In general
 (1)DesignationIn accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and resource management plans developed under this title and subject to valid rights, the following land within the Conservation Area in San Bernardino County, California, is designated as Off-Highway Vehicle Recreation Areas:
 (A)Dumont dunes off-highway vehicle recreation areaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 7,620 acres, as generally depicted on the map entitled Proposed Dumont Dunes OHV Recreation Area and dated November 7, 2018, which shall be known as the Dumont Dunes Off-Highway Vehicle Recreation Area.
 (B)El mirage off-highway vehicle recreation areaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 16,370 acres, as generally depicted on the map entitled Proposed El Mirage OHV Recreation Area and dated December 10, 2018, which shall be known as the El Mirage Off-Highway Vehicle Recreation Area.
 (C)Rasor off-highway vehicle recreation areaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 23,900 acres, as generally depicted on the map entitled Proposed Rasor OHV Recreation Area and dated November 7, 2018, which shall be known as the Rasor Off-Highway Vehicle Recreation Area.
 (D)Spangler hills off-highway vehicle recreation areaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 92,340 acres, as generally depicted on the map entitled Proposed Spangler Hills OHV Recreation Area and dated December 10, 2018, which shall be known as the Spangler Hills Off-Highway Vehicle Recreation Area.
 (E)Stoddard valley off-highway vehicle recreation areaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 40,110 acres, as generally depicted on the map entitled Proposed Stoddard Valley OHV Recreation Area and dated November 7, 2018, which shall be known as the Stoddard Valley Off-Highway Vehicle Recreation Area.
 (2)Expansion of johnson valley off-highway vehicle recreation areaThe Johnson Valley Off-Highway Vehicle Recreation Area designated by section 2945 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1038) is expanded to include approximately 20,240 acres, depicted as Proposed OHV Recreation Area Additions and Proposed OHV Recreation Area Study Areas on the map entitled Proposed Johnson Valley OHV Recreation Area and dated November 7, 2018.
 (b)PurposeThe purpose of the off-highway vehicle recreation areas designated or expanded under subsection (a) is to preserve and enhance the recreational opportunities within the Conservation Area (including opportunities for off-highway vehicle recreation), while conserving the wildlife and other natural resource values of the Conservation Area.
									(c)Maps and descriptions
 (1)Preparation and submissionAs soon as practicable after the date of enactment of this title, the Secretary shall file a map and legal description of each off-highway vehicle recreation area designated or expanded by subsection (a) with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Legal effectThe map and legal descriptions of the off-highway vehicle recreation areas filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct errors in the map and legal descriptions.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be filed and made available for public inspection in the appropriate offices of the Bureau of Land Management.
										(d)Use of the land
										(1)Recreational activities
 (A)In generalThe Secretary shall continue to authorize, maintain, and enhance the recreational uses of the off-highway vehicle recreation areas designated or expanded by subsection (a), as long as the recreational use is consistent with this section and any other applicable law.
 (B)Off-highway vehicle and off-highway recreationTo the extent consistent with applicable Federal law (including regulations) and this section, any authorized recreation activities and use designations in effect on the date of enactment of this title and applicable to the off-highway vehicle recreation areas designated or expanded by subsection (a) shall continue, including casual off-highway vehicular use, racing, competitive events, rock crawling, training, and other forms of off-highway recreation.
 (2)Wildlife guzzlersWildlife guzzlers shall be allowed in the off-highway vehicle recreation areas designated or expanded by subsection (a) in accordance with—
 (A)applicable Bureau of Land Management guidelines; and (B)State law.
											(3)Prohibited uses
 (A)In generalExcept as provided in subparagraph (B), commercial development (including development of energy facilities, but excluding energy transport facilities, rights-of-way, and related telecommunication facilities) shall be prohibited in the off-highway vehicle recreation areas designated or expanded by subsection (a) if the Secretary determines that the development is incompatible with the purpose described in subsection (b).
 (B)ExceptionThe Secretary may issue a temporary permit to a commercial vendor to provide accessories and other support for off-highway vehicle use in an off-highway vehicle recreation area designated or expanded by subsection (a) for a limited period and consistent with the purposes of the off-highway vehicle recreation area and applicable laws.
											(e)Administration
 (1)In generalThe Secretary shall administer the off-highway vehicle recreation areas designated or expanded by subsection (a) in accordance with—
 (A)this title; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (C)any other applicable laws (including regulations). (2)Management plan (A)In generalAs soon as practicable, but not later than 3 years after the date of enactment of this title, the Secretary shall—
 (i)amend existing resource management plans applicable to the off-highway vehicle recreation areas designated or expanded by subsection (a); or
 (ii)develop new management plans for each off-highway vehicle recreation area designated or expanded under that subsection.
 (B)RequirementsAll new or amended plans under subparagraph (A) shall be designed to preserve and enhance safe off-highway vehicle and other recreational opportunities within the applicable recreation area consistent with—
 (i)the purpose described in subsection (b); and (ii)any applicable laws (including regulations).
 (C)Interim plansPending completion of a new management plan under subparagraph (A), the existing resource management plans shall govern the use of the applicable off-highway vehicle recreation area.
 (f)WithdrawalSubject to valid existing rights, all Federal land within the off-highway vehicle recreation areas designated or expanded by subsection (a) is withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)right-of-way, leasing, or disposition under all laws relating to mineral leasing, geothermal leasing, or mineral materials.
										(g)Southern california edison company utility facilities and rights-of-way
 (1)Effect of titleNothing in this title— (A)affects any validly issued right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized energy transport facility activities (including the use of any mechanized vehicle, helicopter, and other aerial device) in a right-of-way acquired by or issued, granted, or permitted to Southern California Edison Company (including any successor in interest or assign) that is located on land included in—
 (i)the El Mirage Off-Highway Vehicle Recreation Area; (ii)the Spangler Hills Off-Highway Vehicle Recreation Area;
 (iii)the Stoddard Valley Off-Highway Vehicle Recreation Area; or (iv)the Johnson Valley Off-Highway Vehicle Recreation Area;
 (B)affects the application, siting, route selection, right-of-way acquisition, or construction of the Coolwater-Lugo transmission project, as may be approved by the California Public Utilities Commission and the Bureau of Land Management; or
 (C)prohibits the upgrading or replacement of any Southern California Edison Company— (i)utility facility, including such a utility facility known on the date of enactment of this title as—
 (I)Gale-PS 512 transmission lines or rights-of-way; (II)Patio, Jack Ranch, and Kenworth distribution circuits or rights-of-way; or
 (III)Bessemer and Peacor distribution circuits or rights-of-way; or (ii)energy transport facility in a right-of-way issued, granted, or permitted by the Secretary adjacent to a utility facility referred to in clause (i).
 (2)Plans for accessThe Secretary, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Company by the date that is 1 year after the later of—
 (A)the date of enactment of this title; and (B)the date of issuance of a new energy transport facility right-of-way within—
 (i)the El Mirage Off-Highway Vehicle Recreation Area; (ii)the Spangler Hills Off-Highway Vehicle Recreation Area;
 (iii)the Stoddard Valley Off-Highway Vehicle Recreation Area; or (iv)the Johnson Valley Off-Highway Vehicle Recreation Area.
												(h)Pacific gas and electric company utility facilities and rights-of-way
 (1)Effect of titleNothing in this title— (A)affects any validly issued right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized activity (including the use of any mechanized vehicle, helicopter, and other aerial device) in a right-of-way acquired by or issued, granted, or permitted to Pacific Gas and Electric Company (including any successor in interest or assign) that is located on land included in the Spangler Hills Off-Highway Vehicle Recreation Area; or
 (B)prohibits the upgrading or replacement of any— (i)utility facilities of the Pacific Gas and Electric Company, including those utility facilities known on the date of enactment of this title as—
 (I)Gas Transmission Line 311 or rights-of-way; or (II)Gas Transmission Line 372 or rights-of-way; or
 (ii)utility facilities of the Pacific Gas and Electric Company in rights-of-way issued, granted, or permitted by the Secretary adjacent to a utility facility referred to in clause (i).
 (2)Plans for accessNot later than 1 year after the date of enactment of this title or the issuance of a new utility facility right-of-way within the Spangler Hills Off-Highway Vehicle Recreation Area, whichever is later, the Secretary, in consultation with the Pacific Gas and Electric Company, shall publish plans for regular and emergency access by the Pacific Gas and Electric Company to the rights-of-way of the Pacific Gas and Electric Company.
										XIVAlabama Hills National Scenic Area
 1401.DefinitionsIn this title: (1)Management planThe term management plan means the management plan for the Scenic Area developed under section 1403(a).
 (2)MapThe term Map means the map entitled Proposed Alabama Hills National Scenic Area and dated November 7, 2018. (3)Motorized vehicleThe term motorized vehicle means a motorized or mechanized vehicle and includes, when used by a utility, mechanized equipment, a helicopter, and any other aerial device necessary to maintain electrical or communications infrastructure.
 (4)Scenic areaThe term Scenic Area means the Alabama Hills National Scenic Area established by section 1402(a). (5)StateThe term State means the State of California.
 (6)TribeThe term Tribe means the Lone Pine Paiute-Shoshone Tribe. 1402.Alabama Hills National Scenic Area, California (a)EstablishmentSubject to valid existing rights, there is established in Inyo County, California, the Alabama Hills National Scenic Area, to be comprised of the approximately 18,610 acres generally depicted on the Map as National Scenic Area.
 (b)PurposeThe purpose of the Scenic Area is to conserve, protect, and enhance for the benefit, use, and enjoyment of present and future generations the nationally significant scenic, cultural, geological, educational, biological, historical, recreational, cinematographic, and scientific resources of the Scenic Area managed consistent with section 302(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(a)).
									(c)Map; legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this title, the Secretary shall file a map and a legal description of the Scenic Area with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe map and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical and typographical errors in the map and legal descriptions.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.
 (d)AdministrationThe Secretary shall manage the Scenic Area— (1)as a component of the National Landscape Conservation System;
 (2)so as not to impact the future continuing operation and maintenance of any activities associated with valid, existing rights, including water rights;
 (3)in a manner that conserves, protects, and enhances the resources and values of the Scenic Area described in subsection (b); and
 (4)in accordance with— (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (B)this title; and (C)any other applicable laws.
											(e)Management
 (1)In generalThe Secretary shall allow only such uses of the Scenic Area as the Secretary determines would further the purposes of the Scenic Area as described in subsection (b).
 (2)Recreational activitiesExcept as otherwise provided in this title or other applicable law, or as the Secretary determines to be necessary for public health and safety, the Secretary shall allow existing recreational uses of the Scenic Area to continue, including hiking, mountain biking, rock climbing, sightseeing, horseback riding, hunting, fishing, and appropriate authorized motorized vehicle use in accordance with paragraph (3).
 (3)Motorized vehiclesExcept as otherwise specified in this title, or as necessary for administrative purposes or to respond to an emergency, the use of motorized vehicles in the Scenic Area shall be permitted only on—
 (A)roads and trails designated by the Secretary for use of motorized vehicles as part of a management plan sustaining a semiprimitive motorized experience; or
 (B)county-maintained roads in accordance with applicable State and county laws. (f)No buffer zones (1)In generalNothing in this title creates a protective perimeter or buffer zone around the Scenic Area.
 (2)Activities outside scenic areaThe fact that an activity or use on land outside the Scenic Area can be seen or heard within the Scenic Area shall not preclude the activity or use outside the boundaries of the Scenic Area.
 (g)AccessThe Secretary shall provide private landowners adequate access to inholdings in the Scenic Area. (h)FilmingNothing in this title prohibits filming (including commercial film production, student filming, and still photography) within the Scenic Area—
 (1)subject to— (A)such reasonable regulations, policies, and practices as the Secretary considers to be necessary; and
 (B)applicable law; and (2)in a manner consistent with the purposes described in subsection (b).
 (i)Fish and wildlifeNothing in this title affects the jurisdiction or responsibilities of the State with respect to fish and wildlife.
 (j)LivestockThe grazing of livestock in the Scenic Area, including grazing under the Alabama Hills allotment and the George Creek allotment, as established before the date of enactment of this title, shall be permitted to continue—
 (1)subject to— (A)such reasonable regulations, policies, and practices as the Secretary considers to be necessary; and
 (B)applicable law; and (2)in a manner consistent with the purposes described in subsection (b).
 (k)WithdrawalSubject to the provisions of this title and valid rights in existence on the date of enactment of this title, including rights established by prior withdrawals, the Federal land within the Scenic Area is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (l)Wildland fire operationsNothing in this title prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the Scenic Area, consistent with the purposes described in subsection (b).
 (m)Cooperative agreementsThe Secretary may enter into cooperative agreements with, State, Tribal, and local governmental entities and private entities to conduct research, interpretation, or public education or to carry out any other initiative relating to the restoration, conservation, or management of the Scenic Area.
									(n)Utility facilities and rights-of-way
 (1)Effect of titleNothing in this title— (A)affects the existence, use, operation, maintenance (including vegetation control), repair, construction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation, improvement, funding, removal, or replacement of any utility facility or appurtenant right-of-way within or adjacent to the Scenic Area;
 (B)subject to subsection (e), affects necessary or efficient access to utility facilities or rights-of-way within or adjacent to the Scenic Area; and
 (C)precludes the Secretary from authorizing the establishment of new utility facility rights-of-way (including instream sites, routes, and areas) within the Scenic Area in a manner that minimizes harm to the purpose of the Scenic Area as described in subsection (b)—
 (i)in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other applicable law;
 (ii)subject to such terms and conditions as the Secretary determines to be appropriate; and (iii)that are determined by the Secretary to be the only technical or feasible location, following consideration of alternatives within existing rights-of-way or outside of the Scenic Area.
 (2)Management planConsistent with this title, the Management Plan shall establish provisions for maintenance of public utility and other rights-of-way within the Scenic Area.
										1403.Management plan
 (a)In generalNot later than 3 years after the date of enactment of this title, in accordance with subsections (b) and (c), the Secretary shall develop a comprehensive plan for the long-term management of the Scenic Area.
 (b)ConsultationIn developing the management plan, the Secretary shall consult with— (1)appropriate State, Tribal, and local governmental entities, including Inyo County and the Tribe;
 (2)utilities, including Southern California Edison Company and the Los Angeles Department of Water and Power;
 (3)the Alabama Hills Stewardship Group; and (4)members of the public.
 (c)RequirementIn accordance with this title, the management plan shall include provisions for maintenance of existing public utility and other rights-of-way within the Scenic Area.
 (d)IncorporationIn developing the management plan, in accordance with this section, the Secretary may allow casual use mining limited to the use of hand tools, metal detectors, hand-fed dry washers, vacuum cleaners, gold pans, small sluices, and similar items.
 (e)Interim managementPending completion of the management plan, the Secretary shall manage the Scenic Area in accordance with section 1402(b).
									1404.Land taken into trust for Lone Pine Paiute-Shoshone Reservation
									(a)Trust land
 (1)In generalOn completion of the survey described in subsection (b), all right, title, and interest of the United States in and to the approximately 132 acres of Federal land depicted on the Map as Lone Pine Paiute-Shoshone Reservation Addition shall be held in trust for the benefit of the Tribe, subject to paragraphs (2) and (3).
 (2)ConditionsThe land described in paragraph (1) shall be subject to all easements, covenants, conditions, restrictions, withdrawals, and other matters of record in existence on the date of enactment of this title.
 (3)ExclusionThe Federal land over which the right-of-way for the Los Angeles Aqueduct is located, generally described as the 250-foot-wide right-of-way granted to the City of Los Angeles pursuant to the Act of June 30, 1906 (34 Stat. 801, chapter 3926), shall not be taken into trust for the Tribe.
 (b)SurveyNot later than 180 days after the date of enactment of this title, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land to be held in trust under subsection (a)(1).
 (c)Reservation landThe land held in trust pursuant to subsection (a)(1) shall be considered to be a part of the reservation of the Tribe.
 (d)Gaming prohibitionLand held in trust under subsection (a)(1) shall not be eligible, or considered to have been taken into trust, for gaming (within the meaning of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)).
 1405.Transfer of administrative jurisdictionAdministrative jurisdiction over the approximately 56 acres of Federal land depicted on the Map as USFS Transfer to BLM is transferred from the Forest Service to the Bureau of Land Management. 1406.Protection of services and recreational opportunities (a)Effect of titleNothing in this title limits commercial services for existing or historic recreation uses, as authorized by the permit process of the Bureau of Land Management.
 (b)Guided recreational opportunitiesCommercial permits to exercise guided recreational opportunities for the public that are authorized as of the date of enactment of this title may continue to be authorized..
					VMiscellaneous
 1451.Transfer of land to Anza-Borrego Desert State ParkTitle VII of the California Desert Protection Act is 1994 (16 U.S.C. 410aaa–71 et seq.) is amended by adding at the end the following:
						
							712.Transfer of land to Anza-Borrego Desert State Park
 (a)In generalOn termination of all mining claims to the land described in subsection (b), the Secretary shall transfer the land described in that subsection to the State of California.
 (b)Description of landThe land referred to in subsection (a) is certain Bureau of Land Management land in San Diego County, California, comprising approximately 934 acres, as generally depicted on the map entitled Proposed Table Mountain Wilderness Study Area Transfer to the State and dated November 7, 2018.
								(c)Management
 (1)In generalThe land transferred under subsection (a) shall be managed in accordance with the provisions of the California Wilderness Act (California Public Resources Code sections 5093.30–5093.40).
 (2)WithdrawalSubject to valid existing rights, the land transferred under subsection (a) is withdrawn from— (A)all forms of entry, appropriation, or disposal under the public land laws;
 (B)location, entry, and patent under the mining laws; and (C)disposition under all laws relating to mineral and geothermal leasing.
 (3)ReversionIf the State ceases to manage the land transferred under subsection (a) as part of the State Park System or in a manner inconsistent with the California Wilderness Act (California Public Resources Code sections 5093.30–5093.40), the land shall revert to the Secretary at the discretion of the Secretary, to be managed as a Wilderness Study Area..
 1452.Wildlife corridorsTitle VII of the California Desert Protection Act is 1994 (16 U.S.C. 410aaa–71 et seq.) (as amended by section 1451) is amended by adding at the end the following:
						
							713.Wildlife corridors
 (a)In generalThe Secretary shall— (1)assess the impacts of habitat fragmentation on wildlife in the California Desert Conservation Area; and
 (2)establish policies and procedures to ensure the preservation of wildlife corridors and facilitate species migration.
									(b)Study
 (1)In generalAs soon as practicable, but not later than 2 years, after the date of enactment of this section, the Secretary shall complete a study regarding the impact of habitat fragmentation on wildlife in the California Desert Conservation Area.
 (2)ComponentsThe study under paragraph (1) shall— (A)identify the species migrating, or likely to migrate in the California Desert Conservation Area;
 (B)examine the impacts and potential impacts of habitat fragmentation on— (i)plants, insects, and animals;
 (ii)soil; (iii)air quality;
 (iv)water quality and quantity; and (v)species migration and survival;
 (C)identify critical wildlife and species migration corridors recommended for preservation; and (D)include recommendations for ensuring the biological connectivity of public land managed by the Secretary and the Secretary of Defense throughout the California Desert Conservation Area.
 (3)Rights-of-wayThe Secretary shall consider the information and recommendations of the study under paragraph (1) to determine the individual and cumulative impacts of rights-of-way for projects in the California Desert Conservation Area, in accordance with—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)any other applicable law. (c)Land management plansThe Secretary shall incorporate into all land management plans applicable to the California Desert Conservation Area the findings and recommendations of the study completed under subsection (b)..
 1453.Prohibited uses of acquired, donated, and conservation landTitle VII of the California Desert Protection Act is 1994 (16 U.S.C. 410aaa–71 et seq.) (as amended by section 1452) is amended by adding at the end the following:
						
							714.Prohibited uses of acquired, donated, and conservation land
 (a)DefinitionsIn this section: (1)Acquired landThe term acquired land means any land acquired within the Conservation Area using amounts from the land and water conservation fund established under section 200302 of title 54, United States Code.
 (2)Conservation AreaThe term Conservation Area means the California Desert Conservation Area. (3)Conservation landThe term conservation land means any land within the Conservation Area that is designated to satisfy the conditions of a Federal habitat conservation plan, general conservation plan, or State natural communities conservation plan, including—
 (A)national conservation land established pursuant to section 2002(b)(2)(D) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7202(b)(2)(D)); and
 (B)areas of critical environmental concern established pursuant to section 202(c)(3) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(3)).
 (4)Donated landThe term donated land means any private land donated to the United States for conservation purposes in the Conservation Area.
 (5)DonorThe term donor means an individual or entity that donates private land within the Conservation Area to the United States.
 (6)SecretaryThe term Secretary means the Secretary, acting through the Director of the Bureau of Land Management. (7)StateThe term State means the State of California.
 (b)ProhibitionsExcept as provided in subsection (c), the Secretary shall not authorize the use of acquired land, conservation land, or donated land within the Conservation Area for any activities contrary to the conservation purposes for which the land was acquired, designated, or donated, including—
 (1)disposal; (2)rights-of-way;
 (3)leases; (4)livestock grazing;
 (5)infrastructure development, except as provided in subsection (c); (6)mineral entry; and
 (7)off-highway vehicle use, except on— (A)designated routes;
 (B)off-highway vehicle areas designated by law; and (C)administratively designated open areas.
										(c)Exceptions
 (1)Authorization by secretarySubject to paragraph (2), the Secretary may authorize limited exceptions to prohibited uses of acquired land or donated land in the Conservation Area if—
 (A)a right-of-way application for a renewable energy development project or associated energy transport facility on acquired land or donated land was submitted to the Bureau of Land Management on or before December 1, 2009; or
 (B)after the completion and consideration of an analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Secretary has determined that proposed use is in the public interest.
										(2)Conditions
 (A)In generalIf the Secretary grants an exception to the prohibition under paragraph (1), the Secretary shall require the permittee to donate private land of comparable value located within the Conservation Area to the United States to mitigate the use.
 (B)ApprovalThe private land to be donated under subparagraph (A) shall be approved by the Secretary after— (i)consultation, to the maximum extent practicable, with the donor of the private land proposed for nonconservation uses; and
 (ii)an opportunity for public comment regarding the donation. (d)Existing agreementsNothing in this section affects permitted or prohibited uses of donated land or acquired land in the Conservation Area established in any easements, deed restrictions, memoranda of understanding, or other agreements in existence on the date of enactment of this section.
 (e)Deed restrictionsEffective beginning on the date of enactment of this section, within the Conservation Area, the Secretary may—
 (1)accept deed restrictions requested by landowners for land donated to, or otherwise acquired by, the United States; and
 (2)consistent with existing rights, create deed restrictions, easements, or other third-party rights relating to any public land determined by the Secretary to be necessary—
 (A)to fulfill the mitigation requirements resulting from the development of renewable resources; or (B)to satisfy the conditions of—
 (i)a habitat conservation plan or general conservation plan established pursuant to section 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539); or
 (ii)a natural communities conservation plan approved by the State.. 1454.Tribal uses and interestsSection 705 of the California Desert Protection Act is 1994 (16 U.S.C. 410aaa–75) is amended—
 (1)by redesignating subsection (b) as subsection (c); (2)by striking subsection (a) and inserting the following:
							
 (a)AccessThe Secretary shall ensure access to areas designated under this Act by members of Indian Tribes for traditional cultural and religious purposes, consistent with applicable law, including Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996).
								(b)Temporary closure
 (1)In generalIn accordance with applicable law, including Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996), and subject to paragraph (2), the Secretary, on request of an Indian Tribe or Indian religious community, shall temporarily close to general public use any portion of an area designated as a national monument, special management area, wild and scenic river, area of critical environmental concern, or National Park System unit under this Act (referred to in this subsection as a designated area) to protect the privacy of traditional cultural and religious activities in the designated area by members of the Indian Tribe or Indian religious community.
 (2)LimitationIn closing a portion of a designated area under paragraph (1), the Secretary shall limit the closure to the smallest practicable area for the minimum period necessary for the traditional cultural and religious activities.; and
 (3)by adding at the end the following:  (d)Tribal cultural resources management plan (1)In generalNot later than 2 years after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, the Secretary shall develop and implement a Tribal cultural resources management plan to identify, protect, and conserve cultural resources of Indian Tribes associated with the Xam Kwatchan Trail network extending from Avikwaame (Spirit Mountain, Nevada) to Avikwlal (Pilot Knob, California).
 (2)ConsultationThe Secretary shall consult on the development and implementation of the Tribal cultural resources management plan under paragraph (1) with—
 (A)each of— (i)the Chemehuevi Indian Tribe;
 (ii)the Hualapai Tribal Nation; (iii)the Fort Mojave Indian Tribe;
 (iv)the Colorado River Indian Tribes; (v)the Quechan Indian Tribe; and
 (vi)the Cocopah Indian Tribe; (B)the Advisory Council on Historic Preservation; and
 (C)the State Historic Preservation Offices of Nevada, Arizona, and California. (3)Resource protectionThe Tribal cultural resources management plan developed under paragraph (1) shall—
 (A)be based on a completed Tribal cultural resources survey; and (B)include procedures for identifying, protecting, and preserving petroglyphs, ancient trails, intaglios, sleeping circles, artifacts, and other resources of cultural, archaeological, or historical significance in accordance with all applicable laws and policies, including—
 (i)chapter 2003 of title 54, United States Code; (ii)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996);
 (iii)the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.); (iv)the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and
 (v)Public Law 103–141 (commonly known as the Religious Freedom Restoration Act of 1993) (42 U.S.C. 2000bb et seq.). (e)WithdrawalSubject to valid existing rights, all Federal land within the area administratively withdrawn and known as the Indian Pass Withdrawal Area is permanently withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)right-of-way leasing and disposition under all laws relating to minerals or solar, wind, or geothermal energy..
						1455.Release of Federal reversionary land interests
 (a)DefinitionsIn this section: (1)1932 actThe term 1932 Act means the Act of June 18, 1932 (47 Stat. 324, chapter 270).
 (2)DistrictThe term District means the Metropolitan Water District of Southern California. (b)ReleaseSubject to valid existing claims perfected prior to the effective date of the 1932 Act and the reservation of minerals set forth in the 1932 Act, the Secretary shall release, convey, or otherwise quitclaim to the District, in a form recordable in local county records, and subject to the approval of the District, after consultation and without monetary consideration, all right, title, and remaining interest of the United States in and to the land that was conveyed to the District pursuant to the 1932 Act or any other law authorizing conveyance subject to restrictions or reversionary interests retained by the United States, on request by the District.
 (c)Terms and conditionsA conveyance authorized by subsection (b) shall be subject to the following terms and conditions: (1)The District shall cover, or reimburse the Secretary for, the costs incurred by the Secretary to make the conveyance, including title searches, surveys, deed preparation, attorneys’ fees, and similar expenses.
 (2)By accepting the conveyances, the District agrees to indemnify and hold harmless the United States with regard to any boundary dispute relating to any parcel conveyed under this section.
 1456.California State school landSection 707 of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–77) is amended— (1)in subsection (a)—
 (A)in the first sentence— (i)by striking Upon request of the California State Lands Commission (hereinafter in this section referred to as the Commission), the Secretary shall enter into negotiations for an agreement and inserting the following:
									
 (1)In generalThe Secretary shall negotiate in good faith to reach an agreement with the California State Lands Commission (referred to in this section as the Commission); and
 (ii)by inserting , national monuments, off-highway vehicle recreation areas, after more of the wilderness areas; and (B)in the second sentence, by striking The Secretary shall negotiate in good faith to and inserting the following:
								
 (2)AgreementTo the maximum extent practicable, not later than 10 years after the date of enactment of this title, the Secretary shall; and
 (2)in subsection (b)(1), by inserting , national monuments, off-highway vehicle recreation areas, after wilderness areas. 1457.Designation of wild and scenic rivers (a)Amargosa River, CaliforniaSection 3(a)(196)(A) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(196)(A)) is amended to read as follows:
							
 (A)The approximately 7.5-mile segment of the Amargosa River in the State of California, the private property boundary in sec. 19, T. 22 N., R. 7 E., to 100 feet upstream of the Tecopa Hot Springs Road crossing, to be administered by the Secretary of the Interior as a scenic river..
 (b)Additional segmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 1303(a)) is amended by adding at the end the following:
							
								(228)Surprise canyon creek, california
 (A)In generalThe following segments of Surprise Canyon Creek in the State of California, to be administered by the Secretary of the Interior:
 (i)The approximately 5.3 miles of Surprise Canyon Creek from the confluence of Frenchman’s Canyon and Water Canyon to 100 feet upstream of Chris Wicht Camp, as a wild river.
 (ii)The approximately 1.8 miles of Surprise Canyon Creek from 100 feet upstream of Chris Wicht Camp to the southern boundary of sec. 14, T. 21 S., R. 44 E., as a recreational river.
 (B)Effect on historic mining structuresNothing in this paragraph affects the historic mining structures associated with the former Panamint Mining District.
									(229)Deep creek, california
 (A)In generalThe following segments of Deep Creek in the State of California, to be administered by the Secretary of Agriculture:
 (i)The approximately 6.5-mile segment from 0.125 mile downstream of the Rainbow Dam site in sec. 33, T. 2 N., R. 2 W., San Bernardino Meridian, to 0.25 miles upstream of the Road 3N34 crossing, as a wild river.
 (ii)The 0.5-mile segment from 0.25 mile upstream of the Road 3N34 crossing to 0.25 mile downstream of the Road 3N34 crossing, as a scenic river.
 (iii)The 2.5-mile segment from 0.25 miles downstream of the Road 3 N. 34 crossing to 0.25 miles upstream of the Trail 2W01 crossing, as a wild river.
 (iv)The 0.5-mile segment from 0.25 miles upstream of the Trail 2W01 crossing to 0.25 mile downstream of the Trail 2W01 crossing, as a scenic river.
 (v)The 10-mile segment from 0.25 miles downstream of the Trail 2W01 crossing to the upper limit of the Mojave dam flood zone in sec. 17, T. 3 N., R. 3 W., San Bernardino Meridian, as a wild river.
 (vi)The 11-mile segment of Holcomb Creek from 100 yards downstream of the Road 3N12 crossing to .25 miles downstream of Holcomb Crossing, as a recreational river.
 (vii)The 3.5-mile segment of the Holcomb Creek from 0.25 miles downstream of Holcomb Crossing to the Deep Creek confluence, as a wild river.
 (B)Effect on ski operationsNothing in this paragraph affects— (i)the operations of the Snow Valley Ski Resort; or
 (ii)the State regulation of water rights and water quality associated with the operation of the Snow Valley Ski Resort.
 (230)Whitewater river, californiaThe following segments of the Whitewater River in the State of California, to be administered by the Secretary of Agriculture and the Secretary of the Interior, acting jointly:
 (A)The 5.8-mile segment of the North Fork Whitewater River from the source of the River near Mt. San Gorgonio to the confluence with the Middle Fork, as a wild river.
 (B)The 6.4-mile segment of the Middle Fork Whitewater River from the source of the River to the confluence with the South Fork, as a wild river.
 (C)The 1-mile segment of the South Fork Whitewater River from the confluence of the River with the East Fork to the section line between sections 32 and 33, T. 1 S., R. 2 E., San Bernardino Meridian, as a wild river.
 (D)The 1-mile segment of the South Fork Whitewater River from the section line between sections 32 and 33, T. 1 S., R. 2 E., San Bernardino Meridian, to the section line between sections 33 and 34, T. 1 S., R. 2 E., San Bernardino Meridian, as a recreational river.
 (E)The 4.9-mile segment of the South Fork Whitewater River from the section line between sections 33 and 34, T. 1 S., R. 2 E., San Bernardino Meridian, to the confluence with the Middle Fork, as a wild river.
 (F)The 5.4-mile segment of the main stem of the Whitewater River from the confluence of the South and Middle Forks to the San Gorgonio Wilderness boundary, as a wild river.
 (G)The 3.6-mile segment of the main stem of the Whitewater River from the San Gorgonio Wilderness boundary to .25 miles upstream of the southern boundary of section 35, T. 2 S., R. 3 E., San Bernardino Meridian, as a recreational river..
						1458.Conforming amendments
 (a)Short titleSection 1 of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa note; Public Law 103–433) is amended by striking 1 and 2, and titles I through IX and inserting 1, 2, and 3, titles I through IX, and titles XIII and XIV.
 (b)DefinitionsThe California Desert Protection Act of 1994 (Public Law 103–433; 108 Stat. 4471) is amended by inserting after section 2 the following:
							
								3.Definitions
 (a)Titles i through ixIn titles I through IX, the term this Act means only— (1)sections 1 and 2; and
 (2)titles I through IX. (b)Titles xiii and xivIn titles XIII and XIV:
 (1)Conservation areaThe term Conservation Area means the California Desert Conservation Area. (2)SecretaryThe term Secretary means—
 (A)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior; and
 (B)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture.
 (3)StateThe term State means the State of California.. 1459.Juniper FlatsThe California Desert Protection Act of 1994 is amended by striking section 711 (16 U.S.C. 410aaa–81) and inserting the following:
						
 711.Juniper FlatsDevelopment of renewable energy generation facilities (excluding rights-of-way or facilities for the transmission of energy and telecommunication facilities and infrastructure) is prohibited on the approximately 27,990 acres of Federal land generally depicted as BLM Land Unavailable for Energy Development on the map entitled Juniper Flats and dated November 7, 2018..
					1460.Conforming amendments to California Military Lands Withdrawal and Overflights Act of 1994
 (a)FindingsSection 801(b)(2) of the California Military Lands Withdrawal and Overflights Act of 1994 (16 U.S.C. 410aaa–82 note; Public Law 103–433) is amended by inserting , special management areas, off-highway vehicle recreation areas, scenic areas, before and wilderness areas.
 (b)Overflights; special airspaceSection 802 of the California Military Lands Withdrawal and Overflights Act of 1994 (16 U.S.C. 410aaa–82) is amended—
 (1)in subsection (a), by inserting , scenic areas, off-highway vehicle recreation areas, or special management areas before designated by this Act; (2)in subsection (b), by inserting , scenic areas, off-highway vehicle recreation areas, or special management areas before designated by this Act; and
 (3)by adding at the end the following:  (d)Department of defense facilitiesNothing in this Act alters any authority of the Secretary of Defense to conduct military operations at installations and ranges within the California Desert Conservation Area that are authorized under any other provision of law..
							1461.Desert tortoise conservation center
 (a)In generalThe Secretary shall establish, operate, and maintain a trans-State desert tortoise conservation center (referred to in this section as the Center) on public land along the California-Nevada border—
 (1)to support desert tortoise research, disease monitoring, handling training, rehabilitation, and reintroduction;
 (2)to provide temporary quarters for animals collected from authorized salvage from renewable energy sites; and
 (3)to ensure the full recovery and ongoing survival of the species. (b)CenterIn carrying out this section, the Secretary shall—
 (1)seek the participation of or contract with qualified organizations with expertise in desert tortoise disease research and experience with desert tortoise translocation techniques, and scientific training of professional biologists for handling tortoises, to staff and manage the Center;
 (2)ensure that the Center engages in public outreach and education on tortoise handling; and (3)consult with the State and the State of Nevada to ensure that the Center is operated consistent with State law.
 (c)Non-Federal ContributionsThe Secretary may accept and expend contributions of non-Federal funds to establish, operate, and maintain the Center.
						IINational Parks
			ASpecial resource studies
				2001.Special resource study of James K. Polk presidential home
 (a)Definition of study areaIn this section, the term study area means the President James K. Polk Home in Columbia, Tennessee, and adjacent property. (b)Special resource study (1)StudyThe Secretary shall conduct a special resource study of the study area.
 (2)ContentsIn conducting the study under paragraph (1), the Secretary shall— (A)evaluate the national significance of the study area;
 (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
							2002.Special resource study of Thurgood Marshall school
 (a)Definition of study areaIn this section, the term study area means— (1)P.S. 103, the public school located in West Baltimore, Maryland, which Thurgood Marshall attended as a youth; and
 (2)any other resources in the neighborhood surrounding P.S. 103 that relate to the early life of Thurgood Marshall.
						(b)Special resource study
 (1)StudyThe Secretary shall conduct a special resource study of the study area. (2)ContentsIn conducting the study under paragraph (1), the Secretary shall—
 (A)evaluate the national significance of the study area; (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available to carry out the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
							2003.Special resource study of President Street Station
 (a)Definition of study areaIn this section, the term study area means the President Street Station, a railroad terminal in Baltimore, Maryland, the history of which is tied to the growth of the railroad industry in the 19th century, the Civil War, the Underground Railroad, and the immigrant influx of the early 20th century.
					(b)Special resource study
 (1)StudyThe Secretary shall conduct a special resource study of the study area. (2)ContentsIn conducting the study under paragraph (1), the Secretary shall—
 (A)evaluate the national significance of the study area; (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
							2004.Amache special resource study
 (a)Definition of study areaIn this section, the term study area means the site known as Amache, Camp Amache, and Granada Relocation Center in Granada, Colorado, which was 1 of the 10 relocation centers where Japanese Americans were incarcerated during World War II.
					(b)Special resource study
 (1)In generalThe Secretary shall conduct a special resource study of the study area. (2)ContentsIn conducting the study under paragraph (1), the Secretary shall—
 (A)evaluate the national significance of the study area; (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives described in subparagraphs (B) and (C).
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available to carry out the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
							2005.Special resource study of George W. Bush Childhood Home
 (a)Definition of study areaIn this section, the term study area means the George W. Bush Childhood Home, located at 1412 West Ohio Avenue, Midland, Texas. (b)Special resource study (1)StudyThe Secretary shall conduct a special resource study of the study area.
 (2)ContentsIn conducting the study under paragraph (1), the Secretary shall— (A)evaluate the national significance of the study area;
 (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
							BNational Park System boundary adjustments and related matters
				2101.Shiloh National Military Park boundary adjustment
 (a)DefinitionsIn this section: (1)Affiliated areaThe term affiliated area means the Parker’s Crossroads Battlefield established as an affiliated area of the National Park System by subsection (c)(1).
 (2)ParkThe term Park means Shiloh National Military Park, a unit of the National Park System. (b)Areas to be added to shiloh national military park (1)Additional areasThe boundary of the Park is modified to include the areas that are generally depicted on the map entitled Shiloh National Military Park, Proposed Boundary Adjustment, numbered 304/80,011, and dated July 2014, and which are comprised of the following:
 (A)Fallen Timbers Battlefield. (B)Russell House Battlefield.
 (C)Davis Bridge Battlefield. (2)Acquisition authorityThe Secretary may acquire the land described in paragraph (1) by donation, purchase from willing sellers with donated or appropriated funds, or exchange.
 (3)AdministrationAny land acquired under this subsection shall be administered as part of the Park. (c)Establishment of affiliated area (1)In generalParker’s Crossroads Battlefield in the State of Tennessee is established as an affiliated area of the National Park System.
 (2)Description of affiliated areaThe affiliated area shall consist of the area generally depicted within the Proposed Boundary on the map entitled Parker’s Crossroads Battlefield, Proposed Boundary, numbered 903/80,073, and dated July 2014. (3)AdministrationThe affiliated area shall be managed in accordance with—
 (A)this section; and (B)any law generally applicable to units of the National Park System.
 (4)Management entityThe City of Parkers Crossroads and the Tennessee Historical Commission shall jointly be the management entity for the affiliated area.
 (5)Cooperative agreementsThe Secretary may provide technical assistance and enter into cooperative agreements with the management entity for the purpose of providing financial assistance for the marketing, marking, interpretation, and preservation of the affiliated area.
 (6)Limited role of the secretaryNothing in this section authorizes the Secretary to acquire property at the affiliated area or to assume overall financial responsibility for the operation, maintenance, or management of the affiliated area.
						(7)General management plan
 (A)In generalThe Secretary, in consultation with the management entity, shall develop a general management plan for the affiliated area in accordance with section 100502 of title 54, United States Code.
 (B)TransmittalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan developed under subparagraph (A).
							2102.Ocmulgee Mounds National Historical Park boundary
 (a)DefinitionsIn this section: (1)Historical parkThe term Historical Park means the Ocmulgee Mounds National Historical Park in the State of Georgia, as redesignated by subsection(b)(1)(A).
 (2)MapThe term map means the map entitled Ocmulgee National Monument Proposed Boundary Adjustment, numbered 363/125996, and dated January 2016. (3)Study areaThe term study area means the Ocmulgee River corridor between the cities of Macon, Georgia, and Hawkinsville, Georgia.
						(b)Ocmulgee Mounds National Historical Park
						(1)Redesignation
 (A)In generalThe Ocmulgee National Monument, established pursuant to the Act of June 14, 1934 (48 Stat. 958, chapter 519), shall be known and designated as the Ocmulgee Mounds National Historical Park.
 (B)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Ocmulgee National Monument shall be deemed to be a reference to the Ocmulgee Mounds National Historical Park.
							(2)Boundary adjustment
 (A)In generalThe boundary of the Historical Park is revised to include approximately 2,100 acres of land, as generally depicted on the map.
 (B)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
							(3)Land acquisition
 (A)In generalThe Secretary may acquire land and interests in land within the boundaries of the Historical Park by donation, purchase from a willing seller with donated or appropriated funds, or exchange.
 (B)LimitationThe Secretary may not acquire by condemnation any land or interest in land within the boundaries of the Historical Park.
 (4)AdministrationThe Secretary shall administer any land acquired under paragraph (3) as part of the Historical Park in accordance with applicable laws (including regulations).
						(c)Ocmulgee River corridor special resource study
 (1)In generalThe Secretary shall conduct a special resource study of the study area. (2)ContentsIn conducting the study under paragraph (1), the Secretary shall—
 (A)evaluate the national significance of the study area; (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available to carry out the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
							2103.Kennesaw Mountain National Battlefield Park boundary
 (a)DefinitionsIn this section: (1)MapThe term map means the map entitled Kennesaw Mountain National Battlefield Park, Proposed Boundary Adjustment, numbered 325/80,020, and dated February 2010.
 (2)ParkThe term Park means the Kennesaw Mountain National Battlefield Park. (b)Kennesaw Mountain National Battlefield Park Boundary adjustment (1)Boundary adjustmentThe boundary of the Park is modified to include the approximately 8 acres of land or interests in land identified as Wallis House and Harriston Hill, as generally depicted on the map.
 (2)MapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service.
 (3)Land acquisitionThe Secretary may acquire land or interests in land described in paragraph (1) by donation, purchase from willing sellers, or exchange.
 (4)Administration of acquired landThe Secretary shall administer land and interests in land acquired under this section as part of the Park in accordance with applicable laws (including regulations).
						2104.Fort Frederica National Monument, Georgia
 (a)Maximum acreageThe first section of the Act of May 26, 1936 (16 U.S.C. 433g), is amended by striking two hundred and fifty acres and inserting 305 acres. (b)Boundary expansion (1)In generalThe boundary of the Fort Frederica National Monument in the State of Georgia is modified to include the land generally depicted as Proposed Acquisition Areas on the map entitled Fort Frederica National Monument Proposed Boundary Expansion, numbered 369/132,469, and dated April 2016.
 (2)Availability of mapThe map described in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (3)Acquisition of landThe Secretary may acquire the land and interests in land described in paragraph (1) by donation or purchase with donated or appropriated funds from willing sellers only.
 (4)No use of condemnation or eminent domainThe Secretary may not acquire by condemnation or eminent domain any land or interests in land under this section or for the purposes of this section.
 2105.Fort Scott National Historic Site boundaryPublic Law 95–484 (92 Stat. 1610) is amended— (1)in the first section—
 (A)by inserting , by purchase with appropriated funds, or by exchange after donation; and (B)by striking the proviso; and
 (2)in section 2— (A)by striking Sec. 2. When and inserting the following:
							
								2.Establishment
 (a)In generalWhen; and (B)by adding at the end the following:
							
 (b)Boundary modificationThe boundary of the Fort Scott National Historic Site established under subsection (a) is modified as generally depicted on the map referred to as Fort Scott National Historic Site Proposed Boundary Modification, numbered 471/80,057, and dated February 2016..
 2106.Florissant Fossil Beds National Monument boundaryThe first section of Public Law 91–60 (83 Stat. 101) is amended— (1)by striking entitled Proposed Florissant Fossil Beds National Monument, numbered NM–FFB–7100, and dated March 1967, and more particularly described by metes and bounds in an attachment to that map, and inserting entitled Florissant Fossil Beds National Monument Proposed Boundary Adjustment, numbered 171/132,544, and dated May 3, 2016,; and
 (2)by striking six thousand acres and inserting 6,300 acres. 2107.Voyageurs National Park boundary adjustment (a)Boundaries (1)In generalSection 102(a) of Public Law 91–661 (16 U.S.C. 160a–1(a)) is amended—
 (A)in the first sentence, by striking the drawing entitled and all that follows through February 1969 and inserting the map entitled Voyageurs National Park, Proposed Land Transfer & Boundary Adjustment, numbered 172/80,056, and dated June 2009 (22 sheets); and (B)in the second and third sentences, by striking drawing each place it appears and inserting map.
 (2)Technical correctionsSection 102(b)(2)(A) of Public Law 91–661 (16 U.S.C. 160a–1(b)(2)(A)) is amended— (A)by striking paragraph (1)(C) and (D) and inserting subparagraphs (C) and (D) of paragraph (1); and
 (B)in the second proviso, by striking paragraph 1(E) and inserting paragraph (1)(E). (b)Land acquisitionsSection 201 of Public Law 91–661 (16 U.S.C. 160b) is amended—
 (1)by striking the section designation and heading and all that follows through (a) The Secretary and inserting the following:  201.Land acquisitions (a)Authorization (1)In generalThe Secretary;
 (2)in subsection (a)— (A)in the second sentence, by striking When any tract of land is only partly within such boundaries and inserting the following:
								
									(2)Certain portions of tracts
 (A)In generalIn any case in which only a portion of a tract of land is within the boundaries of the park; (B)in the third sentence, by striking Land so acquired and inserting the following:
								
									(B)Exchange
 (i)In generalAny land acquired pursuant to subparagraph (A); (C)in the fourth sentence, by striking Any portion and inserting the following:
								
 (ii)Portions not exchangedAny portion; (D)in the fifth sentence, by striking Any Federal property and inserting the following:
								
 (C)Transfers of Federal propertyAny Federal property; and (E)by striking the last sentence and inserting the following:
								
 (D)Administrative jurisdictionEffective beginning on the date of enactment of this subparagraph, there is transferred to the National Park Service administrative jurisdiction over—
 (i)any land managed by the Bureau of Land Management within the boundaries of the park, as depicted on the map described in section 102(a); and
 (ii)any additional public land identified by the Bureau of Land Management as appropriate for transfer within the boundaries of the park.
										(E)Land owned by State
 (i)Donations and exchangesAny land located within or adjacent to the boundaries of the park that is owned by the State of Minnesota (or a political subdivision of the State) may be acquired by the Secretary only through donation or exchange.
 (ii)RevisionOn completion of an acquisition from the State under clause (i), the Secretary shall revise the boundaries of the park to reflect the acquisition.; and
 (3)in subsection (b), by striking (b) In exercising his and inserting the following:  (b)Offers by individualsIn exercising the.
						2108.Acadia National Park boundary
 (a)Boundary clarificationSection 101 of Public Law 99–420 (16 U.S.C. 341 note) is amended— (1)in the first sentence, by striking In order to and inserting the following:
							
 (a)BoundariesSubject to subsections (b) and (c)(2), to; (2)in the second sentence—
 (A)by striking The map shall be on file and inserting the following:  (c)Availability and revisions of maps (1)AvailabilityThe map, together with the map described in subsection (b)(1) and any revised boundary map published under paragraph (2), if applicable, shall be—
 (A)on file; and (B)by striking Interior, and it shall be made and inserting the following:
								
 Interior; and(B)made; (3)by inserting after subsection (a) (as designated by paragraph (1)) the following:
							
								(b)Schoodic Peninsula addition
 (1)In generalThe boundary of the Park is confirmed to include approximately 1,441 acres of land and interests in land, as depicted on the map entitled Acadia National Park, Hancock County, Maine, Schoodic Peninsula Boundary Revision, numbered 123/129102, and dated July 10, 2015.
 (2)Ratification and approval of acquisitions of landCongress ratifies and approves— (A)effective as of September 26, 2013, the acquisition by the United States of the land and interests in the land described in paragraph (1); and
 (B)effective as of the date on which the alteration occurred, any alteration of the land or interests in the land described in paragraph (1) that is held or claimed by the United States (including conversion of the land to fee simple interest) that occurred after the date described in subparagraph (A).; and
 (4)in subsection (c) (as designated by paragraph (2)(A)), by adding at the end the following:  (2)Technical and limited revisionsSubject to section 102(k), notwithstanding any other provision of this section, the Secretary of the Interior (referred to in this title as the Secretary), by publication in the Federal Register of a revised boundary map or other description, may make—
 (A)such technical boundary revisions as the Secretary determines to be appropriate to the permanent boundaries of the Park (including any property of the Park located within the Schoodic Peninsula and Isle Au Haut districts) to resolve issues resulting from causes such as survey error or changed road alignments; and
 (B)such limited boundary revisions as the Secretary determines to be appropriate to the permanent boundaries of the Park to take into account acquisitions or losses, by exchange, donation, or purchase from willing sellers using donated or appropriated funds, of land adjacent to or within the Park, respectively, in any case in which the total acreage of the land to be so acquired or lost is less than 10 acres, subject to the condition that—
 (i)any such boundary revision shall not be a part of a more-comprehensive boundary revision; and (ii)all such boundary revisions, considered collectively with any technical boundary revisions made pursuant to subparagraph (A), do not increase the size of the Park by more than a total of 100 acres, as compared to the size of the Park on the date of enactment of this paragraph..
 (b)Limitation on acquisitions of land for Acadia National ParkSection 102 of Public Law 99–420 (16 U.S.C. 341 note) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking of the Interior (hereinafter in this title referred to as the Secretary);
 (2)in subsection (d)(1), in the first sentence, by striking the the and inserting the; (3)in subsection (k)—
 (A)by redesignating the subsection as paragraph (4) and indenting the paragraph appropriately; and (B)by moving the paragraph so as to appear at the end of subsection (b); and
 (4)by adding at the end the following:  (k)RequirementsBefore revising the boundaries of the Park pursuant to this section or section 101(c)(2)(B), the Secretary shall—
 (1)certify that the proposed boundary revision will contribute to, and is necessary for, the proper preservation, protection, interpretation, or management of the Park;
 (2)consult with the governing body of each county, city, town, or other jurisdiction with primary taxing authority over the land or interest in land to be acquired regarding the impacts of the proposed boundary revision;
 (3)obtain from each property owner the land or interest in land of which is proposed to be acquired for, or lost from, the Park written consent for the proposed boundary revision; and
 (4)submit to the Acadia National Park Advisory Commission established by section 103(a), the Committee on Natural Resources of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and the Maine Congressional Delegation a written notice of the proposed boundary revision.
 (l)LimitationThe Secretary may not use the authority provided by section 100506 of title 54, United States Code, to adjust the permanent boundaries of the Park pursuant to this title..
						(c)Acadia National Park Advisory Commission
 (1)In generalThe Secretary shall reestablish and appoint members to the Acadia National Park Advisory Commission in accordance with section 103 of Public Law 99–420 (16 U.S.C. 341 note).
 (2)Conforming amendmentSection 103 of Public Law 99–420 (16 U.S.C. 341 note) is amended by striking subsection (f). (d)Repeal of certain provisions relating to Acadia National ParkThe following are repealed:
 (1)Section 3 of the Act of February 26, 1919 (40 Stat. 1178, chapter 45). (2)The first section of the Act of January 19, 1929 (45 Stat. 1083, chapter 77).
 (e)Modification of use restrictionThe Act of August 1, 1950 (64 Stat. 383, chapter 511), is amended— (1)by striking That the Secretary and inserting the following:
							
 1.Conveyance of land in Acadia National ParkThe Secretary; and (2)by striking for school purposes and inserting for public purposes, subject to the conditions that use of the land shall not degrade or adversely impact the resources or values of Acadia National Park and that the land shall remain in public ownership for recreational, educational, or similar public purposes.
 (f)Continuation of certain traditional usesTitle I of Public Law 99–420 (16 U.S.C. 341 note) is amended by adding at the end the following:  109.Continuation of certain traditional uses (a)DefinitionsIn this section:
 (1)Land within the parkThe term land within the Park means land owned or controlled by the United States— (A)that is within the boundary of the Park established by section 101; or
 (B)(i)that is outside the boundary of the Park; and (ii)in which the Secretary has or acquires a property interest or conservation easement pursuant to this title.
 (2)Marine species; marine worm; shellfishThe terms marine species, marine worm, and shellfish have the meanings given those terms in section 6001 of title 12 of the Maine Revised Statutes (as in effect on the date of enactment of this section).
 (3)State lawThe term State law means the law (including regulations) of the State of Maine, including the common law. (4)TakingThe term taking means the removal or attempted removal of a marine species, marine worm, or shellfish from the natural habitat of the marine species, marine worm, or shellfish.
 (b)Continuation of traditional usesThe Secretary shall allow for the traditional taking of marine species, marine worms, and shellfish, on land within the Park between the mean high watermark and the mean low watermark in accordance with State law..
					(g)Conveyance of certain land in Acadia National Park to the Town of Bar Harbor, Maine
 (1)In generalThe Secretary shall convey to the Town of Bar Harbor all right, title, and interest of the United States in and to the .29-acre parcel of land in Acadia National Park identified as lot 110–055–000 on the tax map of the Town of Bar Harbor for section 110, dated April 1, 2015, to be used for—
 (A)a solid waste transfer facility; or
 (B)other public purposes consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
 (2)ReversionIf the land conveyed under paragraph (1) is used for a purpose other than a purpose described in that paragraph, the land shall, at the discretion of the Secretary, revert to the United States.
						2109.Authority of Secretary of the Interior to accept certain properties, Missouri
 (a)Ste. Genevieve National Historical ParkSection 7134(a)(3) of the Energy and Natural Resources Act of 2017 (as enacted into law by section 121(a)(2) of division G of the Consolidated Appropriations Act, 2018 (Public Law 115–141)) is amended by striking Ste. Genevieve National Historical Park Proposed Boundary, numbered 571/132,626, and dated May 2016 and inserting Ste. Genevieve National Historical Park Proposed Boundary Addition, numbered 571/149,942, and dated December 2018.
 (b)Harry S Truman National Historic SitePublic Law 98–32 (54 U.S.C. 320101 note) is amended— (1)in section 3, by striking the section designation and all that follows through is authorized and inserting the following:
							
 4.Authorization of appropriationsThere are authorized; (2)in section 2—
 (A)in the second sentence, by striking The Secretary is further authorized, in the administration of the site, to and inserting the following:  (b)Use by Margaret Truman DanielIn administering the Harry S Truman National Historic Site, the Secretary may; and
 (B)by striking the section designation and all that follows through and shall be in the first sentence and inserting the following:  3.Designation; use by Margaret Truman Daniel (a)DesignationAny property acquired pursuant to section 2—
 (1)is designated as the Harry S Truman National Historic Site; and (2)shall be; and
 (3)in the first section— (A)by redesignating subsection (e) as paragraph (2), indenting the paragraph appropriately, and moving the paragraph so as to appear at the end of subsection (c);
 (B)in subsection (c)— (i)by striking the subsection designation and all that follows through authorized to and inserting the following:
									
										(c)Truman Farm Home
 (1)In generalThe Secretary may; and (ii)in paragraph (2) (as redesignated by subparagraph (A))—
 (I)by striking Farm House and inserting Farm Home; and (II)by striking the paragraph designation and all that follows through authorized and directed to and inserting the following:
										
 (2)Technical and planning assistanceThe Secretary shall; (C)in subsection (b)—
 (i)by striking (b)(1) The Secretary is further authorized to and inserting the following:  (b)Noland/Haukenberry and Wallace Houses (1)In generalThe Secretary may; and
 (ii)in paragraph (1), by indenting subparagraphs (A) and (B) appropriately; (D)by adding at the end the following:
								
									(e)Additional land in Independence for visitor center
 (1)In generalThe Secretary may acquire, by donation from the city of Independence, Missouri, the land described in paragraph (2) for—
 (A)inclusion in the Harry S Truman National Historic Site; and (B)if the Secretary determines appropriate, use as a visitor center of the historic site, which may include administrative services.
 (2)Description of landThe land referred to in paragraph (1) consists of the approximately 1.08 acres of land— (A)owned by the city of Independence, Missouri;
 (B)designated as Lots 6 through 19, DELAYS Subdivision, a subdivision in Independence, Jackson County, Missouri; and
 (C)located in the area of the city bound by Truman Road on the south, North Lynn Street on the west, East White Oak Street on the north, and the city transit center on the east.
 (3)Boundary modificationOn acquisition of the land under this subsection, the Secretary shall modify the boundary of the Harry S Truman National Historic Site to reflect that acquisition.; and
 (E)in subsection (a)— (i)in the second sentence, by striking The Secretary may also acquire, by any of the above means, fixtures, and inserting the following:
									
 (2)Fixtures and personal propertyThe Secretary may acquire, by any means described in paragraph (1), any fixtures; and (ii)in the first sentence—
 (I)by striking of the Interior (hereinafter referred to as the Secretary); and (II)by striking That (a) in order to and inserting the following:
										
											1.Short title; definition of Secretary
 (a)Short titleThis Act may be cited as the Harry S Truman National Historic Site Establishment Act. (b)Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.
												2.Purpose; acquisition of property
												(a)Purpose; acquisition
 (1)In generalTo. 2110.Home of Franklin D. Roosevelt National Historic Site (a)Land AcquisitionThe Secretary may acquire, by donation, purchase from a willing seller using donated or appropriated funds, or exchange, the approximately 89 acres of land identified as the Morgan Property and generally depicted on the map entitled Home of Franklin D. Roosevelt National Historic Site, Proposed Park Addition, numbered 384/138,461, and dated May 2017.
 (b)Availability of MapThe map referred to in subsection (a) shall be available for public inspection in the appropriate offices of the National Park Service.
 (c)Boundary Adjustment; AdministrationOn acquisition of the land referred to in subsection (a), the Secretary shall— (1)adjust the boundary of the Home of Franklin D. Roosevelt National Historic Site to reflect the acquisition; and
 (2)administer the acquired land as part of the Home of Franklin D. Roosevelt National Historic Site, in accordance with applicable laws.
						CNational Park System redesignations
				2201.Designation of Saint-Gaudens National Historical Park
 (a)In GeneralThe Saint-Gaudens National Historic Site shall be known and designated as the Saint-Gaudens National Historical Park. (b)Amendments to Public Law 88–543Public Law 88–543 (78 Stat.749) is amended—
 (1)by striking National Historic Site each place it appears and inserting National Historical Park; (2)in section 2(a), by striking historic site and inserting Saint-Gaudens National Historical Park;
 (3)in section 3, by— (A)striking national historical site and inserting Saint-Gaudens National Historical Park; and
 (B)striking part of the site and inserting part of the park; and (4)in section 4(b), by striking traditional to the site and inserting traditional to the park.
 (c)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to the Saint-Gaudens National Historic Site shall be considered to be a reference to the Saint-Gaudens National Historical Park.
					2202.Redesignation of Robert Emmet Park
 (a)RedesignationThe small triangular property designated by the National Park Service as reservation 302, shall be known as Robert Emmet Park.
 (b)ReferenceAny reference in any law, regulation, document, record, map, paper, or other record of the United States to the property referred to in subsection (a) is deemed to be a reference to Robert Emmet Park.
 (c)SignageThe Secretary may post signs on or near Robert Emmet Park that include 1 or more of the following: (1)Information on Robert Emmet, his contribution to Irish Independence, and his respect for the United States and the American Revolution.
 (2)Information on the history of the statue of Robert Emmet located in Robert Emmet Park. 2203.Fort Sumter and Fort Moultrie National Historical Park (a)DefinitionsIn this section:
 (1)MapThe term map means the map entitled Boundary Map, Fort Sumter and Fort Moultrie National Historical Park, numbered 392/80,088, and dated August 2009. (2)ParkThe term Park means the Fort Sumter and Fort Moultrie National Historical Park established by subsection (b).
 (3)StateThe term State means the State of South Carolina. (4)Sullivan’s Island Life Saving Station Historic DistrictThe term Sullivan’s Island Life Saving Station Historic District means the Charleston Lighthouse, the boathouse, garage, bunker/sighting station, signal tower, and any associated land and improvements to the land that are located between Sullivan’s Island Life Saving Station and the mean low water mark.
 (b)EstablishmentThere is established the Fort Sumter and Fort Moultrie National Historical Park in the State as a single unit of the National Park System to preserve, maintain, and interpret the nationally significant historical values and cultural resources associated with Fort Sumter National Monument, Fort Moultrie National Monument, and the Sullivan’s Island Life Saving Station Historic District.
 (c)BoundaryThe boundary of the Park shall be as generally depicted on the map. (d)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
					(e)Administration
 (1)In generalThe Secretary, acting through the Director of the National Park Service, shall administer the Park in accordance with this section and the laws generally applicable to units of the National Park System, including—
 (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (B)chapter 3201 of title 54, United States Code. (2)Interpretation of historical eventsThe Secretary shall provide for the interpretation of historical events and activities that occurred in the vicinity of Fort Sumter and Fort Moultrie, including—
 (A)the Battle of Sullivan’s Island on June 28, 1776; (B)the Siege of Charleston during 1780;
 (C)the Civil War, including— (i)the bombardment of Fort Sumter by Confederate forces on April 12, 1861; and
 (ii)any other events of the Civil War that are associated with Fort Sumter and Fort Moultrie; (D)the development of the coastal defense system of the United States during the period from the Revolutionary War to World War II, including—
 (i)the Sullivan’s Island Life Saving Station; (ii)the lighthouse associated with the Sullivan’s Island Life Saving Station; and
 (iii)the coastal defense sites constructed during the period of fortification construction from 1898 to 1942, known as the Endicott Period; and
 (E)the lives of— (i)the free and enslaved workers who built and maintained Fort Sumter and Fort Moultrie;
 (ii)the soldiers who defended the forts; (iii)the prisoners held at the forts; and
 (iv)captive Africans bound for slavery who, after first landing in the United States, were brought to quarantine houses in the vicinity of Fort Moultrie in the 18th century, if the Secretary determines that the quarantine houses and associated historical values are nationally significant.
 (f)Cooperative agreementsThe Secretary may enter into cooperative agreements with public and private entities and individuals to carry out this section.
 (g)Repeal of existing lawSection 2 of the Joint Resolution entitled Joint Resolution to establish the Fort Sumter National Monument in the State of South Carolina, approved April 28, 1948 (16 U.S.C. 450ee–1), is repealed. 2204.Reconstruction Era National Historical Park and Reconstruction Era National Historic Network (a)DefinitionsIn this section:
 (1)Historical ParkThe term historical park means the Reconstruction Era National Historical Park. (2)MapThe term Map means the maps entitled Reconstruction Era National Monument Old Beaufort Firehouse, numbered 550/135,755, and dated January 2017; Reconstruction Era National Monument Darrah Hall and Brick Baptist Church, numbered 550/135,756, and dated January 2017; and Reconstruction Era National Monument Camp Saxton, numbered 550/135,757, and dated January 2017, collectively.
 (3)NetworkThe term Network means the Reconstruction Era National Historic Network established pursuant to this section. (b)Reconstruction Era National Historical Park (1)Redesignation of Reconstruction Era National Monument (A)In generalThe Reconstruction Era National Monument is redesignated as the Reconstruction Era National Historical Park, as generally depicted on the Map.
 (B)Availability of fundsAny funds available for the purposes of the Reconstruction Era National Monument shall be available for the purposes of the historical park.
 (C)ReferencesAny references in a law, regulation, document, record, map, or other paper of the United States to the Reconstruction Era National Monument shall be considered to be a reference to the historical park.
							(2)Boundary Expansion
 (A)Beaufort National Historic Landmark DistrictSubject to subparagraph (D), the Secretary is authorized to acquire land or interests in land within the Beaufort National Historic Landmark District that has historic connection to the Reconstruction Era. Upon finalizing an agreement to acquire land, the Secretary shall expand the boundary of the historical park to encompass the property.
 (B)St. Helena IslandSubject to subparagraph (D), the Secretary is authorized to acquire the following and shall expand the boundary of the historical park to include acquisitions under this authority:
 (i)Land and interests in land adjacent to the existing boundary on St. Helena Island, South Carolina, as reflected on the Map.
 (ii)Land or interests in land on St. Helena Island, South Carolina, that has a historic connection to the Reconstruction Era.
 (C)Camp SaxtonSubject to subparagraph (D), the Secretary is authorized to accept administrative jurisdiction of Federal land or interests in Federal land adjacent to the existing boundary at Camp Saxton, as reflected on the Map. Upon finalizing an agreement to accept administrative jurisdiction of Federal land or interests in Federal land, the Secretary shall expand the boundary of the historical park to encompass that Federal land or interests in Federal land.
 (D)Land acquisition authorityThe Secretary may only acquire land under this section by donation, exchange, or purchase with donated funds.
							(3)Administration
 (A)In generalThe Secretary shall administer the historical park in accordance with this section and with the laws generally applicable to units of the National Park System.
 (B)Management PlanIf the management plan for the Reconstruction Era National Monument— (i)has not been completed on or before the date of enactment of this Act, the Secretary shall incorporate all provisions of this section into the planning process and complete a management plan for the historical park within 3 years; and
 (ii)has been completed on or before the date of enactment of this Act, the Secretary shall update the plan incorporating the provisions of this section.
								(c)Reconstruction Era National Historic Network
 (1)In generalThe Secretary shall— (A)establish, within the National Park Service, a program to be known as the Reconstruction Era National Historic Network;
 (B)not later than 1 year after the date of enactment of this Act, solicit proposals from sites interested in being a part of the Network; and
 (C)administer the Network through the historical park. (2)Duties of SecretaryIn carrying out the Network, the Secretary shall—
 (A)review studies and reports to complement and not duplicate studies of the historical importance of Reconstruction Era that may be underway or completed, such as the National Park Service Reconstruction Handbook and the National Park Service Theme Study on Reconstruction;
 (B)produce and disseminate appropriate educational and promotional materials relating to the Reconstruction Era and the sites in the Network, such as handbooks, maps, interpretive guides, or electronic information;
 (C)enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance;
 (D)(i)create and adopt an official, uniform symbol or device for the Network; and (ii)issue regulations for the use of the symbol or device adopted under clause (i); and
 (E)conduct research relating to Reconstruction and the Reconstruction Era. (3)ElementsThe Network shall encompass the following elements:
 (A)All units and programs of the National Park Service that are determined by the Secretary to relate to the Reconstruction Era.
 (B)Other Federal, State, local, and privately owned properties that the Secretary determines— (i)relate to the Reconstruction Era; and
 (ii)are included in, or determined by the Secretary to be eligible for inclusion in, the National Register of Historic Places.
 (C)Other governmental and nongovernmental sites, facilities, and programs of an educational, research, or interpretive nature that are directly related to the Reconstruction Era.
 (4)Cooperative agreements and memoranda of understandingTo achieve the purposes of this section and to ensure effective coordination of the Federal and non-Federal elements of the Network and units and programs of the National Park Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to, the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities.
						2205.Golden Spike National Historical Park
 (a)DefinitionsIn this section: (1)ParkThe term Park means the Golden Spike National Historical Park designated by subsection (b)(1).
 (2)ProgramThe term Program means the program to commemorate and interpret the Transcontinental Railroad authorized under subsection (c).
 (3)SecretaryThe term Secretary means the Secretary, acting through the Director of the National Park Service. (4)Transcontinental railroadThe term Transcontinental Railroad means the approximately 1,912-mile continuous railroad constructed between 1863 and 1869 extending from Council Bluffs, Iowa, to San Francisco, California.
						(b)Redesignation
 (1)RedesignationThe Golden Spike National Historic Site designated April 2, 1957, and placed under the administration of the National Park Service under Public Law 89–102 (54 U.S.C. 320101 note; 79 Stat. 426), shall be known and designated as the Golden Spike National Historical Park.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Golden Spike National Historic Site shall be considered to be a reference to the Golden Spike National Historical Park.
						(c)Transcontinental railroad commemoration and program
 (1)In generalSubject to paragraph (2), the Secretary shall establish within the National Park Service a program to commemorate and interpret the Transcontinental Railroad.
 (2)StudyBefore establishing the Program, the Secretary shall conduct a study of alternatives for commemorating and interpreting the Transcontinental Railroad that includes—
 (A)a historical assessment of the Transcontinental Railroad; (B)the identification of—
 (i)existing National Park System land and affiliated areas, land managed by other Federal agencies, and Federal programs that may be related to preserving, commemorating, and interpreting the Transcontinental Railroad;
 (ii)any properties relating to the Transcontinental Railroad— (I)that are designated as, or could meet the criteria for designation as, National Historic Landmarks; or
 (II)that are included, or eligible for inclusion, on the National Register of Historic Places; (iii)any objects relating to the Transcontinental Railroad that have educational, research, or interpretative value; and
 (iv)any governmental programs and nongovernmental programs of an educational, research, or interpretive nature relating to the Transcontinental Railroad; and
 (C)recommendations for— (i)incorporating the resources identified under subparagraph (B) into the Program; and
 (ii)other appropriate ways to enhance historical research, education, interpretation, and public awareness of the Transcontinental Railroad.
 (3)ReportNot later than 3 years after the date on which funds are made available to carry out the study under paragraph (2), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing the findings and recommendations of the study.
 (4)Freight railroad operationsThe Program shall not include any properties that are— (A)used in active freight railroad operations (or other ancillary purposes); or
 (B)reasonably anticipated to be used for freight railroad operations in the future. (5)Elements of the programIn carrying out the Program under this subsection, the Secretary—
 (A)shall produce and disseminate appropriate education materials relating to the history, construction, and legacy of the Transcontinental Railroad, such as handbooks, maps, interpretive guides, or electronic information;
 (B)may enter into appropriate cooperative agreements and memoranda of understanding and provide technical assistance to the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities to further the purposes of the Program and this section; and
 (C)may— (i)create and adopt an official, uniform symbol or device to identify the Program; and
 (ii)issue guidance for the use of the symbol or device created and adopted under clause (i). (d)Programmatic agreement (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall seek to enter into a programmatic agreement with the Utah State Historic Preservation Officer to add to the list of undertakings eligible for streamlined review under section 306108 of title 54, United States Code, certain uses that would have limited physical impact to land in the Park.
 (2)Development and consultationThe programmatic agreement entered into under paragraph (1) shall be developed— (A)in accordance with applicable laws (including regulations); and
 (B)in consultation with adjacent landowners, Indian Tribes, and other interested parties. (3)ApprovalThe Secretary shall—
 (A)consider any application for uses covered by the programmatic agreement; and (B)not later than 60 days after the receipt of an application described in subparagraph (A), approve the application, if the Secretary determines the application is consistent with—
 (i)the programmatic agreement entered into under paragraph (1); and (ii)applicable laws (including regulations).
 (e)Invasive speciesThe Secretary shall consult with, and seek to coordinate with, adjacent landowners to address the treatment of invasive species adjacent to, and within the boundaries of, the Park.
					2206.World War II Pacific sites
					(a)Pearl Harbor National Memorial, Hawai’i
 (1)DefinitionsIn this subsection: (A)MapThe term Map means the map entitled Pearl Harbor National Memorial—Proposed Boundary, numbered 580/140,514, and dated November 2017.
 (B)National memorialThe term National Memorial means the Pearl Harbor National Memorial established by paragraph (2)(A)(i). (2)Pearl Harbor National Memorial (A)Establishment (i)In generalThere is established the Pearl Harbor National Memorial in the State of Hawai’i as a unit of the National Park System.
 (ii)BoundariesThe boundaries of the National Memorial shall be the boundaries generally depicted on the Map. (iii)Availability of mapThe Map shall be on file and available for public inspection in appropriate offices of the National Park Service.
 (B)PurposesThe purposes of the National Memorial are to preserve, interpret, and commemorate for the benefit of present and future generations the history of World War II in the Pacific from the events leading to the December 7, 1941, attack on O’ahu, to peace and reconciliation.
 (3)AdministrationThe Secretary shall administer the National Memorial in accordance with this subsection, section 121 of Public Law 111–88 (123 Stat. 2930), and the laws generally applicable to units of the National Park System including—
 (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (B)chapter 3201 of title 54, United States Code. (4)Removal of pearl harbor national memorial from the world war ii valor in the pacific national monument (A)BoundariesThe boundaries of the World War II Valor in the Pacific National Monument are revised to exclude from the monument the land and interests in land identified as the Pearl Harbor National Memorial, as depicted on the Map.
							(B)Incorporation into national memorial
 (i)In generalThe land and interests in land excluded from the monument under subparagraph (A) are incorporated in and made part of the National Memorial in accordance with this subsection.
 (ii)Use of fundsAny funds for the purposes of the land and interests in land excluded from the monument under subparagraph (A) shall be made available for the purposes of the National Memorial.
 (iii)ReferencesAny reference in a law (other than this section), regulation, document, record, map, or other paper of the United States to resources in the State of Hawai’i included in the World War II Valor in the Pacific National Monument shall be considered a reference to the Pearl Harbor National Memorial.
								(b)Tule Lake National Monument, California
 (1)In generalThe areas of the World War II Valor in the Pacific National Monument located in the State of California, as established by Presidential Proclamation 8327 (73 Fed. Reg. 75293; December 10, 2008), are redesignated as the Tule Lake National Monument.
 (2)AdministrationThe Secretary shall administer the Tule Lake National Monument in accordance with the provisions of Presidential Proclamation 8327 (73 Fed. Reg. 75293; December 10, 2008) applicable to the sites and resources in the State of California that are subject to that proclamation.
 (3)ReferencesAny reference in a law (other than this section), regulation, document, record, map, or other paper of the United States to resources in the State of California included in the World War II Valor in the Pacific National Monument shall be considered to be a reference to Tule Lake National Monument.
						(c)Aleutian Islands World War II National Monument, Alaska
 (1)In generalThe areas of the World War II Valor in the Pacific National Monument located in the State of Alaska, as established by Presidential Proclamation 8327 (73 Fed. Reg. 75293; December 10, 2008), are redesignated as the Aleutian Islands World War II National Monument.
 (2)AdministrationThe Secretary shall administer the Aleutian Islands World War II National Monument in accordance with the provisions of Presidential Proclamation 8327 (73 Fed. Reg. 75293; December 10, 2008) applicable to the sites and resources in the State of Alaska that are subject to that proclamation.
 (3)ReferencesAny reference in a law (other than this section), regulation, document, record, map, or other paper of the United States to the sites and resources in the State of Alaska included in the World War II Valor in the Pacific National Monument shall be considered to be a reference to the Aleutian Islands World War II National Monument.
						(d)Honouliuli National Historic Site, Hawai’i
 (1)DefinitionsIn this subsection: (A)Historic SiteThe term Historic Site means the Honouliuli National Historic Site established by paragraph (2)(A)(i).
 (B)MapThe term Map means the map entitled Honouliuli National Historic Site—Proposed Boundary, numbered 680/139428, and dated June 2017. (2)Honouliuli National Historic Site (A)Establishment (i)In generalThere is established the Honouliuli National Historic Site in the State of Hawai’i as a unit of the National Park System.
 (ii)BoundariesThe boundaries of the Historic Site shall be the boundaries generally depicted on the Map. (iii)Availability of mapThe Map shall be on file and available for public inspection in appropriate offices of the National Park Service.
 (B)PurposesThe purposes of the Historic Site are to preserve and interpret for the benefit of present and future generations the history associated with the internment and detention of civilians of Japanese and other ancestries during World War II in Hawai’i, the impacts of war and martial law on society in the Hawaiian Islands, and the co-location and diverse experiences of Prisoners of War at the Honouliuli Internment Camp site.
							(3)Administration
 (A)In generalThe Secretary shall administer the Historic Site in accordance with this subsection and the laws generally applicable to units of the National Park System, including—
 (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (B)Partnerships (i)In generalThe Secretary may enter into agreements with, or acquire easements from, the owners of property adjacent to the Historic Site to provide public access to the Historic Site.
 (ii)InterpretationThe Secretary may enter into cooperative agreements with governmental and nongovernmental organizations to provide for interpretation at the Historic Site.
 (C)Shared resourcesTo the maximum extent practicable, the Secretary may use the resources of the Pearl Harbor National Memorial to administer the Historic Site.
							(4)Abolishment of Honouliuli National Monument
 (A)In generalIn light of the establishment of the Honouliuli National Historic Site, the Honouliuli National Monument is abolished and the lands and interests therein are incorporated within and made part of Honouliuli National Historic Site. Any funds available for purposes of Honouliuli National Monument shall be available for purposes of the Historic Site.
 (B)ReferencesAny references in law (other than in this section), regulation, document, record, map or other paper of the United States to Honouliuli National Monument shall be considered a reference to Honouliuli National Historic Site.
							DNew units of the National Park System
				2301.Medgar and Myrlie Evers Home National Monument
 (a)DefinitionsIn this section: (1)CollegeThe term College means Tougaloo College, a private educational institution located in Tougaloo, Mississippi.
 (2)Historic districtThe term Historic District means the Medgar Evers Historic District, as included on the National Register of Historic Places, and as generally depicted on the Map.
 (3)MapThe term Map means the map entitled Medgar and Myrlie Evers Home National Monument, numbered 515/142561, and dated September 2018. (4)MonumentThe term Monument means the Medgar and Myrlie Evers Home National Monument established by subsection (b).
 (5)SecretaryThe term Secretary means the Secretary, acting through the Director of the National Park Service. (b)Establishment (1)In generalSubject to paragraph (2), there is established the Medgar and Myrlie Evers Home National Monument in the State of Mississippi as a unit of the National Park System to preserve, protect, and interpret for the benefit of present and future generations resources associated with the pivotal roles of Medgar and Myrlie Evers in the American Civil Rights Movement.
 (2)Determination by the secretaryThe Monument shall not be established until the date on which the Secretary determines that a sufficient quantity of land or interests in land has been acquired to constitute a manageable park unit.
 (c)BoundariesThe boundaries of the Monument shall be the boundaries generally depicted on the Map. (d)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (e)Acquisition authorityThe Secretary may only acquire any land or interest in land located within the boundary of the Monument by—
 (1)donation; (2)purchase from a willing seller with donated or appropriated funds; or
 (3)exchange. (f)Administration (1)In generalThe Secretary shall administer the Monument in accordance with—
 (A)this section; and (B)the laws generally applicable to units of the National Park System, including—
 (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Management plan (A)In generalNot later than 3 years after the date on which funds are first made available to the Secretary for this purpose, the Secretary shall prepare a general management plan for the Monument in accordance with section 100502 of title 54, United States Code.
 (B)SubmissionOn completion of the general management plan under subparagraph (A), the Secretary shall submit it to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
							(g)Agreements
 (1)MonumentThe Secretary— (A)shall seek to enter into an agreement with the College to provide interpretive and educational services relating to the Monument; and
 (B)may enter into agreements with the College and other entities for the purposes of carrying out this section.
 (2)Historic districtThe Secretary may enter into agreements with the owner of a nationally significant property within the Historic District, to identify, mark, interpret, and provide technical assistance with respect to the preservation and interpretation of the property.
						2302.Mill Springs Battlefield National Monument
 (a)DefinitionsIn this section: (1)MapThe term Map means the map entitled Mill Springs Battlefield National Monument, Nancy, Kentucky, numbered 297/145513, and dated June 2018.
 (2)MonumentThe term Monument means the Mill Springs Battlefield National Monument established by subsection (b)(1). (3)SecretaryThe term Secretary means the Secretary, acting through the Director of the National Park Service.
						(b)Establishment
 (1)In generalSubject to paragraph (2), there is established as a unit of the National Park System, the Mill Springs Battlefield National Monument in the State of Kentucky, to preserve, protect, and interpret for the benefit of present and future generations—
 (A)the nationally significant historic resources of the Mill Springs Battlefield; and (B)the role of the Mill Springs Battlefield in the Civil War.
 (2)Determination by the SecretaryThe Monument shall not be established until the date on which the Secretary determines that a sufficient quantity of land or interests in land has been acquired to constitute a manageable park unit.
 (3)NoticeNot later than 30 days after the date on which the Secretary makes a determination under paragraph (2), the Secretary shall publish in the Federal Register notice of the establishment of the Monument.
 (4)BoundaryThe boundary of the Monument shall be as generally depicted on the Map. (5)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (6)Acquisition authorityThe Secretary may only acquire land or an interest in land located within the boundary of the Monument by—
 (A)donation; (B)purchase from a willing seller with donated or appropriated funds; or
 (C)exchange. (c)Administration (1)In generalThe Secretary shall administer the Monument in accordance with—
 (A)this section; and (B)the laws generally applicable to units of the National Park System, including—
 (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Management plan (A)In generalNot later than 3 years after the date on which funds are first made available to prepare a general management plan for the Monument, the Secretary shall prepare the general management plan in accordance with section 100502 of title 54, United States Code.
 (B)Submission to congressOn completion of the general management plan, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan.
 (d)Private property protectionNothing in this section affects the land use rights of private property owners within or adjacent to the Monument.
					(e)No buffer zones
 (1)In generalNothing in this section creates a protective perimeter or buffer zone around the Monument. (2)Activities outside national monumentThe fact that an activity or use on land outside the Monument can be seen or heard within the Monument shall not preclude the activity or use outside the boundary of the Monument.
						2303.Camp Nelson Heritage National Monument
 (a)DefinitionsIn this section: (1)MapThe term Map means the map entitled Camp Nelson Heritage National Monument Nicholasville, Kentucky, numbered 532/144,148, and dated April 2018.
 (2)MonumentThe term Monument means the Camp Nelson Heritage National Monument established by subsection (b)(1). (3)SecretaryThe term Secretary means the Secretary, acting through the Director of the National Park Service.
						(b)Establishment
 (1)In generalSubject to paragraph (2), there is established, as a unit of the National Park System, the Camp Nelson Heritage National Monument in the State of Kentucky, to preserve, protect, and interpret for the benefit of present and future generations, the nationally significant historic resources of Camp Nelson and the role of Camp Nelson in the American Civil War, Reconstruction, and African American history and civil rights.
 (2)ConditionsThe Monument shall not be established until after the Secretary— (A)has entered into a written agreement with the owner of any private or non-Federal land within the boundary of the Monument, as depicted on the Map, providing that the property shall be donated to the United States for inclusion in the Monument, to be managed consistently with the purposes of the Monument; and
 (B)has determined that sufficient land or interests in land have been acquired within the boundary of the Monument to constitute a manageable unit.
 (c)BoundariesThe boundaries of the Monument shall be the boundaries generally depicted on the Map. (d)Availability of MapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (e)Acquisition authorityThe Secretary may only acquire any land or interest in land located within the boundary of the Monument by donation, purchase with donated or appropriated funds, or exchange.
					(f)Administration
 (1)In generalThe Secretary shall administer the Monument in accordance with— (A)this section;
 (B)Presidential Proclamation 9811 (83 Fed. Reg. 54845 (October 31, 2018)); and (C)the laws generally applicable to units of the National Park System, including—
 (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Management plan (A)In generalNot later than 3 years after the date on which funds are first made available to the Secretary for the preparation of a general management plan for the Monument, the Secretary shall prepare a general management plan for the Monument in accordance with section 100502 of title 54, United States Code.
 (B)Submission to CongressOn completion of the general management plan, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the general management plan.
							(g)No buffer zones
 (1)In generalNothing in this section creates a protective perimeter or buffer zone around the Monument. (2)Activities outside national monumentThe fact that an activity or use on land outside the Monument can be seen or heard within the Monument shall not preclude the activity or use outside the boundary of the Monument.
 (h)ConflictsIf there is conflict between this section and Proclamation 9811 (83 Fed. Reg. 54845; October 31, 2018), this section shall control.
					ENational Park System management
				2401.Denali National Park and Preserve natural gas pipeline
 (a)PermitSection 3(b)(1) of the Denali National Park Improvement Act (Public Law 113–33; 127 Stat. 516) is amended by striking within, along, or near the approximately 7-mile segment of the George Parks Highway that runs through the Park.
 (b)Terms and conditionsSection 3(c)(1) of the Denali National Park Improvement Act (Public Law 113–33; 127 Stat. 516) is amended—
 (1)in subparagraph (A), by inserting and after the semicolon; (2)by striking subparagraph (B); and
 (3)by redesignating subparagraph (C) as subparagraph (B). (c)Applicable lawSection 3 of the Denali National Park Improvement Act (Public Law 113–33; 127 Stat. 515) is amended by adding at the end the following:
						
 (d)Applicable lawA high pressure gas transmission pipeline (including appurtenances) in a nonwilderness area within the boundary of the Park, shall not be subject to title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.)..
 2402.Historically Black Colleges and Universities Historic Preservation program reauthorizedSection 507(d)(2) of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 302101 note) is amended by striking the period at the end and inserting and each of fiscal years 2019 through 2025..
				2402A.John H. Chafee Coastal Barrier Resources System
 (a)In generalSection 2(b) of the Strengthening Coastal Communities Act of 2018 (Public Law 115–358) is amended by adding at the end the following:
						
 (36)The map entitled Cape San Blas Unit P30/P30P (1 of 2) and dated December 19, 2018, with respect to Unit P30 and Unit P30P. (37)The map entitled Cape San Blas Unit P30/P30P (2 of 2) and dated December 19, 2018, with respect to Unit P30 and Unit P30P..
 (b)EffectSection 7003 shall have no force or effect. 2403.Authorizing cooperative management agreements between the District of Columbia and the Secretary of the InteriorThe Secretary may enter into a cooperative management agreement with the District of Columbia in accordance with section 101703 of title 54, United States Code.
				2404.Fees for Medical Services
 (a)Fees authorizedThe Secretary may establish and collect fees for medical services provided to persons in units of the National Park System or for medical services provided by National Park Service personnel outside units of the National Park System.
 (b)National Park Medical Services FundThere is established in the Treasury a fund, to be known as the National Park Medical Services Fund (referred to in this section as the Fund). The Fund shall consist of— (1)donations to the Fund; and
 (2)fees collected under subsection (a). (c)Availability of amountsAll amounts deposited into the Fund shall be available to the Secretary, to the extent provided in advance by Acts of appropriation, for the following in units of the National Park System:
 (1)Services listed in subsection (a). (2)Preparing needs assessments or other programmatic analyses for medical facilities, equipment, vehicles, and other needs and costs of providing services listed in subsection (a).
 (3)Developing management plans for medical facilities, equipment, vehicles, and other needs and costs of services listed in subsection (a).
 (4)Training related to providing services listed in subsection (a). (5)Obtaining or improving medical facilities, equipment, vehicles, and other needs and costs of providing services listed in subsection (a).
						2405.Authority to grant easements and rights-of-way over Federal lands within Gateway National
 Recreation AreaSection 3 of Public Law 92–592 (16 U.S.C. 460cc–2) is amended by adding at the end the following:  (j)Authority To grant easements and rights-of-Way (1)In generalThe Secretary of the Interior may grant, to any State or local government, an easement or right-of-way over Federal lands within Gateway National Recreation Area for construction, operation, and maintenance of projects for control and prevention of flooding and shoreline erosion.
 (2)Charges and reimbursement of costsThe Secretary may grant such an easement or right-of-way without charge for the value of the right so conveyed, except for reimbursement of costs incurred by the United States for processing the application therefore and managing such right. Amounts received as such reimbursement shall be credited to the relevant appropriation account..
				2406.Adams Memorial Commission
 (a)CommissionThere is established a commission to be known as the Adams Memorial Commission (referred to in this section as the Commission) for the purpose of establishing a permanent memorial to honor John Adams and his legacy as authorized by Public Law 107–62 (115 Stat. 411), located in the city of Washington, District of Columbia, including sites authorized by Public Law 107–315 (116 Stat. 2763).
 (b)MembershipThe Commission shall be composed of— (1)4 persons appointed by the President, not more than 2 of whom may be members of the same political party;
 (2)4 Members of the Senate appointed by the President pro tempore of the Senate in consultation with the Majority Leader and Minority Leader of the Senate, of which not more than 2 appointees may be members of the same political party; and
 (3)4 Members of the House of Representatives appointed by the Speaker of the House of Representatives in consultation with the Majority Leader and Minority Leader of the House of Representatives, of which not more than 2 appointees may be members of the same political party.
 (c)Chair and vice chairThe members of the Commission shall select a Chair and Vice Chair of the Commission. The Chair and Vice Chair shall not be members of the same political party.
 (d)VacanciesAny vacancy in the Commission shall not affect its powers if a quorum is present, but shall be filled in the same manner as the original appointment.
					(e)Meetings
 (1)Initial meetingNot later than 45 days after the date on which a majority of the members of the Commission have been appointed, the Commission shall hold its first meeting.
 (2)Subsequent meetingsThe Commission shall meet at the call of the Chair. (f)QuorumA majority of the members of the Commission shall constitute a quorum but a lesser number of members may hold hearings.
 (g)No compensationA member of the Commission shall serve without compensation, but may be reimbursed for expenses incurred in carrying out the duties of the Commission.
 (h)DutiesThe Commission shall consider and formulate plans for a permanent memorial to honor John Adams and his legacy, including the nature, location, design, and construction of the memorial.
 (i)PowersThe Commission may— (1)make such expenditures for services and materials for the purpose of carrying out this section as the Commission considers advisable from funds appropriated or received as gifts for that purpose;
 (2)accept gifts, including funds from the Adams Memorial Foundation, to be used in carrying out this section or to be used in connection with the construction or other expenses of the memorial; and
 (3)hold hearings, enter into contracts for personal services and otherwise, and do such other things as are necessary to carry out this section.
 (j)ReportsThe Commission shall— (1)report the plans required by subsection (h), together with recommendations, to the President and the Congress at the earliest practicable date; and
 (2)in the interim, make annual reports on its progress to the President and the Congress. (k)Applicability of other lawsThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
 (l)TerminationThe Commission shall terminate on December 2, 2025. (m)Amendments to Public Law 107–62 (1)References to commissionPublic Law 107–62 (115 Stat. 411) is amended by striking Adams Memorial Foundation each place it occurs and inserting Adams Memorial Commission.
 (2)Extension of authorizationSection 1(c) of Public Law 107–62 (115 Stat. 411; 124 Stat. 1192; 127 Stat. 3880) is amended by striking 2020 and inserting 2025.
						2407.Technical corrections to references to the African American Civil Rights Network
 (a)Chapter amendmentsChapter 3084 of title 54, United States Code, is amended by striking U.S. Civil Rights Network each place it appears and inserting African American Civil Rights Network (using identical font as used in the text being replaced). (b)Amendments to List of itemsThe list of items of title 54, United States Code, is amended by striking U.S. Civil Rights Network each place it appears and inserting African American Civil Rights Network (using identical font as used in the text being replaced).
 (c)ReferencesAny reference in any law (other than in this section), regulation, document, record, map, or other paper of the United States to the U.S. Civil Rights Network shall be considered to be a reference to the African American Civil Rights Network.
 2408.Transfer of the James J. Howard Marine Sciences LaboratorySection 7 of Public Law 100–515 (16 U.S.C. 1244 note) is amended by striking subsection (b) and inserting the following:
					
						(b)Transfer from the State to the National Oceanic and Atmospheric Administration
 (1)In generalNotwithstanding any other provision of law, or the provisions of the August 13, 1991, Ground Lease Agreement (Lease) between the Department of the Interior and the State of New Jersey (State), upon notice to the National Park Service, the State may transfer without consideration, and the National Oceanic and Atmospheric Administration may accept, all State improvements within the land assignment and right of way, including the James J. Howard Marine Sciences Laboratory (Laboratory), two parking lots, and the seawater supply and backflow pipes as generally depicted on the map entitled Gateway National Recreation Area, James J. Howard Marine Science Laboratory Land Assignment, numbered 646/142,581A, and dated April 2018 (Map) and any related State personal property.
 (2)Lease amendmentUpon the transfer authorized in paragraph (1), the Lease shall be amended to exclude any obligations of the State and the Department of the Interior related to the Laboratory and associated property and improvements transferred to the National Oceanic and Atmospheric Administration. However, all obligations of the State to rehabilitate Building 74 and modify landscaping on the surrounding property as depicted on the Map, under the Lease and pursuant to subsection (a), shall remain in full force and effect.
 (3)Use by the National Oceanic and Atmospheric AdministrationUpon the transfer authorized in paragraph (1), the Administrator of the National Oceanic and Atmospheric Administration is authorized to use the land generally depicted on the Map as a land assignment and right of way and associated land and appurtenances for continued use of the Laboratory, including providing maintenance and repair, and access to the Laboratory, the parking lots and the seawater supply and back flow pipes, without consideration, except for reimbursement to the National Park Service of agreed upon reasonable actual costs of subsequently provided goods and services.
 (4)Agreement between the National Park Service and the National Oceanic and Atmospheric AdministrationUpon the transfer authorized in paragraph (1), the Director of the National Park Service and the Administrator of the National Oceanic and Atmospheric Administration shall enter into an agreement addressing responsibilities pertaining to the use of the land assignment within the Sandy Hook Unit of the Gateway National Recreation Area as authorized in paragraph (3). The agreement shall prohibit any new construction on this land, permanent or nonpermanent, or significant alteration to the exterior of the Laboratory, without National Park Service approval.
							(5)Restoration
 (A)Notwithstanding any provision of the Lease to the contrary, if the State does not transfer the improvements as authorized in paragraph (1), and these improvements are not used as or in support of a marine science laboratory, the State shall demolish and remove the improvements and restore the land in accordance with the standards set forth by the National Park Service, free of unacceptable encumbrances and in compliance with all applicable laws and regulations regarding known contaminants.
 (B)If the National Oceanic and Atmospheric Administration accepts the improvements as authorized in paragraph (1) and these improvements are not used as or in support of a marine science laboratory, the National Oceanic and Atmospheric Administration shall be responsible for demolishing and removing these improvements and restoring the land, in accordance with the standards set forth by the National Park Service, free of unacceptable encumbrances and in compliance with all applicable laws and regulations regarding known contaminants..
				2409.Bows in parks
 (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:  104908.Bows in parks (a)Definition of not ready for immediate useThe term not ready for immediate use means—
 (1)a bow or crossbow, the arrows of which are secured or stowed in a quiver or other arrow transport case; and
 (2)with respect to a crossbow, uncocked. (b)Vehicular transportation authorizedThe Director shall not promulgate or enforce any regulation that prohibits an individual from transporting bows and crossbows that are not ready for immediate use across any System unit in the vehicle of the individual if—
 (1)the individual is not otherwise prohibited by law from possessing the bows and crossbows; (2)the bows or crossbows that are not ready for immediate use remain inside the vehicle of the individual throughout the period during which the bows or crossbows are transported across System land; and
 (3)the possession of the bows and crossbows is in compliance with the law of the State in which the System unit is located.. 
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by inserting after the item relating to section 104907 the following:
						104908. Bows in parks..
					2410.Wildlife management in parks
 (a)In generalChapter 1049 of title 54, United States Code (as amended by section 2409(a)), is amended by adding at the end the following:
						
							104909.Wildlife management in parks
 (a)Use of qualified volunteersIf the Secretary determines it is necessary to reduce the size of a wildlife population on System land in accordance with applicable law (including regulations), the Secretary may use qualified volunteers to assist in carrying out wildlife management on System land.
 (b)Requirements for qualified volunteersQualified volunteers providing assistance under subsection (a) shall be subject to— (1)any training requirements or qualifications established by the Secretary; and
 (2)any other terms and conditions that the Secretary may require. (c)DonationsThe Secretary may authorize the donation and distribution of meat from wildlife management activities carried out under this section, including the donation and distribution to Indian Tribes, qualified volunteers, food banks, and other organizations that work to address hunger, in accordance with applicable health guidelines and such terms and conditions as the Secretary may require..
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54 (as amended by section 2409(b)), United States Code, is amended by inserting after the item relating to section 104908 the following:
						104909. Wildlife management in parks..
 2411.Pottawattamie County reversionary interestSection 2 of Public Law 101–191 (103 Stat. 1697) is amended by adding at the end the following:  (g)Conveyance of reversionary interest (1)In generalIf the Secretary determines that it is no longer in the public interest to operate and maintain the center, subject to paragraph (2), the Secretary may enter into 1 or more agreements—
 (A)to convey the reversionary interest held by the United States and described in the quitclaim deed dated April 13, 1998, instrument number 19170, and as recorded in book 98, page 55015, in Pottawattamie County, Iowa (referred to in this subsection as the deed); and
 (B)to extinguish the requirement in the deed that alterations to structures on the property may not be made without the authorization of the Secretary.
 (2)ConsiderationA reversionary interest may be conveyed under paragraph (1)(A)— (A)without consideration, if the land subject to the reversionary interest is required to be used in perpetuity for public recreational, educational, or similar purposes; or
 (B)for consideration in an amount equal to the fair market value of the reversionary interest, as determined based on an appraisal that is conducted in accordance with—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)the Uniform Standards of Professional Appraisal Practice.
 (3)Execution of agreementsThe Secretary shall execute appropriate instruments to carry out an agreement entered into under paragraph (1).
 (4)Effect on prior agreementEffective on the date on which the Secretary has executed instruments under paragraph (3) and all Federal interests in the land and properties acquired under this Act have been conveyed, the agreement between the National Park Service and the State Historical Society of Iowa, dated July 21, 1995, and entered into under subsection (d), shall have no force or effect..
				2412.Designation of Dean Stone Bridge
 (a)DesignationThe bridge located in Blount County, Tennessee, on the Foothills Parkway (commonly known as Bridge 2) shall be known and designated as the Dean Stone Bridge. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the bridge referred to in subsection (a) shall be deemed to be a reference to the Dean Stone Bridge.
					FNational trails and related matters
 2501.North Country Scenic Trail Route adjustmentSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended in the first sentence—
 (1)by striking thirty two hundred miles, extending from eastern New York State and inserting 4,600 miles, extending from the Appalachian Trail in Vermont; and (2)by striking Proposed North Country Trail and all that follows through June 1975. and inserting North Country National Scenic Trail, Authorized Route, dated February 2014, and numbered 649/116870..
					2502.Extension of Lewis and Clark National Historic Trail
 (a)ExtensionSection 5(a)(6) of the National Trails System Act (16 U.S.C. 1244(a)(6)) is amended— (1)by striking three thousand seven hundred and inserting 4,900;
 (2)by striking Wood River, Illinois, and inserting the Ohio River in Pittsburgh, Pennsylvania,; and (3)by striking maps identified as, Vicinity Map, Lewis and Clark Trail study report dated April 1977. and inserting the map entitled Lewis and Clark National Historic Trail Authorized Trail Including Proposed Eastern Legacy Extension, dated April 2018, and numbered 648/143721..
 (b)Effective DateThe amendments made by subsection (a) shall take effect on the date that is 60 days after the date of enactment of this Act.
					2503.American Discovery Trail signage
 (a)DefinitionsIn this section: (1)Secretary concernedThe term Secretary concerned means—
 (A)the Secretary, with respect to Federal land under the jurisdiction of the Secretary; or (B)the Secretary of Agriculture, with respect to Federal land under the jurisdiction of the Secretary of Agriculture.
 (2)TrailThe term Trail means the trail known as the American Discovery Trail, which consists of approximately 6,800 miles of trails extending from Cape Henlopen State Park in Delaware to Point Reyes National Seashore in California, as generally described in volume 2 of the National Park Service feasibility study dated June 1995.
 (b)Signage authorizedAs soon as practicable after the date on which signage acceptable to the Secretary concerned is donated to the United States for placement on Federal land at points along the Trail, the Secretary concerned shall place the signage on the Federal land.
 (c)No federal fundsNo Federal funds may be used to acquire signage authorized for placement under subsection (b). 2504.Pike National Historic Trail studySection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:
					
 (46)Pike National Historic TrailThe Pike National Historic Trail, a series of routes extending approximately 3,664 miles, which follows the route taken by Lt. Zebulon Montgomery Pike during the 1806–1807 Pike expedition that began in Fort Bellefontaine, Missouri, extended through portions of the States of Kansas, Nebraska, Colorado, New Mexico, and Texas, and ended in Natchitoches, Louisiana..
				IIIConservation authorizations
			3001.Reauthorization of Land and Water Conservation Fund
 (a)In generalSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2018, there and inserting There; and
 (2)in subsection (c)(1), by striking through September 30, 2018. (b)Allocation of FundsSection 200304 of title 54, United States Code, is amended—
 (1)by striking the second sentence; (2)by striking There and inserting the following:
						
 (a)In generalThere; and (3)by adding at the end the following:
						
 (b)Allocation of fundsOf the total amount made available to the Fund through appropriations or deposited in the Fund under section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)—
 (1)not less than 40 percent shall be used for Federal purposes; and (2)not less than 40 percent shall be used to provide financial assistance to States..
 (c)Parity for territories and the District of ColumbiaSection 200305(b) of title 54, United States Code, is amended by striking paragraph (5). (d)Recreational public accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:
					
						(c)Recreational public access
 (1)In generalOf the amounts made available for expenditure in any fiscal year under section 200303, there shall be made available for recreational public access projects identified on the priority list developed under paragraph (2) not less than the greater of—
 (A)an amount equal to 3 percent of those amounts; or (B)$15,000,000.
 (2)Priority listThe Secretary and the Secretary of Agriculture, in consultation with the head of each affected Federal agency, shall annually develop a priority list for projects that, through acquisition of land (or an interest in land), secure recreational public access to Federal land under the jurisdiction of the applicable Secretary for hunting, fishing, recreational shooting, or other outdoor recreational purposes..
 (e)Acquisition considerationsSection 200306 of title 54, United States Code (as amended by subsection (d)), is amended by adding at the end the following:
					
 (d)Acquisition considerationsIn determining whether to acquire land (or an interest in land) under this section, the Secretary and the Secretary of Agriculture shall take into account—
 (1)the significance of the acquisition; (2)the urgency of the acquisition;
 (3)management efficiencies; (4)management cost savings;
 (5)geographic distribution; (6)threats to the integrity of the land; and
 (7)the recreational value of the land.. 3002.Conservation incentives landowner education program (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a conservation incentives landowner education program (referred to in this section as the program).
 (b)Purpose of programThe program shall provide information on Federal conservation programs available to landowners interested in undertaking conservation actions on the land of the landowners, including options under each conservation program available to achieve the conservation goals of the program, such as—
 (1)fee title land acquisition; (2)donation; and
 (3)perpetual and term conservation easements or agreements. (c)AvailabilityThe Secretary shall ensure that the information provided under the program is made available to—
 (1)interested landowners; and (2)the public.
 (d)NotificationIn any case in which the Secretary contacts a landowner directly about participation in a Federal conservation program, the Secretary shall, in writing—
 (1)notify the landowner of the program; and (2)make available information on the conservation program options that may be available to the landowner.
					IVSportsmen's access and related matters
			ANational policy
				4001.Congressional declaration of national policy
 (a)In generalCongress declares that it is the policy of the United States that Federal departments and agencies, in accordance with the missions of the departments and agencies, Executive Orders 12962 and 13443 (60 Fed. Reg. 30769 (June 7, 1995); 72 Fed. Reg. 46537 (August 16, 2007)), and applicable law, shall—
 (1)facilitate the expansion and enhancement of hunting, fishing, and recreational shooting opportunities on Federal land, in consultation with the Wildlife and Hunting Heritage Conservation Council, the Sport Fishing and Boating Partnership Council, State and Tribal fish and wildlife agencies, and the public;
 (2)conserve and enhance aquatic systems and the management of game species and the habitat of those species on Federal land, including through hunting and fishing, in a manner that respects—
 (A)State management authority over wildlife resources; and (B)private property rights; and
 (3)consider hunting, fishing, and recreational shooting opportunities as part of all Federal plans for land, resource, and travel management.
 (b)ExclusionIn this title, the term fishing does not include commercial fishing in which fish are harvested, either in whole or in part, that are intended to enter commerce through sale.
					BSportsmen’s access to Federal land
 4101.DefinitionsIn this subtitle: (1)Federal landThe term Federal land means—
 (A)any land in the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) that is administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and
 (B)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary, acting through the Director of the Bureau of Land Management.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to land described in paragraph (1)(A); and
 (B)the Secretary, with respect to land described in paragraph (1)(B). 4102.Federal land open to hunting, fishing, and recreational shooting (a)In generalSubject to subsection (b), Federal land shall be open to hunting, fishing, and recreational shooting, in accordance with applicable law, unless the Secretary concerned closes an area in accordance with section 4103.
 (b)Effect of partNothing in this subtitle opens to hunting, fishing, or recreational shooting any land that is not open to those activities as of the date of enactment of this Act.
					4103.Closure of Federal land to hunting, fishing, and recreational shooting
					(a)Authorization
 (1)In generalSubject to paragraph (2) and in accordance with section 302(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)), the Secretary concerned may designate any area on Federal land in which, and establish any period during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or recreational shooting shall be permitted.
 (2)RequirementIn making a designation under paragraph (1), the Secretary concerned shall designate the smallest area for the least amount of time that is required for public safety, administration, or compliance with applicable laws.
						(b)Closure procedures
 (1)In generalExcept in an emergency, before permanently or temporarily closing any Federal land to hunting, fishing, or recreational shooting, the Secretary concerned shall—
 (A)consult with State fish and wildlife agencies; and (B)provide public notice and opportunity for comment under paragraph (2).
							(2)Public notice and comment
 (A)In generalPublic notice and comment shall include— (i)a notice of intent—
 (I)published in advance of the public comment period for the closure— (aa)in the Federal Register;
 (bb)on the website of the applicable Federal agency; (cc)on the website of the Federal land unit, if available; and
 (dd)in at least 1 local newspaper; (II)made available in advance of the public comment period to local offices, chapters, and affiliate organizations in the vicinity of the closure that are signatories to the memorandum of understanding entitled Federal Lands Hunting, Fishing, and Shooting Sports Roundtable Memorandum of Understanding; and
 (III)that describes— (aa)the proposed closure; and
 (bb)the justification for the proposed closure, including an explanation of the reasons and necessity for the decision to close the area to hunting, fishing, or recreational shooting; and
 (ii)an opportunity for public comment for a period of— (I)not less than 60 days for a permanent closure; or
 (II)not less than 30 days for a temporary closure. (B)Final decisionIn a final decision to permanently or temporarily close an area to hunting, fishing, or recreation shooting, the Secretary concerned shall—
 (i)respond in a reasoned manner to the comments received; (ii)explain how the Secretary concerned resolved any significant issues raised by the comments; and
 (iii)show how the resolution led to the closure. (c)Temporary closures (1)In generalA temporary closure under this section may not exceed a period of 180 days.
 (2)RenewalExcept in an emergency, a temporary closure for the same area of land closed to the same activities—
 (A)may not be renewed more than 3 times after the first temporary closure; and (B)must be subject to a separate notice and comment procedure in accordance with subsection (b)(2).
 (3)Effect of temporary closureAny Federal land that is temporarily closed to hunting, fishing, or recreational shooting under this section shall not become permanently closed to that activity without a separate public notice and opportunity to comment in accordance with subsection (b)(2).
 (d)ReportingOn an annual basis, the Secretaries concerned shall— (1)publish on a public website a list of all areas of Federal land temporarily or permanently subject to a closure under this section; and
 (2)submit to the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives a report that identifies—
 (A)a list of each area of Federal land temporarily or permanently subject to a closure; (B)the acreage of each closure; and
 (C)a survey of— (i)the aggregate areas and acreage closed under this section in each State; and
 (ii)the percentage of Federal land in each State closed under this section with respect to hunting, fishing, and recreational shooting.
 (e)ApplicationThis section shall not apply if the closure is— (1)less than 14 days in duration; and
 (2)covered by a special use permit. 4104.Shooting ranges (a)In generalExcept as provided in subsection (b), the Secretary concerned may, in accordance with this section and other applicable law, lease or permit the use of Federal land for a shooting range.
 (b)ExceptionThe Secretary concerned shall not lease or permit the use of Federal land for a shooting range within—
 (1)a component of the National Landscape Conservation System; (2)a component of the National Wilderness Preservation System;
 (3)any area that is— (A)designated as a wilderness study area;
 (B)administratively classified as— (i)wilderness-eligible; or
 (ii)wilderness-suitable; or (C)a primitive or semiprimitive area;
 (4)a national monument, national volcanic monument, or national scenic area; or (5)a component of the National Wild and Scenic Rivers System (including areas designated for study for potential addition to the National Wild and Scenic Rivers System).
						4105.Identifying opportunities for recreation, hunting, and fishing on Federal land
 (a)DefinitionsIn this section: (1)SecretaryThe term Secretary means—
 (A)the Secretary, with respect to land administered by— (i)the Director of the National Park Service;
 (ii)the Director of the United States Fish and Wildlife Service; and (iii)the Director of the Bureau of Land Management; and
 (B)the Secretary of Agriculture, with respect to land administered by the Chief of the Forest Service. (2)State or regional officeThe term State or regional office means—
 (A)a State office of the Bureau of Land Management; or (B)a regional office of—
 (i)the National Park Service; (ii)the United States Fish and Wildlife Service; or
 (iii)the Forest Service. (3)Travel management planThe term travel management plan means a plan for the management of travel—
 (A)with respect to land under the jurisdiction of the National Park Service, on park roads and designated routes under section 4.10 of title 36, Code of Federal Regulations (or successor regulations);
 (B)with respect to land under the jurisdiction of the United States Fish and Wildlife Service, on the land under a comprehensive conservation plan prepared under section 4(e) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(e));
 (C)with respect to land under the jurisdiction of the Forest Service, on National Forest System land under part 212 of title 36, Code of Federal Regulations (or successor regulations); and
 (D)with respect to land under the jurisdiction of the Bureau of Land Management, under a resource management plan developed under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
							(b)Priority lists required
 (1)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter during the 10-year period beginning on the date on which the first priority list is completed, the Secretary shall prepare a priority list, to be made publicly available on the website of the applicable Federal agency referred to in subsection (a)(1), which shall identify the location and acreage of land within the jurisdiction of each State or regional office on which the public is allowed, under Federal or State law, to hunt, fish, or use the land for other recreational purposes but—
 (A)to which there is no public access or egress; or (B)to which public access or egress to the legal boundaries of the land is significantly restricted (as determined by the Secretary).
 (2)Minimum sizeAny land identified under paragraph (1) shall consist of contiguous acreage of at least 640 acres. (3)ConsiderationsIn preparing the priority list required under paragraph (1), the Secretary shall consider, with respect to the land—
 (A)whether access is absent or merely restricted, including the extent of the restriction; (B)the likelihood of resolving the absence of or restriction to public access;
 (C)the potential for recreational use; (D)any information received from the public or other stakeholders during the nomination process described in paragraph (5); and
 (E)any other factor, as determined by the Secretary. (4)Adjacent land statusFor each parcel of land on the priority list, the Secretary shall include in the priority list whether resolving the issue of public access or egress to the land would require acquisition of an easement, right-of-way, or fee title from—
 (A)another Federal agency; (B)a State, local, or Tribal government; or
 (C)a private landowner. (5)Nomination processIn preparing a priority list under this section, the Secretary shall provide an opportunity for members of the public to nominate parcels for inclusion on the priority list.
 (c)Access optionsWith respect to land included on a priority list described in subsection (b), the Secretary shall develop and submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report on options for providing access that—
 (1)identifies how public access and egress could reasonably be provided to the legal boundaries of the land in a manner that minimizes the impact on wildlife habitat and water quality;
 (2)specifies the steps recommended to secure the access and egress, including acquiring an easement, right-of-way, or fee title from a willing owner of any land that abuts the land or the need to coordinate with State land management agencies or other Federal, State, or Tribal governments to allow for such access and egress; and
 (3)is consistent with the travel management plan in effect on the land. (d)Protection of personally identifying informationIn making the priority list and report prepared under subsections (b) and (c) available, the Secretary shall ensure that no personally identifying information is included, such as names or addresses of individuals or entities.
 (e)Willing ownersFor purposes of providing any permits to, or entering into agreements with, a State, local, or Tribal government or private landowner with respect to the use of land under the jurisdiction of the government or landowner, the Secretary shall not take into account whether the State, local, or Tribal government or private landowner has granted or denied public access or egress to the land.
 (f)Means of public access and egress includedIn considering public access and egress under subsections (b) and (c), the Secretary shall consider public access and egress to the legal boundaries of the land described in those subsections, including access and egress—
 (1)by motorized or non-motorized vehicles; and (2)on foot or horseback.
						(g)Effect
 (1)In generalThis section shall have no effect on whether a particular recreational use shall be allowed on the land included in a priority list under this section.
 (2)Effect of allowable uses on agency considerationIn preparing the priority list under subsection (b), the Secretary shall only consider recreational uses that are allowed on the land at the time that the priority list is prepared.
						COpen Book on Equal Access to Justice
				4201.Federal action transparency
					(a)Modification of equal access to justice provisions
 (1)Agency proceedingsSection 504 of title 5, United States Code, is amended— (A)in subsection (c)(1), by striking , United States Code;
 (B)by redesignating subsection (f) as subsection (i); and (C)by striking subsection (e) and inserting the following:
								
 (e)(1)Not later than March 31 of the first fiscal year beginning after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States, after consultation with the Chief Counsel for Advocacy of the Small Business Administration, shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year under this section.
 (2)Each report under paragraph (1) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
 (3)(A)Each report under paragraph (1) shall account for all payments of fees and other expenses awarded under this section that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (B)The disclosure of fees and other expenses required under subparagraph (A) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (f)As soon as practicable, and in any event not later than the date on which the first report under subsection (e)(1) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this section made on or after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, the following information:
 (1)The case name and number of the adversary adjudication, if available, hyperlinked to the case, if available.
 (2)The name of the agency involved in the adversary adjudication. (3)A description of the claims in the adversary adjudication.
 (4)The name of each party to whom the award was made as such party is identified in the order or other court document making the award.
 (5)The amount of the award. (6)The basis for the finding that the position of the agency concerned was not substantially justified.
 (g)The online searchable database described in subsection (f) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (h)The head of each agency shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of subsections (e), (f), and (g)..
 (2)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:  (5)(A)Not later than March 31 of the first fiscal year beginning after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection.
 (B)Each report under subparagraph (A) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
 (C)(i)Each report under subparagraph (A) shall account for all payments of fees and other expenses awarded under this subsection that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (ii)The disclosure of fees and other expenses required under clause (i) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (D)The Chairman of the Administrative Conference of the United States shall include and clearly identify in each annual report under subparagraph (A), for each case in which an award of fees and other expenses is included in the report—
 (i)any amounts paid under section 1304 of title 31 for a judgment in the case; (ii)the amount of the award of fees and other expenses; and
 (iii)the statute under which the plaintiff filed suit. (6)As soon as practicable, and in any event not later than the date on which the first report under paragraph (5)(A) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this subsection made on or after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, the following information:
 (A)The case name and number, hyperlinked to the case, if available. (B)The name of the agency involved in the case.
 (C)The name of each party to whom the award was made as such party is identified in the order or other court document making the award.
 (D)A description of the claims in the case. (E)The amount of the award.
 (F)The basis for the finding that the position of the agency concerned was not substantially justified.
 (7)The online searchable database described in paragraph (6) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (8)The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of paragraphs (5), (6), and (7)..
 (3)Technical and conforming amendmentsSection 2412 of title 28, United States Code, is amended— (A)in subsection (d)(3), by striking United States Code,; and
 (B)in subsection (e)— (i)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
 (ii)by striking of such title and inserting of this title. (b)Judgment Fund transparencySection 1304 of title 31, United States Code, is amended by adding at the end the following:
						
 (d)Beginning not later than the date that is 60 days after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, and unless the disclosure of such information is otherwise prohibited by law or a court order, the Secretary of the Treasury shall make available to the public on a website, as soon as practicable, but not later than 30 days after the date on which a payment under this section is tendered, the following information with regard to that payment:
 (1)The name of the specific agency or entity whose actions gave rise to the claim or judgment. (2)The name of the plaintiff or claimant.
 (3)The name of counsel for the plaintiff or claimant. (4)The amount paid representing principal liability, and any amounts paid representing any ancillary liability, including attorney fees, costs, and interest.
 (5)A brief description of the facts that gave rise to the claim. (6)The name of the agency that submitted the claim.. 
					DMigratory Bird Framework and Hunting Opportunities for Veterans
 4301.Federal closing date for hunting of ducks, mergansers, and cootsSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by adding at the end the following:
					
						(c)Federal framework closing date for hunting of ducks, mergansers, and coots
							(1)Regulations relating to framework closing date
 (A)In generalIn promulgating regulations under subsection (a) relating to the Federal framework for the closing date up to which the States may select seasons for migratory bird hunting, except as provided in paragraph (2), the Secretary shall, with respect to the hunting season for ducks, mergansers, and coots—
 (i)subject to subparagraph (B), adopt the recommendation of each respective flyway council (as defined in section 20.152 of title 50, Code of Federal Regulations) for the Federal framework if the Secretary determines that the recommendation is consistent with science-based and sustainable harvest management; and
 (ii)allow the States to establish the closing date for the hunting season in accordance with the Federal framework.
 (B)RequirementThe framework closing date promulgated by the Secretary under subparagraph (A) shall not be later than January 31 of each year.
								(2)Special hunting days for youths, veterans, and active military personnel
 (A)In generalNotwithstanding the Federal framework closing date under paragraph (1) and subject to subparagraphs (B) and (C), the Secretary shall allow States to select 2 days for youths and 2 days for veterans (as defined in section 101 of title 38, United States Code) and members of the Armed Forces on active duty, including members of the National Guard and Reserves on active duty (other than for training), to hunt eligible ducks, geese, swans, mergansers, coots, moorhens, and gallinules, if the Secretary determines that the addition of those days is consistent with science-based and sustainable harvest management. Such days shall be treated as separate from, and in addition to, the annual Federal framework hunting season lengths.
 (B)RequirementsIn selecting days under subparagraph (A), a State shall ensure that— (i)the days selected—
 (I)may only include the hunting of duck, geese, swan, merganser, coot, moorhen, and gallinule species that are eligible for hunting under the applicable annual Federal framework;
 (II)are not more than 14 days before or after the Federal framework hunting season for ducks, mergansers, and coots; and
 (III)are otherwise consistent with the Federal framework; and (ii)the total number of days in a hunting season for any migratory bird species, including any days selected under subparagraph (A), is not more than 107 days.
 (C)LimitationA State may combine the 2 days allowed for youths with the 2 days allowed for veterans and members of the Armed Forces on active duty under subparagraph (A), but in no circumstance may a State have more than a total of 4 additional days added to its regular hunting season for any purpose.
 (3)RegulationsThe Secretary shall promulgate regulations in accordance with this subsection for the Federal framework for migratory bird hunting for the 2019–2020 hunting season and each hunting season thereafter..
				EMiscellaneous
 4401.Respect for treaties and rightsNothing in this title or the amendments made by this title— (1)affects or modifies any treaty or other right of any federally recognized Indian Tribe; or
 (2)modifies any provision of Federal law relating to migratory birds or to endangered or threatened species.
 4402.No priorityNothing in this title or the amendments made by this title provides a preference to hunting, fishing, or recreational shooting over any other use of Federal land or water.
 4403.State authority for fish and wildlifeNothing in this title— (1)authorizes the Secretary of Agriculture or the Secretary to require Federal licenses or permits to hunt and fish on Federal land; or
 (2)enlarges or diminishes the responsibility or authority of States with respect to fish and wildlife management.
					VHazards and mapping
			5001.National Volcano Early Warning and Monitoring System
 (a)DefinitionsIn this section: (1)SecretaryThe term Secretary means the Secretary, acting through the Director of the United States Geological Survey.
 (2)SystemThe term System means the National Volcano Early Warning and Monitoring System established under subsection (b)(1)(A).
					(b)National volcano early warning and monitoring system
					(1)Establishment
 (A)In generalThe Secretary shall establish within the United States Geological Survey a system, to be known as the National Volcano Early Warning and Monitoring System, to monitor, warn, and protect citizens of the United States from undue and avoidable harm from volcanic activity.
 (B)PurposesThe purposes of the System are— (i)to organize, modernize, standardize, and stabilize the monitoring systems of the volcano observatories in the United States, which includes the Alaska Volcano Observatory, California Volcano Observatory, Cascades Volcano Observatory, Hawaiian Volcano Observatory, and Yellowstone Volcano Observatory; and
 (ii)to unify the monitoring systems of volcano observatories in the United States into a single interoperative system.
 (C)ObjectiveThe objective of the System is to monitor all the volcanoes in the United States at a level commensurate with the threat posed by the volcanoes by—
 (i)upgrading existing networks on monitored volcanoes; (ii)installing new networks on unmonitored volcanoes; and
 (iii)employing geodetic and other components when applicable. (2)System components (A)In generalThe System shall include—
 (i)a national volcano watch office that is operational 24 hours a day and 7 days a week; (ii)a national volcano data center; and
 (iii)an external grants program to support research in volcano monitoring science and technology. (B)Modernization activitiesModernization activities under the System shall include the comprehensive application of emerging technologies, including digital broadband seismometers, real-time continuous Global Positioning System receivers, satellite and airborne radar interferometry, acoustic pressure sensors, and spectrometry to measure gas emissions.
						(3)Management
						(A)Management plan
 (i)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a 5-year management plan for establishing and operating the System.
 (ii)InclusionsThe management plan submitted under clause (i) shall include— (I)annual cost estimates for modernization activities and operation of the System;
 (II)annual milestones, standards, and performance goals; and (III)recommendations for, and progress towards, establishing new, or enhancing existing, partnerships to leverage resources.
 (B)Advisory committeeThe Secretary shall establish an advisory committee to assist the Secretary in implementing the System, to be comprised of representatives of relevant agencies and members of the scientific community, to be appointed by the Secretary.
 (C)PartnershipsThe Secretary may enter into cooperative agreements with institutions of higher education and State agencies designating the institutions of higher education and State agencies as volcano observatory partners for the System.
 (D)CoordinationThe Secretary shall coordinate the activities under this section with the heads of relevant Federal agencies, including—
 (i)the Secretary of Transportation; (ii)the Administrator of the Federal Aviation Administration;
 (iii)the Administrator of the National Oceanic and Atmospheric Administration; and (iv)the Administrator of the Federal Emergency Management Agency.
 (4)Annual reportAnnually, the Secretary shall submit to Congress a report that describes the activities carried out under this section.
					(c)Funding
 (1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $55,000,000 for the period of fiscal years 2019 through 2023.
 (2)Effect on other sources of Federal fundingAmounts made available under this subsection shall supplement, and not supplant, Federal funds made available for other United States Geological Survey hazards activities and programs.
					5002.Reauthorization of National Geologic Mapping Act of 1992
				(a)Reauthorization
 (1)In generalSection 9(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31h(a)) is amended by striking 2018 and inserting 2023. (2)Conforming amendmentSection 4(b)(1) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(b)(1)) is amended by striking Omnibus Public Land Management Act of 2009 each place it appears in subparagraphs (A) and (B) and inserting John D. Dingell, Jr. Conservation, Management, and Recreation Act.
 (b)Geologic mapping advisory committeeSection 5(a)(3) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(a)(3)) is amended by striking Associate Director for Geology and inserting Associate Director for Core Science Systems.
 (c)Clerical amendmentsSection 3 of the National Geologic Mapping Act of 1992 (43 U.S.C. 31b) is amended— (1)in paragraph (4), by striking section 6(d)(3) and inserting section 4(d)(3);
 (2)in paragraph (5), by striking section 6(d)(1) and inserting section 4(d)(1); and (3)in paragraph (9), by striking section 6(d)(2) and inserting section 4(d)(2).
					VINational Heritage Areas
			6001.National Heritage Area designations
 (a)In generalThe following areas are designated as National Heritage Areas, to be administered in accordance with this section:
					(1)Appalachian Forest National Heritage Area, West Virginia and Maryland
 (A)In generalThere is established the Appalachian Forest National Heritage Area in the States of West Virginia and Maryland, as depicted on the map entitled Appalachian Forest National Heritage Area, numbered T07/80,000, and dated October 2007, including—
 (i)Barbour, Braxton, Grant, Greenbrier, Hampshire, Hardy, Mineral, Morgan, Nicholas, Pendleton, Pocahontas, Preston, Randolph, Tucker, Upshur, and Webster Counties in West Virginia; and
 (ii)Allegany and Garrett Counties in Maryland. (B)Local coordinating entityThe Appalachian Forest Heritage Area, Inc., shall be—
 (i)the local coordinating entity for the National Heritage Area designated by subparagraph (A) (referred to in this subparagraph as the local coordinating entity); and
 (ii)governed by a board of directors that shall— (I)include members to represent a geographic balance across the counties described in subparagraph (A) and the States of West Virginia and Maryland;
 (II)be composed of not fewer than 7, and not more than 15, members elected by the membership of the local coordinating entity;
 (III)be selected to represent a balanced group of diverse interests, including— (aa)the forest industry;
 (bb)environmental interests; (cc)cultural heritage interests;
 (dd)tourism interests; and (ee)regional agency partners;
 (IV)exercise all corporate powers of the local coordinating entity; (V)manage the activities and affairs of the local coordinating entity; and
 (VI)subject to any limitations in the articles and bylaws of the local coordinating entity, this section, and other applicable Federal or State law, establish the policies of the local coordinating entity.
								(2)Maritime Washington National Heritage Area, Washington
 (A)In generalThere is established the Maritime Washington National Heritage Area in the State of Washington, to include land in Whatcom, Skagit, Snohomish, San Juan, Island, King, Pierce, Thurston, Mason, Kitsap, Jefferson, Clallam, and Grays Harbor Counties in the State that is at least partially located within the area that is 1/4-mile landward of the shoreline, as generally depicted on the map entitled Maritime Washington National Heritage Area Proposed Boundary, numbered 584/125,484, and dated August, 2014.
 (B)Local coordinating entityThe Washington Trust for Historic Preservation shall be the local coordinating entity for the National Heritage Area designated by subparagraph (A).
						(3)Mountains to Sound Greenway National Heritage Area, Washington
 (A)In generalThere is established the Mountains to Sound Greenway National Heritage Area in the State of Washington, to consist of land in King and Kittitas Counties in the State, as generally depicted on the map entitled Mountains to Sound Greenway National Heritage Area Proposed Boundary, numbered 584/125,483, and dated August, 2014 (referred to in this paragraph as the map).
 (B)Local coordinating entityThe Mountains to Sound Greenway Trust shall be the local coordinating entity for the National Heritage Area designated by subparagraph (A).
 (C)MapThe map shall be on file and available for public inspection in the appropriate offices of— (i)the National Park Service;
 (ii)the Forest Service; (iii)the Indian Tribes; and
 (iv)the local coordinating entity. (D)References to Indian Tribe; TribalAny reference in this paragraph to the terms Indian Tribe and Tribal shall be considered, for purposes of the National Heritage Area designated by subparagraph (A), to refer to each of the Tribal governments of the Snoqualmie, Yakama, Tulalip, Muckleshoot, and Colville Indian Tribes.
 (E)Management requirementsWith respect to the National Heritage Area designated by subparagraph (A)— (i)the preparation of an interpretive plan under subsection (c)(2)(C)(vii) shall also include plans for Tribal heritage;
 (ii)the Secretary shall ensure that the management plan developed under subsection (c) is consistent with the trust responsibilities of the Secretary to Indian Tribes and Tribal treaty rights within the National Heritage Area;
 (iii)the interpretive plan and management plan for the National Heritage Area shall be developed in consultation with the Indian Tribes;
 (iv)nothing in this paragraph shall grant or diminish any hunting, fishing, or gathering treaty right of any Indian Tribe; and
 (v)nothing in this paragraph affects the authority of a State or an Indian Tribe to manage fish and wildlife, including the regulation of hunting and fishing within the National Heritage Area.
							(4)Sacramento-San Joaquin Delta National Heritage Area, California
 (A)In generalThere is established the Sacramento-San Joaquin Delta National Heritage Area in the State of California, to consist of land in Contra Costa, Sacramento, San Joaquin, Solano, and Yolo Counties in the State, as generally depicted on the map entitled Sacramento-San Joaquin Delta National Heritage Area Proposed Boundary, numbered T27/105,030, and dated October 2012.
 (B)Local coordinating entityThe Delta Protection Commission established by section 29735 of the California Public Resources Code shall be the local coordinating entity for the National Heritage Area designated by subparagraph (A).
 (C)EffectThis paragraph shall not be interpreted or implemented in a manner that directly or indirectly has a negative effect on the operations of the Central Valley Project, the State Water Project, or any water supply facilities within the Bay-Delta watershed.
						(5)Santa Cruz Valley National Heritage Area, Arizona
 (A)In generalThere is established the Santa Cruz Valley National Heritage Area in the State of Arizona, to consist of land in Pima and Santa Cruz Counties in the State, as generally depicted on the map entitled Santa Cruz Valley National Heritage Area, numbered T09/80,000, and dated November 13, 2007.
 (B)Local coordinating entitySanta Cruz Valley Heritage Alliance, Inc., a nonprofit organization established under the laws of the State of Arizona, shall be the local coordinating entity for the National Heritage Area designated by subparagraph (A).
						(6)Susquehanna National Heritage Area, Pennsylvania
 (A)In generalThere is established the Susquehanna National Heritage Area in the State of Pennsylvania, to consist of land in Lancaster and York Counties in the State.
 (B)Local coordinating entityThe Susquehanna Heritage Corporation, a nonprofit organization established under the laws of the State of Pennsylvania, shall be the local coordinating entity for the National Heritage Area designated by subparagraph (A).
						(b)Administration
 (1)AuthoritiesFor purposes of carrying out the management plan for each of the National Heritage Areas designated by subsection (a), the Secretary, acting through the local coordinating entity, may use amounts made available under subsection (g)—
 (A)to make grants to the State or a political subdivision of the State, Indian Tribes, nonprofit organizations, and other persons;
 (B)to enter into cooperative agreements with, or provide technical assistance to, the State or a political subdivision of the State, Indian Tribes, nonprofit organizations, and other interested parties;
 (C)to hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, and heritage programming;
 (D)to obtain money or services from any source including any money or services that are provided under any other Federal law or program;
 (E)to contract for goods or services; and (F)to undertake to be a catalyst for any other activity that furthers the National Heritage Area and is consistent with the approved management plan.
 (2)DutiesThe local coordinating entity for each of the National Heritage Areas designated by subsection (a) shall—
 (A)in accordance with subsection (c), prepare and submit a management plan for the National Heritage Area to the Secretary;
 (B)assist Federal agencies, the State or a political subdivision of the State, Indian Tribes, regional planning organizations, nonprofit organizations and other interested parties in carrying out the approved management plan by—
 (i)carrying out programs and projects that recognize, protect, and enhance important resource values in the National Heritage Area;
 (ii)establishing and maintaining interpretive exhibits and programs in the National Heritage Area; (iii)developing recreational and educational opportunities in the National Heritage Area;
 (iv)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the National Heritage Area;
 (v)protecting and restoring historic sites and buildings in the National Heritage Area that are consistent with National Heritage Area themes;
 (vi)ensuring that clear, consistent, and appropriate signs identifying points of public access and sites of interest are posted throughout the National Heritage Area; and
 (vii)promoting a wide range of partnerships among the Federal Government, State, Tribal, and local governments, organizations, and individuals to further the National Heritage Area;
 (C)consider the interests of diverse units of government, businesses, organizations, and individuals in the National Heritage Area in the preparation and implementation of the management plan;
 (D)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan;
 (E)for any year that Federal funds have been received under this subsection— (i)submit to the Secretary an annual report that describes the activities, expenses, and income of the local coordinating entity (including grants to any other entities during the year that the report is made);
 (ii)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and
 (iii)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and
 (F)encourage by appropriate means economic viability that is consistent with the National Heritage Area.
 (3)Prohibition on the acquisition of real propertyThe local coordinating entity shall not use Federal funds made available under subsection (g) to acquire real property or any interest in real property.
					(c)Management plan
 (1)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity for each of the National Heritage Areas designated by subsection (a) shall submit to the Secretary for approval a proposed management plan for the National Heritage Area.
 (2)RequirementsThe management plan shall— (A)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the National Heritage Area;
 (B)take into consideration Federal, State, local, and Tribal plans and treaty rights; (C)include—
 (i)an inventory of— (I)the resources located in the National Heritage Area; and
 (II)any other property in the National Heritage Area that— (aa)is related to the themes of the National Heritage Area; and
 (bb)should be preserved, restored, managed, or maintained because of the significance of the property; (ii)comprehensive policies, strategies and recommendations for conservation, funding, management, and development of the National Heritage Area;
 (iii)a description of actions that the Federal Government, State, Tribal, and local governments, private organizations, and individuals have agreed to take to protect the natural, historical, cultural, scenic, and recreational resources of the National Heritage Area;
 (iv)a program of implementation for the management plan by the local coordinating entity that includes a description of—
 (I)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and
 (II)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation;
 (v)the identification of sources of funding for carrying out the management plan; (vi)analysis and recommendations for means by which Federal, State, local, and Tribal programs, including the role of the National Park Service in the National Heritage Area, may best be coordinated to carry out this subsection; and
 (vii)an interpretive plan for the National Heritage Area; and (D)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the National Heritage Area.
 (3)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the local coordinating entity shall be ineligible to receive additional funding under this section until the date on which the Secretary receives and approves the management plan.
					(4)Approval or disapproval of management plan
 (A)In generalNot later than 180 days after the date of receipt of the management plan under paragraph (1), the Secretary, in consultation with State and Tribal governments, shall approve or disapprove the management plan.
 (B)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— (i)the local coordinating entity is representative of the diverse interests of the National Heritage Area, including Federal, State, Tribal, and local governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations;
 (ii)the local coordinating entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and
 (iii)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the National Heritage Area.
 (C)Action following disapprovalIf the Secretary disapproves the management plan under subparagraph (A), the Secretary shall— (i)advise the local coordinating entity in writing of the reasons for the disapproval;
 (ii)make recommendations for revisions to the management plan; and (iii)not later than 180 days after the receipt of any proposed revision of the management plan from the local coordinating entity, approve or disapprove the proposed revision.
							(D)Amendments
 (i)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines make a substantial change to the management plan.
 (ii)Use of fundsThe local coordinating entity shall not use Federal funds authorized by this subsection to carry out any amendments to the management plan until the Secretary has approved the amendments.
							(d)Relationship to other federal agencies
 (1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (2)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on a National Heritage Area designated by subsection (a) is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity to the maximum extent practicable.
 (3)Other federal agenciesNothing in this section— (A)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of a National Heritage Area designated by subsection (a); or
 (C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 (e)Private property and regulatory protectionsNothing in this section— (1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within a National Heritage Area designated by subsection (a);
 (2)requires any property owner— (A)to permit public access (including access by Federal, State, or local agencies) to the property of the property owner; or
 (B)to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, Tribal, or local agency;
 (4)conveys any land use or other regulatory authority to the local coordinating entity; (5)authorizes or implies the reservation or appropriation of water or water rights;
 (6)enlarges or diminishes the treaty rights of any Indian Tribe within the National Heritage Area; (7)diminishes—
 (A)the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within a National Heritage Area designated by subsection (a); or
 (B)the authority of Indian Tribes to regulate members of Indian Tribes with respect to fishing, hunting, and gathering in the exercise of treaty rights; or
 (8)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
					(f)Evaluation and report
 (1)In generalFor each of the National Heritage Areas designated by subsection (a), not later than 3 years before the date on which authority for Federal funding terminates for each National Heritage Area, the Secretary shall—
 (A)conduct an evaluation of the accomplishments of the National Heritage Area; and (B)prepare a report in accordance with paragraph (3).
 (2)EvaluationAn evaluation conducted under paragraph (1)(A) shall— (A)assess the progress of the local management entity with respect to—
 (i)accomplishing the purposes of the authorizing legislation for the National Heritage Area; and (ii)achieving the goals and objectives of the approved management plan for the National Heritage Area;
 (B)analyze the investments of the Federal Government, State, Tribal, and local governments, and private entities in each National Heritage Area to determine the impact of the investments; and
 (C)review the management structure, partnership relationships, and funding of the National Heritage Area for purposes of identifying the critical components for sustainability of the National Heritage Area.
 (3)ReportBased on the evaluation conducted under paragraph (1)(A), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service, if any, with respect to the National Heritage Area.
					(g)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated for each National Heritage Area designated by subsection (a) to carry out the purposes of this section $10,000,000, of which not more than $1,000,000 may be made available in any fiscal year.
 (2)AvailabilityAmounts made available under paragraph (1) shall remain available until expended. (3)Cost-sharing requirement (A)In generalThe Federal share of the total cost of any activity under this section shall be not more than 50 percent.
 (B)FormThe non-Federal contribution of the total cost of any activity under this section may be in the form of in-kind contributions of goods or services fairly valued.
 (4)Termination of authorityThe authority of the Secretary to provide assistance under this section terminates on the date that is 15 years after the date of enactment of this Act.
					6002.Adjustment of boundaries of Lincoln National Heritage Area
 (a)Boundary adjustmentSection 443(b)(1) of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 819) is amended—
 (1)by inserting , Livingston, after LaSalle; and (2)by inserting , the city of Jonesboro in Union County, and the city of Freeport in Stephenson County after Woodford counties.
 (b)MapThe Secretary shall update the map referred to in section 443(b)(2) of the Consolidated Natural Resources Act of 2008 to reflect the boundary adjustment made by the amendments in subsection (a).
				6003.Finger Lakes National Heritage Area study
 (a)DefinitionsIn this section: (1)Heritage areaThe term Heritage Area means the Finger Lakes National Heritage Area.
 (2)StateThe term State means the State of New York. (3)Study areaThe term study area means—
 (A)the counties in the State of Cayuga, Chemung, Cortland, Livingston, Monroe, Onondaga, Ontario, Schuyler, Seneca, Steuben, Tioga, Tompkins, Wayne, and Yates; and
 (B)any other areas in the State that— (i)have heritage aspects that are similar to the areas described in subparagraph (A); and
 (ii)are adjacent to, or in the vicinity of, those areas. (b)Study (1)In generalThe Secretary, in consultation with State and local historic preservation officers, State and local historical societies, State and local tourism offices, and other appropriate organizations and governmental agencies, shall conduct a study to assess the suitability and feasibility of designating the study area as a National Heritage Area, to be known as the Finger Lakes National Heritage Area.
 (2)RequirementsThe study shall include analysis, documentation, and determinations on whether the study area— (A)has an assemblage of natural, historic, and cultural resources that—
 (i)represent distinctive aspects of the heritage of the United States; (ii)are worthy of recognition, conservation, interpretation, and continuing use; and
 (iii)would be best managed— (I)through partnerships among public and private entities; and
 (II)by linking diverse and sometimes noncontiguous resources and active communities; (B)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States;
 (C)provides outstanding opportunities— (i)to conserve natural, historic, cultural, or scenic features; and
 (ii)for recreation and education; (D)contains resources that—
 (i)are important to any identified themes of the study area; and (ii)retain a degree of integrity capable of supporting interpretation;
 (E)includes residents, business interests, nonprofit organizations, and State and local governments that—
 (i)are involved in the planning of the Heritage Area; (ii)have developed a conceptual financial plan that outlines the roles of all participants in the Heritage Area, including the Federal Government; and
 (iii)have demonstrated support for the designation of the Heritage Area; (F)has a potential management entity to work in partnership with the individuals and entities described in subparagraph (E) to develop the Heritage Area while encouraging State and local economic activity; and
 (G)has a conceptual boundary map that is supported by the public. (c)ReportNot later than 3 years after the date on which funds are first made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the findings of the study under subsection (b); and (2)any conclusions and recommendations of the Secretary.
					6004.National Heritage Area amendments
 (a)Rivers of Steel National Heritage AreaSection 409(a) of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4256; 129 Stat. 2551) is amended in the second sentence, by striking $17,000,000 and inserting $20,000,000.
 (b)Essex National Heritage AreaSection 508(a) of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4260; 129 Stat. 2551) is amended in the second sentence, by striking $17,000,000 and inserting $20,000,000.
 (c)Ohio & Erie National Heritage CanalwaySection 810(a) of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4275; 122 Stat. 826) is amended by striking the second sentence and inserting the following: Not more than a total of $20,000,000 may be appropriated for the canalway under this title..
 (d)Blue Ridge National Heritage AreaThe Blue Ridge National Heritage Area Act of 2003 (Public Law 108–108; 117 Stat. 1274; 131 Stat. 461; 132 Stat. 661) is amended—
 (1)in subsection (i)(1), by striking $12,000,000 and inserting $14,000,000; and (2)by striking subsection (j) and inserting the following:
						
 (j)Termination of authorityThe authority of the Secretary to provide assistance under this section terminates on September 30, 2021..
 (e)MotorCities National Heritage AreaSection 110(a) of the Automobile National Heritage Area Act (Public Law 105–355; 112 Stat. 3252) is amended, in the second sentence, by striking $10,000,000 and inserting $12,000,000.
 (f)Wheeling National Heritage AreaSubsection (h)(1) of the Wheeling National Heritage Area Act of 2000 (Public Law 106–291; 114 Stat. 967; 128 Stat. 2421; 129 Stat. 2550) is amended by striking $13,000,000 and inserting $15,000,000.
 (g)Tennessee Civil War Heritage AreaSection 208 of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4248; 127 Stat. 420; 128 Stat. 314; 129 Stat. 2551; 132 Stat. 661) is amended by striking after and all that follows through the period at the end and inserting the following: after September 30, 2021..
 (h)Augusta Canal National Heritage AreaSection 310 of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4252; 127 Stat. 420; 128 Stat. 314; 129 Stat. 2551; 132 Stat. 661) is amended by striking 2019 and inserting 2021.
				(i)South Carolina National
 Heritage CorridorSection 607 of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4264; 127 Stat. 420; 128 Stat. 314; 129 Stat. 2551; 132 Stat. 661) is amended by striking 2019 and inserting 2021.
 (j)Oil Region National Heritage AreaThe Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3368) is amended by striking Oil Heritage Region, Inc. each place it appears and inserting Oil Region Alliance of Business, Industry and Tourism.
				(k)Hudson River Valley National Heritage Area Redesignation
 (1)In generalThe Hudson River Valley National Heritage Area Act of 1996 (Public Law 104–333; 110 Stat. 4275) is amended by striking Hudson River Valley National Heritage Area each place it appears and inserting Maurice D. Hinchey Hudson River Valley National Heritage Area.
 (2)Reference in lawAny reference in a law, map, regulation, document, paper, or other record of the United States to the Heritage Area referred to in paragraph (1) shall be deemed to be a reference to the Maurice D. Hinchey Hudson River Valley National Heritage Area.
					VIIWildlife habitat and conservation
			7001.Wildlife habitat and conservation
 (a)Partners for Fish and Wildlife Program reauthorizationSection 5 of the Partners for Fish and Wildlife Act (16 U.S.C. 3774) is amended by striking 2006 through 2011 and inserting 2019 through 2023. (b)Fish and wildlife coordination (1)PurposeThe purpose of this subsection is to protect water, oceans, coasts, and wildlife from invasive species.
					(2)Amendments to Fish and Wildlife Coordination Act
 (A)Short title; authorizationThe first section of the Fish and Wildlife Coordination Act (16 U.S.C. 661) is amended by striking For the purpose and inserting the following:
							
								1.Short title; authorization
 (a)Short titleThis Act may be cited as the Fish and Wildlife Coordination Act. (b)AuthorizationFor the purpose.
 (B)Protection of water, oceans, coasts, and wildlife from invasive speciesThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:
							
								10.Protection of water, oceans, coasts, and wildlife from invasive species
 (a)DefinitionsIn this section: (1)ControlThe term control, with respect to an invasive species, means the eradication, suppression, or reduction of the population of the invasive species within the area in which the invasive species is present.
 (2)EcosystemThe term ecosystem means the complex of a community of organisms and the environment of the organisms. (3)Eligible StateThe term eligible State means any of—
 (A)a State; (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico; (D)Guam;
 (E)American Samoa; (F)the Commonwealth of the Northern Mariana Islands; and
 (G)the United States Virgin Islands. (4)Invasive species (A)In generalThe term invasive species means an alien species, the introduction of which causes, or is likely to cause, economic or environmental harm or harm to human health.
 (B)Associated definitionFor purposes of subparagraph (A), the term alien species, with respect to a particular ecosystem, means any species (including the seeds, eggs, spores, or other biological material of the species that are capable of propagating the species) that is not native to the affected ecosystem.
 (5)Manage; managementThe terms manage and management, with respect to an invasive species, mean the active implementation of any activity— (A)to reduce or stop the spread of the invasive species; and
 (B)to inhibit further infestations of the invasive species, the spread of the invasive species, or harm caused by the invasive species, including investigations regarding methods for early detection and rapid response, prevention, control, or management of the invasive species.
 (6)PreventThe term prevent, with respect to an invasive species, means— (A)to hinder the introduction of the invasive species onto land or water; or
 (B)to impede the spread of the invasive species within land or water by inspecting, intercepting, or confiscating invasive species threats prior to the establishment of the invasive species onto land or water of an eligible State.
 (7)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Army, with respect to Federal land administered by the Corps of Engineers;
 (B)the Secretary of the Interior, with respect to Federal land administered by the Secretary of the Interior through—
 (i)the United States Fish and Wildlife Service; (ii)the Bureau of Indian Affairs;
 (iii)the Bureau of Land Management; (iv)the Bureau of Reclamation; or
 (v)the National Park Service; (C)the Secretary of Agriculture, with respect to Federal land administered by the Secretary of Agriculture through the Forest Service; and
 (D)the head or a representative of any other Federal agency the duties of whom require planning relating to, and the treatment of, invasive species for the purpose of protecting water and wildlife on land and coasts and in oceans and water.
 (8)SpeciesThe term species means a group of organisms, all of which— (A)have a high degree of genetic similarity;
 (B)are morphologically distinct; (C)generally—
 (i)interbreed at maturity only among themselves; and (ii)produce fertile offspring; and
 (D)show persistent differences from members of allied groups of organisms.
 (b)Control and managementEach Secretary concerned shall plan and carry out activities on land directly managed by the Secretary concerned to protect water and wildlife by controlling and managing invasive species—
 (1)to inhibit or reduce the populations of invasive species; and
 (2)to effectuate restoration or reclamation efforts.
										(c)Strategic plan
 (1)In generalEach Secretary concerned shall develop a strategic plan for the implementation of the invasive species program to achieve, to the maximum extent practicable, a substantive annual net reduction of invasive species populations or infested acreage on land or water managed by the Secretary concerned.
 (2)CoordinationEach strategic plan under paragraph (1) shall be developed— (A)in coordination with affected—
 (i)eligible States; and (ii)political subdivisions of eligible States;
 (B)in consultation with federally recognized Indian tribes; and (C)in accordance with the priorities established by 1 or more Governors of the eligible States in which an ecosystem affected by an invasive species is located.
 (3)Factors for considerationIn developing a strategic plan under this subsection, the Secretary concerned shall take into consideration the economic and ecological costs of action or inaction, as applicable.
 (d)Cost-effective methodsIn selecting a method to be used to control or manage an invasive species as part of a specific control or management project conducted as part of a strategic plan developed under subsection (c), the Secretary concerned shall prioritize the use of methods that—
 (1)effectively control and manage invasive species, as determined by the Secretary concerned, based on sound scientific data;
 (2)minimize environmental impacts; and (3)control and manage invasive species in the most cost-effective manner.
 (e)Comparative economic assessmentTo achieve compliance with subsection (d), the Secretary concerned shall require a comparative economic assessment of invasive species control and management methods to be conducted.
									(f)Expedited action
 (1)In generalThe Secretaries concerned shall use all tools and flexibilities available (as of the date of enactment of this section) to expedite the projects and activities described in paragraph (2).
 (2)Description of projects and activitiesA project or activity referred to in paragraph (1) is a project or activity— (A)to protect water or wildlife from an invasive species that, as determined by the Secretary concerned is, or will be, carried out on land or water that is—
 (i)directly managed by the Secretary concerned; and
 (ii)located in an area that is— (I)at high risk for the introduction, establishment, or spread of invasive species; and
 (II)determined by the Secretary concerned to require immediate action to address the risk identified in subclause (I); and
 (B)carried out in accordance with applicable agency procedures, including any applicable— (i)land or resource management plan; or
 (ii)land use plan. (g)Allocation of fundingOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include protection of land or water from an invasive species, the Secretary concerned shall use not less than 75 percent for on-the-ground control and management of invasive species, which may include—
 (1)the purchase of necessary products, equipment, or services to conduct that control and management; (2)the use of integrated pest management options, including options that use pesticides authorized for sale, distribution, or use under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.);
 (3)the use of biological control agents that are proven to be effective to reduce invasive species populations;
 (4)the use of revegetation or cultural restoration methods designed to improve the diversity and richness of ecosystems;
 (5)the use of monitoring and detection activities for invasive species, including equipment, detection dogs, and mechanical devices;
 (6)the use of appropriate methods to remove invasive species from a vehicle or vessel capable of conveyance; or
 (7)the use of other effective mechanical or manual control methods. (h)Investigations, outreach, and public awarenessOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include protection of land or water from an invasive species, the Secretary concerned may use not more than 15 percent for investigations, development activities, and outreach and public awareness efforts to address invasive species control and management needs.
 (i)Administrative costsOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include protection of land or water from an invasive species, not more than 10 percent may be used for administrative costs incurred to carry out those programs, including costs relating to oversight and management of the programs, recordkeeping, and implementation of the strategic plan developed under subsection (c).
 (j)Reporting requirementsNot later than 60 days after the end of the second fiscal year beginning after the date of enactment of this section, each Secretary concerned shall submit to Congress a report—
 (1)describing the use by the Secretary concerned during the 2 preceding fiscal years of funds for programs that address or include invasive species management; and
 (2)specifying the percentage of funds expended for each of the purposes specified in subsections (g), (h), and (i).
										(k)Relation to other authority
 (1)Other invasive species control, prevention, and management authoritiesNothing in this section precludes the Secretary concerned from pursuing or supporting, pursuant to any other provision of law, any activity regarding the control, prevention, or management of an invasive species, including investigations to improve the control, prevention, or management of the invasive species.
 (2)Public water supply systemsNothing in this section authorizes the Secretary concerned to suspend any water delivery or diversion, or otherwise to prevent the operation of a public water supply system, as a measure to control, manage, or prevent the introduction or spread of an invasive species.
 (l)Use of partnershipsSubject to the subsections (m) and (n), the Secretary concerned may enter into any contract or cooperative agreement with another Federal agency, an eligible State, a federally recognized Indian tribe, a political subdivision of an eligible State, or a private individual or entity to assist with the control and management of an invasive species.
									(m)Memorandum of understanding
 (1)In generalAs a condition of a contract or cooperative agreement under subsection (l), the Secretary concerned and the applicable Federal agency, eligible State, political subdivision of an eligible State, or private individual or entity shall enter into a memorandum of understanding that describes—
 (A)the nature of the partnership between the parties to the memorandum of understanding; and
 (B)the control and management activities to be conducted under the contract or cooperative agreement. (2)ContentsA memorandum of understanding under this subsection shall contain, at a minimum, the following:
 (A)A prioritized listing of each invasive species to be controlled or managed. (B)An assessment of the total acres of land or area of water infested by the invasive species.
 (C)An estimate of the expected total acres of land or area of water infested by the invasive species after control and management of the invasive species is attempted.
 (D)A description of each specific, integrated pest management option to be used, including a comparative economic assessment to determine the least-costly method.
 (E)Any map, boundary, or Global Positioning System coordinates needed to clearly identify the area in which each control or management activity is proposed to be conducted.
 (F)A written assurance that each partner will comply with section 15 of the Federal Noxious Weed Act of 1974 (7 U.S.C. 2814).
 (3)CoordinationIf a partner to a contract or cooperative agreement under subsection (l) is an eligible State, political subdivision of an eligible State, or private individual or entity, the memorandum of understanding under this subsection shall include a description of—
 (A)the means by which each applicable control or management effort will be coordinated; and
 (B)the expected outcomes of managing and controlling the invasive species.
 (4)Public outreach and awareness effortsIf a contract or cooperative agreement under subsection (l) involves any outreach or public awareness effort, the memorandum of understanding under this subsection shall include a list of goals and objectives for each outreach or public awareness effort that have been determined to be efficient to inform national, regional, State, Tribal, or local audiences regarding invasive species control and management.
 (n)InvestigationsThe purpose of any invasive species-related investigation carried out under a contract or cooperative agreement under subsection (l) shall be—
 (1)to develop solutions and specific recommendations for control and management of invasive species; and
 (2)specifically to provide faster implementation of control and management methods. (o)Coordination with affected local governmentsEach project and activity carried out pursuant to this section shall be coordinated with affected local governments in a manner that is consistent with section 202(c)(9) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(9))..
						(c)Wildlife conservation
					(1)Reauthorizations
 (A)Reauthorization of African Elephant Conservation ActSection 2306(a) of the African Elephant Conservation Act (16 U.S.C. 4245(a)) is amended by striking 2007 through 2012 and inserting 2019 through 2023. (B)Reauthorization of Asian Elephant Conservation Act of 1997Section 8(a) of the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4266(a)) is amended by striking 2007 through 2012 and inserting 2019 through 2023.
 (C)Reauthorization of Rhinoceros and Tiger Conservation Act of 1994Section 10(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5306(a)) is amended by striking 2007 through 2012 and inserting 2019 through 2023.
						(2)Amendments to Great Ape Conservation Act of 2000
 (A)PanelSection 4(i) of the Great Ape Conservation Act of 2000 (16 U.S.C. 6303(i)) is amended— (i)by striking paragraph (1) and inserting the following:
								
 (1)ConventionNot later than 1 year after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, and every 5 years thereafter, the Secretary may convene a panel of experts on great apes to identify the greatest needs and priorities for the conservation of great apes.; 
 (ii)by redesignating paragraph (2) as paragraph (5); and (iii)by inserting after paragraph (1) the following:
								
 (2)CompositionThe Secretary shall ensure that the panel referred to in paragraph (1) includes, to the maximum extent practicable, 1 or more representatives—
 (A)from each country that comprises the natural range of great apes; and (B)with expertise in great ape conservation.
 (3)Conservation plansIn identifying the conservation needs and priorities under paragraph (1), the panel referred to in that paragraph shall consider any relevant great ape conservation plan or strategy, including scientific research and findings relating to—
 (A)the conservation needs and priorities of great apes; (B)any regional or species-specific action plan or strategy;
 (C)any applicable strategy developed or initiated by the Secretary; and (D)any other applicable conservation plan or strategy.
 (4)FundsSubject to the availability of appropriations, the Secretary may use amounts available to the Secretary to pay for the costs of convening and facilitating any meeting of the panel referred to in paragraph (1)..
 (B)Multiyear grantsSection 4 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6303) is amended by adding at the end the following:
							
								(j)Multiyear grants
 (1)AuthorizationThe Secretary may award to a person who is otherwise eligible for a grant under this section a multiyear grant to carry out a project that the person demonstrates is an effective, long-term conservation strategy for great apes and the habitat of great apes.
 (2)Effect of subsectionNothing in this subsection precludes the Secretary from awarding a grant on an annual basis..
 (C)Administrative expensesSection 5(b)(2) of the Great Ape Conservation Act of 2000 (16 U.S.C. 6304(b)(2)) is amended by striking $100,000 and inserting $150,000.
 (D)Authorization of appropriationsSection 6 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6305) is amended by striking 2006 through 2010 and inserting 2019 through 2023. (3)Amendments to Marine Turtle Conservation Act of 2004 (A)PurposeSection 2 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601) is amended by striking subsection (b) and inserting the following:
							
 (b)PurposeThe purpose of this Act is to assist in the conservation of marine turtles, freshwater turtles, and tortoises and the habitats of marine turtles, freshwater turtles, and tortoises in foreign countries and territories of the United States by supporting and providing financial resources for projects—
 (1)to conserve marine turtle, freshwater turtle, and tortoise habitats under the jurisdiction of United States Fish and Wildlife Service programs;
 (2)to conserve marine turtles, freshwater turtles, and tortoises in those habitats; and (3)to address other threats to the survival of marine turtles, freshwater turtles, and tortoises, including habitat loss, poaching of turtles or their eggs, and wildlife trafficking..
 (B)DefinitionsSection 3 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6602) is amended— (i)in paragraph (2)—
 (I)in the matter preceding subparagraph (A), by striking nesting habitats of marine turtles in foreign countries and of marine turtles in those habitats and inserting marine turtles, freshwater turtles, and tortoises, and the habitats of marine turtles, freshwater turtles, and tortoises, in foreign countries and territories of the United States under the jurisdiction of United States Fish and Wildlife Service programs;
 (II)in subparagraphs (A), (B), and (C), by striking nesting each place it appears; (III)in subparagraph (D)—
 (aa)in the matter preceding clause (i), by striking countries to— and inserting countries—; (bb)in clause (i)—
 (AA)by inserting to before protect; and (BB)by striking nesting each place it appears; and
 (cc)in clause (ii), by inserting to before prevent; (IV)in subparagraph (E)(i), by striking turtles on nesting habitat and inserting turtles, freshwater turtles, and tortoises;
 (V)in subparagraph (F), by striking turtles over habitat used by marine turtles for nesting and inserting turtles, freshwater turtles, and tortoises over habitats used by marine turtles, freshwater turtles, and tortoises; and
 (VI)in subparagraph (H), by striking nesting each place it appears; (ii)by redesignating paragraphs (3), (4), (5), and (6) as paragraphs (4), (6), (7), and (8), respectively;
 (iii)by inserting before paragraph (4) (as so redesignated) the following:  (3)Freshwater turtle (A)In generalThe term freshwater turtle means any member of the family Carettochelyidae, Chelidae, Chelydridae, Dermatemydidae, Emydidae, Geoemydidae, Kinosternidae, Pelomedusidae, Platysternidae, Podocnemididae, or Trionychidae.
 (B)InclusionsThe term freshwater turtle includes— (i)any part, product, egg, or offspring of a turtle described in subparagraph (A); and
 (ii)a carcass of such a turtle.; (iv)by inserting after paragraph (4) (as so redesignated) the following:
								
 (5)HabitatThe term habitat means any marine turtle, freshwater turtle, or tortoise habitat (including a nesting habitat) that is under the jurisdiction of United States Fish and Wildlife Service programs.; and
 (v)by inserting after paragraph (8) (as so redesignated) the following:  (9)Territory of the United StatesThe term territory of the United States means—
 (A)American Samoa; (B)the Commonwealth of the Northern Mariana Islands;
 (C)the Commonwealth of Puerto Rico; (D)Guam;
 (E)the United States Virgin Islands; and (F)any other territory or possession of the United States.
										(10)Tortoise
 (A)In generalThe term tortoise means any member of the family Testudinidae. (B)InclusionsThe term tortoise includes—
 (i)any part, product, egg, or offspring of a tortoise described in subparagraph (A); and (ii)a carcass of such a tortoise..
 (C)Conservation assistanceSection 4 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6603) is amended— (i)in the section heading, by striking Marine turtle;
 (ii)in subsection (a), by inserting , freshwater turtles, or tortoises after marine turtles; (iii)in subsection (b)(1)—
 (I)in the matter preceding subparagraph (A), by inserting , freshwater turtles, or tortoises after marine turtles; (II)by striking subparagraph (A) and inserting the following:
									
 (A)any wildlife management authority of a foreign country or territory of the United States that has within its boundaries marine turtle, freshwater turtle, or tortoise habitat, if the activities of the authority directly or indirectly affect marine turtle, freshwater turtle, or tortoise conservation; or; and
 (III)in subparagraph (B), by inserting , freshwater turtles, or tortoises after marine turtles; (iv)in subsection (c)(2), in each of subparagraphs (A) and (C), by inserting and territory of the United States after each country;
 (v)by striking subsection (d) and inserting the following:  (d)Criteria for approvalThe Secretary may approve a project proposal under this section if the Secretary determines that the project will help to restore, recover, and sustain a viable population of marine turtles, freshwater turtles, or tortoises in the wild by assisting efforts in a foreign country or territory of the United States to implement a marine turtle, freshwater turtle, or tortoise conservation program.; and
 (vi)in subsection (e), by striking marine turtles and their nesting habitats and inserting marine turtles, freshwater turtles, or tortoises and the habitats of marine turtles, freshwater turtles, or tortoises.
 (D)Marine Turtle Conservation FundSection 5 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6604) is amended— (i)in subsection (a)(2), by striking section 6 and inserting section 7(a); and
 (ii)in subsection (b)(2), by striking 3 percent, or up to $80,000 and inserting 5 percent, or up to $150,000. (E)Advisory groupSection 6(a) of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6605(a)) is amended by inserting , freshwater turtles, or tortoises after marine turtles.
 (F)Authorization of appropriationsSection 7 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6606) is amended to read as follows:
							
								7.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to the Fund $5,000,000 for each of fiscal years 2019 through 2023.
 (b)AllocationOf the amounts made available for each fiscal year pursuant to subsection (a)— (1)not less than $1,510,000 shall be used by the Secretary for marine turtle conservation purposes in accordance with this Act; and
 (2)of the amounts in excess of the amount described in paragraph (1), not less than 40 percent shall be used by the Secretary for freshwater turtle and tortoise conservation purposes in accordance with this Act..
						(d)Prize competitions
 (1)DefinitionsIn this subsection: (A)Non-Federal fundsThe term non-Federal funds means funds provided by—
 (i)a State; (ii)a territory of the United States;
 (iii)1 or more units of local or tribal government; (iv)a private for-profit entity;
 (v)a nonprofit organization; or (vi)a private individual.
 (B)SecretaryThe term Secretary means the Secretary, acting through the Director of the United States Fish and Wildlife Service.
 (C)WildlifeThe term wildlife has the meaning given the term in section 8 of the Fish and Wildlife Coordination Act (16 U.S.C. 666b).
						(2)Theodore Roosevelt Genius Prize for prevention of wildlife poaching and trafficking
 (A)DefinitionsIn this paragraph: (i)BoardThe term Board means the Prevention of Wildlife Poaching and Trafficking Technology Advisory Board established by subparagraph (C)(i).
 (ii)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the prevention of wildlife poaching and trafficking established under subparagraph (B).
 (B)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the prevention of wildlife poaching and trafficking—
 (i)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the prevention of wildlife poaching and trafficking; and
 (ii)to award 1 or more prizes annually for a technological advancement that prevents wildlife poaching and trafficking.
							(C)Advisory board
 (i)EstablishmentThere is established an advisory board, to be known as the Prevention of Wildlife Poaching and Trafficking Technology Advisory Board. (ii)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (I)wildlife trafficking and trade; (II)wildlife conservation and management;
 (III)biology; (IV)technology development;
 (V)engineering; (VI)economics;
 (VII)business development and management; and (VIII)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this paragraph.
 (iii)DutiesSubject to clause (iv), with respect to the prize competition, the Board shall— (I)select a topic;
 (II)issue a problem statement; (III)advise the Secretary regarding any opportunity for technological innovation to prevent wildlife poaching and trafficking; and
 (IV)advise winners of the prize competition regarding opportunities to pilot and implement winning technologies in relevant fields, including in partnership with conservation organizations, Federal or State agencies, federally recognized Indian tribes, private entities, and research institutions with expertise or interest relating to the prevention of wildlife poaching and trafficking.
 (iv)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subclauses (I) and (II) of clause (iii), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (I)1 or more Federal agencies with jurisdiction over the prevention of wildlife poaching and trafficking;
 (II)1 or more State agencies with jurisdiction over the prevention of wildlife poaching and trafficking;
 (III)1 or more State, regional, or local wildlife organizations, the mission of which relates to the prevention of wildlife poaching and trafficking; and
 (IV)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the prevention of wildlife poaching and trafficking.
 (v)RequirementsThe Board shall comply with all requirements under paragraph (7)(A). (D)Agreement with National Fish and Wildlife Foundation (i)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (ii)RequirementsAn agreement entered into under clause (i) shall comply with all requirements under paragraph (7)(B).
							(E)Judges
 (i)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in clause (ii), select the 1 or more annual winners of the prize competition.
 (ii)Determination by SecretaryThe judges appointed under clause (i) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (F)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this paragraph, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (i)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subparagraph (C)(iii);
 (ii)if the Secretary has entered into an agreement under subparagraph (D)(i), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in paragraph (7)(B); and
 (iii)a statement by 1 or more of the judges appointed under subparagraph (E) that explains the basis on which the winner of the cash prize was selected.
 (G)Termination of authorityThe Board and all authority provided under this paragraph shall terminate on December 31, 2023.
						(3)Theodore Roosevelt Genius Prize for promotion of wildlife conservation
 (A)DefinitionsIn this paragraph: (i)BoardThe term Board means the Promotion of Wildlife Conservation Technology Advisory Board established by subparagraph (C)(i).
 (ii)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the promotion of wildlife conservation established under subparagraph (B).
 (B)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the promotion of wildlife conservation—
 (i)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the promotion of wildlife conservation; and
 (ii)to award 1 or more prizes annually for a technological advancement that promotes wildlife conservation.
							(C)Advisory board
 (i)EstablishmentThere is established an advisory board, to be known as the Promotion of Wildlife Conservation Technology Advisory Board. (ii)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (I)wildlife conservation and management; (II)biology;
 (III)technology development; (IV)engineering;
 (V)economics; (VI)business development and management; and
 (VII)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this paragraph.
 (iii)DutiesSubject to clause (iv), with respect to the prize competition, the Board shall— (I)select a topic;
 (II)issue a problem statement; (III)advise the Secretary regarding any opportunity for technological innovation to promote wildlife conservation; and
 (IV)advise winners of the prize competition regarding opportunities to pilot and implement winning technologies in relevant fields, including in partnership with conservation organizations, Federal or State agencies, federally recognized Indian tribes, private entities, and research institutions with expertise or interest relating to the promotion of wildlife conservation.
 (iv)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subclauses (I) and (II) of clause (iii), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (I)1 or more Federal agencies with jurisdiction over the promotion of wildlife conservation; (II)1 or more State agencies with jurisdiction over the promotion of wildlife conservation;
 (III)1 or more State, regional, or local wildlife organizations, the mission of which relates to the promotion of wildlife conservation; and
 (IV)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the promotion of wildlife conservation.
 (v)RequirementsThe Board shall comply with all requirements under paragraph (7)(A). (D)Agreement with National Fish and Wildlife Foundation (i)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (ii)RequirementsAn agreement entered into under clause (i) shall comply with all requirements under paragraph (7)(B).
							(E)Judges
 (i)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in clause (ii), select the 1 or more annual winners of the prize competition.
 (ii)Determination by SecretaryThe judges appointed under clause (i) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (F)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this paragraph, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (i)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subparagraph (C)(iii);
 (ii)if the Secretary has entered into an agreement under subparagraph (D)(i), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in paragraph (7)(B); and
 (iii)a statement by 1 or more of the judges appointed under subparagraph (E) that explains the basis on which the winner of the cash prize was selected.
 (G)Termination of authorityThe Board and all authority provided under this paragraph shall terminate on December 31, 2023.
						(4)Theodore Roosevelt Genius Prize for management of invasive species
 (A)DefinitionsIn this paragraph: (i)BoardThe term Board means the Management of Invasive Species Technology Advisory Board established by subparagraph (C)(i).
 (ii)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the management of invasive species established under subparagraph (B).
 (B)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the management of invasive species—
 (i)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the management of invasive species; and
 (ii)to award 1 or more prizes annually for a technological advancement that manages invasive species. (C)Advisory board (i)EstablishmentThere is established an advisory board, to be known as the Management of Invasive Species Technology Advisory Board.
 (ii)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (I)invasive species; (II)biology;
 (III)technology development; (IV)engineering;
 (V)economics; (VI)business development and management; and
 (VII)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this paragraph.
 (iii)DutiesSubject to clause (iv), with respect to the prize competition, the Board shall— (I)select a topic;
 (II)issue a problem statement; (III)advise the Secretary regarding any opportunity for technological innovation to manage invasive species; and
 (IV)advise winners of the prize competition regarding opportunities to pilot and implement winning technologies in relevant fields, including in partnership with conservation organizations, Federal or State agencies, federally recognized Indian tribes, private entities, and research institutions with expertise or interest relating to the management of invasive species.
 (iv)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subclauses (I) and (II) of clause (iii), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (I)1 or more Federal agencies with jurisdiction over the management of invasive species; (II)1 or more State agencies with jurisdiction over the management of invasive species;
 (III)1 or more State, regional, or local wildlife organizations, the mission of which relates to the management of invasive species; and
 (IV)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the management of invasive species.
 (v)RequirementsThe Board shall comply with all requirements under paragraph (7)(A). (D)Agreement with National Fish and Wildlife Foundation (i)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (ii)RequirementsAn agreement entered into under clause (i) shall comply with all requirements under paragraph (7)(B).
							(E)Judges
 (i)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in clause (ii), select the 1 or more annual winners of the prize competition.
 (ii)Determination by SecretaryThe judges appointed under clause (i) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (F)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this paragraph, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (i)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subparagraph (C)(iii);
 (ii)if the Secretary has entered into an agreement under subparagraph (D)(i), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in paragraph (7)(B); and
 (iii)a statement by 1 or more of the judges appointed under subparagraph (E) that explains the basis on which the winner of the cash prize was selected.
 (G)Termination of authorityThe Board and all authority provided under this paragraph shall terminate on December 31, 2023.
						(5)Theodore Roosevelt Genius Prize for protection of endangered species
 (A)DefinitionsIn this paragraph: (i)BoardThe term Board means the Protection of Endangered Species Technology Advisory Board established by subparagraph (C)(i).
 (ii)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the protection of endangered species established under subparagraph (B).
 (B)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the protection of endangered species—
 (i)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the protection of endangered species; and
 (ii)to award 1 or more prizes annually for a technological advancement that protects endangered species.
							(C)Advisory board
 (i)EstablishmentThere is established an advisory board, to be known as the Protection of Endangered Species Technology Advisory Board. (ii)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (I)endangered species; (II)biology;
 (III)technology development; (IV)engineering;
 (V)economics; (VI)business development and management; and
 (VII)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this paragraph.
 (iii)DutiesSubject to clause (iv), with respect to the prize competition, the Board shall— (I)select a topic;
 (II)issue a problem statement; (III)advise the Secretary regarding any opportunity for technological innovation to protect endangered species; and
 (IV)advise winners of the prize competition regarding opportunities to pilot and implement winning technologies in relevant fields, including in partnership with conservation organizations, Federal or State agencies, federally recognized Indian tribes, private entities, and research institutions with expertise or interest relating to the protection of endangered species.
 (iv)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subclauses (I) and (II) of clause (iii), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (I)1 or more Federal agencies with jurisdiction over the protection of endangered species; (II)1 or more State agencies with jurisdiction over the protection of endangered species;
 (III)1 or more State, regional, or local wildlife organizations, the mission of which relates to the protection of endangered species; and
 (IV)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the protection of endangered species.
 (v)RequirementsThe Board shall comply with all requirements under paragraph (7)(A). (D)Agreement with National Fish and Wildlife Foundation (i)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (ii)RequirementsAn agreement entered into under clause (i) shall comply with all requirements under paragraph (7)(B).
							(E)Judges
 (i)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in clause (ii), select the 1 or more annual winners of the prize competition.
 (ii)Determination by SecretaryThe judges appointed under clause (i) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (F)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this paragraph, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (i)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subparagraph (C)(iii);
 (ii)if the Secretary has entered into an agreement under subparagraph (D)(i), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in paragraph (7)(B); and
 (iii)a statement by 1 or more of the judges appointed under subparagraph (E) that explains the basis on which the winner of the cash prize was selected.
 (G)Termination of authorityThe Board and all authority provided under this paragraph shall terminate on December 31, 2023.
						(6)Theodore Roosevelt Genius Prize for nonlethal management of human-wildlife conflicts
 (A)DefinitionsIn this paragraph: (i)BoardThe term Board means the Nonlethal Management of Human-Wildlife Conflicts Technology Advisory Board established by subparagraph (C)(i).
 (ii)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the nonlethal management of human-wildlife conflicts established under subparagraph (B).
 (B)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the nonlethal management of human-wildlife conflicts—
 (i)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the nonlethal management of human-wildlife conflicts; and
 (ii)to award 1 or more prizes annually for a technological advancement that promotes the nonlethal management of human-wildlife conflicts.
							(C)Advisory board
 (i)EstablishmentThere is established an advisory board, to be known as the Nonlethal Management of Human-Wildlife Conflicts Technology Advisory Board. (ii)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (I)nonlethal wildlife management; (II)social aspects of human-wildlife conflict management;
 (III)biology; (IV)technology development;
 (V)engineering; (VI)economics;
 (VII)business development and management; and (VIII)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this paragraph.
 (iii)DutiesSubject to clause (iv), with respect to the prize competition, the Board shall— (I)select a topic;
 (II)issue a problem statement; (III)advise the Secretary regarding any opportunity for technological innovation to promote the nonlethal management of human-wildlife conflicts; and
 (IV)advise winners of the prize competition regarding opportunities to pilot and implement winning technologies in relevant fields, including in partnership with conservation organizations, Federal or State agencies, federally recognized Indian tribes, private entities, and research institutions with expertise or interest relating to the nonlethal management of human-wildlife conflicts.
 (iv)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subclauses (I) and (II) of subparagraph (C), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (I)1 or more Federal agencies with jurisdiction over the management of native wildlife species at risk due to conflict with human activities;
 (II)1 or more State agencies with jurisdiction over the management of native wildlife species at risk due to conflict with human activities;
 (III)1 or more State, regional, or local wildlife organizations, the mission of which relates to the management of native wildlife species at risk due to conflict with human activities; and
 (IV)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the management of native wildlife species at risk due to conflict with human activities.
 (v)RequirementsThe Board shall comply with all requirements under paragraph (7)(A). (D)Agreement with National Fish and Wildlife Foundation (i)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (ii)RequirementsAn agreement entered into under clause (i) shall comply with all requirements under paragraph (7)(B).
							(E)Judges
 (i)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in clause (ii), select the 1 or more annual winners of the prize competition.
 (ii)Determination by SecretaryThe judges appointed under clause (i) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (F)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this paragraph, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (i)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subparagraph (C)(iii);
 (ii)if the Secretary has entered into an agreement under subparagraph (D)(i), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in paragraph (7)(B); and
 (iii)a statement by 1 or more of the judges appointed under subparagraph (E) that explains the basis on which the winner of the cash prize was selected.
 (G)Termination of authorityThe Board and all authority provided under this paragraph shall terminate on December 31, 2023.
						(7)Administration of prize competitions
 (A)Additional requirements for advisory boardsAn advisory board established under paragraph (2)(C)(i), (3)(C)(i), (4)(C)(i), (5)(C)(i), or (6)(C)(i) (referred to in this paragraph as a Board) shall comply with the following requirements:
							(i)Term; vacancies
 (I)TermA member of the Board shall serve for a term of 5 years. (II)VacanciesA vacancy on the Board—
 (aa)shall not affect the powers of the Board; and (bb)shall be filled in the same manner as the original appointment was made.
 (ii)Initial meetingNot later than 30 days after the date on which all members of the Board have been appointed, the Board shall hold the initial meeting of the Board.
							(iii)Meetings
 (I)In generalThe Board shall meet at the call of the Chairperson.
								(II)Remote participation
 (aa)In generalAny member of the Board may participate in a meeting of the Board through the use of— (AA)teleconferencing; or
 (BB)any other remote business telecommunications method that allows each participating member to simultaneously hear each other participating member during the meeting.
 (bb)PresenceA member of the Board who participates in a meeting remotely under item (aa) shall be considered to be present at the meeting.
 (iv)QuorumA majority of the members of the Board shall constitute a quorum, but a lesser number of members may hold a meeting.
 (v)Chairperson and Vice ChairpersonThe Board shall select a Chairperson and Vice Chairperson from among the members of the Board.
 (vi)Administrative cost reductionThe Board shall, to the maximum extent practicable, minimize the administrative costs of the Board, including by encouraging the remote participation described in clause (iii)(II)(aa) to reduce travel costs.
 (B)Agreements with National Fish and Wildlife FoundationAny agreement entered into under paragraph (2)(D)(i), (3)(D)(i), (4)(D)(i), (5)(D)(i), or (6)(D)(i) shall comply with the following requirements:
 (i)DutiesAn agreement shall provide that the National Fish and Wildlife Foundation shall— (I)advertise the prize competition;
 (II)solicit prize competition participants; (III)administer funds relating to the prize competition;
 (IV)receive Federal funds— (aa)to administer the prize competition; and
 (bb)to award a cash prize; (V)carry out activities to generate contributions of non-Federal funds to offset, in whole or in part—
 (aa)the administrative costs of the prize competition; and (bb)the costs of a cash prize;
 (VI)in consultation with, and subject to final approval by, the Secretary, develop criteria for the selection of prize competition winners;
 (VII)provide advice and consultation to the Secretary on the selection of judges under paragraphs (2)(E), (3)(E), (4)(E), (5)(E), and (6)(E) based on criteria developed in consultation with, and subject to the final approval of, the Secretary;
 (VIII)announce 1 or more annual winners of the prize competition; (IX)subject to clause (ii), award 1 cash prize annually; and
 (X)protect against unauthorized use or disclosure by the National Fish and Wildlife Foundation of any trade secret or confidential business information of a prize competition participant.
 (ii)Additional cash prizesAn agreement shall provide that the National Fish and Wildlife Foundation may award more than 1 cash prize annually if the initial cash prize referred to in clause (i)(IX) and any additional cash prize are awarded using only non-Federal funds.
 (iii)Solicitation of fundsAn agreement shall provide that the National Fish and Wildlife Foundation— (I)may request and accept Federal funds and non-Federal funds for a cash prize;
 (II)may accept a contribution for a cash prize in exchange for the right to name the prize; and (III)shall not give special consideration to any Federal agency or non-Federal entity in exchange for a donation for a cash prize awarded under this subsection.
								(C)Award amounts
 (i)In generalThe amount of the initial cash prize referred to in subparagraph (B)(i)(IX) shall be $100,000. (ii)Additional cash prizesOn notification by the National Fish and Wildlife Foundation that non-Federal funds are available for an additional cash prize, the Secretary shall determine the amount of the additional cash prize.
 7002.Reauthorization of Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6109) is amended to read as follows:
				
					10.Authorization of appropriations
 (a)In GeneralThere is authorized to be appropriated to carry out this Act $6,500,000 for each of fiscal years 2019 through 2023.
 (b)Use of FundsOf the amounts made available under subsection (a) for each fiscal year, not less than 75 percent shall be expended for projects carried out at a location outside of the United States..
			7003.John H. Chafee Coastal Barrier Resources System
				(a)Replacement of John H. Chafee Coastal Barrier Resources System maps
 (1)In generalSubject to paragraph (3), each map included in the set of maps referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) that relates to a Unit of such System referred to in paragraph (2) is replaced in such set with the map described in that paragraph with respect to that Unit.
 (2)Replacement maps describedThe replacement maps referred to in paragraph (1) are the following: (A)The map entitled Delaware Seashore Unit DE–07/DE–07P North Bethany Beach Unit H01 and dated March 18, 2016, with respect to Unit DE–07, Unit DE–07P, and Unit H01.
 (B)The map entitled Pine Island Bay Unit NC–01/NC–01P and dated March 18, 2016, with respect to Unit NC–01 and Unit NC–01P. (C)The map entitled Roosevelt Natural Area Unit NC–05P and dated March 18, 2016, with respect to Unit NC–05P.
 (D)The map entitled Hammocks Beach Unit NC–06/NC–06P (2 of 2) Onslow Beach Complex L05 (1 of 2) and dated March 18, 2016, with respect to Unit L05. (E)The map entitled Onslow Beach Complex L05 (2 of 2) Topsail Unit L06 (1 of 2) and dated November 20, 2013, with respect to Unit L05 and Unit L06.
 (F)The map entitled Topsail Unit L06 (2 of 2) and dated November 20, 2013, with respect to Unit L06. (G)The map entitled Litchfield Beach Unit M02 Pawleys Inlet Unit M03 and dated March 18, 2016, with respect to Unit M02 and Unit M03.
 (H)The map entitled Fort Clinch Unit FL–01/FL–01P and dated March 18, 2016, with respect to Unit FL–01 and Unit FL–01P. (I)The map entitled Usina Beach Unit P04A Conch Island Unit P05/P05P and dated March 18, 2016, with respect to Unit P04A, Unit P05, and Unit P05P.
 (J)The map entitled Ponce Inlet Unit P08/P08P and dated March 18, 2016, with respect to Unit P08 and Unit P08P. (K)The map entitled Spessard Holland Park Unit FL–13P Coconut Point Unit P09A/P09AP and dated March 18, 2016, with respect to Unit FL–13P, Unit P09A, and Unit P09AP.
 (L)The map entitled Blue Hole Unit P10A Pepper Beach Unit FL–14P and dated March 18, 2016, with respect to Unit P10A and Unit FL–14P. (M)The map entitled Hutchinson Island Unit P11/P11P (1 of 2) and dated March 18, 2016, with respect to Unit P11 and Unit P11P.
 (N)The map entitled Hutchinson Island Unit P11 (2 of 2) and dated March 18, 2016, with respect to Unit P11. (O)The map entitled Blowing Rocks Unit FL–15 Jupiter Beach Unit FL–16P Carlin Unit FL–17P and dated March 18, 2016, with respect to Unit FL–15, Unit FL–16P, and Unit FL–17P.
 (P)The map entitled MacArthur Beach Unit FL–18P and dated March 18, 2016, with respect to Unit FL–18P. (Q)The map entitled Birch Park Unit FL–19P and dated March 18, 2016, with respect to Unit FL–19P.
 (R)The map entitled Lloyd Beach Unit FL–20P North Beach Unit P14A and dated March 18, 2016, with respect to Unit FL–20P and Unit P14A. (S)The map entitled Tavernier Key Unit FL–39 Snake Creek Unit FL–40 and dated March 18, 2016, with respect to Unit FL–39 and Unit FL–40.
 (T)The map entitled Channel Key Unit FL–43 Toms Harbor Keys Unit FL–44 Deer/Long Point Keys Unit FL–45 and dated March 18, 2016, with respect to Unit FL–43, Unit FL–44, and FL–45. (U)The map entitled Boot Key Unit FL–46 and dated March 18, 2016, with respect to Unit FL–46.
 (V)The map entitled Bowditch Point Unit P17A Bunche Beach Unit FL–67/FL–67P Sanibel Island Complex P18P (1 of 2) and dated March 18, 2016, with respect to Unit P17A, Unit FL–67, and Unit FL–67P. (W)The map entitled Bocilla Island Unit P21/P21P and dated March 18, 2016, with respect to Unit P21 and Unit P21P.
 (X)The map entitled Venice Inlet Unit FL–71P Casey Key Unit P22 and dated March 18, 2016, with respect to Unit P22. (Y)The map entitled Lido Key Unit FL–72P and dated March 18, 2016, with respect to Unit FL–72P.
 (Z)The map entitled De Soto Unit FL–73P Rattlesnake Key Unit FL–78 Bishop Harbor Unit FL–82 and dated March 18, 2016, with respect to Unit FL–73P, Unit FL–78, and Unit FL–82. (AA)The map entitled Passage Key Unit FL–80P Egmont Key Unit FL–81/FL–81P The Reefs Unit P24P (1 of 2) and dated March 18, 2016, with respect to Unit FL–80P, Unit FL–81, and Unit FL–81P.
 (BB)The map entitled Cockroach Bay Unit FL–83 and dated March 18, 2016, with respect to Unit FL–83. (CC)The map entitled Sand Key Unit FL–85P and dated March 18, 2016, with respect to Unit FL–85P.
 (DD)The map entitled Pepperfish Keys Unit P26 and dated March 18, 2016, with respect to Unit P26. (EE)The map entitled Peninsula Point Unit FL–89 and dated March 18, 2016, with respect to Unit FL–89.
 (FF)The map entitled Phillips Inlet Unit FL–93/FL–93P Deer Lake Complex FL–94 and dated March 18, 2016, with respect to Unit FL–93, Unit FL–93P, and Unit FL–94. (GG)The map entitled St. Andrew Complex P31 (1 of 3) and dated October 7, 2016, with respect to Unit P31.
 (HH)The map entitled St. Andrew Complex P31 (2 of 3) and dated October 7, 2016, with respect to Unit P31. (II)The map entitled St. Andrew Complex P31/P31P (3 of 3) and dated October 7, 2016, with respect to Unit P31 and Unit P31P.
 (3)LimitationsFor purposes of paragraph (1)— (A)nothing in this subsection affects the boundaries of any of Units NC–06 and NC–06P;
 (B)the occurrence in paragraph (2) of the name of a Unit solely in the title of a map shall not be construed to be a reference to such Unit; and
 (C)the depiction of boundaries of any of Units P18P, FL–71P, and P24P in a map referred to in subparagraph (V), (X), or (AA) of paragraph (2) shall not be construed to affect the boundaries of such Unit.
 (4)Conforming amendmentSection 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) is amended— (A)in the matter preceding paragraph (1), by inserting replaced, after may be; and
 (B)in paragraph (3), by inserting replaces such a map or after that specifically. (b)Digital maps of John H. Chafee Coastal Barrier Resources System UnitsSection 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)) is amended—
 (1)by inserting before the first sentence the following:  (1)In general; and (2)by adding at the end the following:
						
							(2)Digital maps
 (A)AvailabilityThe Secretary shall make available to the public on the Internet web site of the United States Fish and Wildlife Service digital versions of the maps included in the set of maps referred to in subsection (a).
 (B)EffectAny determination as to whether a location is inside or outside the System shall be made without regard to the digital maps available under this paragraph, except that this subparagraph does not apply with respect to any printed version of such a digital map if the printed version is included in the maps referred to in subsection (a).
 (C)ReportNo later than 180 days after the date of the enactment of John D. Dingell, Jr. Conservation, Management, and Recreation Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Environment and Public Works of the Senate a report regarding the progress and challenges in the transition from paper to digital maps and a timetable for completion of the digitization of all maps related to the System..
 (c)Repeal of reportSection 3 of Public Law 109–226 (16 U.S.C. 3503 note) is repealed. VIIIWater and power AReclamation title transfer 8001.PurposeThe purpose of this subtitle is to facilitate the transfer of title to Reclamation project facilities to qualifying entities on the completion of repayment of capital costs.
 8002.DefinitionsIn this subtitle: (1)Conveyed propertyThe term conveyed property means an eligible facility that has been conveyed to a qualifying entity under section 8003.
 (2)Eligible facilityThe term eligible facility means a facility that meets the criteria for potential transfer established under section 8004(a). (3)Facility (A)In generalThe term facility includes a dam or appurtenant works, canal, lateral, ditch, gate, control structure, pumping station, other infrastructure, recreational facility, building, distribution and drainage works, and associated land or interest in land or water.
 (B)ExclusionsThe term facility does not include a Reclamation project facility, or a portion of a Reclamation project facility— (i)that is a reserved works as of the date of enactment of this Act;
 (ii)that generates hydropower marketed by a Federal power marketing administration; or (iii)that is managed for recreation under a lease, permit, license, or other management agreement that does contribute to capital repayment.
 (4)Project use powerThe term project use power means the electrical capacity, energy, and associated ancillary service components required to provide the minimum electrical service needed to operate or maintain Reclamation project facilities in accordance with the authorization for the Reclamation project.
 (5)Qualifying entityThe term qualifying entity means an agency of a State or political subdivision of a State, a joint action or powers agency, a water users association, or an Indian Tribe or Tribal utility authority that—
 (A)as of the date of conveyance under this subtitle, is the current operator of the eligible facility pursuant to a contract with Reclamation; and
 (B)as determined by the Secretary, has the capacity to continue to manage the eligible facility for the same purposes for which the property has been managed under the reclamation laws.
 (6)ReclamationThe term Reclamation means the Bureau of Reclamation. (7)Reclamation projectThe term Reclamation project means—
 (A)any reclamation or irrigation project, including incidental features of the project— (i)that is authorized by the reclamation laws;
 (ii)that is constructed by the United States pursuant to the reclamation laws; or (iii)in connection with which there is a repayment or water service contract executed by the United States pursuant to the reclamation laws; or
 (B)any project constructed by the Secretary for the reclamation of land. (8)Reserved worksThe term reserved works means any building, structure, facility, or equipment—
 (A)that is owned by the Bureau; and (B)for which operations and maintenance are performed, regardless of the source of funding—
 (i)by an employee of the Bureau; or (ii)through a contract entered into by the Commissioner.
 (9)SecretaryThe term Secretary means the Secretary, acting through the Commissioner of Reclamation. 8003.Authorization of transfers of title to eligible facilities (a)Authorization (1)In generalSubject to the requirements of this subtitle, the Secretary, without further authorization from Congress, may, on application of a qualifying entity, convey to a qualifying entity all right, title, and interest of the United States in and to any eligible facility, if—
 (A)not later than 90 days before the date on which the Secretary makes the conveyance, the Secretary submits to Congress—
 (i)a written notice of the proposed conveyance; and (ii)a description of the reasons for the conveyance; and
 (B)a joint resolution disapproving the conveyance is not enacted before the date on which the Secretary makes the conveyance.
 (2)ConsultationA conveyance under paragraph (1) shall be made by written agreement between the Secretary and the qualifying entity, developed in consultation with any existing water and power customers affected by the conveyance of the eligible facility.
 (b)Reservation of easementThe Secretary may reserve an easement over a conveyed property if— (1)the Secretary determines that the easement is necessary for the management of any interests retained by the Federal Government under this subtitle;
 (2)the Reclamation project or a portion of the Reclamation project remains under Federal ownership; and
 (3)the Secretary enters into an agreement regarding the easement with the applicable qualifying entity.
 (c)Interests in waterNo interests in water shall be conveyed under this subtitle unless the conveyance is provided for in a separate, quantified agreement between the Secretary and the qualifying entity, subject to applicable State law and public process requirements.
					8004.Eligibility criteria
 (a)EstablishmentThe Secretary shall establish criteria for determining whether a facility is eligible for conveyance under this subtitle.
					(b)Minimum requirements
 (1)Agreement of qualifying entityThe criteria established under subsection (a) shall include a requirement that a qualifying entity shall agree—
 (A)to accept title to the eligible facility; (B)to use the eligible facility for substantially the same purposes for which the eligible facility is being used at the time the Secretary evaluates the potential transfer; and
 (C)to provide, as consideration for the assets to be conveyed, compensation to the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093), in an amount that is the equivalent of the net present value of any repayment obligation to the United States or other income stream that the United States derives from the eligible facility to be transferred, as of the date of the transfer.
 (2)Determinations of secretaryThe criteria established under subsection (a) shall include a requirement that the Secretary shall— (A)be able to enter into an agreement with the qualifying entity with respect to the legal, institutional, and financial arrangements relating to the conveyance;
 (B)determine that the proposed transfer— (i)would not have an unmitigated significant effect on the environment;
 (ii)is consistent with the responsibilities of the Secretary— (I)in the role as trustee for federally recognized Indian Tribes; and
 (II)to ensure compliance with any applicable international and Tribal treaties and agreements and interstate compacts and agreements;
 (iii)is in the financial interest of the United States; (iv)protects the public aspects of the eligible facility, including water rights managed for public purposes, such as flood control or fish and wildlife;
 (v)complies with all applicable Federal and State law; and (vi)will not result in an adverse impact on fulfillment of existing water delivery obligations consistent with historical operations and applicable contracts; and
 (C)if the eligible facility proposed to be transferred is a dam or diversion works (not including canals or other project features that receive or convey water from the diverting works) diverting water from a water body containing a species listed as a threatened species or an endangered species or critical habitat under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), determine that—
 (i)the eligible facility continues to comply with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) in a manner that provides no less protection to the listed species as existed under Federal ownership; and
 (ii)the eligible facility is not part of the Central Valley Project in the State of California. (3)Status of reclamation landThe criteria established under subsection (a) shall require that any land to be conveyed out of Federal ownership under this subtitle is—
 (A)land acquired by the Secretary; or (B)land withdrawn by the Secretary, only if—
 (i)the Secretary determines in writing that the withdrawn land is encumbered by facilities to the extent that the withdrawn land is unsuitable for return to the public domain; and
 (ii)the qualifying entity agrees to pay fair market value based on historical or existing uses for the withdrawn land to be conveyed.
 (c)Hold harmlessNo conveyance under this subtitle shall adversely impact applicable Federal power rates, repayment obligations, or other project power uses.
					8005.Liability
 (a)In generalEffective on the date of conveyance of any eligible facility under this subtitle, the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the eligible facility, other than damages caused by acts of negligence committed by the United States or by agents or employees of the United States prior to the date of the conveyance.
 (b)EffectNothing in this section increases the liability of the United States beyond that currently provided in chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act).
 8006.BenefitsAfter a conveyance of an eligible facility under this subtitle— (1)the conveyed property shall no longer be considered to be part of a Reclamation project;
 (2)except as provided in paragraph (3), the qualifying entity to which the conveyed property is conveyed shall not be eligible to receive any benefits, including project use power, with respect to the conveyed property, except for any benefit that would be available to a similarly situated entity with respect to property that is not a part of a Reclamation project; and
 (3)the qualifying entity to which the conveyed property is conveyed may be eligible to receive project use power if—
 (A)the qualifying entity is receiving project use power as of the date of enactment of this Act; (B)the project use power will be used for the delivery of Reclamation project water; and
 (C)the Secretary and the qualifying entity enter into an agreement under which the qualifying entity agrees to continue to be responsible for a proportionate share of operation and maintenance and capital costs for the Federal facilities that generate and deliver, if applicable, power used for delivery of Reclamation project water after the date of conveyance, in accordance with Reclamation project use power rates.
						8007.Compliance with other laws
 (a)In generalBefore conveying an eligible facility under this subtitle, the Secretary shall comply with all applicable Federal environmental laws, including—
 (1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (3)subtitle III of title 54, United States Code. (b)Sense of congressIt is the sense of Congress that any Federal permitting and review processes required with respect to a conveyance of an eligible facility under this subtitle should be completed with the maximum efficiency and effectiveness.
					BEndangered fish recovery programs
				8101.Extension of authorization for annual base funding of fish recovery programs; removal of certain
 reporting requirementSection 3(d) of Public Law 106–392 (114 Stat. 1604; 126 Stat. 2444) is amended— (1)by striking paragraph (1) and inserting the following:
						
							(1)Authorization of appropriations
 (A)In generalThere is authorized to be appropriated to the Secretary to be used by the Bureau of Reclamation to make the annual base funding contributions to the Recovery Implementation Programs $10,000,000 for each of fiscal years 2020 through 2023.
 (B)Nonreimursable fundsThe funds contributed to the Recovery Implementation Programs under subparagraph (A) shall be considered a nonreimbursable Federal expenditure.; and
 (2)in paragraph (2), by striking the fourth, fifth, sixth, and seventh sentences. 8102.Report on recovery implementation programsSection 3 of Public Law 106–392 (114 Stat. 1603; 126 Stat. 2444) is amended by adding at the end the following:
					
						(j)Report
 (1)In generalNot later than September 30, 2021, the Secretary shall submit to the appropriate committees of Congress a report that—
 (A)describes the accomplishments of the Recovery Implementation Programs; (B)identifies—
 (i)as of the date of the report, the listing status under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) of the Colorado pikeminnow, humpback chub, razorback sucker, and bonytail; and
 (ii)as of September 30, 2023, the projected listing status under that Act of each of the species referred to in clause (i);
 (C)(i)identifies— (I)the total expenditures and the expenditures by categories of activities by the Recovery Implementation Programs during the period beginning on the date on which the applicable Recovery Implementation Program was established and ending on September 30, 2021; and
 (II)projected expenditures by the Recovery Implementation Programs during the period beginning on October 1, 2021, and ending on September 30, 2023; and
 (ii)for purposes of the expenditures identified under clause (i), includes a description of— (I)any expenditures of appropriated funds;
 (II)any power revenues; (III)any contributions by the States, power customers, Tribes, water users, and environmental organizations; and
 (IV)any other sources of funds for the Recovery Implementation Programs; and (D)describes—
 (i)any activities to be carried out under the Recovery Implementation Program after September 30, 2023; and
 (ii)the projected cost of the activities described under clause (i). (2)Consultation requiredThe Secretary shall consult with the participants in the Recovery Implementation Programs in preparing the report under paragraph (1)..
				CYakima River Basin Water Enhancement Project
				8201.Authorization of phase III
 (a)DefinitionsIn this section: (1)Integrated PlanThe term Integrated Plan means the Yakima River Basin Integrated Water Resource Management Plan, the Federal elements of which are known as phase III of the Yakima River Basin Water Enhancement Project, as described in the Bureau of Reclamation document entitled Record of Decision for the Yakima River Basin Integrated Water Resource Management Plan Final Programmatic Environmental Impact Statement and dated March 2, 2012.
 (2)Irrigation entityThe term irrigation entity means a district, project, or State-recognized authority, board of control, agency, or entity located in the Yakima River basin that manages and delivers irrigation water to farms in the Yakima River basin.
 (3)Proratable irrigation entityThe term proratable irrigation entity means an irrigation entity that possesses, or the members of which possess, proratable water (as defined in section 1202 of Public Law 103–434 (108 Stat. 4551)).
 (4)StateThe term State means the State of Washington. (5)Total water supply availableThe term total water supply available has the meaning given the term in applicable civil actions, as determined by the Secretary.
 (6)Yakima River Basin Water Enhancement ProjectThe term Yakima River Basin Water Enhancement Project means the Yakima River basin water enhancement project authorized by Congress pursuant to title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425) and other Acts (including Public Law 96–162 (93 Stat. 1241), section 109 of Public Law 98–381 (16 U.S.C. 839b note), and Public Law 105–62 (111 Stat. 1320)) to promote water conservation, water supply, habitat, and stream enhancement improvements in the Yakima River basin.
						(b)Integrated plan
						(1)Initial development phase
 (A)In generalAs the initial development phase of the Integrated Plan, the Secretary, in coordination with the State and the Yakama Nation, shall identify and implement projects under the Integrated Plan that are prepared to be commenced during the 10-year period beginning on the date of enactment of this Act.
 (B)RequirementThe initial development phase of the Integrated Plan under subparagraph (A) shall be carried out in accordance with—
 (i)this subsection, including any related plans, reports, and correspondence referred to in this subsection; and
 (ii)title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425). (2)Intermediate and final development phases (A)PlansThe Secretary, in coordination with the State and the Yakama Nation, shall develop plans for the intermediate and final development phases of the Integrated Plan to achieve the purposes of title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425), including conducting applicable feasibility studies, environmental reviews, and other relevant studies required to develop those plans.
 (B)Intermediate development phaseThe Secretary, in coordination with the State and the Yakama Nation, shall develop an intermediate development phase of the Integrated Plan, to commence not earlier than the date that is 10 years after the date of enactment of this Act.
 (C)Final development phaseThe Secretary, in coordination with the State and the Yakama Nation, shall develop a final development phase of the Integrated Plan, to commence not earlier than the date that is 20 years after the date of enactment of this Act.
 (3)RequirementsThe projects and activities identified by the Secretary for implementation under the Integrated Plan shall be carried out only—
 (A)subject to authorization and appropriation; (B)contingent on the completion of applicable feasibility studies, environmental reviews, and cost-benefit analyses that include favorable recommendations for further project development;
 (C)on public review and a determination by the Secretary that design, construction, and operation of a proposed project or activity is in the best interest of the public; and
 (D)in accordance with applicable laws, including— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). (4)Effect of subsectionNothing in this subsection—
 (A)shall be considered to be a new or supplemental benefit for purposes of the Reclamation Reform Act of 1982 (43 U.S.C. 390aa et seq.);
 (B)affects— (i)any contract in existence on the date of enactment of this Act that was executed pursuant to the reclamation laws; or
 (ii)any contract or agreement between the Bureau of Indian Affairs and the Bureau of Reclamation; (C)affects, waives, abrogates, diminishes, defines, or interprets any treaty between the Yakama Nation and the United States; or
 (D)constrains the authority of the Secretary to provide fish passage in the Yakima River basin, in accordance with the Hoover Power Plant Act of 1984 (43 U.S.C. 619 et seq.).
 (5)Progress reportNot later than 5 years after the date of enactment of this Act, the Secretary, in conjunction with the State and in consultation with the Yakama Nation, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a progress report on the development and implementation of the Integrated Plan.
						(c)Financing, construction, operation, and maintenance of Kachess Drought Relief Pumping Plant and
			 Keechelus to Kachess Pipeline
						(1)Long-term agreements
 (A)In generalA long-term agreement negotiated pursuant to this section or the reclamation laws between the Secretary and a participating proratable irrigation entity in the Yakima River basin for the non-Federal financing, construction, operation, or maintenance of the Drought Relief Pumping Plant or the Keechelus to Kachess Pipeline shall include provisions regarding—
 (i)responsibilities of each participating proratable irrigation entity for— (I)the planning, design, and construction of infrastructure, in consultation and coordination with the Secretary; and
 (II)the pumping and operational costs necessary to provide the total water supply available that is made inaccessible due to drought pumping during any preceding calendar year, if the Kachess Reservoir fails to refill as a result of pumping drought storage water during such a calendar year;
 (ii)property titles and responsibilities of each participating proratable irrigation entity for the maintenance of, and liability for, all infrastructure constructed under title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425);
 (iii)operation and integration of the projects by the Secretary in the operation of the Yakima Project; and
 (iv)costs associated with the design, financing, construction, operation, maintenance, and mitigation of projects, with the costs of Federal oversight and review to be nonreimbursable to the participating proratable irrigation entities and the Yakima Project.
 (B)TreatmentA facility developed or operated by a participating proratable irrigation entity under this subsection shall not be considered to be a supplemental work for purposes of section 9(a) of the Reclamation Project Act of 1939 (43 U.S.C. 485h(a)).
							(2)Kachess Reservoir
 (A)In generalAny additional stored water made available by the construction of a facility to access and deliver inactive and natural storage in Kachess Lake and Reservoir under this subsection—
 (i)shall be considered to be Yakima Project water; (ii)shall be used exclusively by the Secretary to enhance the water supply during years for which the total water supply available is not sufficient to provide a percentage of proratable entitlements in order to make that additional water available, in a quantity representing not more than 70 percent of proratable entitlements to the Kittitas Reclamation District, the Roza Irrigation District, or any other proratable irrigation entity participating in the construction, operation, or maintenance costs of a facility under this section, in accordance with such terms and conditions as the districts may agree, subject to the conditions that—
 (I)the Bureau of Indian Affairs, the Wapato Irrigation Project, and the Yakama Nation, on an election to participate, may also obtain water from Kachess Reservoir inactive storage to enhance applicable existing irrigation water supply in accordance with such terms and conditions as the Bureau of Indian Affairs and the Yakama Nation may agree; and
 (II)the additional supply made available under this clause shall be available to participating individuals and entities based on—
 (aa)the proportion that— (AA)the proratable entitlement of each participating individual or entity; bears to
 (BB)the proratable entitlements of all participating individuals and entities; or (bb)such other proportion as the participating entities may agree; and
 (iii)shall not be any portion of the total water supply available. (B)Effect of paragraphNothing in this paragraph affects, as in existence on the date of enactment of this Act, any—
 (i)contract; (ii)law (including regulations) relating to repayment costs;
 (iii)water rights; or (iv)treaty right of the Yakama Nation.
								(3)Project power for Kachess Pumping Plant
 (A)In generalSubject to subparagraphs (B) through (D), the Administrator of the Bonneville Power Administration, pursuant to the Pacific Northwest Electric Power Planning and Conservation Act (16 U.S.C. 839 et seq.), shall provide to the Secretary project power to operate the Kachess Pumping Plant constructed under this section if inactive storage in the Kachess Reservoir is needed to provide drought relief for irrigation.
 (B)Determinations by SecretaryThe project power described in subparagraph (A) may be provided only if the Secretary determines that—
 (i)there are in effect— (I)a drought declaration issued by the State; and
 (II)conditions that have led to 70 percent or lower water delivery to proratable irrigation districts; and
 (ii)it is appropriate to provide the power under that subparagraph. (C)Period of availabilityThe power described in subparagraph (A) shall be provided during the period—
 (i)beginning on the date on which the Secretary makes the determinations described in subparagraph (B); and
 (ii)ending on the earlier of— (I)the date that is 1 year after that date; and
 (II)the date on which the Secretary determines that— (aa)drought mitigation measures are still necessary in the Yakima River basin; or
 (bb)the power should no longer be provided for any other reason. (D)Rate (i)In generalThe Administrator of the Bonneville Power Administration shall provide project power under subparagraph (A) at the then-applicable lowest Bonneville Power Administration rate for public body, cooperative, and Federal agency customer firm obligations on the date on which the authority is provided.
 (ii)No discountsThe rate under clause (i) shall not include any irrigation discount. (E)Local providerDuring any period for which project power is not provided under subparagraph (A), the Secretary shall obtain power to operate the Kachess Pumping Plant from a local provider.
 (F)Other costsThe cost of power for pumping and station service, and the costs of transmitting power from the Federal Columbia River power system to the pumping facilities of the Yakima River Basin Water Enhancement Project, shall be borne by the irrigation districts receiving the benefits of the applicable water.
 (G)Duties of CommissionerFor purposes of this paragraph, the Commissioner of Reclamation shall arrange transmission for any delivery of—
 (i)Federal power over the Bonneville system through applicable tariff and business practice processes of that system; or
 (ii)power obtained from any local provider. (d)Design and use of groundwater recharge projectsThe Secretary, in coordination with the State and the Yakama Nation, may provide technical assistance for, participate in, and enter into agreements, including with irrigation entities for the use of excess conveyance capacity in Yakima River Basin Water Enhancement Project facilities, for—
 (1)groundwater recharge projects; and (2)aquifer storage and recovery projects.
						(e)Operational control of water supplies
 (1)In generalThe Secretary shall retain authority and discretion over the management of Yakima River Basin Water Enhancement Project supplies—
 (A)to optimize operational use and flexibility; and (B)to ensure compliance with all applicable Federal and State laws, treaty rights of the Yakama Nation, and legal obligations, including those under title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425).
 (2)InclusionThe authority and discretion described in paragraph (1) shall include the ability of the United States to store, deliver, conserve, and reuse water supplies deriving from projects authorized under title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425).
 (f)Cooperative agreements and grantsThe Secretary may enter into cooperative agreements and make grants to carry out this section, including for the purposes of land and water transfers, leases, and acquisitions from willing participants, subject to the condition that the acquiring entity shall hold title to, and be responsible for, all required operation, maintenance, and management of the acquired land or water during any period in which the acquiring entity holds title to the acquired land.
 (g)Water conservation projectsThe Secretary may participate in, provide funding for, and accept non-Federal financing for water conservation projects, regardless of whether the projects are in accordance with the Yakima River Basin Water Conservation Program established under section 1203 of Public Law 103–434 (108 Stat. 4551), that are intended to partially implement the Integrated Plan by providing conserved water to improve tributary and mainstem stream flow.
					(h)Indian irrigation projects
 (1)In generalThe Secretary, acting through the Commissioner of Reclamation, may contribute funds for the preparation of plans and investigation measures, and, after the date on which the Secretary certifies that the measures are consistent with the water conservation objectives of this section, to any Indian irrigation project—
 (A)that is located in the Pacific Northwest Region; (B)that is identified in the report of the Government Accountability Office numbered GAO–15–453T;
 (C)that has been identified as part of a Bureau of Reclamation basin study pursuant to subtitle F of title IX of Public Law 111–11 (42 U.S.C. 10361 et seq.) to increase water supply for the Pacific Northwest Region; and
 (D)an improvement to which would contribute to the flow of interstate water. (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $75,000,000.
						8202.Modification of purposes and definitions
 (a)PurposesSection 1201 of Public Law 103–434 (108 Stat. 4550) is amended— (1)by striking paragraph (1) and inserting the following:
							
 (1)to protect, mitigate, and enhance fish and wildlife and the recovery and maintenance of self-sustaining harvestable populations of fish and other aquatic life, both anadromous and resident species, throughout their historic distribution range in the Yakima Basin through—
 (A)improved water management and the constructions of fish passage at storage and diversion dams, as authorized under the Hoover Power Plant Act of 1984 (43 U.S.C. 619 et seq.);
 (B)improved instream flows and water supplies; (C)improved water quality, watershed, and ecosystem function;
 (D)protection, creation, and enhancement of wetlands; and (E)other appropriate means of habitat improvement;;
 (2)in paragraph (2), by inserting , municipal, industrial, and domestic water supply and use purposes, especially during drought years, including reducing the frequency and severity of water supply shortages for pro-ratable irrigation entities before the semicolon at the end;
 (3)by striking paragraph (4); (4)by redesignating paragraph (3) as paragraph (4);
 (5)by inserting after paragraph (2) the following:  (3)to authorize the Secretary to make water available for purchase or lease for meeting municipal, industrial, and domestic water supply purposes;;
 (6)by redesignating paragraphs (5) and (6) as paragraphs (6) and (8), respectively; (7)by inserting after paragraph (4) (as redesignated by paragraph (4)) the following:
							
 (5)to realize sufficient water savings from implementing the Yakima River Basin Integrated Water Resource Management Plan, so that not less than 85,000 acre feet of water savings are achieved by implementing the initial development phase of the Integrated Plan pursuant to section 8201(b)(1) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, in addition to the 165,000 acre-feet of water savings targeted through the Basin Conservation Program, as authorized on October 31, 1994;;
 (8)in paragraph (6) (as redesignated by paragraph (6))— (A)by inserting an increase in before voluntary; and
 (B)by striking and at the end; (9)by inserting after paragraph (6) (as so redesignated) the following:
							
 (7)to encourage an increase in the use of, and reduce the barriers to, water transfers, leasing, markets, and other voluntary transactions among public and private entities to enhance water management in the Yakima River basin;;
 (10)in paragraph (8) (as so redesignated), by striking the period at the end and inserting ; and; and (11)by adding at the end the following:
							
 (9)to improve the resilience of the ecosystems, economies, and communities in the Yakima River basin facing drought, hydrologic changes, and other related changes and variability in natural and human systems, for the benefit of the people, fish, and wildlife of the region..
 (b)DefinitionsSection 1202 of Public Law 103–434 (108 Stat. 4550) is amended— (1)by redesignating paragraphs (6), (7), (8), (9), (10), (11), (12), (13), and (14) as paragraphs (8), (10), (11), (12), (13), (14), (15), (17), and (18), respectively;
 (2)by inserting after paragraph (5) the following:  (6)Designated Federal officialThe term designated Federal official means the Commissioner of Reclamation (or a designee), acting pursuant to the charter of the Conservation Advisory Group.
 (7)Integrated PlanThe term Integrated Plan has the meaning given the term in section 8201(a) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, to be carried out in cooperation with, and in addition to, activities of the State of Washington and the Yakama Nation.;
 (3)by inserting after paragraph (8) (as redesignated by paragraph (1)) the following:  (9)Municipal, industrial, and domestic water supply and useThe term municipal, industrial, and domestic water supply and use means the supply and use of water for—
 (A)domestic consumption (whether urban or rural); (B)maintenance and protection of public health and safety;
 (C)manufacture, fabrication, processing, assembly, or other production of a good or commodity; (D)production of energy;
 (E)fish hatcheries; or (F)water conservation activities relating to a use described in subparagraphs (A) through (E).; and
 (4)by inserting after paragraph (15) (as so redesignated) the following:  (16)Yakima Enhancement Project; Yakima River Basin Water Enhancement ProjectThe terms Yakima Enhancement Project and Yakima River Basin Water Enhancement Project mean the Yakima River basin water enhancement project authorized by Congress pursuant to this Act and other Acts (including Public Law 96–162 (93 Stat. 1241), section 109 of Public Law 98–381 (16 U.S.C. 839b note; 98 Stat. 1340), Public Law 105–62 (111 Stat. 1320), and Public Law 106–372 (114 Stat. 1425)) to promote water conservation, water supply, habitat, and stream enhancement improvements in the Yakima River basin..
 8203.Yakima River Basin Water Conservation ProgramSection 1203 of Public Law 103–434 (108 Stat. 4551) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in the second sentence, by striking title and inserting section; and
 (ii)in the third sentence, by striking within 5 years of the date of enactment of this Act; and (B)in paragraph (2), by striking irrigation and inserting the number of irrigated acres;
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in each of subparagraphs (A) through (D), by striking the comma at the end of the subparagraph and inserting a semicolon;
 (ii)in subparagraph (E), by striking the comma at the end and inserting ; and; (iii)in subparagraph (F), by striking Department of Wildlife of the State of Washington, and and inserting Department of Fish and Wildlife of the State of Washington.; and
 (iv)by striking subparagraph (G); (B)in paragraph (3)—
 (i)in each of subparagraphs (A) through (C), by striking the comma at the end of the subparagraph and inserting a semicolon;
 (ii)in subparagraph (D), by striking , and at the end and inserting a semicolon; (iii)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (iv)by adding at the end the following:  (F)provide recommendations to advance the purposes and programs of the Yakima Enhancement Project, including the Integrated Plan.; and
 (C)by striking paragraph (4) and inserting the following:  (4)Authority of designated Federal officialThe designated Federal official may—
 (A)arrange and provide logistical support for meetings of the Conservation Advisory Group; (B)use a facilitator to serve as a moderator for meetings of the Conservation Advisory Group or provide additional logistical support; and
 (C)grant any request for a facilitator by any member of the Conservation Advisory Group.; (3)in subsection (d), by adding at the end the following:
						
							(4)Payment of local share by State or Federal Government
 (A)In generalThe State or the Federal Government may fund not more than the 17.5-percent local share of the costs of the Basin Conservation Program in exchange for the long-term use of conserved water, subject to the requirement that the funding by the Federal Government of the local share of the costs shall provide a quantifiable public benefit in meeting Federal responsibilities in the Yakima River basin and the purposes of this title.
 (B)Use of conserved waterThe Yakima Project Manager may use water resulting from conservation measures taken under this title, in addition to water that the Bureau of Reclamation may acquire from any willing seller through purchase, donation, or lease, for water management uses pursuant to this title.;
 (4)in subsection (e), by striking the first sentence and inserting the following: To participate in the Basin Conservation Program, as described in subsection (b), an entity shall submit to the Secretary a proposed water conservation plan.;
 (5)in subsection (i)(3)— (A)by striking purchase or lease each place it appears and inserting purchase, lease, or management; and
 (B)in the third sentence, by striking made immediately upon availability and all that follows through Committee and inserting continued as needed to provide water to be used by the Yakima Project Manager as recommended by the System Operations Advisory Committee and the Conservation Advisory Group; and
 (6)in subsection (j)(4), in the first sentence, by striking initial acquisition and all that follows through flushing flows and inserting acquisition of water from willing sellers or lessors specifically to provide improved instream flows for anadromous and resident fish and other aquatic life, including pulse flows to facilitate outward migration of anadromous fish.
					8204.Yakima Basin water projects, operations, and authorizations
 (a)Redesignation of Yakama NationSection 1204(g) of Public Law 103–434 (108 Stat. 4557) is amended— (1)by striking the subsection designation and heading and all that follows through paragraph (1) and inserting the following:
							
								(g)Redesignation of Yakama Indian Nation to Yakama Nation
 (1)RedesignationThe Confederated Tribes and Bands of the Yakama Indian Nation shall be known and designated as the Confederated Tribes and Bands of the Yakama Nation.; and (2)in paragraph (2), by striking deemed to be a reference to the Confederated Tribes and Bands of the Yakama Indian Nation. and inserting deemed to be a reference to the Confederated Tribes and Bands of the Yakama Nation..
 (b)Operation of Yakima Basin projectsSection 1205 of Public Law 103–434 (108 Stat. 4557) is amended— (1)in subsection (a)(4)—
 (A)in subparagraph (A)— (i)in clause (i)—
 (I)by inserting additional after secure; (II)by striking flushing and inserting pulse; and
 (III)by striking uses and inserting uses, in addition to the quantity of water provided under the treaty between the Yakama Nation and the United States;
 (ii)by striking clause (ii); (iii)by redesignating clause (iii) as clause (ii); and
 (iv)in clause (ii) (as so redesignated) by inserting and water rights mandated after goals; and (B)in subparagraph (B)(i), in the first sentence, by inserting in proportion to the funding received after Program;
 (2)in subsection (b), in the second sentence, by striking instream flows for use by the Yakima Project Manager as flushing flows or as otherwise and inserting fishery purposes, as; and (3)in subsection (e), by striking paragraph (1) and inserting the following:
							
 (1)In generalAdditional purposes of the Yakima Project shall be any of the following: (A)To recover and maintain self-sustaining harvestable populations of native fish, both anadromous and resident species, throughout their historic distribution range in the Yakima River basin.
 (B)To protect, mitigate, and enhance aquatic life and wildlife. (C)Recreation.
 (D)Municipal, industrial, and domestic use.. (c)Enhancement of water supplies for Yakima Basin tributariesSection 1207 of Public Law 103–434 (108 Stat. 4560) is amended—
 (1)in the section heading, by striking Supplies and inserting Management; (2)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking supplies and inserting management; (B)in paragraph (1), by inserting and water supply entities after owners; and
 (C)in paragraph (2)— (i)in subparagraph (A), by inserting that choose not to participate in, or opt out of, tributary enhancement projects pursuant to this section after water right owners; and
 (ii)in subparagraph (B), by inserting nonparticipating before tributary water users; (3)in subsection (b)—
 (A)in paragraph (1)— (i)by striking the paragraph designation and all that follows through (but not limited to)— and inserting the following:
									
 (1)In generalThe Secretary, following consultation with the State of Washington, tributary water right owners, and the Yakama Nation, and on agreement of appropriate water right owners, is authorized to conduct studies to evaluate measures to further Yakima Project purposes on tributaries to the Yakima River. Enhancement programs that use measures authorized by this subsection may be investigated and implemented by the Secretary in tributaries to the Yakima River, including Taneum Creek, other areas, or tributary basins that currently or could potentially be provided supplemental or transfer water by entities, such as the Kittitas Reclamation District or the Yakima-Tieton Irrigation District, subject to the condition that activities may commence on completion of applicable and required feasibility studies, environmental reviews, and cost-benefit analyses that include favorable recommendations for further project development, as appropriate. Measures to evaluate include—;
 (ii)by indenting subparagraphs (A) through (F) appropriately; (iii)in subparagraph (A), by inserting before the semicolon at the end the following: , including irrigation efficiency improvements (in coordination with programs of the Department of Agriculture), consolidation of diversions or administration, and diversion scheduling or coordination;
 (iv)by redesignating subparagraphs (C) through (F) as subparagraphs (E) through (H), respectively; (v)by inserting after subparagraph (B) the following:
									
 (C)improvements in irrigation system management or delivery facilities within the Yakima River basin when those improvements allow for increased irrigation system conveyance and corresponding reduction in diversion from tributaries or flow enhancements to tributaries through direct flow supplementation or groundwater recharge;
 (D)improvements of irrigation system management or delivery facilities to reduce or eliminate excessively high flows caused by the use of natural streams for conveyance or irrigation water or return water;;
 (vi)in subparagraph (E) (as redesignated by clause (iv)), by striking ground water and inserting groundwater recharge and; (vii)in subparagraph (G) (as so redesignated), by inserting or transfer after purchase; and
 (viii)in subparagraph (H) (as so redesignated), by inserting stream processes and before stream habitats; (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking the Taneum Creek study and inserting studies under this subsection; (ii)in subparagraph (B)—
 (I)by striking and economic and inserting , infrastructure, economic, and land use; and (II)by striking and at the end;
 (iii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following:
									
 (D)any related studies already underway or undertaken.; and (C)in paragraph (3), in the first sentence, by inserting of each tributary or group of tributaries after study;
 (4)in subsection (c)— (A)in the subsection heading, by inserting and nonsurface storage after nonstorage; and
 (B)in the matter preceding paragraph (1), by inserting and nonsurface storage after nonstorage; (5)by striking subsection (d);
 (6)by redesignating subsection (e) as subsection (d); and (7)in paragraph (2) of subsection (d) (as so redesignated)—
 (A)in the first sentence— (i)by inserting and implementation after investigation;
 (ii)by striking other before Yakima River; and (iii)by inserting and other water supply entities after owners; and
 (B)by striking the second sentence. (d)Chandler Pumping Plant and powerplant-operations at Prosser Diversion DamSection 1208(d) of Public Law 103–434 (108 Stat. 4562; 114 Stat. 1425) is amended by inserting negatively before affected.
					DBureau of Reclamation facility conveyances
				8301.Conveyance of Maintenance Complex and District Office of the Arbuckle Project, Oklahoma
 (a)DefinitionsIn this section: (1)AgreementThe term Agreement means the agreement entitled Agreement between the United States and the Arbuckle Master Conservancy District for Transferring Title to the Federally Owned Maintenance Complex and District Office to the Arbuckle Master Conservancy District and numbered 14AG640141.
 (2)DistrictThe term District means the Arbuckle Master Conservancy District, located in Murray County, Oklahoma. (3)District officeThe term District Office means—
 (A)the headquarters building located at 2440 East Main, Davis, Oklahoma; and (B)the approximately 0.83 acres of land described in the Agreement.
 (4)Maintenance complexThe term Maintenance Complex means the caretaker’s residence, shop buildings, and any appurtenances located on the land described in the Agreement comprising approximately 2 acres.
 (b)Conveyance to districtAs soon as practicable after the date of enactment of this Act, the Secretary shall convey to the District, all right, title, and interest of the United States in and to the Maintenance Complex and District Office, Arbuckle Project, Oklahoma, consistent with the terms and conditions of the Agreement.
					(c)Liability
 (1)In generalEffective on the date of conveyance to the District of the Maintenance Complex and District Office under this section, the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the Maintenance Complex or District Office, except for damages caused by acts of negligence committed by the United States or by an employee or agent of the United States prior to the date of conveyance.
 (2)Applicable lawNothing in this section increases the liability of the United States beyond the liability provided in chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act), on the date of enactment of this Act.
 (d)BenefitsAfter the conveyance of the Maintenance Complex and District Office to the District under this section—
 (1)the Maintenance Complex and District Office shall not be considered to be a part of a Federal reclamation project; and
 (2)the District shall not be eligible to receive any benefits with respect to any facility comprising that Maintenance Complex and District Office, other than benefits that would be available to a similarly situated person with respect to a facility that is not part of a Federal reclamation project.
 (e)CommunicationIf the Secretary has not completed the conveyance required under subsection (b) by the date that is 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a letter with sufficient detail that—
 (1)explains the reasons the conveyance has not been completed; and (2)specifies the date by which the conveyance will be completed.
						8302.Contra Costa Canal transfer
 (a)DefinitionsIn this section: (1)Acquired landThe term acquired land means land in Federal ownership and land over which the Federal Government holds an interest for the purpose of the construction and operation of the Contra Costa Canal, including land under the jurisdiction of—
 (A)the Bureau of Reclamation; (B)the Western Area Power Administration; and
 (C)the Department of Defense in the case of the Clayton Canal diversion traversing the Concord Naval Weapons Station.
							(2)Contra costa canal
 (A)In generalThe term Contra Costa Canal means the Contra Costa Canal Unit of the Central Valley Project, which exclusively serves the Contra Costa Water District in an urban area of Contra Costa County, California.
 (B)InclusionsThe term Contra Costa Canal includes pipelines, conduits, pumping plants, aqueducts, laterals, water storage and regulatory facilities, electric substations, related works and improvements, and all interests in land associated with the Contra Costa Canal Unit of the Central Valley Project in existence on the date of enactment of this Act.
 (C)ExclusionThe term Contra Costa Canal does not include the Rock Slough fish screen facility. (3)Contra costa canal agreementThe term Contra Costa Canal Agreement means an agreement between the District and the Bureau of Reclamation to determine the legal, institutional, and financial terms surrounding the transfer of the Contra Costa Canal, including compensation to the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093), equal to the net present value of miscellaneous revenues that the United States would otherwise derive over the 10 years following the date of enactment of this Act from the eligible land and facilities to be transferred, as governed by reclamation law and policy and the contracts.
 (4)ContractsThe term contracts means the existing water service contract between the District and the United States, Contract No. 175r–3401A–LTR1 (2005), Contract No. 14–06–200–6072A (1972, as amended), and any other contract or land permit involving the United States, the District, and Contra Costa Canal.
 (5)DistrictThe term District means the Contra Costa Water District, a political subdivision of the State of California. (6)Rock slough fish screen facility (A)In generalThe term Rock Slough fish screen facility means the fish screen facility at the Rock Slough intake to the Contra Costa Canal.
 (B)InclusionsThe term Rock Slough fish screen facility includes the screen structure, rake cleaning system, and accessory structures integral to the screen function of the Rock Slough fish screen facility, as required under the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706).
 (7)Rock slough fish screen facility title transfer agreementThe term Rock Slough fish screen facility title transfer agreement means an agreement between the District and the Bureau of Reclamation to— (A)determine the legal, institutional, and financial terms surrounding the transfer of the Rock Slough fish screen facility; and
 (B)ensure the continued safe and reliable operations of the Rock Slough fish screen facility. (b)Conveyance of land and facilities (1)In generalNot later than 180 days after the date of enactment of this Act, in consideration for the District assuming from the United States all liability for the administration, operation, maintenance, and replacement of the Contra Costa Canal, consistent with the terms and conditions set forth in the Contra Costa Canal Agreement and subject to valid existing rights and existing recreation agreements between the Bureau of Reclamation and the East Bay Regional Park District for Contra Loma Regional Park and other local agencies within the Contra Costa Canal, the Secretary shall offer to convey and assign to the District—
 (A)all right, title, and interest of the United States in and to— (i)the Contra Costa Canal; and
 (ii)the acquired land; and (B)all interests reserved and developed as of the date of enactment of this Act for the Contra Costa Canal in the acquired land, including existing recreation agreements between the Bureau of Reclamation and the East Bay Regional Park District for Contra Loma Regional Park and other local agencies within the Contra Costa Canal.
							(2)Rock slough fish screen facility
 (A)In generalThe Secretary shall convey and assign to the District all right, title, and interest of the United States in and to the Rock Slough fish screen facility pursuant to the Rock Slough fish screen facility title transfer agreement.
 (B)CooperationNot later than 180 days after the conveyance of the Contra Costa Canal, the Secretary and the District shall enter into good faith negotiations to accomplish the conveyance and assignment under subparagraph (A).
 (3)Payment of costsThe District shall pay to the Secretary any administrative and real estate transfer costs incurred by the Secretary in carrying out the conveyances and assignments under paragraphs (1) and (2), including the cost of any boundary survey, title search, cadastral survey, appraisal, and other real estate transaction required for the conveyances and assignments.
						(4)Compliance with environmental laws
 (A)In generalBefore carrying out the conveyances and assignments under paragraphs (1) and (2), the Secretary shall comply with all applicable requirements under—
 (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (iii)any other law applicable to the Contra Costa Canal or the acquired land. (B)EffectNothing in this section modifies or alters any obligations under—
 (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
								(c)Relationship to existing central valley project contracts
 (1)In generalNothing in this section affects— (A)the application of the reclamation laws to water delivered to the District pursuant to any contract with the Secretary; or
 (B)subject to paragraph (2), the contracts. (2)Amendments to contractsThe Secretary and the District may modify the contracts as necessary to comply with this section.
						(3)Liability
 (A)In generalExcept as provided in subparagraph (B), the United States shall not be liable for damages arising out of any act, omission, or occurrence relating to the Contra Costa Canal or the acquired land.
 (B)ExceptionThe United States shall continue to be liable for damages caused by acts of negligence committed by the United States or by any employee or agent of the United States before the date of the conveyance and assignment under subsection (b)(1), consistent with chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act).
 (C)LimitationNothing in this section increases the liability of the United States beyond the liability provided under chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act).
 (d)ReportIf the conveyance and assignment authorized by subsection (b)(1) is not completed by the date that is 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report that—
 (1)describes the status of the conveyance and assignment; (2)describes any obstacles to completing the conveyance and assignment; and
 (3)specifies an anticipated date for completion of the conveyance and assignment. EProject authorizations 8401.Extension of Equus Beds Division of the Wichita ProjectSection 10(h) of Public Law 86–787 (74 Stat. 1026; 120 Stat. 1474) is amended by striking 10 years and inserting 20 years.
				FModifications of existing programs
 8501.WatersmartSection 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364) is amended in subsection (a)—
 (1)in paragraph (2)(A)— (A)by striking within the States and inserting the following: “within—
							
 (i)the States; (B)in clause (i) (as so designated), by striking and at the end; and
 (C)by adding at the end the following:  (ii)the State of Alaska; or
 (iii)the State of Hawaii; and; and (2)in paragraph (3)(B)—
 (A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;
 (B)in the matter preceding subclause (I) (as so redesignated), by striking In carrying and inserting the following:  (i)In generalExcept as provided in clause (ii), in carrying; and
 (C)by adding at the end the following:  (ii)Indian tribesIn the case of an eligible applicant that is an Indian tribe, in carrying out paragraph (1), the Secretary shall not provide a grant, or enter into an agreement, for an improvement to conserve irrigation water unless the Indian tribe agrees not—
 (I)to use any associated water savings to increase the total irrigated acreage more than the water right of that Indian tribe, as determined by—
 (aa)a court decree; (bb)a settlement;
 (cc)a law; or (dd)any combination of the authorities described in items (aa) through (cc); or
 (II)to otherwise increase the consumptive use of water more than the water right of the Indian tribe described in subclause (I)..
						GBureau of Reclamation transparency
 8601.DefinitionsIn this part: (1)Asset (A)In generalThe term asset means any of the following assets that are used to achieve the mission of the Bureau to manage, develop, and protect water and related resources in an environmentally and economically sound manner in the interest of the people of the United States:
 (i)Capitalized facilities, buildings, structures, project features, power production equipment, recreation facilities, or quarters.
 (ii)Capitalized and noncapitalized heavy equipment and other installed equipment. (B)InclusionsThe term asset includes assets described in subparagraph (A) that are considered to be mission critical.
 (2)Asset management reportThe term Asset Management Report means— (A)the annual plan prepared by the Bureau known as the Asset Management Plan; and
 (B)any publicly available information relating to the plan described in subparagraph (A) that summarizes the efforts of the Bureau to evaluate and manage infrastructure assets of the Bureau.
 (3)Major repair and rehabilitation needThe term major repair and rehabilitation need means major nonrecurring maintenance at a Reclamation facility, including maintenance related to the safety of dams, extraordinary maintenance of dams, deferred major maintenance activities, and all other significant repairs and extraordinary maintenance.
					8602.Asset Management Report enhancements for reserved works
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress an Asset Management Report that—
 (1)describes the efforts of the Bureau— (A)to maintain in a reliable manner all reserved works at Reclamation facilities; and
 (B)to standardize and streamline data reporting and processes across regions and areas for the purpose of maintaining reserved works at Reclamation facilities; and
 (2)expands on the information otherwise provided in an Asset Management Report, in accordance with subsection (b).
						(b)Infrastructure maintenance needs assessment
 (1)In generalThe Asset Management Report submitted under subsection (a) shall include— (A)a detailed assessment of major repair and rehabilitation needs for all reserved works at all Reclamation projects; and
 (B)to the maximum extent practicable, an itemized list of major repair and rehabilitation needs of individual Reclamation facilities at each Reclamation project.
 (2)InclusionsTo the maximum extent practicable, the itemized list of major repair and rehabilitation needs under paragraph (1)(B) shall include—
 (A)a budget level cost estimate of the appropriations needed to complete each item; and (B)an assignment of a categorical rating for each item, consistent with paragraph (3).
							(3)Rating requirements
 (A)In generalThe system for assigning ratings under paragraph (2)(B) shall be— (i)consistent with existing uniform categorization systems to inform the annual budget process and agency requirements; and
 (ii)subject to the guidance and instructions issued under subparagraph (B). (B)GuidanceAs soon as practicable after the date of enactment of this Act, the Secretary shall issue guidance that describes the applicability of the rating system applicable under paragraph (2)(B) to Reclamation facilities.
 (4)Public availabilityExcept as provided in paragraph (5), the Secretary shall make publicly available, including on the internet, the Asset Management Report required under subsection (a).
 (5)ConfidentialityThe Secretary may exclude from the public version of the Asset Management Report made available under paragraph (4) any information that the Secretary identifies as sensitive or classified, but shall make available to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a version of the report containing the sensitive or classified information.
 (c)UpdatesNot later than 2 years after the date on which the Asset Management Report is submitted under subsection (a) and biennially thereafter, the Secretary shall update the Asset Management Report, subject to the requirements of section 8603(b)(2).
 (d)ConsultationTo the extent that such consultation would assist the Secretary in preparing the Asset Management Report under subsection (a) and updates to the Asset Management Report under subsection (c), the Secretary shall consult with—
 (1)the Secretary of the Army (acting through the Chief of Engineers); and (2)water and power contractors.
						8603.Asset Management Report enhancements for transferred works
 (a)In generalThe Secretary shall coordinate with the non-Federal entities responsible for the operation and maintenance of transferred works in developing reporting requirements for Asset Management Reports with respect to major repair and rehabilitation needs for transferred works that are similar to the reporting requirements described in section 8602(b).
					(b)Guidance
 (1)In generalAfter considering input from water and power contractors of the Bureau, the Secretary shall develop and implement a rating system for transferred works that incorporates, to the maximum extent practicable, the rating system for major repair and rehabilitation needs for reserved works developed under section 8602(b)(3).
 (2)UpdatesThe ratings system developed under paragraph (1) shall be included in the updated Asset Management Reports under section 8602(c).
						IXMiscellaneous
			9001.Every Kid Outdoors Act
 (a)DefinitionsIn this section: (1)Federal land and watersThe term Federal land and waters means any Federal land or body of water under the jurisdiction of any of the Secretaries to which the public has access.
 (2)ProgramThe term program means the Every Kid Outdoors program established under subsection (b)(1). (3)SecretariesThe term Secretaries means—
 (A)the Secretary, acting through— (i)the Director of the National Park Service;
 (ii)the Director of the United States Fish and Wildlife Service; (iii)the Director of the Bureau of Land Management; and
 (iv)the Commissioner of Reclamation; (B)the Secretary of Agriculture, acting through the Chief of the Forest Service;
 (C)the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration; and
 (D)the Secretary of the Army, acting through the Assistant Secretary of the Army for Civil Works. (4)StateThe term State means each of the several States, the District of Columbia, American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, the Virgin Islands of the United States, and any other territory or possession of the United States.
 (5)Student or StudentsThe term student or students means any fourth grader or home-schooled learner 10 years of age residing in the United States, including any territory or possession of the United States.
					(b)Every kid outdoors program
 (1)EstablishmentThe Secretaries shall jointly establish a program, to be known as the Every Kid Outdoors program, to provide free access to Federal land and waters for students and accompanying individuals in accordance with this subsection.
					(2)Annual passes
 (A)In generalAt the request of a student, the Secretaries shall issue a pass to the student, which allows access to Federal lands and waters for which access is subject to an entrance, standard amenity, or day use fee, free of charge for the student and—
 (i)in the case of a per-vehicle fee area— (I)any passengers accompanying the student in a private, noncommercial vehicle; or
 (II)not more than three adults accompanying the student on bicycles; or (ii)in the case of a per-person fee area, not more than three adults accompanying the student.
 (B)TermA pass described in subparagraph (A) shall be effective during the period beginning on September 1 and ending on August 31 of the following year.
 (C)Presence of a student in grade four requiredA pass described in subparagraph (A) shall be effective only if the student to which the pass was issued is present at the point of entry to the applicable Federal land or water.
 (3)Other activitiesIn carrying out the program, the Secretaries— (A)may collaborate with State Park systems that opt to implement a complementary Every Kid Outdoors State park pass;
 (B)may coordinate with the Secretary of Education to implement the program; (C)shall maintain a publicly available website with information about the program;
 (D)may provide visitor services for the program; and (E)may support approved partners of the Federal land and waters by providing the partners with opportunities to participate in the program.
 (4)ReportsThe Secretary, in coordination with each Secretary described in subparagraphs (B) through (D) of subsection (a)(3), shall prepare a comprehensive report to Congress each year describing—
 (A)the implementation of the program; (B)the number and geographical distribution of students who participated in the program; and
 (C)the number of passes described in paragraph (2)(A) that were distributed. (5)SunsetThe authorities provided in this section, including the reporting requirement, shall expire on the date that is 7 years after the date of enactment of this Act.
					9002.Good Samaritan Search and Recovery Act
 (a)DefinitionsIn this section: (1)EligibleThe term eligible, with respect to an organization or individual, means that the organization or individual, respectively, is—
 (A)acting in a not-for-profit capacity; and (B)composed entirely of members who, at the time of the good Samaritan search-and-recovery mission, have attained the age of majority under the law of the State where the mission takes place.
 (2)Good Samaritan search-and-recovery missionThe term good Samaritan search-and-recovery mission means a search conducted by an eligible organization or individual for 1 or more missing individuals believed to be deceased at the time that the search is initiated.
 (3)SecretaryThe term Secretary means the Secretary or the Secretary of Agriculture, as applicable. (b)Process (1)In generalEach Secretary shall develop and implement a process to expedite access to Federal land under the administrative jurisdiction of the Secretary for eligible organizations and individuals to request access to Federal land to conduct good Samaritan search-and-recovery missions.
 (2)InclusionsThe process developed and implemented under this subsection shall include provisions to clarify that—
 (A)an eligible organization or individual granted access under this section— (i)shall be acting for private purposes; and
 (ii)shall not be considered to be a Federal volunteer; (B)an eligible organization or individual conducting a good Samaritan search-and-recovery mission under this section shall not be considered to be a volunteer under section 102301(c) of title 54, United States Code;
 (C)chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act), shall not apply to an eligible organization or individual carrying out a privately requested good Samaritan search-and-recovery mission under this section; and
 (D)chapter 81 of title 5, United States Code (commonly known as the Federal Employees Compensation Act), shall not apply to an eligible organization or individual conducting a good Samaritan search-and-recovery mission under this section, and the conduct of the good Samaritan search-and-recovery mission shall not constitute civilian employment.
 (c)Release of Federal Government from liabilityThe Secretary shall not require an eligible organization or individual to have liability insurance as a condition of accessing Federal land under this section, if the eligible organization or individual—
 (1)acknowledges and consents, in writing, to the provisions described in subparagraphs (A) through (D) of subsection (b)(2); and
 (2)signs a waiver releasing the Federal Government from all liability relating to the access granted under this section and agrees to indemnify and hold harmless the United States from any claims or lawsuits arising from any conduct by the eligible organization or individual on Federal land.
					(d)Approval and denial of requests
 (1)In generalThe Secretary shall notify an eligible organization or individual of the approval or denial of a request by the eligible organization or individual to carry out a good Samaritan search-and-recovery mission under this section by not later than 48 hours after the request is made.
 (2)DenialsIf the Secretary denies a request from an eligible organization or individual to carry out a good Samaritan search-and-recovery mission under this section, the Secretary shall notify the eligible organization or individual of—
 (A)the reason for the denial of the request; and (B)any actions that the eligible organization or individual can take to meet the requirements for the request to be approved.
 (e)PartnershipsEach Secretary shall develop search-and-recovery-focused partnerships with search-and-recovery organizations—
 (1)to coordinate good Samaritan search-and-recovery missions on Federal land under the administrative jurisdiction of the Secretary; and
 (2)to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal land under the administrative jurisdiction of the Secretary.
 (f)ReportNot later than 180 days after the date of enactment of this Act, the Secretaries shall submit to Congress a joint report describing—
 (1)plans to develop partnerships described in subsection (e)(1); and (2)efforts carried out to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal land under the administrative jurisdiction of each Secretary pursuant to subsection (e)(2).
					9003.John S. McCain III 21st Century Conservation Service Corps Act
 (a)DefinitionsSection 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722) is amended— (1)in paragraph (2), by striking under section 204 and inserting by section 204(a)(1);
 (2)by redesignating paragraphs (8) through (13) as paragraphs (9) through (14), respectively; (3)by inserting after paragraph (7) the following:
						
							(8)Institution of higher education
 (A)In generalThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (B)ExclusionThe term institution of higher education does not include— (i)an institution described in section 101(b) of the Higher Education Act of 1965 (20 U.S.C. 1001(b)); or
 (ii)an institution outside the United States, as described in section 102(a)(1)(C) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)(1)(C)).;
 (4)in paragraph (9) (as so redesignated)— (A)in the matter preceding subparagraph (A), by striking , as follows and inserting and other conservation and restoration initiatives, as follows; and
 (B)by adding at the end the following:  (E)To protect, restore, or enhance marine, estuarine, riverine, and coastal habitat ecosystem components—
 (i)to promote the recovery of threatened species, endangered species, and managed fisheries; (ii)to restore fisheries, protected resources, and habitats impacted by oil and chemical spills and natural disasters; or
 (iii)to enhance the resilience of coastal ecosystems, communities, and economies through habitat conservation.;
 (5)in subparagraph (A) of paragraph (11) (as so redesignated), by striking individuals between the ages of 16 and 30, inclusive, and inserting individuals between the ages of 16 and 30, inclusive, or veterans age 35 or younger; (6)in paragraph (13) (as so redesignated)—
 (A)in subparagraph (A), by striking and at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (C)with respect to the National Marine Sanctuary System, coral reefs, and other coastal, estuarine, and marine habitats, and other land and facilities administered by the National Oceanic and Atmospheric Administration, the Secretary of Commerce.; and
 (7)by adding at the end the following:  (15)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code..
 (b)Public Lands Corps programSection 204 of the Public Lands Corps Act of 1993 (16 U.S.C. 1723) is amended— (1)by striking subsection (a) and inserting the following:
						
							(a)Establishment of Public Lands Corps
 (1)In generalThere is established in the Department of the Interior, the Department of Agriculture, and the Department of Commerce a corps, to be known as the Public Lands Corps.
 (2)No effect on other agenciesNothing in this subsection precludes the establishment of a public lands corps by the head of a Federal department or agency other than a department described in paragraph (1), in accordance with this Act.; 
 (2)in subsection (b)— (A)in the first sentence, by striking individuals between the ages of 16 and 30, inclusive, and inserting individuals between the ages of 16 and 30, inclusive, and veterans age 35 or younger; and
 (B)in the second sentence, by striking section 137(b) of the National and Community Service Act of 1990 and inserting paragraphs (1), (2), (4), and (5) of section 137(a) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)); and
 (3)by adding at the end the following:  (g)EffectNothing in this section authorizes the use of the Public Lands Corps for projects on or impacting real property owned by, operated by, or within the custody, control, or administrative jurisdiction of the Administrator of General Services without the express permission of the Administrator of General Services..
 (c)TransportationSection 205 of the Public Lands Corps Act of 1993 (16 U.S.C. 1724) is amended by adding at the end the following:
					
 (e)TransportationThe Secretary may provide to Corps participants who reside in their own homes transportation to and from appropriate conservation project sites..
				(d)Resource assistants
 (1)In generalSection 206(a) of the Public Lands Corps Act of 1993 (16 U.S.C. 1725(a)) is amended by striking the first sentence and inserting the following: The Secretary may provide individual placements of resource assistants to carry out research or resource protection activities on behalf of the Secretary..
 (2)Direct hire authoritySection 121(a) of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012 (16 U.S.C. 1725a), is amended—
 (A)in paragraph (1)— (i)by striking Secretary of the Interior and inserting Secretary (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722));
 (ii)by striking paragraph (1) and inserting paragraph (2); and (iii)by striking with a land managing agency of the Department of the Interior; and
 (B)in paragraph (2)(A), by striking with a land managing agency and inserting with the Secretary (as so defined). (e)Compensation and employment standardsSection 207 of the Public Lands Corps Act of 1993 (16 U.S.C. 1726) is amended—
 (1)by striking the section heading and inserting Compensation and terms of service; (2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
 (3)by inserting after subsection (a) the following:  (b)Educational creditThe Secretary may provide a Corps participant with an educational credit that may be applied toward a program of postsecondary education at an institution of higher education that agrees to award the credit for participation in the Corps.;
 (4)in subsection (c) (as so redesignated)— (A)by striking Each participant and inserting the following:
							
 (1)In generalEach participant; and (B)by adding at the end the following:
							
 (2)Indian Youth Service CorpsWith respect to the Indian Youth Service Corps established under section 210, the Secretary shall establish the term of service of participants in consultation with the affected Indian tribe.;
 (5)in subsection (d) (as so redesignated)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting the subparagraphs appropriately;
 (B)in the matter preceding subparagraph (A) (as so redesignated), by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (C)by adding at the end the following:  (2)Time-limited appointmentFor purposes of section 9602 of title 5, United States Code, a former member of the Corps hired by the Secretary under paragraph (1)(B) for a time-limited appointment shall be considered to be appointed initially under open, competitive examination.; and
 (6)by adding at the end the following:  (e)Applicability to qualified youth or conservation corpsThe hiring and compensation standards described in this section shall apply to any individual participating in an appropriate conservation project through a qualified youth or conservation corps, including an individual placed through a contract or cooperative agreement, as approved by the Secretary..
 (f)Reporting and data collectionTitle II of the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.) is amended— (1)by redesignating sections 209 through 211 as sections 211 through 213, respectively;
 (2)by inserting after section 208 the following:  209.Reporting and data collection (a)ReportNot later than 2 years after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, and annually thereafter, the Chief Executive Officer of the Corporation for National and Community Service, in coordination with the Secretaries, shall submit to Congress a report that includes data on the Corps, including—
 (1)the number of participants enrolled in the Corps and the length of the term of service for each participant;
 (2)the projects carried out by Corps participants, categorized by type of project and Federal agency; (3)the total amount and sources of funding provided for the service of participants;
 (4)the type of service performed by participants and the impact and accomplishments of the service; and
 (5)any other similar data determined to be appropriate by the Chief Executive Officer of the Corporation for National and Community Service or the Secretaries.
 (b)DataNot later than 1 year after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, and annually thereafter, the Secretaries shall submit to the Chief Executive Officer of the Corporation for National and Community Service the data described in subsection (a).
 (c)Data collectionThe Chief Executive Officer of the Corporation for National and Community Service may coordinate with qualified youth or conservation corps to improve the collection of the required data described in subsection (a).
								(d)Coordination
 (1)In generalThe Secretaries shall, to the maximum extent practicable, coordinate with each other to carry out activities authorized under this Act, including—
 (A)the data collection and reporting requirements of this section; and (B)implementing and issuing guidance on eligibility for noncompetitive hiring status under section 207(d).
 (2)Designation of coordinatorsThe Secretary shall designate a coordinator to coordinate and serve as the primary point of contact for any activity of the Corps carried out by the Secretary.; and
 (3)in subsection (c) of section 212 (as so redesignated), by striking 211 and inserting 213. (g)Indian Youth Service CorpsTitle II of the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.) (as amended by subsection (f)) is amended by inserting after section 209 the following:
					
						210.Indian Youth Service Corps
 (a)In generalThere is established within the Public Lands Corps a program to be known as the Indian Youth Service Corps that— (1)enrolls participants between the ages of 16 and 30, inclusive, and veterans age 35 or younger, a majority of whom are Indians;
 (2)is established pursuant to an agreement between an Indian tribe and a qualified youth or conservation corps for the benefit of the members of the Indian tribe; and
 (3)carries out appropriate conservation projects on eligible service land. (b)Authorization of cooperative agreementsThe Secretary may enter into cooperative agreements with Indian tribes and qualified youth or conservation corps for the establishment and administration of the Indian Youth Service Corps.
 (c)GuidelinesNot later than 18 months after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, the Secretary of the Interior, in consultation with Indian tribes, shall issue guidelines for the management of the Indian Youth Service Corps, in accordance with this Act and any other applicable Federal laws..
				9004.National Nordic Museum Act
 (a)DesignationThe Nordic Museum located at 2655 N.W. Market Street, Seattle, Washington, is designated as the National Nordic Museum. (b)Effect of designation (1)In generalThe museum designated by subsection (a) is not a unit of the National Park System.
 (2)Use of federal fundsThe designation of the museum by subsection (a) shall not require Federal funds to be expended for any purpose related to the museum.
					9005.Designation of National George C. Marshall Museum and Library
 (a)DesignationThe George C. Marshall Museum and the George C. Marshall Research Library in Lexington, Virginia, are designated as the National George C. Marshall Museum and Library (referred to in this section as the museum).
				(b)Effect of designation
 (1)In generalThe museum designated by subsection (a) is not a unit of the National Park System. (2)Use of federal fundsThe designation of the museum by subsection (a) shall not require Federal funds to be expended for any purpose related to the museum.
					9006.21st Century Respect Act
				(a)Amendments to regulations required
 (1)Secretary of AgricultureThe Secretary of Agriculture shall amend section 1901.202 of title 7, Code of Federal Regulations, for purposes of—
 (A)replacing the reference to the term Negro or Black with Black or African American; (B)replacing the reference to the term Spanish Surname with Hispanic; and
 (C)replacing the reference to the term Oriental with Asian American or Pacific Islander. (2)Administrator of General ServicesThe Administrator of General Services shall amend section 906.2 of title 36, Code of Federal Regulations, for purposes of—
 (A)replacing the references to the term Negro with Black or African American; (B)replacing the definition of Negro with the definition of Black or African American as  an individual having origins in any of the Black racial groups of Africa;
 (C)replacing the references to the term Oriental with Asian American or Pacific Islander; and (D)replacing the references to the terms Eskimo and Aleut with Alaska Native.
 (b)Rule of constructionNothing in this section, or the amendments required by this section, shall be construed to affect Federal law, except with respect to the use of terms by the Secretary of Agriculture and the Administrator of General Services, respectively, to the regulations affected by this section.
				9007.American World War II Heritage Cities
 (a)DesignationIn order to recognize and ensure the continued preservation and importance of the history of the United States involvement in World War II, each calendar year the Secretary may designate 1 or more cities located in 1 of the several States or a territory of the United States as an American World War II Heritage City. Not more than 1 city in each State or territory may be designated under this section.
 (b)Application for designationThe Secretary may— (1)establish and publicize the process by which a city may apply for designation as an American World War II Heritage City based on the criteria in subsection (c); and
 (2)encourage cities to apply for designation as an American World War II Heritage City. (c)Criteria for designationThe Secretary, in consultation with the Secretary of the Smithsonian Institution or the President of the National Trust for Historic Preservation, shall make each designation under subsection (a) based on the following criteria:
 (1)Contributions by a city and its environs to the World War II home-front war effort, including contributions related to—
 (A)defense manufacturing, such as ships, aircraft, uniforms, and equipment; (B)production of foodstuffs and consumer items for Armed Forces and home consumption;
 (C)war bond drives; (D)adaptations to wartime survival;
 (E)volunteer participation; (F)civil defense preparedness;
 (G)personnel serving in the Armed Forces, their achievements, and facilities for their rest and recreation; or
 (H)the presence of Armed Forces camps, bases, airfields, harbors, repair facilities, and other installations within or in its environs.
 (2)Achievements by a city and its environs to preserve the heritage and legacy of the city’s contributions to the war effort and to preserve World War II history, including—
 (A)the identification, preservation, restoration, and interpretation of World War II-related structures, facilities and sites;
 (B)establishment of museums, parks, and markers; (C)establishment of memorials to area men who lost their lives in service;
 (D)organizing groups of veterans and home-front workers and their recognition; (E)presentation of cultural events such as dances, plays, and lectures;
 (F)public relations outreach through the print and electronic media, and books; and (G)recognition and ceremonies remembering wartime event anniversaries.
						9008.Quindaro Townsite National Commemorative Site
 (a)DefinitionsIn this section: (1)Commemorative siteThe term Commemorative Site means the Quindaro Townsite National Commemorative Site designated by subsection (b)(1).
 (2)StateThe term State means the State of Kansas. (b)Designation (1)In generalThe Quindaro Townsite in Kansas City, Kansas, as listed on the National Register of Historic Places, is designated as the Quindaro Townsite National Commemorative Site.
 (2)Effect of designationThe Commemorative Site shall not be considered to be a unit of the National Park System. (c)Cooperative agreements (1)In generalThe Secretary, in consultation with the State, Kansas City, Kansas, and affected subdivisions of the State, may enter into cooperative agreements with appropriate public or private entities, for the purposes of—
 (A)protecting historic resources at the Commemorative Site; and (B)providing educational and interpretive facilities and programs at the Commemorative Site for the public.
 (2)Technical and financial assistanceThe Secretary may provide technical and financial assistance to any entity with which the Secretary has entered into a cooperative agreement under paragraph (1).
 (d)No effect on actions of property ownersDesignation of the Quindaro Townsite as a National Commemorative Site shall not prohibit any actions that may otherwise be taken by a property owner (including any owner of the Commemorative Site) with respect to the property of the owner.
 (e)No effect on administrationNothing in this section affects the administration of the Commemorative Site by Kansas City, Kansas, or the State.
				9009.Designation of National Comedy Center in Jamestown, New York
 (a)Congressional RecognitionCongress— (1)recognizes that the National Comedy Center, located in Jamestown, New York, is the only museum of its kind that exists for the exclusive purpose of celebrating comedy in all its forms; and
 (2)officially designates the National Comedy Center as the National Comedy Center (referred to in this section as the Center). (b)Effect of RecognitionThe National Comedy Center recognized in this section is not a unit of the National Park System and the designation of the Center shall not be construed to require or permit Federal funds to be expended for any purpose related to the Center.Speaker of the House of RepresentativesVice President of the United States and President of the Senate